EX-10.3

 

 

CREDIT AGREEMENT

 

Dated as of May 30, 2012,

 

among

 

GENERAC ACQUISITION CORP.,
as Holdings,

 

GENERAC POWER SYSTEMS, INC. and its Domestic Subsidiaries listed as Borrowers on
the Signature pages hereto,
as Borrowers,

 

THE LENDERS PARTY HERETO,

 

BANK OF AMERICA, N.A.,
as Administrative Agent,

 

JPMORGAN CHASE BANK, N.A.
and
GOLDMAN SACHS BANK USA,
as Syndication Agents,

 

and

 

WELLS FARGO BANK, N.A.
as Documentation Agent



--------------------------------------------------------------------------------

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
J.P. MORGAN SECURITIES LLC,
and
GOLDMAN SACHS BANK USA,
as Joint Lead Arrangers and as Joint Bookrunners

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

 

Definitions

 

SECTION 1.01.

Defined Terms

1

SECTION 1.02.

Terms Generally

45

SECTION 1.03.

Accounting Terms

45

SECTION 1.04.

Rounding

46

SECTION 1.05.

Timing of Payment or Performance

46

SECTION 1.06.

Classification

46

SECTION 1.07.

References to Laws

47

SECTION 1.08.

Pro Forma

47

SECTION 1.09.

Exchange Rates; Currency Equivalents

47

 

 

 

ARTICLE II

 

The Credits

 

SECTION 2.01.

Revolver Commitments

47

SECTION 2.02.

Loans and Borrowings

47

SECTION 2.03.

Requests for Borrowings and Notices

48

SECTION 2.04.

Swingline Loans; Settlement

48

SECTION 2.05.

Letters of Credit

49

SECTION 2.06.

Funding of Borrowings

53

SECTION 2.07.

Interest Elections

54

SECTION 2.08.

Repayment of Loans; Termination of Revolver Commitments

55

SECTION 2.09.

Evidence of Debt

55

SECTION 2.10.

Application of Payment in the Dominion Accounts

56

SECTION 2.11.

[Reserved]

56

SECTION 2.12.

Fees

56

SECTION 2.13.

Interest

57

SECTION 2.14.

Alternate Rate of Interest

58

SECTION 2.15.

Increased Costs

58

SECTION 2.16.

Break Funding Payments

59

SECTION 2.17.

Taxes

60

SECTION 2.18.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

63

SECTION 2.19.

Mitigation Obligations; Replacement of Lenders

64

SECTION 2.20.

Illegality

66

SECTION 2.21.

Defaulting Lenders

66

SECTION 2.22.

Revolver Commitment Increase

67

SECTION 2.23.

Extension Offers

69

SECTION 2.24.

Overadvances

71

SECTION 2.25.

Protective Advances

71

SECTION 2.26.

Lead Borrower

72

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

ARTICLE III

 

Representations and Warranties

 

SECTION 3.01.

Organization; Powers

72

SECTION 3.02.

Authorization

72

SECTION 3.03.

Enforceability

73

SECTION 3.04.

Governmental Approvals

73

SECTION 3.05.

Financial Statements

73

SECTION 3.06.

No Material Adverse Effect

74

SECTION 3.07.

Title to Properties; Possession Under Leases

74

SECTION 3.08.

Subsidiaries

74

SECTION 3.09.

Litigation; Compliance with Laws

74

SECTION 3.10.

Investment Company Act

75

SECTION 3.11.

[Reserved]

75

SECTION 3.12.

Federal Reserve Regulations

75

SECTION 3.13.

Tax Returns

75

SECTION 3.14.

No Material Misstatements

75

SECTION 3.15.

Employee Benefit Plans

76

SECTION 3.16.

Environmental Matters

76

SECTION 3.17.

Security Documents

77

SECTION 3.18.

Solvency

77

SECTION 3.19.

Labor Matters

78

SECTION 3.20.

Insurance

78

SECTION 3.21.

USA PATRIOT Act and OFAC

78

 

 

 

ARTICLE IV

 

Conditions of Lending

 

SECTION 4.01.

Closing Date

79

SECTION 4.02.

Conditions Precedent to All Credit Extensions

82

 

 

 

ARTICLE V

 

Affirmative Covenants

 

SECTION 5.01.

Existence; Businesses and Properties

82

SECTION 5.02.

Insurance

83

SECTION 5.03.

Taxes

83

SECTION 5.04.

Financial Statements, Reports, etc.

83

SECTION 5.05.

Litigation and Other Notices

86

SECTION 5.06.

Compliance with Laws

86

SECTION 5.07.

Maintaining Records; Access to Properties and Inspections

87

SECTION 5.08.

Compliance with Environmental Laws

87

SECTION 5.09.

Further Assurances; Mortgages

88

SECTION 5.10.

Fiscal Year; Accounting

90

SECTION 5.11.

[Reserved]

90

SECTION 5.12.

Collateral Monitoring and Reporting

90

SECTION 5.13.

Use of Proceeds

91

 

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

SECTION 5.14.

Certification of Public Information

91

 

 

 

ARTICLE VI

 

Negative Covenants

 

SECTION 6.01.

Indebtedness

92

SECTION 6.02.

Liens

96

SECTION 6.03.

Sale and Lease-Back Transactions

100

SECTION 6.04.

Investments, Loans and Advances

100

SECTION 6.05.

Mergers, Consolidations and Dispositions

103

SECTION 6.06.

Dividends and Distributions

106

SECTION 6.07.

Transactions with Affiliates

108

SECTION 6.08.

Business of Holdings, the Borrowers and the Subsidiaries

110

SECTION 6.09.

Limitation on Modifications of Indebtedness; Modifications of Certificate of
Incorporation, By-Laws and Certain Other Agreements; etc.

111

SECTION 6.10.

Financial Covenant

112

 

 

 

ARTICLE VII

 

Events of Default

 

SECTION 7.01.

Events of Default

113

SECTION 7.02.

Allocation

116

 

 

 

ARTICLE VIII

 

The Agents

 

SECTION 8.01.

Appointment, Authority and Duties of the Administrative Agent

117

SECTION 8.02.

Agreements Regarding Collateral and Field Examination Reports

118

SECTION 8.03.

Reliance By the Administrative Agent

119

SECTION 8.04.

Action Upon Default

119

SECTION 8.05.

Payments Received by Defaulting Lender

119

SECTION 8.06.

Limitation on Responsibilities of the Administrative Agent

119

SECTION 8.07.

Successor Administrative Agent and Co-Agents

120

SECTION 8.08.

Due Diligence and Non-Reliance

120

SECTION 8.09.

Remittance of Payments and Collections

121

SECTION 8.10.

The Administrative Agent in its Individual Capacity

121

SECTION 8.11.

Administrative Agent Titles

122

SECTION 8.12.

Bank Product Providers

122

SECTION 8.13.

Survival

122

SECTION 8.14.

Withholding Tax

122

SECTION 8.15.

Indemnification

122

 

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01.

Notices

123

SECTION 9.02.

Survival of Agreement

124

SECTION 9.03.

Binding Effect

124

SECTION 9.04.

Successors and Assigns

124

SECTION 9.05.

Expenses; Indemnity

128

SECTION 9.06.

Right of Set-off

130

SECTION 9.07.

Applicable Law

130

SECTION 9.08.

Waivers; Amendment

130

SECTION 9.09.

Interest Rate Limitation

133

SECTION 9.10.

Entire Agreement

133

SECTION 9.11.

WAIVER OF JURY TRIAL

134

SECTION 9.12.

Severability

134

SECTION 9.13.

Counterparts

134

SECTION 9.14.

Headings

134

SECTION 9.15.

Jurisdiction; Consent to Service of Process

135

SECTION 9.16.

Confidentiality

135

SECTION 9.17.

Release of Liens and Guarantees

136

SECTION 9.18.

USA PATRIOT Act

136

SECTION 9.19.

Marshalling; Payments Set Aside

137

SECTION 9.20.

Obligations Several; Independent Nature of Lenders’ Rights

137

SECTION 9.21.

Electronic Execution of Assignments

137

SECTION 9.22.

Acknowledgements

137

SECTION 9.23.

Lender Action

138

SECTION 9.24.

Judgment Currency

138

 

--------------------------------------------------------------------------------


 

Exhibits and Schedules

 

 

 

Exhibit A

Form of Assignment and Acceptance

 

Exhibit B

Form of Administrative Questionnaire

 

Exhibit C

Form of Borrowing Request

 

Exhibit D

Form of Interest Election Request

 

Exhibit E

Form of Collateral Agreement

 

Exhibit F

Form of Solvency Certificate

 

Exhibit G

Form of Subordination Provisions

 

Exhibit H

Form of Intercompany Note

 

Exhibit I

Form of Compliance Certificate

 

Exhibit J

[RESERVED]

 

Exhibit K

[RESERVED]

 

Exhibit L-1

Form of U.S. Tax Compliance Certificate (Foreign Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes)

 

Exhibit L-2

Form of U.S. Tax Compliance Certificate (Foreign Participants that are not
Partnerships for U.S. Federal Income Tax Purposes)

 

Exhibit L-3

Form of U.S. Tax Compliance Certificate (Foreign Participants that are
Partnerships for U.S. Federal Income Tax Purposes)

 

Exhibit L-4

Form of U.S. Tax Compliance Certificate (Foreign Lenders that are Partnerships
for U.S. Federal Income Tax Purposes)

 

Exhibit M

Form of Note

 

Exhibit N

Form of Intercreditor Agreement

 

Exhibit O

Form of Borrowing Base Certificate

 

Exhibit P

Applicable Margin Certificate

 

 

 

 

Schedule 1.01(a)

Bank Product Debt

 

Schedule 2.01

Revolver Commitments

 

Schedule 2.05(a)

Existing Letters of Credit

 

Schedule 3.08(a)

Subsidiaries

 

Schedule 3.17

Financing Statements and Other Filings

 

Schedule 3.20

Insurance

 

Schedule 5.12

Deposit Accounts

 

Schedule 5.09

Mortgaged Properties

 

Schedule 6.01

Indebtedness

 

Schedule 6.02

Liens

 

Schedule 6.04

Investments

 

Schedule 6.07

Transactions with Affiliates

 

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT dated as of May 30, 2012 (this “Agreement”), among GENERAC
POWER SYSTEMS, INC., a Wisconsin corporation (the “Lead Borrower”), each of the
other Borrowers (as hereinafter defined), GENERAC ACQUISITION CORP., a Delaware
corporation (“Holdings”), the LENDERS party hereto from time to time, BANK OF
AMERICA, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) and JPMORGAN CHASE BANK, N.A. and GOLDMAN SACHS BANK USA, as syndication
agents (in such capacity, the “Syndication Agents”) and WELLS FARGO BANK, N.A.,
as documentation agent (in such capacity, the “Documentation Agent”).

 

WHEREAS, (a) the Borrowers have requested that the Lenders extend credit in the
form of Revolver Loans in an aggregate principal amount at any time outstanding
not to exceed $150,000,000, (b) the Borrowers have requested that the Issuing
Bank issue Letters of Credit in an aggregate stated amount at any time
outstanding not to exceed $25,000,000 and (c) the Borrowers have requested the
Swingline Lender to extend credit in the form of Swingline Loans in an aggregate
principal amount at any time outstanding not to exceed $15,000,000;

 

NOW THEREFORE, the Lenders are willing to extend such credit to the Borrowers,
the Swingline Lender is willing to make Swingline Loans to the Borrowers and the
Issuing Bank is willing to issue Letters of Credit for the account of the
Borrowers on the terms and subject to the conditions set forth herein. 
Accordingly, the parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01.             Defined Terms.  As used in this Agreement, the
following terms shall have the meanings specified below:

 

“ABR” shall mean for any day, a rate per annum equal to the greater of (a) the
Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in effect
on such day plus 0.5%, and (c) the Eurodollar Rate (to the extent ascertainable)
that would be calculated  as of such day (or, if such day is not a Business Day,
as of the next preceding Business Day) in respect of a one-month Interest Period
plus 1%.  For purposes hereof:  “Prime Rate” shall mean the rate of interest per
annum determined from time to time by JPMorgan Chase Bank, N.A. as its prime
rate in effect at its principal office in New York City and notified to the
Borrower (the Prime Rate not being intended to be the lowest rate of interest
charged by JPMorgan Chase Bank, N.A. in connection with extensions of credit to
debtors).  Any change in the ABR due to a change in the Prime Rate, the Federal
Funds Effective Rate or such Eurodollar Rate shall be effective as of the
opening of business on the effective day of such change in the Prime Rate, the
Federal Funds Effective Rate or such Eurodollar Rate, respectively.

 

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

 

“ABR Loan” shall mean any Revolver Loan bearing interest at a rate determined by
reference to the ABR in accordance with the provisions of Article II.

 

“Account” shall have the meaning as defined in the UCC, including all rights to
payment for goods sold or leased, or for services rendered.

 

“Account Debtor” shall mean a Person who is obligated under an Account, Chattel
Paper or General Intangible.

 

--------------------------------------------------------------------------------


 

“Adjustment Date” shall mean the first day of January, April, July and
October of each fiscal year.

 

“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

 

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit B.

 

“Affected Lender” shall have the meaning assigned to such term in Section  2.20.

 

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified;
provided, however, no Agent or Lender shall be deemed to be an Affiliate of any
Borrower or its Subsidiaries with respect to transactions evidenced by any Loan
Document.

 

“Alternative LC Currency” means Yen.

 

“Alternative LC Currency Equivalent” means, at any time, with respect to any
amount denominated in Dollars, the equivalent amount thereof in the Alternative
LC Currency as determined by the Issuing Bank at such time on the basis of the
Spot Rate (determined in respect of the most recent Revaluation Date) for the
purchase of such Alternative LC Currency with Dollars.

 

“Alternative Currency Letter of Credit Sublimit” means an amount equal to
$10,000,000.  The Alternative Currency Letter of Credit Sublimit is part of, and
not in addition to, the Letter of Credit Subline.

 

“Agent Indemnitees” shall mean each Agent and its officers, directors,
employees, Affiliates, agents and attorneys.

 

“Agent Professionals” shall mean attorneys, accountants, appraisers, auditors,
environmental engineers or consultants, and other professionals and experts
retained by the Administrative Agent.

 

“Agents” shall mean the Administrative Agent and the Syndication Agents and the
Documentation Agent.

 

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

 

“Applicable Law” shall mean all applicable laws, rules, regulations and binding
governmental requirements having the force and effect of law applicable to the
Person in question or any of its property or assets, including all applicable
statutory law, common law and equitable principles, and all provisions of
constitutions, treaties, statutes, rules, regulations, orders and decrees of
Governmental Authorities.

 

“Applicable Margin” shall mean with respect to any Type of Revolver Loan, the
per annum margin set forth below, as determined by the Average Availability as
of the most recent Adjustment Date:

 

2

--------------------------------------------------------------------------------


 

Level

 

Average Availability

 

ABR Loans

 

Eurodollar Loans

 

I

 

> 66%

 

0.75

%

1.75

%

II

 

> 33% but < 66%

 

1.00

%

2.00

%

III

 

< 33%

 

1.25

%

2.25

%

 

Until completion of the first full fiscal quarter after the Closing Date, the
Applicable Margin shall be determined as if Level II were applicable. 
Thereafter, the Applicable Margin shall be subject to increase or decrease upon
receipt by the Administrative Agent of the Applicable Margin Certificate
required to be delivered by the Borrowers pursuant to Section  5.12 as of the
last day of the fiscal quarter most recently ended, and each such increase or
decrease in the Applicable Margin shall be effective on the Adjustment Date
occurring immediately after the last day of the fiscal quarter most recently
ended.  If the Borrowers fail to deliver any Applicable Margin Certificate (or
any Borrowing Base Certificate) required to be delivered pursuant to
Section  5.12 on or before the date required for delivery thereof, then, at the
option of the Required Lenders, the Applicable Margin shall be determined as if
Level III were applicable, from the first day of the calendar month following
the date such Applicable Margin Certificate (or Borrowing Base Certificate) was
required to be delivered until the date of delivery of such Applicable Margin
Certificate (or Borrowing Base Certificate).

 

“Applicable Margin Certificate:  a certificate signed and certified as accurate
by a Senior Officer of the Borrowers, substantially in the form of Exhibit P.

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent and the
Borrower (if the Borrower’s consent is required by this Agreement), in the form
of Exhibit A or such other form as shall be approved by the Administrative
Agent.

 

“Availability” shall mean as of any applicable date, the amount by which the
Line Cap at such time exceeds the aggregate amount of Revolver Loans and LC
Obligations on such date.

 

“Availability Reserve” shall mean the sum (without duplication of any other
reserves or items that are otherwise addressed or excluded through eligibility
criteria (including collection rates or collection percentages)) of (a) the
Inventory Reserve; (b) the Rent and Charges Reserve; (c) the Bank Product
Reserve; provided that reserves of the type described in this clause (c) shall
be instituted only after consultation with the Lead Borrower; (d) the Warranty
Liability Reserve; (e) the Dilution Reserve; and (f) such additional reserves
not otherwise addressed in clauses (a) through (e) above, in such amounts and
with respect to such matters, as the Administrative Agent in its Credit Judgment
may elect to establish or modify from time to time.

 

Notwithstanding anything to the contrary in this Agreement, (i) such
Availability Reserves shall not be established or changed except upon not less
than three (3) Business Days’ prior written notice to the Lead Borrower, which
notice shall include a reasonably detailed description of such Availability
Reserve being established (during which period (a) the Administrative Agent
shall, if requested, discuss any such Availability Reserve or change with the
Lead Borrower and (b) the Lead Borrower may take such action as may be required
so that the event, condition or matter that is the basis for such Availability
Reserve or change thereto no longer exists or exists in a manner that would
result in the establishment of a lower Availability Reserve or result in a
lesser change thereto, in a manner and to the extent reasonably satisfactory to
the Administrative Agent), and (ii) the amount of any Availability Reserve
established by the Administrative Agent, and any change in the amount of any
Availability Reserve, shall have a reasonable relationship to the event,
condition or other matter that is the basis for such Availability

 

3

--------------------------------------------------------------------------------


 

Reserve or such change.  Notwithstanding clause (i) of the preceding sentence,
changes to the Availability Reserves solely for purposes of correcting
mathematical or clerical errors shall not be subject to such notice period, it
being understood that no Default or Event of Default shall be deemed to result
therefrom, if applicable, for a period of three (3) Business Days.

 

“Average Availability” shall mean at any Adjustment Date, the average daily
Availability for the fiscal quarter immediately preceding such Adjustment Date.

 

“Average Usage” shall mean the average utilization of Revolver Commitments
during the immediately preceding fiscal quarter.

 

“Bank Product” shall mean any of the following products, services or facilities
extended to any Borrower or Subsidiary by a Lender or any of its Affiliates: 
(a) Cash Management Services; (b) products under Swap Agreements; (c) commercial
credit card and merchant card services; and (d) other banking products or
services as may be requested by any Borrower or Subsidiary, other than loans or
letters of credit.

 

“Bank Product Debt” shall mean Indebtedness and other obligations (including
Cash Management Obligations) of a Loan Party relating to Bank Products.

 

“Bank Product Reserve” shall mean the aggregate amount of reserves established
by the Administrative Agent from time to time in its discretion in respect of
Secured Bank Product Obligations, which shall in any event include the maximum
amount of all Noticed Hedges.

 

“Bankruptcy Code” shall mean Title 11 of the United States Code or any similar
federal or state law for the relief of debtors.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America, or any successor thereto.

 

“Borrowers” shall mean (i) the Lead Borrower and (ii) any Domestic Subsidiaries
of the Lead Borrower that own any assets included in the Borrowing Base and that
execute a counterpart hereto and to any other applicable Loan Document as a
Borrower.

 

“Borrowing” shall mean a group of Revolver Loans of a single Type and, in the
case of Eurodollar Loans, as to which a single Interest Period is in effect.

 

“Borrowing Base” shall mean at any time of calculation, the sum of the following
as set forth in the most recently delivered Borrowing Base Certificate:

 

(a)           85% of Eligible Accounts; plus

 

(b)           the lesser of (x) 70% of the lesser of cost (on a basis consistent
with the Lead Borrower’s historical accounting practices) or market value of
Eligible Inventory and (y) 85% of the appraised NOLV Percentage of Eligible
Inventory; plus

 

(c)           the lesser of (x) 70% of the lesser of cost (on a basis consistent
with the Lead Borrower’s historical accounting practices) or market value of
Eligible In-Transit Inventory and (y) 85% of the appraised NOLV Percentage of
Eligible In-Transit Inventory; minus

 

4

--------------------------------------------------------------------------------


 

(d)                                 the Availability Reserve.

 

“Borrowing Base Certificate” shall mean a certificate in the form of Exhibit O,
by which the Borrowers certify calculation of the Borrowing Base in accordance
with Section  5.12.

 

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section  2.03 and, if written, substantially in the form of Exhibit C.

 

“Budget” shall have the meaning assigned to such term in Section  5.04(e).

 

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law or
other governmental action to remain closed; provided that when used in
connection with a Eurodollar Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in deposits in Dollars in the
London interbank market.

 

“Capital Expenditures” shall mean, in respect of any period, the aggregate of
all expenditures incurred by the Lead Borrower and the Restricted Subsidiaries
during such period that, in accordance with GAAP, are required to be classified
as capital expenditures, including Capital Lease Obligations incurred, provided,
however, that Capital Expenditures for the Lead Borrower and the Restricted
Subsidiaries shall not include:

 

(a)                                 expenditures of proceeds of insurance
settlements, condemnation awards and other settlements in respect of lost,
destroyed, damaged or condemned assets, equipment or other property to the
extent such expenditures are made to replace or repair such lost, destroyed,
damaged or condemned assets, equipment or other property or otherwise to
acquire, maintain, develop, construct, improve, upgrade or repair assets or
properties useful in the business of the Lead Borrower and the Restricted
Subsidiaries within twelve (12) months of receipt of such proceeds,

 

(b)                                 expenditures that are accounted for as
capital expenditures of such person and that actually have been paid for by a
third party (other than the Lead Borrower or any Restricted Subsidiary thereof)
and for which neither the Lead Borrower nor any Restricted Subsidiary has
provided or is required to provide or incur, directly or indirectly, any
consideration or obligation to such third party or any other person (whether
before, during or after such period),

 

(c)                                  the purchase price of equipment or property
purchased during such period to the extent the consideration therefor consists
of any combination of (x) used or surplus equipment or property traded in at the
time of such purchase and (y) the proceeds of a reasonably concurrent sale of
used or surplus equipment or property, in each case, in the ordinary course of
business, or

 

(d)                                 expenditures that are accounted for as
capital expenditures in connection with transactions constituting Permitted
Business Acquisitions.

 

“Capital Lease Obligations” shall mean the obligations of any person to pay rent
or other amounts under any lease of (or other arrangement conveying the right to
use) real or personal property, or a combination thereof, which obligations are
required to be classified and accounted for as capital leases on a balance sheet
of such person under GAAP and, for purposes hereof, the amount of such
obligations at any time shall be the capitalized amount thereof at such time
determined in accordance with GAAP.

 

5

--------------------------------------------------------------------------------


 

“Captive Insurance Subsidiary” shall mean any Restricted Subsidiary that is
subject to regulation as an insurance company (or any Subsidiary thereof).

 

“Cash Collateral” shall mean cash and any interest or other income earned
thereon, or deposit account balances, and any other credit support satisfactory
to the applicable Issuing Bank, that are delivered to the Administrative Agent
to Cash Collateralize any Obligation.

 

“Cash Collateralize” shall mean the pledge and deposit with or the delivery of
Cash Collateral to the Administrative Agent, as security for the payment of any
Obligation, in an amount equal to 102.5% of such outstanding Obligations.  “Cash
Collateralization” has a correlative meaning.

 

“Cash Management Obligations” shall mean obligations owed by any Borrower or
Restricted Subsidiary in respect of any overdraft and related liabilities
arising from treasury and treasury management services, Cash Management
Services, credit cards or any automated clearing house transfer of funds.

 

“Cash Management Services” any services provided from time to time by any Lender
or any of its Affiliates to any Borrower or Subsidiary in connection with
operating, collections, payroll, trust, or other depository or disbursement
accounts or similar cash management arrangements, including automated
clearinghouse, e-Payables, electronic funds transfer, wire transfer, controlled
disbursement, overdraft, depository, information reporting, lockbox and stop
payment services.

 

“CCMP” shall mean CCMP Capital Advisors, LLC.

 

“Change in Control” shall mean:

 

(a)                                 the acquisition of record ownership or
direct beneficial ownership (i.e., excluding indirect beneficial ownership
through intermediate entities by any person which is the subject of clause
(b) below) by any person other than Holdings (or another Parent Entity that has
become a Loan Party) of any Equity Interests in the Lead Borrower, such that
after giving effect thereto Holdings (or another Parent Entity that has become a
Loan Party) shall cease to beneficially own and control 100% of the Equity
Interests of the Lead Borrower, or

 

(b)                                 the acquisition of beneficial ownership,
directly or indirectly, by any person or group (within the meaning of the
Securities Exchange Act of 1934, as amended, and the rules of the SEC thereunder
as in effect on the date hereof), other than the Permitted Investors and any
employee benefit plan and/or person acting as a trustee, agent or other
fiduciary or administrator in respect thereof, of Equity Interests in Holdings
representing more than the greater of (i)  35% of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests in Holdings and
(ii) the percentage of the aggregate ordinary voting power in Holdings held
directly or indirectly by the Permitted Investors.

 

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender (or, for purposes of
Section  2.15(b), by any Lending Office of such Lender or by such Lender’s
holding company, if any) with any written request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the Closing Date.

 

“Charges” shall have the meaning assigned to such term in Section  9.09.

 

6

--------------------------------------------------------------------------------


 

“Claims” shall mean all claims, liabilities, obligations, losses, damages,
penalties, judgments, proceedings, interests, costs and expenses of any kind
(including remedial response costs, reasonable attorneys’ fees) at any time
(including after Full Payment of the Obligations, resignation or replacement of
the Administrative Agent or replacement of any Lender) incurred by any
Indemnitee or asserted against any Indemnitee by any Loan Party or other Person,
in any way relating to (a) any Revolver Loans, Letters of Credit, Loan
Documents, or the use thereof or transactions relating thereto, (b) any action
taken or omitted to be taken by an Indemnitee in connection with any Loan
Documents, (c) the existence or perfection of any Liens, or realization upon any
Collateral, (d) exercise of any rights or remedies under any Loan Documents or
Applicable Law, or (e) failure by any Loan Party to perform or observe any terms
of any Loan Document, in each case including all costs and expenses relating to
any investigation, litigation, arbitration or other proceeding (including an
Insolvency Proceeding or appellate proceedings), whether or not the applicable
Indemnitee is a party thereto.

 

“Closing Date” shall mean May 30, 2012.

 

“Closing Date Dividend” shall mean the dividend, in an amount not to exceed
$410.0 million, to be paid on, or within 45 days of, the Closing Date from the
Borrower to Holdings from the proceeds of the Term Loans and to be paid from
Holdings to Parent and from Parent to the holders of the Equity Interests of
Parent.

 

“Code” shall mean the Internal Revenue Code of 1986.

 

“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include the Mortgaged Properties, if any.

 

“Collateral Agreement” shall mean the Guarantee and Collateral Agreement in the
form of Exhibit E, among Parent (but solely in respect of Section 2 of the
Collateral Agreement), Holdings, the Lead Borrower, each Subsidiary Loan Party
and the Administrative Agent.

 

“Collateral and Guarantee Requirement” shall mean the requirement that, in each
case subject to the Intercreditor Agreement:

 

(a)                                 on the Closing Date, the Administrative
Agent shall have received (I) from Parent (but solely in respect of Section 2 of
the Collateral Agreement) Holdings, the Lead Borrower and each Subsidiary Loan
Party, a counterpart of the Collateral Agreement duly executed and delivered on
behalf of such person and (II) an Acknowledgment and Consent in the form
attached to the Collateral Agreement, executed and delivered by each issuer of
Pledged Collateral (as defined in the Collateral Agreement), if any, that is a
Loan Party,

 

(b)                                 on the Closing Date or as otherwise provided
in the Collateral Agreement, the Administrative Agent for the benefit of the
Secured Parties shall have received (I) a pledge of all the issued and
outstanding Equity Interests of (A) the Lead Borrower, (B) each Domestic
Subsidiary (other than a Disregarded Domestic Subsidiary) and (C) each Special
Purpose Subsidiary (to the extent such pledge is permitted under the
securitization agreements applicable to such Subsidiary), in the case of any
such Domestic Subsidiary or Special Purpose Subsidiary, which is a Restricted
Subsidiary owned on the Closing Date directly by or on behalf of Holdings, the
Lead Borrower or any Subsidiary Loan Party; (II) a pledge of 65% of the
outstanding voting Equity Interests and 100% of the outstanding non-voting
Equity Interests of (A) each “first tier” material Foreign Subsidiary and
(B) each material Disregarded Domestic Subsidiary, in each case which is a
Restricted Subsidiary directly owned by Holdings, the Lead Borrower or a
Subsidiary Loan Party;

 

7

--------------------------------------------------------------------------------


 

and (III) all certificates or other instruments (if any) representing such
Equity Interests, together with stock powers or other instruments of transfer
with respect thereto endorsed in blank,

 

(c)                                  on the Closing Date, all Indebtedness
having, in the case of each instance of Indebtedness, an aggregate principal
amount in excess of $5.0 million (other than (i) intercompany current
liabilities incurred in the ordinary course of business in connection with the
cash management operations of Holdings and its Subsidiaries or (ii) to the
extent that a pledge of such promissory note or instrument would violate
applicable law) that is owing to any Loan Party and evidenced by a promissory
note or an instrument and shall have been pledged pursuant to the Collateral
Agreement, and the Administrative Agent for the benefit of the Secured Parties
shall have received all such promissory notes or instruments, together with note
powers or other instruments of transfer with respect thereto endorsed in blank,

 

(d)                                 within ninety (90) days of the Closing Date
(or such longer period as the Administrative Agent shall agree), the Lead
Borrower or a Subsidiary Loan Party, as applicable, shall grant to the
Administrative Agent security interests and mortgages in the Mortgaged Property
referred to in Schedule 5.09 owned on the Closing Date pursuant to a Mortgage,
record or file, the Mortgage in such manner and in such places as is required by
law to establish, perfect, preserve and protect the Liens pursuant to the
Mortgages and pay, all Taxes, fees and other charges payable in connection
therewith.  Unless otherwise waived by the Administrative Agent in its
reasonable discretion, with respect to each such Mortgage, the Lead Borrower
shall deliver to the Administrative Agent contemporaneously therewith (A) a
policy or policies or marked-up unconditional binder of title insurance or
foreign equivalent thereof, as applicable, paid for by the Lead Borrower issued
by a nationally recognized title insurance company insuring the Lien of each
such Mortgage as a valid first Lien on the Mortgaged Property described therein,
free of any other Liens except as permitted by Section  6.02, together with such
endorsements, coinsurance and reinsurance as the Administrative Agent may
reasonably request, (B) the legal opinions of local U.S. counsel in the state
where such Mortgaged Property is located, in form and substance reasonably
satisfactory to the Administrative Agent and (C) the Flood Documentation,

 

(e)                                  on the Closing Date, or as otherwise
provided in the Collateral Agreement, the Administrative Agent for the benefit
of the Secured Parties, shall have been granted security interests in personal
property of Holdings, the Lead Borrower or any such Subsidiary Loan Parties in
accordance with the Collateral Agreement,

 

(f)                                   in the case of any person that becomes a
Subsidiary Loan Party after the Closing Date, the Administrative Agent shall
have received a supplement to the Collateral Agreement, in the form specified
therein, duly executed and delivered on behalf of such Subsidiary Loan Party,

 

(g)                                  after the Closing Date, (A) all the
outstanding Equity Interests of any person that becomes a Subsidiary Loan Party
after the Closing Date, (B) all the Equity Interests of the Lead Borrower issued
after the Closing Date and (C) subject to Section  5.09(g) and Section  6.02(w),
all other Equity Interests of any other Subsidiary that are acquired by a Loan
Party after the Closing Date, shall have been pledged pursuant to the Collateral
Agreement (including any Special Purpose Subsidiary (to the extent such pledge
is permitted under the securitization agreements applicable to such Subsidiary))
(provided that in no event shall more than 65% of the issued and outstanding
voting Equity Interests and 100% of the outstanding non-voting Equity Interests
of (i) any “first tier” Foreign Subsidiary directly owned by such Loan Party or
(ii) any Disregarded Domestic Subsidiary directly owned by such Loan Party be
pledged to secure Obligations of any Loan Party, and in no event shall any of
the issued and outstanding Equity Interests of any Foreign

 

8

--------------------------------------------------------------------------------


 

Subsidiary that is not a “first tier” Foreign Subsidiary or a Domestic
Subsidiary held by a Foreign Subsidiary be pledged to secure Obligations of any
Loan Party), and the Administrative Agent for the benefit of the Secured Parties
shall have received all certificates or other instruments (if any) representing
such Equity Interests, together with stock powers or other instruments of
transfer with respect thereto endorsed in blank,

 

(h)                                 on the Closing Date, except as contemplated
by any Security Document or otherwise agreed by the Administrative Agent, all
documents and instruments, including Uniform Commercial Code financing
statements, required by law or reasonably requested by the Administrative Agent
to be filed, registered or recorded to create the Liens intended to be created
by the Security Documents (in each case, including any supplements thereto) and
perfect such Liens to the extent required by, and with the priority required by,
the Security Documents, shall have been filed, registered or recorded or
delivered to the Administrative Agent for filing, registration or the recording
concurrently with, or promptly following, the execution and delivery of each
such Security Document,

 

(i)                                     on the Closing Date, the Administrative
Agent shall have received insurance certificates from the Lead Borrower’s
insurance broker or other evidence reasonably satisfactory to it that all
insurance required to be maintained pursuant to Section  5.02 is in full force
and effect and such certificates shall (i) name the Administrative Agent, as
collateral agent on behalf of the Secured Parties as an additional insured
thereunder as its interests may appear and (ii) in the case of each casualty
insurance policy, contain a loss payable clause or endorsement, reasonably
satisfactory in form and substance to the Administrative Agent, that names the
Administrative Agent, on behalf of Lenders as the loss payee thereunder and, to
the extent available, provides for at least thirty (30) days’ prior written
notice to the Administrative Agent of any cancellation of such policy,

 

(j)                                    within ninety (90) days (or such later
date as Administrative Agent may agree in its reasonable discretion) of the
Closing Date (or, with respect to any Deposit Account other than Excluded
Deposit Accounts opened following the Closing Date, the date such Loan Party
notifies the Administrative Agent of the opening of such Deposit Account or the
date any Person becomes a Loan Party hereunder), (i) each Loan Party shall cause
each bank or other depository institution at which any Deposit Account other
than any Excluded Deposit Account is maintained, to enter into a Deposit Account
Control Agreement that provides for such bank or other depository institution to
transfer to a Dominion Account, on a daily basis, all balances in each Deposit
Account other than any Excluded Deposit Account maintained by any Loan Party
with such depository institution for application to the Obligations then
outstanding following the receipt by such bank or other depository institution
of a Liquidity Notice (it being understood that the Administrative Agent shall
reasonably promptly deliver a copy of such Liquidity Notice to the Lead
Borrower), (ii) the Borrowers shall establish the Dominion Account and obtain an
agreement (in form satisfactory to the Administrative Agent) from the Dominion
Account bank, establishing the Administrative Agent’s control over and Lien in
the Dominion Account, which may be exercised by the Administrative Agent during
any Liquidity Period, requiring immediate deposit of all remittances received to
a Dominion Account, (iii) each Loan Party irrevocably appoints the
Administrative Agent as such Loan Party’s attorney-in-fact to collect such
balances during a Liquidity Period to the extent any such delivery is not so
made and (iv) each Loan Party shall instruct each Account Debtor to make all
payments with respect to Current Asset Collateral into Deposit Accounts subject
to Deposit Account Control Agreements; and

 

9

--------------------------------------------------------------------------------


 

(k)                                 the Borrowers shall use commercially
reasonable efforts to obtain Lien Waivers for all locations holding Inventory
with a value in excess of $1,000,000 within (90) days (or such longer period as
the Administrative Agent may agree in its reasonable discretion) following the
Closing Date.

 

“Collateral Questionnaire” shall mean a certificate in form reasonably
satisfactory to the Administrative Agent that provides information with respect
to the personal or mixed property of each Loan Party.

 

“Commitment Revolver Termination Date” shall mean the earliest to occur of
(a) the Revolver Termination Date; (b) the date on which the Borrowers terminate
the Revolver Commitments pursuant to Section 2.08; or (c) the date on which the
Revolver Commitments are terminated pursuant to Section 7.01.

 

“Company Competitor” shall mean any person that competes with or which is
affiliated with a person that competes with the business of Holdings, the
Borrowers and their Subsidiaries from time to time, in each case as specifically
identified by the Lead Borrower to the Administrative Agent from time to time in
writing.

 

“Consolidated Fixed Charge Coverage Ratio” shall mean the ratio, determined on a
consolidated basis for the Borrowers and their Restricted Subsidiaries for the
most recent four fiscal quarters period, of (a) EBITDA minus (i) Capital
Expenditures (except those financed with Indebtedness for borrowed money other
than the Revolver Loans) paid in cash for such period and (ii) the aggregate
amount of federal, state, local and foreign income taxes paid or payable
currently in cash for such period to (b) Consolidated Fixed Charges paid or
payable currently in cash for such period.

 

“Consolidated Fixed Charges” shall mean, with respect to the Borrowers and the
Restricted Subsidiaries on a consolidated basis for any period, the sum (without
duplication) of (a) Interest Expense (but excluding, in any event
(w) Transactions Costs and annual administrative or other agency fees, (x) fees
and expenses associated with Dispositions, Investments and any issuances of
Equity Interests or Indebtedness (in each case (A) not prohibited under this
Agreement and (B) whether or not consummated) and (y) amortization of deferred
financing costs) for such period less any interest income for such period
received or (without duplication) to be received currently in cash,
(b) regularly scheduled principal payments on funded Indebtedness paid or
payable currently in cash for such period (other than payments made by the
Borrowers and their Restricted Subsidiaries to the Borrowers and their
Subsidiaries), (c)  all cash dividends or other distributions paid by the Lead
Borrower or any Restricted Subsidiary during such period to any Person other
than the Lead Borrower or any Restricted Subsidiary (excluding items eliminated
in consolidation) on any series of preferred stock or any Refunding Capital
Stock of the Lead Borrower or a Restricted Subsidiary during such period,
(d) all cash dividends or other distributions paid by the Lead Borrower or any
Restricted Subsidiary paid to any Person other than the Lead Borrower or any
Restricted Subsidiary (excluding items eliminated in consolidation) on any
series of Equity Interests of the Lead Borrower or a Restricted Subsidiary that
is not Qualified Capital Stock during such period and (e) Restricted Payments
made under clauses (b)(iv) (only to the extent the Borrowers would have relied
on the Investment Conditions to make such Investment), (c), (f) and (k) of
Section  6.06 made in cash during any fiscal period.

 

“Consolidated Net Income” shall mean, with respect to any person for any period,
the aggregate of the Net Income of such person and its Subsidiaries for such
period, on a consolidated basis; provided, however, that, without duplication,

 

10

--------------------------------------------------------------------------------


 

(a)                                 any net after-tax (A) extraordinary,
(B) nonrecurring or (C) unusual gains or losses or income or expenses (less all
fees and expenses relating thereto) including, without limitation, any severance
expenses, and fees, expenses or charges related to any offering of Equity
Interests of any Parent Entity or the Lead Borrower, any Investment or
Indebtedness permitted to be incurred hereunder or refinancings thereof (in each
case, whether or not successful), including any such fees, expenses or charges
related to the Transactions (including any Transaction Costs), in each case,
shall be excluded,

 

(b)                                 any net after-tax income or loss from
discontinued operations and any net after-tax gain or loss on disposal of
discontinued operations shall be excluded,

 

(c)                                  any net after-tax gain or loss (less all
fees and expenses or charges relating thereto) attributable to business
dispositions or asset dispositions other than in the ordinary course of business
(as determined in good faith by the board of directors (or equivalent governing
body) of the Lead Borrower) shall be excluded,

 

(d)                                 any net after-tax income or loss (less all
fees and expenses or charges relating thereto) attributable to the early
extinguishment of indebtedness shall be excluded,

 

(e)                                  the Net Income for such period of any
person that is not a subsidiary of such person, or is an Unrestricted
Subsidiary, or that is accounted for by the equity method of accounting, shall
be included only to the extent of the amount of dividends or distributions or
other payments (including any ordinary course dividend, distribution or other
payment) paid in cash (or to the extent converted into cash) to the referent
person or a subsidiary thereof in respect of such period,

 

(f)                                   consolidated Net Income for such period
shall not include the cumulative effect of a change in accounting principles
during such period, and

 

(g)                                  any increase in amortization or
depreciation or any non-cash charges resulting from any amortization, write-up,
write-down or write-off of assets with respect to assets revalued upon the
application of purchase accounting (including tangible and intangible assets,
goodwill, deferred financing costs and inventory (including any adjustment
reflected in the “cost of goods sold” or similar line item of the financial
statements)) in connection with the Transactions, Permitted Business
Acquisitions or any merger, consolidation or similar transaction not prohibited
hereunder.

 

“Consolidated Total Assets” shall mean, at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total assets” (or any
like caption) on a consolidated balance sheet of the Lead Borrower and the
Restricted Subsidiaries at such date.

 

“Contractual Obligation” shall mean, as applied to any person, any provision of
any security issued by that person or of any indenture, mortgage, deed of trust,
contract, written undertaking, agreement or other instrument to which that
person is a party or by which it or any of its properties is bound or to which
it or any of its properties is subject.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

 

11

--------------------------------------------------------------------------------


 

“Credit Judgment” shall mean the Administrative Agent’s commercially reasonable
credit judgment exercised in good faith in accordance with customary business
practices for comparable asset-based lending transactions, as to any factor that
the Administrative Agent reasonably determines:  (a) could reasonably be
expected to materially adversely affect the value of Eligible Inventory,
Eligible In-Transit Inventory or Eligible Accounts, the enforceability or
priority of the Administrative Agent’s Liens thereon, or the amount that the
Administrative Agent and the Lenders would be likely to receive (after giving
consideration to delays in payment and costs of enforcement) in liquidation of
such Eligible Inventory, Eligible In-Transit Inventory or Eligible Accounts; or
(b) is evidence that any collateral report or financial information delivered to
the Administrative Agent by any Borrower is incomplete, inaccurate or misleading
in any material respect.

 

“Cure Action”                   shall have the meaning assigned to such term in
Section  6.10(b).

 

“Current Asset Collateral” shall mean the “Revolving Priority Collateral” as
defined in the Intercreditor Agreement.

 

“Default” shall mean any event or condition that upon notice, lapse of time or
both would constitute an Event of Default.

 

“Default Rate” shall have the meaning assigned to such term in Section  2.13(c).

 

“Defaulting Lender” shall mean any Lender that (a) has failed to perform any
funding obligations (including its obligation to fund any portion of
participations in Letters of Credit) hereunder, and such failure is not cured
within two (2) Business Days of the date of the funding obligation; (b) has
notified the Administrative Agent or any Borrower that such Lender does not
intend to comply with its funding obligations hereunder or generally under other
agreements to which it commits to extend credit or has made a public statement
to that effect; (c) has failed, within three (3) Business Days following written
request by the Administrative Agent or the Lead Borrower, to confirm in a manner
reasonably satisfactory to the Administrative Agent and the Lead Borrower that
such Lender will comply with its funding obligations hereunder (provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt by the Administrative Agent of such confirmation); or (d) has,
or has a direct or indirect parent company that has, become the subject of an
Insolvency Proceeding or taken any action in furtherance thereof, including, in
the case of any Lender, the Federal Deposit Insurance Corporation or any other
state or federal regulatory authority acting in such capacity; provided,
however, that a Lender shall not be a Defaulting Lender solely by virtue of a
Governmental Authority’s ownership of any equity interest in such Lender or
parent company so long as such ownership interest does not result in or provide
such Lender with immunity from the jurisdiction of the courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Lender (or such Governmental Authority) to reject, repudiate,
disavow or disaffirm any contracts or agreements made with such Lender.

 

“Deposit Account” shall have the meaning assigned thereto in Article 9 of the
UCC.

 

“Deposit Account Control Agreement” shall mean a Deposit Account control
agreement to be executed by each institution maintaining a Deposit Account
(other than an Excluded Deposit Account) for the Borrower or any other Loan
Party, in each case as required by and in accordance with clause (j) of the
definition of “Collateral and Guarantee Requirement.”

 

“Designated Non-Cash Consideration” shall mean the fair market value (as
determined by the Lead Borrower in good faith) of non-cash consideration
received by the Lead Borrower or a Restricted Subsidiary in connection with a
Disposition pursuant to Section  6.05(g) and the last paragraph of

 

12

--------------------------------------------------------------------------------


 

Section  6.05 that is designated as Designated Non-Cash Consideration pursuant
to a certificate of a Responsible Officer, setting forth the basis of such
valuation (which amount will be reduced by the fair market value of the portion
of the non-cash consideration converted to cash or cash equivalents).

 

“Dilution” shall mean, as of any date of determination, a percentage, based upon
the experience of the immediately prior twelve (12) consecutive months per the
latest field examination, that is the result of dividing the Dollar amount of
(a) bad debt write-downs, discounts, advertising allowances, credits, or other
similar dilutive items, in each case, without duplication of any such amounts in
the calculation of Eligible Accounts or other Availability Reserves for any such
period, with respect to the Accounts of the Borrowers during such period, by
(b) billings with respect to Accounts of the Borrowers during such period.

 

“Dilution Reserve” shall mean, as of any date of determination, an amount
sufficient to reduce the advance rate against Eligible Accounts by one
(1) percentage point for each percentage point by which Dilution is in excess of
five percent (5%).

 

“Disinterested Director” shall mean, with respect to any person and transaction,
a member of the board of managers (or equivalent governing body) of such person
who does not have any material direct or indirect financial interest in or with
respect to such transaction.

 

“Disposition” shall mean any sale, transfer, lease or other disposition of
assets.

 

“Disqualified Institutions” shall mean (a) those banks, financial institutions
or other institutional lenders identified in writing to the Administrative Agent
prior to the Closing Date and (b) Company Competitors.

 

“Disregarded Domestic Subsidiary” shall mean any direct or indirect (other than
through a Foreign Subsidiary) Domestic Subsidiary of which substantially all of
its assets consist of Equity Interests of one or more indirect Foreign
Subsidiaries.

 

“Documentation Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

 

“Dollars” or “$” shall mean lawful money of the United States of America.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative LC Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the Issuing Bank at such
time on the basis of the Spot Rate (determined in respect of the most recent
Revaluation Date) for the purchase of Dollars with such Alternative LC Currency.

 

“Domestic Subsidiary” shall mean any Subsidiary that is not a Foreign
Subsidiary.

 

“Dominion Account” shall mean a special concentration account established by the
Borrowers at Bank of America or another bank reasonably acceptable to the
Administrative Agent, over which the Administrative Agent has exclusive control
for withdrawal purposes pursuant to the terms and provisions of this Agreement
and the other Loan Documents.

 

“EBITDA” shall mean, with respect to the Lead Borrower and the Restricted
Subsidiaries on a consolidated basis for any period, the Consolidated Net Income
of the Lead Borrower and the Restricted

 

13

--------------------------------------------------------------------------------


 

Subsidiaries for such period plus the sum of (a) (in each case without
duplication and to the extent the respective amounts described in
subclauses (i) through (xvi) of this clause (a) reduced such Consolidated Net
Income for the respective period for which EBITDA is being determined):

 

(i)                                  provision for Taxes based on income,
profits or capital of the Lead Borrower and the Restricted Subsidiaries for such
period, including, without limitation, state, foreign, franchise and similar
taxes, and Tax Distributions made by the Lead Borrower during such period,

 

(ii)                                     Interest Expense of the Lead Borrower
and the Restricted Subsidiaries for such period,

 

(iii)                                    depreciation and amortization expenses
of the Lead Borrower and the Restricted Subsidiaries for such period,

 

(iv)                                   business optimization expenses and
restructuring charges and reserves (which, for the avoidance of doubt, shall
include retention, severance, systems establishment costs, excess pension
charges, contract termination costs (including future lease commitments) and
costs to consolidate facilities and relocate employees); provided that with
respect to each business optimization expense or restructuring charge or
reserve, the Lead Borrower shall have delivered to the Administrative Agent a
certificate of the Chief Financial Officer of the Lead Borrower specifying and
quantifying such expense, charge or reserve and stating that such expense,
charge or reserve is a business optimization expense or restructuring charge or
reserve, as the case may be; provided further that the aggregate amount added
back to EBITDA pursuant to this clause (iv) in any period shall not exceed 15%
of the EBITDA of the Lead Borrower and the Restricted Subsidiaries for such
period (prior to giving effect to any such add back),

 

(v)                                  the amount of management, consulting,
monitoring, transaction and advisory fees and related expenses paid to the
Permitted Investors (or any accruals related to such fees and related expenses)
during such period,

 

(vi)                                   Transaction Costs and fees, costs and
expenses incurred directly in connection with any transaction, including any
Investment, equity issuance, debt issuance, refinancing or Disposition (in each
case, (A) not prohibited under this Agreement and (B) whether or not
consummated) during such period,

 

(vii)                                      any non-cash charges reducing
Consolidated Net Income (excluding any such non-cash charge to the extent it
represents an accrual of or reserve for cash charges in any future period or
amortization of a prepaid cash expense that was paid in a prior period not
included in the calculation),

 

(viii)                                     letter of credit fees,

 

(ix)                                   to the extent reimbursable by third
parties pursuant to indemnification provisions, other transaction fees, costs
and expenses, provided that the Lead Borrower in good faith expects to receive
reimbursement for such fees, costs and expenses within the next four (4) fiscal
quarters,

 

(x)                                  to the extent actually reimbursed by
insurance or a third party, costs of legal settlement, fines, judgments or
orders,

 

14

--------------------------------------------------------------------------------


 

(xi)                                   to the extent covered by insurance under
which the insurer has been properly notified and has not denied or contested
coverage, expenses with respect to liability events or casualty events,

 

(xii)                                      changes in earn-out obligations
incurred in connection with any Permitted Business Acquisition or other
Investments permitted under this Agreement and paid during the applicable period
and any similar acquisitions completed prior to the Closing Date; provided such
earn-out obligation is in effect for no longer than five (5) years from the
closing date of the underlying transaction; provided further that any earn-out
obligation with a duration of longer than two (2) years from the closing date of
the underlying transaction shall not result in an add back to EBITDA in an
amount greater than $5.0 million for any applicable period,

 

(xiii)                                     any unrealized losses in the fair
market value of any Swap Agreements,

 

(xiv)                                    (A) any charges or expenses incurred
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement, pension plan, any stock
subscription or shareholder agreement or any distributor equity plan or
agreement and (B) any charges, costs, expenses, accruals or reserves in
connection with the rollover, acceleration or payout of equity interests held by
management, in each case, to the extent such charges, costs, expenses, accruals
or reserves are funded with an EBITDA Addback Contribution,

 

(xv)                                   any net unrealized losses resulting from
currency translation losses related to currency remeasurements of Indebtedness
(including any net loss resulting from Swap Agreements for currency exchange
risk) and any unrealized foreign currency translation losses, and

 

(xvi)                                    the proceeds of business interruption
insurance, in an amount not to exceed the earnings for the applicable period
that such proceeds are intended to replace; provided that the Lead Borrower in
good faith expects to receive such business interruption proceeds within the
next four (4) fiscal quarters,

 

minus (b) (without duplication and to the extent the amounts described in this
clause (b) increased such Consolidated Net Income for the respective period for
which EBITDA is being determined) (i) income tax credits and Restricted Payments
pursuant to Section  6.06(b)(i), (ii) all non-cash gains increasing Consolidated
Net Income of the Lead Borrower and the Restricted Subsidiaries for such period
(but excluding any such gains (x) in respect of which cash or other assets were
received in a prior period or will be received in a future period or (y) which
represent the reversal of any accrual of, or cash reserve for, anticipated cash
charges in any prior period), (iii) any unrealized gains in the fair market
value of any Swap Agreements and (iv) any net unrealized gains resulting from
currency translation gains related to currency remeasurements of Indebtedness
(including any net gain resulting from Swap Agreements for currency exchange
risk) and any unrealized foreign currency translation gains, minus (c) (without
duplication) (i) the amount added back to EBITDA pursuant to clause
(a)(ix) above to the extent such transaction fees, costs and expenses were not
reimbursed within the time period required by such clause (which amount shall be
deducted in the next succeeding fiscal quarter following expiration of the
applicable time period) and (ii) the amount added back to EBITDA pursuant to
clause (a)(xvi) to the extent such business interruption proceeds were not
received within the time period required by such clause (which amount shall be
deducted in the next succeeding fiscal quarter following expiration of the
applicable time period).

 

15

--------------------------------------------------------------------------------


 

“EBITDA Addback Contribution” shall mean (a) the net cash proceeds received by
the Lead Borrower from capital contributions to its equity capital, and (b) the
net cash proceeds received by the Lead Borrower from the sale (other than to a
Restricted Subsidiary) or issuance of Qualified Capital Stock of the Lead
Borrower or any Parent Entity, in each case designated as an EBITDA Addback
Contribution pursuant to a certificate of a Responsible Officer of the Lead
Borrower concurrently with the delivery of financial statements for the fiscal
quarter in which the contribution is utilized to offset the charge or expense
add-back pursuant to clause (a)(xiv) of the definition of EBITDA, as the case
may be, which proceeds shall not have been designated as a Cure Action.

 

“Effective Yield” shall mean, with respect to any Indebtedness and as of any
date of determination, the applicable interest rate of such Indebtedness, taking
into account interest rate floors, original issue discount and upfront fees with
respect to such Indebtedness (with original issue discount and fees being
equated to interest rate based on a four-year life to maturity or lesser
remaining average life to maturity) and any amendment made to the interest rate
with respect to such Indebtedness prior to such date of determination, but
excluding arrangement, commitment, structuring and underwriting fees paid to the
Joint Lead Arrangers or their Affiliates (in each case in their capacities as
such) and any amendment fees paid with respect to such Indebtedness to the Joint
Lead Arrangers or their Affiliates (in each case in their capacities as such).

 

“Eligible Accounts” shall mean those Accounts created by a Borrower in the
ordinary course of business, that arise out of such Borrower’s sale of goods or
rendition of services, that comply with each of the representations and
warranties respecting Eligible Accounts made in the Loan Documents, and that are
not excluded as ineligible by virtue of one or more of the excluding criteria
set forth below; provided, however, that such criteria may be revised from time
to time by the Administrative Agent in the Administrative Agent’s Credit
Judgment to address the results of any audit performed by the Administrative
Agent from time to time after the Closing Date.  In determining the amount to be
included, Eligible Accounts shall be calculated net of customer deposits and
unapplied cash.  Eligible Accounts shall not include the following:

 

(a)                                 Accounts (i) that are more than 60 days past
due and (ii) if no due date is specified, that the Account Debtor has failed to
pay within 90 days of original invoice date,

 

(b)                                 Accounts owed by an Account Debtor (or its
Affiliates) where 50% or more of all Accounts owed by that Account Debtor (or
its Affiliates) are deemed ineligible under clause (a) above,

 

(c)                                  Accounts with respect to which the Account
Debtor is an Affiliate of a Borrower or an employee or agent of a Borrower or
any Affiliate of a Borrower,

 

(d)                                 Accounts arising in a transaction wherein
goods are placed on consignment or are sold pursuant to a guaranteed sale, a
sale or return, a sale on approval, or any other terms by reason of which the
payment by the Account Debtor may be conditional,

 

(e)                                  Accounts that are not payable in Dollars,

 

(f)                                   Accounts with respect to which the Account
Debtor either (i) does not maintain its chief executive office in the United
States, or (ii) is not organized under the laws of the United States or any
state thereof, or (iii) is the government of any country or sovereign state, or
of any state, province, municipality, or other political subdivision thereof, or
of any department, agency, public corporation, or other instrumentality thereof,
unless (x) the Account is supported by an irrevocable

 

16

--------------------------------------------------------------------------------


 

letter of credit reasonably satisfactory to the Administrative Agent (as to
form, substance, and issuer or domestic confirming bank) which letter of credit
is assigned to the Administrative Agent for benefit of the Secured Parties (with
such assignment acknowledged by the issuing or domestic confirming bank) or, if
requested by the Agent, that has been delivered to the Administrative Agent and
is directly drawable by the Administrative Agent, or (y) the Account is covered
by credit insurance in form substance, and amount, and by an insurer, reasonably
satisfactory to the Administrative Agent,

 

(g)                                  Accounts in excess of $3,000,000 in the
aggregate with respect to which the Account Debtor is either (i) the United
States or any department, agency, or instrumentality of the United States
(exclusive, however, of Accounts with respect to which the applicable Borrower
has complied, to the reasonable satisfaction of the Administrative Agent, with
the Assignment of Claims Act, 31 USC § 3727), or (ii) any state of the United
States,

 

(h)                                 Accounts with respect to which the Account
Debtor is a creditor of a Borrower has or has asserted a right of setoff or that
is an open account payable, or has disputed its obligation to pay all or any
portion of the Account, to the extent of such claim, right of setoff or dispute
or open accounts payable,

 

(i)                                     Accounts with respect to which an
Account Debtor whose total obligations owing to the Borrowers exceeded 20% (such
percentage, as applied to a particular Account Debtor, being subject to
reduction by the Administrative Agent’s Credit Judgment if the creditworthiness
of such Account Debtor deteriorates) of all Eligible Accounts, to the extent of
the obligations owing by such Account Debtor in excess of such percentage;
provided, however, that, in each case, the amount of Eligible Accounts that are
excluded because they exceed the foregoing percentage shall be determined by the
Administrative Agent based on all of the otherwise Eligible Accounts prior to
giving effect to any eliminations based upon the foregoing concentration limit
but shall not be excluded in an amount in excess of the foregoing percentage,

 

(j)                                    Accounts with respect to which the
Account Debtor is subject to an Insolvency Proceeding, is not Solvent, has gone
out of business, or as to which a Borrower has received notice of an imminent
Insolvency Proceeding,

 

(k)                                 Accounts, the collection of which the
Administrative Agent, in its Credit Judgment, believes to be doubtful by reason
of the Account Debtor’s financial condition,

 

(l)                                     Accounts that are not subject to a valid
and perfected first priority Administrative Agent’s Lien,

 

(m)                             Accounts with respect to which (i) the goods
giving rise to such Account have not been shipped and billed to the Account
Debtor, or (ii) the services giving rise to such Account have not been performed
and billed to the Account Debtor,

 

(n)                                 Accounts with respect to which the Account
Debtor is a Sanctioned Person or Sanctioned Entity,

 

(o)                                 Accounts that represent the right to receive
progress payments or other advance billings that are due prior to the completion
of performance by the applicable Borrower of the subject contract for goods or
services,

 

17

--------------------------------------------------------------------------------


 

(p)                                 Accounts to the extent that open volume
rebates payable in cash exist in respect of such Accounts (only to the extent of
such rebates payable in cash),

 

(q)                                 Accounts representing late charges (only to
the extent of such late charges),

 

(r)                                    Accounts representing chargeback
receivables,

 

(s)                                   Accounts with respect to which the Account
Debtors are designated by a Borrower as “do not sell,”

 

(t)                                    Accounts acquired in connection with a
Permitted Acquisition, until the completion of an appraisal and field
examination of such Accounts, in each case, reasonably satisfactory to the
Administrative Agent (which appraisal and field examination may be conducted
prior to the closing of such Permitted Acquisition),

 

(u)                                 Accounts with dated terms of more than 120
days from the invoice date,

 

(v)                                 Accounts in excess of $3,000,000 in the
aggregate arising from sales of goods pursuant to “bill and hold” terms,

 

(w)                               Accounts that are in excess of $15,000,000
owed by GE Capital Commercial Finance Corporation (or any other provider of
dealer floor plan financing) as part of any dealer floor plan financing program
that is reasonably acceptable to the Administrative Agent (it being understood
that the dealer floor plan financing program between GE Capital Commercial
Finance Corporation and the Lead Borrower in effect on the Closing Date is
acceptable to the Administrative Agent), or

 

(x)                                 Accounts owed by an Account Debtor if any
Accounts owed by such Account Debtor to any Borrower or Restricted Subsidiary
(i) have been contributed, sold or otherwise financed in connection with a
Receivables Facility or (ii) arise out of or are related to any Receivables
Facility.

 

“Eligible Assignee” shall mean (i) any Lender, any Affiliate of any Lender and
any Related Fund (any two or more Related Funds being treated as a single
Eligible Assignee for all purposes hereof) and (ii) any commercial bank,
insurance company, investment or mutual fund or other entity that is an
“accredited investor” (as defined in Regulation D under the Securities Act) and
which extends credit or buys loans.

 

“Eligible Inventory” shall mean Inventory of a Borrower consisting of finished
goods held for sale in the ordinary course of business or raw materials, that
complies with each of the representations and warranties respecting Eligible
Inventory made in the Loan Documents, and that is not excluded as ineligible by
virtue of one or more of the excluding criteria set forth below; provided,
however, that such criteria may be revised from time to time by the
Administrative Agent in the Administrative Agent’s Credit Judgment to address
the results of any audit or appraisal performed by the Administrative Agent from
time to time after the Closing Date.  In determining the amount to be so
included, Inventory shall be valued at the lower of cost or market on a basis
consistent with Lead Borrower’s historical accounting practices.  An item of
Inventory shall not be included in Eligible Inventory if:

 

(a)                                 a Borrower does not have good, valid, and
marketable title thereto,

 

18

--------------------------------------------------------------------------------


 

(b)                                 a Borrower does not have actual and
exclusive possession thereof (either directly or through a bailee or agent of a
Borrower),

 

(c)                                  it is not located at a location in the
United States,

 

(d)                                 it is in-transit to or from a location of a
Borrower (other than in-transit from one location of a Borrower to another
location of a Borrower),

 

(e)                                  it is located on real property leased by a
Borrower or in a contract warehouse, in each case, unless (i) (A) it is subject
to a Lien Waiver executed by the lessor or warehouseman, as the case may be, or
(B) a Rent and Charges Reserve has been established and (ii) it is segregated or
otherwise separately identifiable from goods of others, if any, stored on the
premises,

 

(f)                                   it is the subject of a bill of lading or
other document of title,

 

(g)                                  it is not subject to a valid and perfected
first priority Administrative Agent’s Lien,

 

(h)                                 it consists of goods returned or rejected by
a Borrower’s customers other than the goods that are undamaged or resalable in
the ordinary course of business,

 

(i)                                     it consists of goods that are obsolete
or slow moving, restrictive or custom items, or goods that constitute spare
parts, packaging and shipping materials, supplies used or consumed in the
Borrowers’ business or, bill and hold goods, damaged or defective goods,
“seconds” or Inventory acquired on consignment,

 

(j)                                    it consists of capitalized variances
reserved on the Borrower’s books and records,

 

(k)                                 it consists of Inventory at locations which
totals less than $100,000 at any given location,

 

(l)                                     it consists of Inventory consigned to
customers in excess of $15,000,000 in the aggregate, or

 

(m)                             it was acquired in connection with a Permitted
Business Acquisition, until the completion of an appraisal and field examination
of such Inventory, in each case, reasonably satisfactory to the Administrative
Agent (which appraisal and field examination may be conducted prior to the
closing of such Permitted Business Acquisition).

 

“Eligible In-Transit Inventory” shall mean up to $20,000,000 of Inventory of a
Borrower that is not Eligible Inventory consisting of finished goods or raw
materials, that complies with each of the representations and warranties
respecting Eligible Inventory made in the Loan Documents, and that is ineligible
only because (a) it is in transit to or from a location of a Borrower or
(b) solely in the case of documented inventory “on the water” (which
documentation shall be reasonably satisfactory to the Administrative Agent), it
is not located at a location in the United States.  In determining the amount to
be so included, Eligible In-Transit Inventory shall be valued at the lower of
cost or market on a basis consistent with the Lead Borrower’s historical
accounting practices.  An item of Inventory shall not be included in Eligible
In-Transit Inventory if:

 

(a)                                 it consists of an estimate of Inventory “on
the water,” or

 

19

--------------------------------------------------------------------------------


 

(b)                                 the estimated arrival at a company location
is more than 5 weeks in the future.

 

“Enforcement Action” shall mean any action to enforce any Obligations or Loan
Documents or to exercise any rights or remedies relating to any Collateral
(whether by judicial action, self-help, notification of Account Debtors,
exercise of setoff or recoupment, exercise of any right to vote or act in a Loan
Party’s Insolvency Proceeding, or otherwise), in each case solely to the extent
permitted by the Loan Documents.

 

“environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, the workplace or
as otherwise defined in any Environmental Law.

 

“Environmental Laws” shall mean all laws (including common law), rules,
regulations, codes, ordinances, orders, decrees or judgments, promulgated or
entered into by or with any Governmental Authority, relating in any way to the
environment, preservation or reclamation of natural resources, the generation,
management, Release or threatened Release of, or actual or alleged exposure to,
any Hazardous Materials or to occupational health and safety (to the extent
relating to the environment or Hazardous Materials).

 

“Equity Interests” of any person shall mean any and all shares, interests,
participations or other equivalents of or interests in (however designated)
equity of such person, including any preferred stock, any limited or general
partnership interest and any limited liability company membership interest and
any and all warrants, rights or options to purchase or other rights to acquire
any of the foregoing.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 (m) or (o) of the Code.

 

“ERISA Event” shall mean (a) any Reportable Event; (b) the existence with
respect to any Loan Party, any ERISA Affiliate or any Plan of a non-exempt
Prohibited Transaction; (c) the failure by any Plan to satisfy the minimum
funding standards (within the meaning of Section 412 of the Code or Section 302
of ERISA), applicable to such Plan, whether or not waived; (d) the filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, the failure to make by its due date a required installment under
Section 430(j) of the Code with respect to any Plan or the failure to make any
required contribution to a Multiemployer Plan; (e) the receipt by any Loan Party
or any ERISA Affiliate from the PBGC or a plan administrator of any notice
relating to an intention to terminate any Plan or to appoint a trustee to
administer any Plan under Section 4042 of ERISA; (f) the receipt by any Loan
Party or any ERISA Affiliate of any notice, or the receipt by any Multiemployer
Plan from any Loan Party or any ERISA Affiliate of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, Insolvent, in Reorganization, or terminated (within
the meaning of Section 4041A of ERISA); or (g) the failure by any Loan Party or
any ERISA Affiliate to pay when due (after expiration of any applicable grace
period) any installment payment with respect to Withdrawal Liability under
Section 4201 of ERISA.

 

“Eurocurrency Reserve Requirements” shall mean, for any day as applied to a
Eurodollar Loan, the aggregate (without duplication) of the maximum rates
(expressed as a decimal fraction) of reserve

 

20

--------------------------------------------------------------------------------


 

requirements in effect on such day (including basic, supplemental, marginal and
emergency reserves) under any regulations of the Board or other Governmental
Authority having jurisdiction with respect thereto dealing with reserve
requirements prescribed for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board) maintained by a member
bank of the Federal Reserve System.

 

“Eurodollar Base Rate” shall mean, with respect to each day during each Interest
Period, the rate per annum determined on the basis of the rate for deposits in
Dollars for a period equal to such Interest Period commencing on the first day
of such Interest Period appearing on the Reuters Screen LIBOR01 Page as of
11:00 A.M., London time, two (2) Business Days prior to the beginning of such
Interest Period.  In the event that such rate does not appear on such page (or
otherwise on such screen), the “Eurodollar Base Rate” shall be determined by
reference to such other comparable publicly available service for displaying
eurodollar rates as may be selected by the Administrative Agent or, in the
absence of such availability, by reference to the rate at which dollar deposits
of $5,000,000 and for a maturity comparable to such Interest Period are offered
by the principal London office of the Administrative Agent in immediately
available funds in the London interbank market at approximately 11:00 A.M.,
London time, two (2) Business Days prior to the commencement of such Interest
Period.

 

“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.

 

“Eurodollar Loan” shall mean any Revolver Loan bearing interest at a rate
determined by reference to the Eurodollar Rate in accordance with the provisions
of Article II.

 

“Eurodollar Rate” shall mean, with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, the rate per annum determined for such
day in accordance with the following formula:

 

Eurodollar Base Rate

1.00 - Eurocurrency Reserve Requirements

 

“Event of Default” shall have the meaning assigned to such term in
Section  7.01.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time and any successor statute.

 

“Excluded Deposit Account” shall mean (x) a Deposit Account (i) which is used
for the sole purpose of making payroll and withholding tax payments related
thereto and other employee wage and benefit payments and accrued and unpaid
employee compensation (including salaries, wages, benefits and expense
reimbursements), (ii) which is used for paying taxes, including sales taxes,
(iii) which is used as an escrow account or as a fiduciary or trust account or
(iv) which, individually or together with any other Deposit Accounts that are
Excluded Deposit Accounts pursuant to this clause (iv), has an average daily
balance for any fiscal month of less than $3,000,000 and (y) the Net Proceeds
Pledged Account.

 

“Excluded Subsidiary” shall mean (a) any Restricted Subsidiary that is
prohibited by law, regulation or Contractual Obligation from providing a
Guarantee of the Obligations or that would require a governmental (including
regulatory) consent, approval, license or authorization in order to provide such
Guarantee, (b) any Restricted Subsidiary for which the Guaranteeing of the
Obligations by such Subsidiary would result in material adverse tax consequences
as reasonably determined by the Lead Borrower, (c) any Disregarded Domestic
Subsidiary, (d) any Domestic Subsidiary that is a direct or indirect Subsidiary
of a Disregarded Domestic Subsidiary, (e) any not-for profit Restricted
Subsidiary, Captive

 

21

--------------------------------------------------------------------------------


 

Insurance Subsidiary or Special Purpose Subsidiary, (f) any Foreign Subsidiary
and (g) any Restricted Subsidiary to the extent that the burden or cost of
obtaining a Guarantee of the Obligations from such Subsidiary outweighs the
benefit afforded thereby, as reasonably determined by the Administrative Agent
and the Lead Borrower.

 

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrowers hereunder, (a) income taxes
imposed on (or measured by) its net income (or franchise taxes imposed in lieu
of net income taxes) by the United States of America (or any state thereof) or
the jurisdiction under the laws of which such recipient is organized or in which
its principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located or any other jurisdiction as a result of
such recipient engaging in a trade or business in such jurisdiction for tax
purposes, (b) any branch profits tax or any similar tax that is imposed by any
jurisdiction described in clause (a) above, (c) in the case of a Lender making a
Revolver Loan to the Borrowers, any withholding tax imposed by the United States
or imposed by the jurisdiction in which such Lender is incorporated or has its
principal place of business that (x) is in effect and would apply to amounts
payable hereunder to such person (assuming applicable forms required under
Section  2.17(e) have not been delivered by such person) at the time such person
becomes a party to such Revolver Loan to the Borrowers (or designates a new
Lending Office) except to the extent that such person (or its assignor, if any)
was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from a Loan Party with respect to any
withholding tax pursuant to Section  2.17(a) or Section  2.17(c) or (y) is
attributable to such person’s failure to comply with Section  2.17(e) with
respect to such Revolver Loan unless such failure to comply with
Section  2.17(e) is a result of a change in law after the date such Lender
becomes a party to such Revolver Loan to the Borrowers (or designates a new
Lending Office), (d) any interest, additions to taxes or penalties with respect
to the foregoing and (e) any withholding taxes imposed pursuant to FATCA.

 

“Existing Credit Agreement” shall mean the Credit Agreement, dated as of
February 9, 2012, among Holdings, the Lead Borrower, the lenders party thereto
from time to time, JPMorgan Chase Bank, N.A., as administrative agent, and the
other agents and parties party thereto from time to time.

 

“Existing Debt” shall mean the Indebtedness outstanding under the Existing
Credit Agreement.

 

“Existing Letters of Credit” shall mean the letters of credit issued under the
Existing Credit Agreement (including any banker’s acceptances or other payment
obligations arising therefrom) and outstanding as of the Closing Date and set
forth on Schedule 2.05(a).

 

“Extended Revolver Loans” shall have the meaning assigned to such term in
Section  2.23(a)(ii).

 

“Extended Revolver Commitment” shall have the meaning assigned to such term in
Section  2.23(a)(ii).

 

“Extension” shall have the meaning assigned to such term in Section  2.23(a).

 

“Extension Offer” shall have the meaning assigned to such term in
Section  2.23(a).

 

22

--------------------------------------------------------------------------------


 

“FATCA” shall mean Sections 1471 through 1474, as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any current or future regulations or
official interpretations thereof.

 

“FCCR Test Amount” shall mean as defined in Section  6.10.

 

“Federal Funds Effective Rate” shall mean, for any day the rate per annum
(expressed, as a decimal, rounded upwards, if necessary, to the next higher
1/100 of 1%) equal to the weighted average of the rates on overnight Federal
funds transactions with members of the Federal Reserve System arranged by
Federal funds brokers on such day, as published by the Federal Reserve Bank of
New York on the Business Day next succeeding such day; provided, (i) if such day
is not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate charged to the Administrative Agent, in its capacity as a Lender,
on such day on such transactions as determined by the Administrative Agent.

 

“Fee Letter” shall mean that certain Fee Letter dated May 30, 2012 by and among
the Lead Borrower and the Administrative Agent.

 

“Fees” shall have the meaning assigned to such term in Section  2.12(a).

 

“Financial Officer” of any person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such person.

 

“Flood Documentation” means, with respect to each Mortgaged Property located in
the United States or any territory thereof, (i) a completed “life-of-loan”
Federal Emergency Management Agency standard flood hazard determination
(together with a notice about Special Flood Hazard Area status and flood
disaster assistance duly executed by the applicable Loan Party relating thereto)
and (ii) a copy of, or a certificate as to coverage under, and a declaration
page relating to, the insurance policies required by Section 5.02(b) hereof and
the applicable provisions of the Security Documents, each of which shall (A) be
endorsed or otherwise amended to include a “standard” or “New York” lender’s
loss payable or mortgagee endorsement (as applicable), (B) name the
Administrative Agent, on behalf of the Secured Parties, as additional insured
and loss payee/mortgagee and (C) identify the address of each property located
in a Special Flood Hazard Area, the applicable flood zone designation and the
flood insurance coverage and deductible relating thereto and (iv) be otherwise
in form and substance reasonably satisfactory to the Administrative Agent.

 

“Foreign Benefit Arrangement” shall mean any employee benefit arrangement
mandated by non-U.S. law that is maintained or contributed to by any Loan Party
or any ERISA Affiliate.

 

“Foreign Plan” shall mean each employee benefit plan (within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA) that is not subject to
U.S. law and is maintained or contributed to by any Loan Party or any ERISA
Affiliate.

 

“Foreign Plan Event” shall mean, with respect to any Foreign Benefit Arrangement
or Foreign Plan, (a) the failure to make or, if applicable, accrue in accordance
with normal accounting practices, any employer or employee contributions
required by applicable law or by the terms of such Foreign Benefit Arrangement
or Foreign Plan; (b) the failure to register or loss of good standing with
applicable regulatory authorities of any such Foreign Benefit Arrangement or
Foreign Plan required to be registered;

 

23

--------------------------------------------------------------------------------


 

or (c) the failure of any Foreign Benefit Arrangement or Foreign Plan to comply
with any material provisions of applicable law and regulations or with the
material terms of such Foreign Benefit Arrangement or Foreign Plan.

 

“Foreign Lender” shall mean any Lender that is not a U.S. Person.

 

“Foreign Subsidiary” shall mean any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
State thereof or the District of Columbia.

 

“Fronting Exposure” shall mean a Defaulting Lender’s Pro Rata share of LC
Obligations or Swingline Loans, as applicable, except to the extent allocated to
other Lenders or Cash Collateralized under Section  2.21.

 

“Full Payment” shall mean with respect to any Obligations, (a) the full cash
payment thereof (other than obligations for taxes, indemnification, charges and
other inchoate or contingent or reimbursable liabilities for which no claim or
demand for payment has been made or, in the case of indemnification, no notice
has been given (or, in each case, reasonably satisfactory arrangements have
otherwise been made)), including any interest, fees and other charges accruing
during an Insolvency Proceeding (whether or not allowed in such proceeding); and
(b) if such Obligations are LC Obligations or inchoate or contingent in nature
(other than inchoate or contingent or reimbursable obligations for which no
claim or demand for payment has been made or, in the case of indemnification, no
notice has been given (or reasonably satisfactory arrangements have otherwise
been made)), Cash Collateralization thereof.  No Revolver Loans shall be deemed
to have been paid in full until all Revolver Commitments related to such
Revolver Loans have expired or been terminated.

 

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States.

 

“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body or any entity or officer exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to any government or any
court, in each case whether associated with a state of the United States, the
United States, or a foreign entity or government.

 

“Guarantee” of or by any person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation (whether arising by virtue of partnership
arrangements, by agreement to keep well, to purchase assets, goods, securities
or services, to take-or-pay or otherwise) or to purchase (or to advance or
supply funds for the purchase of) any security for the payment of such
Indebtedness or other obligation, (ii) to purchase or lease property, securities
or services for the purpose of assuring the owner of such Indebtedness or other
obligation of the payment thereof, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation, (iv) entered into for the purpose of assuring in any other manner
the holders of such Indebtedness or other obligation of the payment thereof or
to protect such holders against loss in respect thereof (in whole or in part) or
(v) as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or other obligation, or (b) any Lien on any
assets of the guarantor

 

24

--------------------------------------------------------------------------------


 

securing any Indebtedness of any other person, whether or not such Indebtedness
or other obligation is assumed by the guarantor; provided, however, that the
term “Guarantee” shall not include (x) endorsements for collection or deposit,
in either case in the ordinary course of business, (y) customary and reasonable
indemnity obligations in effect on the Closing Date or entered into in
connection with any acquisition or disposition of assets permitted under this
Agreement or (z) any dealer related inventory repurchase obligations.  The
amount of any Guarantee for purposes of clause (b) shall be deemed to be equal
to the lesser of (i) the aggregate unpaid amount of such Indebtedness and
(ii) the fair market value of the property encumbered thereby as determined by
such person in good faith.

 

“guarantor” shall have the meaning assigned to such term in the definition of
the term “Guarantee.”

 

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents of any nature which are
subject to regulation by any Governmental Authority or which would reasonably be
likely to give rise to liability under any Environmental Law, including, without
limitation, explosive or radioactive substances or petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls or radon gas.

 

“Holdings” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

 

“IFRS” shall mean international accounting standards within the meaning of the
IAS Regulation 1606/2002 to the extent applicable to the relevant financial
statements.

 

“Immaterial Subsidiary” shall mean, at any time, any Restricted Subsidiary of
the Lead Borrower (i) having total assets (as determined in accordance with
GAAP) in an amount of less than 2.5% of Consolidated Total Assets of the Lead
Borrower and its Restricted Subsidiaries, (ii) contributing less than 2.5% to
EBITDA for the Test Period of twelve (12) consecutive fiscal months most
recently ended for which financial statements have been delivered pursuant to
Section  5.04 and (iii) contributing less than 2.5% to consolidated revenues of
the Lead Borrower and its Restricted Subsidiaries for the Test Period of twelve
(12) consecutive fiscal months most recently ended for which financial
statements have been delivered pursuant to Section  5.04; provided, however,
that the total assets (as so determined), EBITDA contribution (as so determined)
and revenue (as so determined) of all Immaterial Subsidiaries shall not exceed
2.5% of Consolidated Total Assets of the Lead Borrower and its Restricted
Subsidiaries, 2.5% of EBITDA for the relevant period or 2.5% of the consolidated
revenues of the Lead Borrower and its Restricted Subsidiaries for the relevant
period, as the case may be.  In the event that total assets of all Immaterial
Subsidiaries exceeds 2.5% of Consolidated Total Assets of the Lead Borrower and
its Restricted Subsidiaries, the total contribution to EBITDA of all Immaterial
Subsidiaries exceeds 2.5% of EBITDA for any relevant Test Period for which
financial statements have been delivered pursuant to Section  5.04 or the total
revenue of all Immaterial Subsidiaries exceeds 2.5% of consolidated revenues of
the Lead Borrower and its Restricted Subsidiaries for any relevant Test Period
for which financial statements have been delivered pursuant to Section  5.04, as
the case may be, (i) such Restricted Subsidiaries shall no longer constitute
Immaterial Subsidiaries to be excluded as Immaterial Subsidiaries until such
2.5% thresholds are met and (ii) to the extent not otherwise excluded as a
Subsidiary Loan Party, shall comply with the Collateral and Guarantee
Requirement.

 

“Increase Date” shall have the meaning assigned to such term in
Section  2.22(b).

 

“Increase Loan Lender” shall have the meaning assigned to such term in
Section  2.22(b).

 

25

--------------------------------------------------------------------------------


 

“Incremental Equivalent Debt” shall have the meaning assigned to such term in
Section  6.01(j).

 

“Incurrence Conditions” shall mean as to any relevant action contemplated in
this Agreement, (i) no Event of Default has then occurred and is continuing or
would result from any action and (ii) (1) the Consolidated Fixed Charge Coverage
Ratio would be at least 1.0 to 1.0 on a Pro Forma Basis for such action and
(2) (I) Availability on a Pro Forma Basis immediately after giving effect to
such action would be greater than the greater of (x) 17.5% of the Line Cap and
(y) $17.5 million and (II) over the 20 consecutive Business Days prior to
consummation of such action, Availability averaged no less than the greater of
(x) 17.5% of the Line Cap and (y) $17.5 million, also on a Pro Forma Basis for
such action.

 

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments to the
extent the same would appear as a liability on a balance sheet prepared in
accordance with GAAP, (c) all obligations of such person under conditional sale
or other title retention agreements relating to property or assets purchased by
such person, (d) all obligations of such person issued or assumed as the
deferred purchase price of property or services (other than current intercompany
liabilities (but not any refinancings, extensions, renewals or replacements
thereof) incurred in the ordinary course of business and maturing within three
hundred sixty-five (365) days after the incurrence thereof), to the extent that
the same would be required to be shown as a long term liability on a balance
sheet prepared in accordance with GAAP, (e) all Guarantees by such person of
Indebtedness of others, (f) all Capital Lease Obligations of such person,
(g) all payments that such person would have to make in the event of an early
termination, on the date Indebtedness of such person is being determined, in
respect of outstanding Swap Agreements net of payments such person would receive
in the event of early termination on such date of determination, (h) the
principal component of all obligations, contingent or otherwise, of such person
as an account party in respect of letters of credit and (i) the principal
component of all obligations of such person in respect of bankers’ acceptances. 
The Indebtedness of any person shall include the Indebtedness of any partnership
in which such person is a general partner, other than to the extent that the
instrument or agreement evidencing such Indebtedness expressly limits the
liability of such person in respect thereof.  The Indebtedness of the Lead
Borrower and the Restricted Subsidiaries shall exclude (i) accrued expenses and
accounts and trade payables, (ii) liabilities under vendor agreements to the
extent such indebtedness may be satisfied through non-cash means such as
purchase volume earnings credits and (iii) reserves for deferred income taxes.

 

“Indemnified Taxes” shall mean all Taxes other than Excluded Taxes and Other
Taxes.

 

“Indemnitee” shall have the meaning assigned to such term in Section  9.05(b).

 

“Information” shall have the meaning assigned to such term in Section  3.14(a).

 

“Insolvency Proceeding” shall mean any case or proceeding commenced by or
against a Person under any state, federal, provincial, territorial or foreign
law for, or any agreement of such Person to, (a) the entry of an order for
relief under the Bankruptcy Code, or any other insolvency, bankruptcy, debtor
relief or debt adjustment law; (b) the appointment of a receiver, interim
receiver, monitor, trustee, liquidator, administrator, conservator, custodian or
other similar Person for such Person or any part of its Property, including, in
the case of any Lender, the Federal Deposit Insurance Corporation or any other
state or federal regulatory authority acting in such capacity; or (c) an
assignment for the benefit of creditors.

 

26

--------------------------------------------------------------------------------


 

“Insolvent” with respect to any Multiemployer Plan, shall mean the condition
that such plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Intercompany Note” shall mean the Intercompany Note substantially in the form
of Exhibit H.

 

“Intercreditor Agreement” shall mean the Intercreditor Agreement, in the form of
Exhibit N, among the Administrative Agent and the Term Agent and acknowledged by
the Lead Borrower and the other Loan Parties.

 

“Interest Election Request” shall mean a request by a Borrower to convert or
continue a Borrowing in accordance with Section  2.07.

 

“Interest Expense” shall mean, with respect to any person for any period, the
sum without duplication of (a) gross interest expense of such person for such
period on a consolidated basis, including (i) the amortization of debt
discounts, (ii) the amortization of all fees (including fees with respect to
Swap Agreements) payable in connection with the incurrence of Indebtedness to
the extent included in interest expense and (iii) the portion of any payments or
accruals with respect to Capital Lease Obligations allocable to interest expense
and (b) capitalized interest of such person.  For purposes of the foregoing,
gross interest expense shall be determined after giving effect to any net
payments made or received and costs incurred by the Lead Borrower and the
Restricted Subsidiaries with respect to Swap Agreements (provided that payments
and costs upon the settlement or termination of a Swap Agreement will not be
included in Interest Expense).

 

“Interest Payment Date” shall mean, (a) with respect to any Eurodollar Loan, the
last day of the Interest Period applicable to the Borrowing of which such Loan
is a part and, in the case of a Eurodollar Borrowing with an Interest Period of
more than three (3) months’ duration, each day that would have been an Interest
Payment Date had successive Interest Periods of three (3) months’ duration been
applicable to such Borrowing and, in addition, the date of any refinancing or
conversion of such Borrowing with or to a Borrowing of a different Type and
(b) with respect to any ABR Loan, the first day of April, July, October and
January of each year.

 

“Interest Period” shall mean, as to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as applicable, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or 6
months thereafter (or 9 or 12 months, if agreed by all Lenders) or shorter
period, as the Borrower may elect, or the date any Eurodollar Borrowing is
converted to an ABR Borrowing in accordance with Section  2.07 or repaid or
prepaid in accordance with Section  2.08 or Section  2.10; provided, that if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day.  Interest
shall accrue from and including the first day of an Interest Period to but
excluding the last day of such Interest Period.

 

“Investment” shall have the meaning assigned to such term in Section  6.04.

 

“Inventory” shall have the meaning as defined in the UCC including all goods
intended for sale, lease, display or demonstration, all work in process, and all
raw materials, and other materials and supplies of any kind that are or could be
used in connection with the manufacture, printing, packing,

 

27

--------------------------------------------------------------------------------


 

shipping, advertising, sale, lease or furnishing of such goods, or otherwise
used or consumed in a Loan Party’s business (but excluding Equipment).

 

“Inventory Reserve” shall mean a reserve established by the Administrative
Agent, in its Credit Judgment, to reflect factors that may negatively impact the
value of Eligible Inventory.

 

“Investment Conditions” shall mean as to any relevant action contemplated in
this Agreement, (i) no Event of Default has then occurred and is continuing or
would result from any action and (ii) either (A) (1) the Consolidated Fixed
Charge Coverage Ratio would be at least 1.0 to 1.0 on a Pro Forma Basis for such
action and (2) (I) Availability on a Pro Forma Basis immediately after giving
effect to such action would be greater than the greater of (x) 12.5% of the Line
Cap and (y) $12.5 million and (II) over the 20 consecutive Business Days prior
to consummation of such action, Availability averaged no less than the greater
of (x) 12.5% of the Line Cap and (y) $12.5 million, also on a Pro Forma Basis
for such action or (B) (I) Availability on a Pro Forma Basis immediately after
giving effect to such action would be greater than the greater of (x) 25% of the
Line Cap and (y) $25 million and (II) over the 20 consecutive Business Days
prior to consummation of such action, Availability averaged no less than the
greater of (x) 25% of the Line Cap and (y) $25 million, also on a Pro Forma
Basis for such action.

 

“IRS” shall mean the United States Internal Revenue Service.

 

“Issuing Bank” shall mean Bank of America or any Affiliate of Bank of America,
any other Lender reasonably acceptable to the Lead Borrower and the
Administrative Agent (such consent not to be unreasonably withheld or delayed by
either party) who agrees to issue Letters of Credit, or any replacement issuer
appointed pursuant to Section  2.19, it being understood that Wells Fargo Bank,
N.A. is an acceptable Issuing Bank.

 

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section  2.12(c).

 

“Issuing Bank Indemnitees” shall mean the Issuing Bank and its officers,
directors, employees, Affiliates, agents and attorneys.

 

“Joint Lead Arrangers” shall mean Merrill Lynch, Pierce, Fenner & Smith
Incorporated, J.P. Morgan Securities LLC and Goldman Sachs Bank USA.

 

“Joint Venture” shall mean a joint venture or similar arrangement, whether in
corporate, partnership or other legal form which is not a Subsidiary but in
which the Borrower or any Subsidiary owns or controls any Equity Interests;
provided, in no event shall any corporate Subsidiary of any person be considered
to be a Joint Venture to which such person is a party.

 

“Junior Lien Indebtedness” shall mean Indebtedness (other than the Term Loans or
any Replacement Term Loans secured on a pari passu basis with the Term Loans) of
the Borrower or any Restricted Subsidiary that is expressly subordinated, in
writing, in right of security in respect of the Collateral to the Obligations.

 

“LC Application” shall mean an application by the Lead Borrower to the Issuing
Bank for issuance of a Letter of Credit, in form reasonably satisfactory to the
Issuing Bank.

 

“LC Conditions” shall mean the following conditions necessary for issuance of a
Letter of Credit:  (a) after giving effect to such issuance, total LC
Obligations do not exceed the Letter of Credit Subline, and, if no Revolver
Loans are outstanding, the LC Obligations do not exceed the Borrowing

 

28

--------------------------------------------------------------------------------


 

Base; (b) each Letter of Credit shall expire not later than the earlier of
(i) 365 days from issuance (or such longer period as may be agreed between the
Issuing Bank and the applicable Borrower) and (ii) the fifth Business Day prior
to the Revolver Termination Date; provided that any Letter of Credit may provide
for an automatic renewal thereof for additional periods of up to 365 days (which
in no event shall extend beyond the date referred to in clause (b)(ii), except
to the extent Cash Collateralized or backstopped pursuant to arrangements
reasonably acceptable to the relevant Issuing Bank); (c) the Letter of Credit
and payments thereunder are denominated in Dollars or the Alternative LC
Currency; and (d) the form of the proposed Letter of Credit is satisfactory to
the Administrative Agent and the Issuing Bank in their reasonable discretion.

 

“LC Documents” shall mean all documents, instruments and agreements (including
LC Requests and LC Applications) delivered by the Borrowers or any other Person
to the Issuing Bank or the Administrative Agent in connection with any Letter of
Credit.

 

“LC Obligations” shall mean the sum (without duplication) of (a) all amounts
owing by the Borrowers for any drawings under Letters of Credit (including any
bankers’ acceptances or other payment obligations arising therefrom); and
(b) the stated amount of all outstanding Letters of Credit.

 

“LC Request” shall mean a request for issuance of a Letter of Credit, to be
provided by the Lead Borrower to the Issuing Bank, in form satisfactory to the
Issuing Bank.

 

“L/C Disbursements” shall mean payments or disbursements made by an Issuing Bank
pursuant to a Letter of Credit.

 

“Lead Borrower” shall have the meaning assigned to such term in the introductory
paragraph.

 

“Lender” shall mean each financial institution listed on Schedule 2.01 (other
than any such person that has ceased to be a party hereto pursuant to an
Assignment and Acceptance in accordance with Section  9.04), as well as any
person that becomes a “Lender” hereunder in accordance with Section  9.04.

 

“Lender Party” shall mean the Administrative Agent, each Issuing Bank, the
Swingline Lender or any other Lender.

 

“Lending Office” shall mean, as to any Lender, the applicable branch, office or
Affiliate of such Lender designated by such Lender to make Loans.

 

“Letter of Credit” shall mean any standby or documentary letter of credit issued
by the Issuing Bank for the account of any Borrower or any of the Borrowers’
Subsidiaries, or any indemnity, guarantee, exposure transmittal memorandum or
similar form of credit support issued by the Administrative Agent or the Issuing
Bank for the benefit of any Borrower or any of the Borrowers’ Subsidiaries.
Letters of Credit may be issued in Dollars or in the Alternative LC Currency.

 

“Letter of Credit Subline” shall mean $25,000,000, which amount shall include
the Alternative Currency Letter of Credit Sublimit.

 

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, encumbrance, charge or security interest in or on
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any

 

29

--------------------------------------------------------------------------------


 

financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset.

 

“Lien Waiver:  shall mean an agreement, in form reasonably satisfactory to the
Administrative Agent, by which (a) for any material Collateral located on leased
premises, the lessor waives or subordinates any Lien it may have on the
Collateral, and agrees to permit the Administrative Agent and Term Agent to
enter upon the premises and remove the Collateral or to use the premises to
store the Collateral as permitted hereunder; and (b) for any Collateral held by
a warehouseman, processor, shipper, customs broker or freight forwarder, such
Person waives or subordinates any Lien it may have on the Collateral, agrees to
hold any Documents (as defined in the Collateral Agreement) in its possession
relating to the Collateral as agent for the Administrative Agent and Term Agent,
and agrees to deliver the Collateral to the Administrative Agent or Term Agent
upon request, in accordance with such agreement.

 

“Line Cap” shall mean equal to an amount that is the lesser of (a) the aggregate
amount of all Revolver Commitments and (b) the then applicable Borrowing Base.

 

“Liquidity Event” shall mean the occurrence of a date when (a) (x) Availability
plus (y) the amount of Qualified Cash (up to $5,000,000) on such date (but not
to exceed Availability on such date) shall have been less than the greater of
(i) 10% of the Line Cap and (ii) $10,000,000, in either case for five
consecutive Business Days, until such date as (b) (x) Availability plus (y) the
amount of Qualified Cash (up to $5,000,000) on such date (but not to exceed
Availability on such date) shall have been at least equal to the greater of
(i) 10% of the Line Cap and (ii) $10,000,000 for 30 consecutive calendar days. 
It being understood and agreed that for purposes of this Agreement and the other
Loan Documents, a Liquidity Event shall not be deemed to occur as a result of
the initial Borrowings, if any, on the Closing Date unless and until additional
Borrowings are made and a Liquidity Event subsequently occurs as a result of
such additional Borrowings.

 

“Liquidity Notice” shall mean a written notice delivered by the Administrative
Agent at any time during a Liquidity Period to any bank or other depository at
which any Deposit Account (other than any Excluded Deposit Account) is
maintained directing such bank or other depository (a) to remit all funds in
such Deposit Account to a Dominion Account, or in the case of a Dominion
Account, to the Administrative Agent on a daily basis, and (b) to cease
following directions or instructions given to such bank or other depository by
any Loan Party regarding the disbursement of funds from such Deposit Account
(other than any Excluded Deposit Account), and (c) to follow all directions and
instructions given to such bank or other depository by the Administrative Agent
in each case, pursuant to the terms of any Deposit Account Control Agreement in
place.

 

“Liquidity Period” shall mean any period throughout which (a) a Liquidity Event
has occurred and is continuing or (b) a Specified Event of Default has occurred
and is continuing.

 

“Loan Documents” shall mean this Agreement, the Intercreditor Agreement, any
Supplemental Intercreditor Agreement, the Security Documents, the Fee Letter and
any Note issued under Section  2.09(d) and any amendments (including any
amendments pursuant to Section  2.22, Section  2.23, Section  9.08(d) and
Section  9.08(e)) and waivers to any of the foregoing.

 

“Loan Parties” shall mean Holdings, the Borrowers, the Subsidiary Loan Parties
and any Parent Entity, in lieu of Holdings, that has executed and delivered an
assumption agreement in substantially the form of Exhibit D to the Collateral
Agreement and become a “Guarantor” and “Grantor” thereunder.

 

30

--------------------------------------------------------------------------------


 

“Local Time” shall mean New York City time.

 

“Management Group” shall mean the group consisting of the directors, officers
and other management personnel of any Parent Entity, the Lead Borrower and the
Restricted Subsidiaries.

 

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

 

“Material Adverse Effect” shall mean a material adverse effect with respect to
(a) the business, assets, financial condition or results of operations, in each
case of Holdings, the Lead Borrower and the Restricted Subsidiaries, taken as a
whole, or (b) the validity or enforceability of the Loan Documents or the rights
or remedies of the Administrative Agent and the Lenders thereunder, in each
case, taken as a whole.

 

“Maturity Date” shall mean May 30, 2017.

 

“Maximum Rate” shall have the meaning assigned to such term in Section  9.09.

 

“Minimum Extension Condition” shall have the meaning assigned to such term in
Section  2.23(b).

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Mortgaged Properties” shall mean the properties listed on Schedule 5.09 and the
owned real properties of the Loan Parties encumbered by a Mortgage pursuant to
Section  5.09.

 

“Mortgage” shall have the meaning assigned to such term in Section  5.09(c).

 

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which any Loan Party or any ERISA Affiliate
(other than one considered an ERISA Affiliate only pursuant to subsection (m) or
(o) of Code Section 414) is making or accruing an obligation to make
contributions, or has within any of the preceding six (6) plan years made or
accrued an obligation to make contributions.

 

“Net Income” shall mean, with respect to any person, the net income (loss) of
such person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

 

“Net Proceeds” shall mean an amount equal to 100% of the cash proceeds actually
received by any Borrower or any of the Restricted Subsidiaries (including any
cash payments received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise and including casualty insurance settlements and condemnation awards,
but only as and when received) from any loss, damage, destruction or
condemnation of, or any Disposition to any person of any asset or assets of any
Borrower or any Restricted Subsidiary in a single transaction or series of
related transactions, net of (i) attorneys’ fees, accountants’ fees, investment
banking fees, survey costs, title insurance premiums, and related search and
recording charges, transfer taxes, deed or mortgage recording taxes, payments of
debt and other obligations relating to the applicable asset then due and payable
or required to be paid or discharged by the purchaser or transferee of such
asset (other than pursuant hereto or pursuant to any Junior Lien Indebtedness),
other customary expenses and brokerage, consultant and other customary fees and
expenses actually incurred in connection therewith, (ii) Taxes paid or payable
as a result thereof or any Tax Distributions resulting therefrom and (iii) any
reserve for

 

31

--------------------------------------------------------------------------------


 

adjustment in respect of (A) the sale price of such asset or assets established
in accordance with GAAP and (B) any liabilities associated with such asset or
assets and retained by such Borrower or such Restricted Subsidiary after such
sale, transfer or other disposition thereof, including pension and other
post-employment benefit obligations associated with such transaction.

 

“Net Proceeds Pledged Account” shall mean a Deposit Account held at, and subject
to the sole dominion and control of, the Term Agent which holds solely proceeds
of Term Priority Collateral pending reinvestment or application to the Term
Facility.

 

“NOLV Percentage” shall mean the net orderly liquidation value of Eligible
Inventory or Eligible In-Transit Inventory, as applicable, expressed as a
percentage, expected to be realized at an orderly, negotiated sale held within a
reasonable period of time, net of all liquidation expenses, as determined from
the most recent appraisal of the Borrowers’ Eligible Inventory or Eligible
In-Transit Inventory performed pursuant to the terms of this Agreement.

 

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section  2.19(c).

 

“Nonpublic Information” shall mean information which has not been disseminated
in a manner making it available to investors generally, within the meaning of
Regulation FD.

 

“Note” shall have the meaning assigned to such term in Section  2.09(d).

 

“Noticed Hedge” shall mean Secured Bank Product Obligations arising under a Swap
Agreement.

 

“Obligations” shall mean for purposes of the Loan Documents, all obligations of
every nature of each Loan Party from time to time owed to the Agents (including
former Agents) or the Lenders, under any Loan Document, whether for principal,
interest (including interest which, but for the filing of a petition in
bankruptcy with respect to such Loan Party, would have accrued on any such
Obligation, whether or not a claim is allowed against such Loan Party for such
interest in the related bankruptcy proceeding), LC Obligations, fees, expenses,
indemnification or otherwise.  For the avoidance of doubt, Revolver Loans made
pursuant to any Revolver Commitment Increases incurred under Section  2.22 shall
constitute Obligations.

 

“OFAC” shall mean the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, the Loan Documents, and any and all interest
and penalties related thereto.

 

“Overadvance” shall have the meaning of such term assigned to such term in
Section  2.24.

 

“Overadvance Loan” shall mean a ABR Loan made when an Overadvance exists or is
caused by the funding thereof.

 

“Parent” shall mean Generac Holdings Inc.

 

32

--------------------------------------------------------------------------------


 

“Parent Entity” shall mean any of (i) Holdings and (ii) any other person of
which Holdings is a Subsidiary.

 

“Participant” shall have the meaning assigned to such term in
Section  9.04(c)(i).

 

“Participant Register” shall have the meaning assigned to such term in
Section  9.04(c)(i).

 

“Payment Conditions” shall mean as to any relevant action contemplated in this
Agreement, (i) no Event of Default has then occurred and is continuing or would
result from any action and (ii) either (A) (1) the Consolidated Fixed Charge
Coverage Ratio would be at least 1.0 to 1.0 on a Pro Forma Basis for such action
and (2) (I) Availability on a Pro Forma Basis immediately after giving effect to
such action would be greater than the greater of (x) 17.5% of the Line Cap and
(y) $17.5 million and (II) over the 20 consecutive Business Days prior to
consummation of such action, Availability averaged no less than the greater of
(x) 17.5% of the Line Cap and (y) $17.5 million, also on a Pro Forma Basis for
such action or (B) (I) Availability on a Pro Forma Basis immediately after
giving effect to such action would be greater than the greater of (x) 30% of the
Line Cap and (y) $30 million and (II) over the 20 consecutive Business Days
prior to consummation of such action, Availability averaged no less than the
greater of (x) 30% of the Line Cap and (y) $30 million, also on a Pro Forma
Basis for such action.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

 

“Permitted Business Acquisition” shall mean any acquisition by a Borrower or any
Restricted Subsidiary of all or substantially all of the assets of, or a
majority of the outstanding Equity Interests (other than directors’ qualifying
shares and similar de minimis holdings required by applicable law in, a person
or division or line of business of a person (but in any event including any
Investment in a Subsidiary which serves to increase such Borrower’s or any
Restricted Subsidiary’s respective equity ownership in such Subsidiary),
provided that:  (i) on the date of execution of the purchase agreement in
respect of such acquisition, no Event of Default shall have occurred and be
continuing or would result therefrom; (ii) if the aggregate cash consideration
to be paid by such Borrower or any Restricted Subsidiary exceeds $10.0 million,
such Borrower shall have delivered to the Administrative Agent at least five
(5) days prior to such acquisition a certificate of a Responsible Officer of
such Borrower to such effect, together with all financial information for such
Subsidiary or assets that is reasonably requested by the Administrative Agent
and available to such Borrower, (iii) if (with respect to any acquisition of a
person or any Equity Interests in a person) the acquired person shall not become
a Subsidiary Loan Party or (with respect to any acquisition of assets) the
assets shall be acquired by a Subsidiary that is not a Subsidiary Loan Party,
the aggregate amount of cash or property in connection with such acquisition
shall not exceed $50.0 million plus amounts permitted by Sections 6.04(q), (r),
(t), or (v) (and, without duplication, clause (v) to the extent made with an
Investment pursuant to Sections 6.04(q), (r), or (t)) and (iv) the Investment
Conditions shall be satisfied on a Pro Forma Basis for such Permitted Business
Acquisition.

 

“Permitted Debt Securities” shall mean unsecured Indebtedness of a Borrower or
any Restricted Subsidiary, (i) that is expressly subordinated to the prior
payment in full of the Obligations pursuant to provisions substantially similar
to those set forth in Exhibit G or otherwise on terms reasonably satisfactory to
the Administrative Agent (it being understood that customary high yield
subordination terms prevailing at the time of determination shall be deemed to
be so satisfactory), (ii) the terms of which do not provide for any scheduled
repayment, mandatory redemption (other than pursuant to customary provisions
relating to redemption or repurchase upon change of control or sale of assets)
or sinking fund obligation prior to the date that is, at the time of issuance of
such Indebtedness, ninety-one (91) days after the Revolver Termination Date,
(iii) in the case of Indebtedness with an outstanding principal

 

33

--------------------------------------------------------------------------------


 

amount in excess of $35.0 million, the covenants, events of default, and remedy
provisions of which, taken as a whole, are not materially more restrictive to,
or the mandatory repurchase or redemption provisions thereof are not materially
more onerous or expansive in scope, taken as a whole, on, the Borrowers and the
Restricted Subsidiaries than the terms of the Loan Documents in the good faith
determination of the Lead Borrower and (iv) in respect of which no Subsidiary of
any Borrower that is not an obligor under the Loan Documents is an obligor.

 

“Permitted Investments” shall mean:

 

(a)                                 direct obligations of the United States of
America or any member of the European Union or any agency thereof or obligations
guaranteed by the United States of America or any member of the European Union
or any agency thereof, in each case with maturities not exceeding two (2) years;

 

(b)                                 time deposit accounts, certificates of
deposit and money market deposits maturing within one hundred eighty (180) days
of the date of acquisition thereof issued by a bank or trust company that is
organized under the laws of the United States of America, any state thereof or
any foreign country recognized by the United States of America having capital,
surplus and undivided profits in excess of $250.0 million and whose long-term
debt, or whose parent holding company’s long-term debt, is rated A (or such
similar equivalent rating or higher by at least one (1) nationally recognized
statistical rating organization (as defined in Rule 436 under the Securities
Act);

 

(c)                                  repurchase obligations with a term of not
more than one hundred eighty (180) days for underlying securities of the types
described in clause (a) above entered into with a bank meeting the
qualifications described in clause (b) above;

 

(d)                                 commercial paper, maturing not more than one
(1) year after the date of acquisition, issued by a corporation organized and in
existence under the laws of the United States of America or any foreign country
recognized by the United States of America with a rating at the time as of which
any investment therein is made of P-2 (or higher) according to Moody’s, or A-1
(or higher) according to S&P;

 

(e)                                  securities with maturities of two (2) years
or less from the date of acquisition issued or fully guaranteed by any State,
commonwealth or territory of the United States of America, or by any political
subdivision or taxing authority thereof, and rated at least A by S&P or A by
Moody’s;

 

(f)                                   shares of mutual funds whose investment
guidelines restrict 95% of such funds’ investments to those satisfying the
provisions of clauses (a) through (e) above;

 

(g)                                  money market funds that (i) comply with the
criteria set forth in Rule 2a-7 under the Investment Company Act of 1940,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5.0 billion; and

 

(h)                                 other short-term investments utilized by
Foreign Subsidiaries of the Lead Borrower in accordance with normal investment
practices for cash management in investments of a type analogous to the
foregoing.

 

34

--------------------------------------------------------------------------------


 

“Permitted Investors” shall mean (a) the Sponsors and (b) the members of the
Management Group.

 

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium thereon, any committed or
undrawn amounts and underwriting discounts, fees, commissions and expenses,
associated with such Permitted Refinancing Indebtedness), except as otherwise
permitted under Section  6.01, (b) other than with respect to Indebtedness
permitted pursuant to Section  6.01(h), Section  6.01(i) and Section  6.01(q),
such Permitted Refinancing Indebtedness has a final maturity date equal to or
later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of the
Indebtedness being Refinanced, (c) other than in respect of Indebtedness
permitted by Section  6.01(a), Section  6.01(o), Section 6.01(y) and
Section  6.01(aa), if the Indebtedness being Refinanced is by its terms
subordinated in right of payment to the Obligations under this Agreement, such
Permitted Refinancing Indebtedness shall be subordinated in right of payment to
such Obligations on terms not materially less favorable to the Lenders as those
contained in the documentation governing the Indebtedness being Refinanced,
taken as a whole, (d) no Permitted Refinancing Indebtedness shall have obligors
or contingent obligors that were not obligors or contingent obligors (or that
would not have been required to become obligors or contingent obligors) in
respect of the Indebtedness being Refinanced except to the extent otherwise
permitted under Section  6.01 or Section  6.04 and (e) if the Indebtedness being
Refinanced is (or would have been required to be) secured with the Current Asset
Collateral, such Permitted Refinancing Indebtedness shall be either secured on a
pari passu basis with the Term Facility Debt and subject to the Intercreditor
Agreement or secured on a junior basis with respect to the Current Asset
Collateral pursuant to an intercreditor arrangement reasonably satisfactory to
the Administrative Agent; and provided further, that, except as otherwise
provided herein, with respect to a Refinancing of Permitted Debt Securities such
Permitted Refinancing Indebtedness shall meet the requirements of clauses (i),
(ii), (iii) and (iv) of the definition of “Permitted Debt Securities”.

 

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company,
individual or family trust, or other organization (whether or not a legal
entity), or any government or any agency or political subdivision thereof.

 

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which any Loan Party or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4062 or
Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

 

“Platform” shall have the meaning assigned to such term in Section  5.14.

 

“Pledged Collateral” shall have the meaning assigned to such term in the
Collateral Agreement.

 

“primary obligor” shall have the meaning assigned to such term in the definition
of the term “Guarantee.”

 

35

--------------------------------------------------------------------------------


 

“Prime Rate” shall have the meaning assigned to such term in the definition of
the term “ABR.”

 

“Pro Forma Basis” shall mean, as to any calculation of the Consolidated Fixed
Charge Coverage Ratio and Consolidated Total Assets for any events as described
below that occur subsequent to the commencement of any period of four
(4) consecutive quarters (the “Reference Period”) for which the financial effect
of such events is being calculated, and giving effect to the events for which
such calculation is being made, such calculation as will give pro forma effect
to such events as if such events occurred on the first day of the Reference
Period or in the case of Consolidated Total Assets, after giving effect thereto
(it being understood and agreed that (x) unless otherwise specified, such
Reference Period shall be deemed to be the four (4) consecutive fiscal quarters
ending on the last day of the most recently ended fiscal quarter of the Lead
Borrower and its Subsidiaries for which financial statements are available and
such pro forma adjustments shall be excluded to the extent already accounted for
in the calculation of EBITDA for such period and (y) if any person that became a
Restricted Subsidiary or was merged, amalgamated or consolidated with or into
the Lead Borrower or any Restricted Subsidiary shall have experienced any event
requiring adjustments pursuant to this definition, then such calculation shall
give pro forma effect thereto for such period as if such event occurred at the
beginning of such period):  (i) in making any determination of EBITDA, pro forma
effect shall be given to any asset disposition of a Restricted Subsidiary,
manufacturing facility or line of business, to any asset acquisition, any
discontinued operation or any operational change and any Subsidiary
Redesignation in each case that occurred during the Reference Period (or, in the
case of determinations made with respect to any action the taking of which
hereunder is subject to compliance on a Pro Forma Basis or otherwise with the
Consolidated Fixed Charge Coverage Ratio (any such action, a “Restricted
Action”) occurring during the Reference Period or thereafter and through and
including the date of such determination) and (ii) in making any determination
on a Pro Forma Basis, (x) all Indebtedness (including Indebtedness incurred or
assumed and for which the financial effect is being calculated, whether incurred
under this Agreement or otherwise, but excluding normal fluctuations in
revolving Indebtedness incurred for working capital purposes) incurred or
permanently repaid, returned, redeemed or extinguished during the Reference
Period (or, in the case of determinations made with respect to any Restricted
Action, occurring during the Reference Period or thereafter and through and
including the date of such determination) shall be deemed to have been incurred
or repaid, returned, redeemed or extinguished at the beginning of such period
(it being understood that for purposes of any calculation of the Consolidated
Fixed Charge Coverage Ratio and Consolidated Total Assets, the use of proceeds
of any such Indebtedness shall be taken into account in such calculation) and
(y) Interest Expense of such person attributable to (A) interest on any
Indebtedness, for which pro forma effect is being given as provided in the
preceding clause (x), bearing floating interest rates shall be computed on a pro
forma basis utilizing the rate which is or would be in effect with respect to
such Indebtedness as at the relevant date of determination as if such rate had
been actually in effect during the period for which pro forma effect is being
given taking into account any interest hedging arrangements applicable to such
Indebtedness, (B) any Capital Lease Obligation shall be deemed to accrue at an
interest rate reasonably determined by a Responsible Officer of the Lead
Borrower to be the rate of interest implicit in such Capital Lease Obligation in
accordance with GAAP and (C) interest on any Indebtedness that may optionally be
determined at an interest rate based upon a factor of a prime or similar rate, a
eurocurrency interbank offered rate, or other rate, shall be determined to have
been based upon the rate actually chosen, or if none, then based upon such
optional rate chosen as the Lead Borrower or Restricted Subsidiary may
designate.

 

Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the Lead
Borrower and, for any fiscal period ending on or prior to the first anniversary
of any such asset acquisition, asset disposition, discontinued operation or
operational change, Subsidiary Redesignation or Unrestricted Subsidiary
Designation,

 

36

--------------------------------------------------------------------------------


 

may include adjustments to reflect operating expense reductions and other
operating improvements or synergies reasonably expected to result from such
asset acquisition, asset disposition, discontinued operation, operational
change, or Subsidiary Redesignation and for purposes of determining compliance
with the Consolidated Fixed Charge Coverage Ratio such adjustments may reflect
additional operating expense reductions and other additional operating
improvements and synergies that (x) would be includable in pro forma financial
statements prepared in accordance with Regulation S-X and (y) such other
adjustments not includable in Regulation S-X under the Securities Act for which
substantially all of the steps necessary for the realization thereof have been
taken or are reasonably anticipated by the Lead Borrower to be taken in the next
twelve (12)-month period following the consummation thereof and, are estimated
on a good faith basis by the Lead Borrower; provided, however that the aggregate
amount of any such adjustments pursuant to clause (y) (together with the
aggregate add back to EBITDA pursuant to clause (a)(iv) thereof with respect to
the applicable four (4) fiscal quarter period) shall not exceed 15% of the
EBITDA of the Lead Borrower and the Restricted Subsidiaries for any four
(4) fiscal quarter period (prior to giving effect to any add back pursuant to
clause (a)(iv) thereof).  The Lead Borrower shall deliver to the Administrative
Agent a certificate of a Responsible Officer of the Lead Borrower setting forth
such demonstrable or additional operating expense reductions and other operating
improvements or synergies and information and calculations supporting them in
reasonable detail.

 

“Pro Rata” shall mean with respect to any Lender, a percentage (rounded to the
ninth decimal place) determined (a) while Revolver Commitments are outstanding,
by dividing the amount of such Lender’s Revolver Commitment by the aggregate
amount of all Revolver Commitments; and (b) at any other time, by dividing the
amount of such Lender’s Revolver Loans and LC Obligations by the aggregate
amount of all outstanding Revolver Loans and LC Obligations.

 

“Prohibited Transaction” shall have the meaning assigned to such term in
Section 406 of ERISA and/or Section 4975(c) of the Code.

 

“Projections” shall mean the projections of Holdings, the Borrowers and their
Subsidiaries provided to the Administrative Agent prior to the Closing Date.

 

“Protective Advance” shall mean as defined in Section  2.25.

 

“Qualified Capital Stock” shall mean any Equity Interest of any person that does
not by its terms (or by the terms of any security into which it is convertible
or for which it is exchangeable or exercisable) or upon the happening of any
event (a) provide for scheduled payments of dividends in cash (other than at the
option of the issuer) prior to the date that is, at the time of issuance of such
Equity Interest, ninety-one (91) days after the Revolver Termination Date,
(b) become mandatorily redeemable at the option of the holder thereof (other
than for Qualified Capital Stock or pursuant to customary provisions relating to
redemption upon a change of control or sale of assets) pursuant to a sinking
fund obligation or otherwise prior to the date that is, at the time of issuance
of such Equity Interest, ninety-one (91) days after the Revolver Termination
Date or (c) become convertible or exchangeable at the option of the holder
thereof for Indebtedness or Equity Interests that are not Qualified Capital
Stock; provided further, that if any such Equity Interest is issued pursuant to
a plan for the benefit of the employees, directors, officers, managers or
consultants of Holdings (or any Parent Entity thereof), any Borrower or its
Subsidiaries or by any such plan to such persons, such Equity Interest shall not
be regarded as an Equity Interest not constituting Qualified Capital Stock
solely because it may be required to be repurchased by Holdings (any Parent
Entity), a Borrower or its Subsidiaries in order to satisfy applicable
regulatory obligations.

 

“Qualified Cash” shall mean cash and Permitted Investments of the Lead Borrower
and the Restricted Subsidiaries that (i) are subject to Deposit Account Control
Agreements in form and

 

37

--------------------------------------------------------------------------------


 

substance reasonably satisfactory to the Administrative Agent (which will not
prohibit withdrawal of such funds by the Lead Borrower or such Restricted
Subsidiaries in the absence of an Event of Default), (ii) do not include
customer deposits or unapplied cash and (iii) do not otherwise constitute
proceeds from the Disposition of any Current Asset Collateral, in the case of
clauses (ii) or (iii), only to the extent the assets giving rise to such
customer deposits, unapplied cash or proceeds, as the case may be, are at that
time included in the calculation of the Borrowing Base for purposes of
calculating Availability in connection with the FCCR Test Amount or determining
whether a Liquidity Event has occurred.

 

“Receivables Facility” means any of one or more receivables financing facilities
as amended, supplemented, modified, extended, renewed, restated or refunded from
time to time, the obligations of which are non-recourse (except for Standard
Receivables Undertakings) to any Borrower or any of the Restricted Subsidiaries
(other than a Special Purpose Subsidiary) pursuant to which a Borrower or any of
the Restricted Subsidiaries sells their accounts receivable to either (a) a
Person that is not a Restricted Subsidiary or (b) a Special Purpose Subsidiary
that in turn sells its accounts receivable to a Person that is not a Restricted
Subsidiary; provided that any accounts receivable sold in connection with a
Receivables Facility shall (i) be owed by an Account Debtor that is not
organized under the laws of the United States or any state thereof and (ii) not
otherwise constitute Eligible Accounts; provided further that any such
Receivables Facility shall be on customary terms and conditions for receivables
financings of this type.

 

“Receivables Fees” shall mean customary distributions or payments made directly
or by means of discounts with respect to any accounts receivable or
participation interest therein issue or sold in connection with, and any other
customary fees paid to a Person that is not a Restricted Subsidiary in
connection with any Receivables Facility permitted by Section 6.01(z).

 

“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”

 

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” and “Refinanced” shall have a
meaning correlative thereto.

 

“Refunding Capital Stock” shall have the meaning assigned to such term in
Section  6.06(l).

 

“Register” shall have the meaning assigned to such term in Section  9.04(b)(iv).

 

“Regulation FD” shall mean Regulation FD as promulgated by the U.S. Securities
and Exchange Commission under the Securities Act and Exchange Act as in effect
from time to time.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Related Fund” shall mean, with respect to any Lender, any person (other than a
natural person) that is engaged in making, purchasing, holding or otherwise
investing in commercial loans and similar extensions of credit in the ordinary
course of its activities and is administered, advised or managed by (i) such
Lender, (ii) an Affiliate of such Lender or (iii) an entity or an Affiliate of
an entity that administers, advises or manages such Lender.

 

38

--------------------------------------------------------------------------------


 

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such person and such person’s Affiliates.

 

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the environment.

 

“Rent and Charges Reserve” shall mean the aggregate of (a) all past due rent and
other amounts due and owing by a Loan Party to any landlord, warehouseman,
processor, repairman, mechanic, shipper, freight forwarder, broker or other
Person who possesses any Eligible Inventory and could legally assert a Lien on
any Inventory; and (b) a reserve at least equal to three months’ rent and other
periodic charges that would reasonably be expected to be payable to any such
Person, unless it has executed a Lien Waiver, in each case, excluding any
amounts being disputed in good faith.

 

“Reorganization” shall mean, with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.

 

“Report” shall have the meaning assigned to such term in Section  8.02(b).

 

“Replacement Term Loans” shall mean any indebtedness or other financial
accommodation that has been incurred to extend, increase, renew, refund, replace
(whether upon or after termination or otherwise) or refinance (including by
means of issuances of debt securities) in whole or in part from time to time
indebtedness and other obligations under the Term Facility in accordance with
the terms thereof.

 

“Reportable Event” shall mean any reportable event as defined in
Section 4043(c) of ERISA or the regulations issued thereunder with respect to a
Plan (other than a Plan maintained by an ERISA Affiliate that is considered an
ERISA Affiliate only pursuant to subsection (m) or (o) of Section 414 of the
Code), other than those events as to which the thirty (30)-day notice period
referred to in Section 4043(c) of ERISA has been waived.

 

“Required Lenders” shall mean, at any time, the Lenders holding more than 50% of
the aggregate amount of Revolver Commitments and Revolver Loans outstanding at
any time; provided, however the Revolver Commitments and Revolver Loans of any
Defaulting Lender shall be excluded from such calculation.

 

“Reserve Percentage” shall mean the reserve percentage (expressed as a decimal,
rounded up to the nearest 1/8th of 1%) applicable to member banks under
regulations issued from time to time by the Board of Governors for determining
the maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurocurrency funding (currently
referred to as “Eurocurrency liabilities”).

 

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.

 

“Restricted Action” shall have the meaning assigned to such term in the
definition of “Pro Forma Basis.”

 

39

--------------------------------------------------------------------------------


 

“Restricted Debt Payment” shall have the meaning assigned to such term in
Section  6.09(b).

 

“Restricted Payments” shall have the meaning assigned to such term in
Section  6.06.

 

“Restricted Subsidiary” shall mean each Subsidiary of the Lead Borrower that is
not an Unrestricted Subsidiary.

 

“Revaluation Date” means with respect to any Letter of Credit, each of the
following:  (i) each date of issuance of a Letter of Credit denominated in an
Alternative LC Currency, (ii) each date of an amendment of any such Letter of
Credit having the effect of increasing the amount thereof (solely with respect
to the increased amount), (iii) each date of any payment by the Issuing Bank
under any Letter of Credit denominated in an Alternative LC Currency, and
(iv) such additional dates as the Administrative Agent or the Issuing Bank shall
reasonably determine or the Required Lenders shall reasonably require.

 

“Revolver Commitment” shall mean for any Lender, its obligation to make Revolver
Loans and to participate in LC Obligations up to the maximum principal amount
shown on Schedule 2.01, as hereafter modified pursuant to an Assignment and
Acceptance to which it is a party.  “Revolver Commitments” means the aggregate
amount of such commitments of all Lenders.

 

“Revolver Commitment Increase” shall have the meaning assigned to such term in
Section  2.22(a).

 

“Revolver Commitment Increase Notice” shall have the meaning assigned to such
term in Section  2.22(b).

 

“Revolver Facility” shall mean the Revolver Commitments and the Revolver Loans
made hereunder.

 

“Revolver Loans” shall mean a loan made pursuant to Section  2.01, including,
without duplication, any Swingline Loan (to the extent the context so requires
the same), Overadvance Loan and Extended Revolver Loan.

 

“Revolver Termination Date” shall mean the date that is five years after the
Closing Date, or, with respect to any Extended Revolving Commitment or Extended
Revolving Loan, the date agreed to in the applicable Extension pursuant to
Section  2.23, or, with respect to any Revolver Commitment Increase or any
Revolver Loan made pursuant thereto, the date agreed to pursuant to
Section 2.22.

 

“Revolving Facility Percentage” shall mean, with respect to any Lender, the
percentage of the total Revolver Commitments represented by such Lender’s
Revolver Commitment.  If the Revolver Commitments have terminated or expired,
the Revolving Facility Percentages shall be determined based upon the Revolver
Commitments most recently in effect, giving effect to any assignments pursuant
to Section  9.04.

 

“S&P” shall mean Standard & Poor’s Financial Services LLC.

 

“Sale and Lease-Back Transaction” shall have the meaning assigned to such term
in Section  6.03.

 

40

--------------------------------------------------------------------------------


 

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

 

“Secured Bank Product Obligations” shall mean Bank Product Debt, including,
without limitation, the Bank Product Debt set forth in Schedule 1.01(a) as of
the date hereof, owing to a Secured Bank Product Provider, up to the maximum
amount (in the case of any Secured Bank Product Provider other than Bank of
America and its Affiliates so long as Bank of America is the Administrative
Agent) reasonably specified by such provider in writing to the Administrative
Agent, which amount may be established or increased (by further written notice
to the Administrative Agent from time to time) as long as no Default or Event of
Default exists and no Overadvance would result from establishment of a Bank
Product Reserve for such amount and all other Secured Bank Product Obligations.

 

“Secured Bank Product Provider” shall mean (a) Bank of America or any of its
Affiliates; and (b) any other Lender or Affiliate of a Lender that is providing
a Bank Product (provided such provider delivers written notice to the
Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent, which has been countersigned by the Lead Borrower to
designate such Bank Product as a Secured Bank Product Obligation, (i) describing
the Bank Product and setting forth the maximum amount to be secured by the
Collateral and the methodology to be used in calculating such amount, and
(ii) agreeing to be bound by Section  8.12).

 

“Secured Obligations” shall mean the Obligations and the Secured Bank Product
Obligations.

 

“Secured Parties” shall mean the “Secured Parties” as defined in the Collateral
Agreement.

 

“Securities Act” shall mean the Securities Act of 1933.

 

“Security Documents” shall mean the Mortgages, the Collateral Agreement and each
of the security agreements, mortgages and other instruments and documents
executed and delivered pursuant to any of the foregoing or pursuant to
Section  5.09.

 

“Settlement Report” shall mean a report summarizing Revolver Loans and
participations in LC Obligations outstanding as of a given settlement date,
allocated to the Lenders on a Pro Rata basis in accordance with their Revolver
Commitments.

 

“Special Purpose Subsidiary” shall mean a Restricted Subsidiary (other than a
Borrower) that (a) is engaged solely in (x) the business of acquiring, selling,
collecting, financing or refinancing receivables (including any thereof
constituting or evidenced by chattel paper, instruments or general intangibles),
accounts (as defined in the Uniform Commercial Code as in effect in any
jurisdiction from time to time) and other accounts, all proceeds thereof and all
rights (contractual and other), collateral and other assets relating thereto and
(y) any business or activities incidental or related to such business, in each
case permitted by this Agreement and (b) is designated as a “Special Purpose
Subsidiary” by a Borrower.

 

“Specified Event of Default” shall mean any Event of Default arising under
Section  7.01(b), (c), (d) (solely relating to a failure to comply with
Section 5.12(c)), (h) (with respect to the Lead Borrower only), (i) (with
respect to the Lead Borrower only), (e)(i) and (e)(ii) (solely relating to a
failure to comply with clause (j) of the definition of “Collateral and Guarantee
Requirement”).

 

“Sponsors” shall mean CCMP and its Affiliates.

 

41

--------------------------------------------------------------------------------


 

“Spot Rate” shall mean for any currency the rate determined by the Issuing Bank
to be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Issuing Bank may obtain such spot rate
from another financial institution designated by the Administrative Agent or the
Issuing Bank if the Person acting in such capacity does not have as of the date
of determination a spot buying rate for any such currency; and provided further
that the Issuing Bank may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternative LC Currency.

 

“Subordinated Indebtedness” shall mean any Indebtedness of a Borrower or any
Restricted Subsidiary that is expressly subordinated in right of payment to the
Obligations.

 

“Subordinated Intercompany Debt” shall have the meaning assigned to such term in
Section  6.01(d).

 

“Subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity of
which securities or other ownership interests representing more than 50% of the
ordinary voting power or more than 50% of the partnership interests are, at the
time any determination is being made, directly or indirectly, owned, Controlled
or held by the parent.

 

“Subsidiary Loan Party” shall mean each Restricted Subsidiary that is a Wholly
Owned Subsidiary of the Lead Borrower, other than (a) any Foreign Subsidiary of
the Lead Borrower, (b) any Subsidiary of a Foreign Subsidiary, (c) any
Unrestricted Subsidiary, (d) any Immaterial Subsidiary or (e) any Excluded
Subsidiary.

 

“Subsidiary Redesignation” shall have the meaning provided in the definition of
“Unrestricted Subsidiary” contained in this Section  1.01.

 

“Supermajority Lenders” shall mean the Lenders holding more than 662/3% of the
aggregate amount of Revolver Commitments and Revolver Loans outstanding at any
time; provided, however the Revolver Commitments and Revolver Loans of any
Defaulting Lender shall be excluded from such calculation.

 

“Supplemental Intercreditor Agreement” shall mean any intercreditor agreement
entered into after the Closing Date by the Administrative Agent with respect to
the Collateral.

 

“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one (1) or more rates, currencies, commodities, equity
or debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions, provided that no phantom
stock or other employee benefit plan providing for payments only on account of
services provided by current or former directors, officers, employees, members
of management or consultants of Holdings, a Borrower or any of their
Subsidiaries shall be a Swap Agreement.

 

“Swingline Borrowing” shall mean a Borrowing comprised of Swingline Loans.

 

42

--------------------------------------------------------------------------------


 

“Swingline Lender” shall mean any Lender who advances a Swingline Loan to any
Borrower.

 

“Swingline Loan” shall mean any Borrowing of ABR Loans funded with the
Administrative Agent’s or any other Swingline Lender’s funds, until such
Borrowing is settled among the Lenders or repaid by the Borrowers.

 

“Syndication Agents” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

 

“Tax Distribution” shall have the meaning assigned to such term in
Section  6.06(f).

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties
(including stamp duties), deductions, charges (including ad valorem charges) or
withholdings imposed by any Governmental Authority and any and all interest and
penalties related thereto.

 

“Tax Sharing Agreement” shall mean the Tax Sharing Agreement dated as of
November 10, 2006 among the Lead Borrower and GPS CCMP Acquisition Corp.

 

“Term Agent” shall mean JPMorgan Chase Bank, N.A., in its capacity as
administrative agent and collateral agent under the Term Documents, or any
successor administrative agent or collateral agent under the Term Documents.

 

“Term Documents” shall mean the Term Facility, any guarantees issued thereunder
and the collateral and security documents (and intercreditor agreements) entered
into in connection therewith.

 

“Term Facility” shall mean the Credit Agreement entered into as of the Closing
Date by and among the Lead Borrower, Holdings, the lenders party thereto in
their capacities as lenders thereunder, the Term Agent, the other agents and
parties party thereto from time to time.

 

“Term Facility Debt” shall mean Indebtedness in respect of the Term Facility.

 

“Term Loans” shall mean the term loans borrowed under the Term Facility.

 

“Term Priority Collateral” shall have the meaning assigned to such term in the
Intercreditor Agreement.

 

“Test Period” shall mean, on any date of determination, the period of four
(4) consecutive fiscal quarters (taken as one (1) accounting period) of the Lead
Borrower then most recently ended for which financial statements are available.

 

“Transaction Costs” shall mean fees and expenses payable or otherwise borne by
Holdings, any other Parent Entity, the Borrowers and their Subsidiaries in
connection with the Transactions occurring on or about the Closing Date.

 

“Transactions” shall mean, collectively, (a) the transactions to occur pursuant
to the Loan Documents, including (i) the execution and delivery of the Loan
Documents and the initial borrowings hereunder, (ii) the repayment of the
Existing Debt and (iii) the making of the Closing Date Dividend and (b) the
execution and delivery of the Term Documents.

 

43

--------------------------------------------------------------------------------


 

“Type,” when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined.  For purposes hereof, the term “Rate” shall include the
Eurodollar Rate and the ABR.

 

“Uniform Customs” shall have the meaning assigned to such term in Section  9.07.

 

“Unrestricted Subsidiary” shall mean any Subsidiary of the Lead Borrower that is
acquired or created after the Closing Date designated by the Lead Borrower as an
Unrestricted Subsidiary hereunder by written notice to the Administrative Agent;
provided that the Lead Borrower shall only be permitted to so designate an
Unrestricted Subsidiary (each an “Unrestricted Subsidiary Designation”) so long
as (a) as of the date of such designation, no Default or Event of Default exists
or would result therefrom, (b) as of the date of such designation, the
designation of such Unrestricted Subsidiary shall comply with Section  6.04,
with the amount of the fair market value of any assets owned by such
Unrestricted Subsidiary and any of its Subsidiaries at the time of the
designation thereof being deemed an Investment pursuant to Section  6.04 (as
reasonably determined by the Lead Borrower in good faith), (c) after giving
effect to the respective Unrestricted Subsidiary Designation, Availability shall
not be less than 15% of the Line Cap and (d) as of the date of such designation,
the Lead Borrower shall have delivered to the Administrative Agent an officer’s
certificate executed by a Responsible Officer of the Lead Borrower, certifying
to such officer’s knowledge, compliance with the requirements of preceding
clauses (a) through (c), inclusive, and containing the calculations required by
the preceding clause (c).  The Lead Borrower may designate any Unrestricted
Subsidiary to be a Restricted Subsidiary for purposes of the credit
documentation (each, a “Subsidiary Redesignation”); provided that (i)  no
Default or Event of Default then exists or would occur as a consequence of any
such Subsidiary Redesignation (including, but not limited to, under Sections
6.01 and 6.02), (ii) after giving effect to the respective Subsidiary
Redesignation, Availability shall not be less than 15% of the Line Cap,
(iii) treating such Subsidiary Redesignation as a contribution to the Lead
Borrower of an amount equal to the fair market value of such Unrestricted
Subsidiary (as reasonably determined by the Lead Borrower in good faith) and
(iv) the Lead Borrower shall have delivered to the Administrative Agent an
officer’s certificate executed by a Responsible Officer of the Lead Borrower,
certifying to such officer’s knowledge, compliance with the requirements of
preceding clauses (i) through (iii), inclusive and containing the calculations
required by the preceding clause (ii).

 

“Unrestricted Subsidiary Designation” shall have the meaning assigned thereto in
the definition of “Unrestricted Subsidiary.”

 

“Unused Line Fee Rate” shall mean (i) initially, 0.50% per annum on the average
daily unused Availability, calculated based upon the actual number of days
elapsed over a 360-day year payable quarterly in arrears and (ii) from and after
the delivery by the Lead Borrower to the Administrative Agent of the Borrowing
Base Certificate for the first full fiscal quarter completed after the Closing
Date, determined by reference to the following grid on a per annum basis based
on the Average Usage as a percentage of the Revolver Commitments during the
immediately preceding fiscal quarter:

 

Average Usage

 

Unused Line Fee Rate

 

< 50%

 

0.50

%

> 50%

 

0.375

%

 

“U.S. Person” shall mean any person that is a “United States Person” as defined
in Section 7701(a)(30) of the Code.

 

44

--------------------------------------------------------------------------------


 

“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Adequate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

 

“Warranty Claim Reserve” represents 3 months of the current liability accrual
for warranty claims incurred according to GAAP.

 

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing:  (a) the sum of the
product obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including a payment at final maturity, in respect thereof, by
(ii) the number of years (calculated to the nearest one-twelfth that will elapse
between such date and the making of such payment); by (b) the outstanding
principal amount of such Indebtedness.

 

“Wholly Owned Subsidiary” of any person shall mean a subsidiary of such person,
all of the outstanding Equity Interests of which (other than directors’
qualifying shares or nominee or other similar shares (including shares issued to
foreign nationals) required pursuant to applicable law) are owned by such person
or another Wholly Owned Subsidiary of such person.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

“Yen” and “¥” mean the lawful currency of Japan.

 

SECTION 1.02.                                        Terms Generally.

 

(a)                                 The definitions set forth or referred to in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined.  The words “herein,” “hereto,” “hereof” and “hereunder” and words
of similar import when used in any Loan Document shall refer to such Loan
Document as a whole and not to any particular provision thereof.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.” All
references herein to Articles, Sections, Exhibits and Schedules shall be deemed
references to Articles and Sections of, and Exhibits and Schedules to, the Loan
Documents in which the reference appears unless the context shall otherwise
require.

 

(b)                                 Except as otherwise expressly provided
herein, any reference in this Agreement to any Loan Document or other document,
agreement or instrument (including any by-laws, limited partnership agreement,
limited liability company agreement, articles of incorporation, certificate of
limited partnership or certificate of formation, as the case may be) shall mean
such Loan Document, agreement or instrument as amended, restated, amended and
restated, supplemented, otherwise modified, replaced, renewed, extended or
refinanced from time to time and any reference in this Agreement to any person
shall include a reference to such person’s permitted assigns and
successors-in-interest.

 

SECTION 1.03.                                        Accounting Terms.

 

(a)                                 Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the Lead
Borrower notifies the Administrative Agent that the Lead Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof
(including the conversion to IFRS as described below) on the operation of such
provision (or if the Administrative Agent notifies the Lead Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),

 

45

--------------------------------------------------------------------------------


 

regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith; provided further that if an amendment
is requested by the Lead Borrower or the Required Lenders, then the Lead
Borrower and the Administrative Agent shall negotiate in good faith to enter
into an amendment of such affected provisions (without the payment of any
amendment or similar fees to the Lenders) to preserve the original intent
thereof in light of such change in GAAP or the application thereof subject to
the approval of the Required Lenders (not to be unreasonably withheld,
conditioned or delayed); provided further that all terms of an accounting or
financial nature used herein shall be construed, and all computations of amounts
and ratios referred to herein shall be made without giving effect to (i) any
election under Accounting Standards Codification 825-10-25 (previously referred
to as Statement of Financial Accounting Standards 159) (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any Indebtedness or other liabilities of a Borrower or any
Subsidiary at “fair value,” as defined therein and (ii) any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof.  If the Lead Borrower notifies the Administrative Agent that it
is required to report under IFRS or has elected to do so through an early
adoption policy, “GAAP” shall mean international financial reporting standards
pursuant to IFRS (provided that after such conversion, the Lead Borrower cannot
elect to report under GAAP).

 

(b)                                 Notwithstanding anything to the contrary
contained in paragraph (a) above or the definition of Capital Lease Obligations,
in the event of an accounting change requiring all leases to be capitalized,
only those leases (assuming for purposes hereof that they were in existence on
the date hereof) that would constitute Capital Lease Obligations on the date
hereof shall be considered Capital Lease Obligations and all calculations and
deliverables under this Agreement or any other Loan Document shall be made in
accordance therewith (provided that all financial statements delivered to the
Administrative Agent in accordance with the terms of this Agreement after the
date of such accounting change shall contain a schedule showing the adjustments
necessary to reconcile such financial statements with GAAP as in effect
immediately prior to such accounting change).

 

SECTION 1.04.                                        Rounding.  Except as
otherwise expressly provided herein, any financial ratios required to be
maintained by the Lead Borrower pursuant to this Agreement shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one (1) place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding up if there is no nearest number).

 

SECTION 1.05.                                        Timing of Payment or
Performance.  When the payment of any obligation or the performance of any
covenant, duty or obligation is stated to be due or performance required on a
day which is not a Business Day (other than as described in the definition of
ABR, Federal Funds Rate or Interest Period), the date of such payment or
performance shall extend to the immediately succeeding Business Day and such
extension of time shall be reflected in computing interest or fees, as the case
may be.

 

SECTION 1.06.                                        Classification.  For
purposes of determining compliance at any time with Sections 6.01, 6.02, 6.04,
6.05, 6.06, 6.07 and 6.09, in the event that any Lien, Investment, Indebtedness,
Disposition, Restricted Payment, affiliate transaction, contractual restriction
or prepayment of Indebtedness meets the criteria of more than one (1) of the
categories of transactions or items permitted pursuant

 

46

--------------------------------------------------------------------------------


 

to any clause of such Sections 6.01, 6.02, 6.04, 6.05, 6.06, 6.07 and 6.09, the
Lead Borrower, in its sole discretion, may classify or reclassify such
transaction or item (or portion thereof) and will only be required to include
the amount and type of such transaction (or portion thereof) in any one
(1) category.

 

SECTION 1.07.                                        References to Laws.  Unless
otherwise expressly provided herein, references to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such law.

 

SECTION 1.08.                                        Pro Forma.  Notwithstanding
anything to the contrary contained herein, financial ratios and tests (including
the Consolidated Fixed Charge Coverage Ratio and the amount of Consolidated
Total Assets) pursuant to this Agreement shall be calculated in the manner
prescribed by the definition of “Pro Forma Basis.”

 

SECTION 1.09.                                        Exchange Rates; Currency
Equivalents.

 

(a)                                 The Issuing Bank shall determine the Spot
Rates as of each Revaluation Date to be used for calculating Dollar Equivalent
amounts of Letters of Credit denominated in Alternative LC Currencies.  Such
Spot Rates shall become effective as of such Revaluation Date and shall be the
Spot Rates employed in converting any amounts between the applicable currencies
until the next Revaluation Date to occur.  Except for purposes of financial
statements delivered by Loan Parties hereunder or calculating financial
covenants hereunder or except as otherwise provided herein, the applicable
amount of any currency (other than Dollars) for purposes of the Loan Documents
shall be such Dollar Equivalent amount as so determined by the Issuing Bank in
accordance with this Section 1.09.

 

(b)                                 Wherever in this Agreement in connection
with the issuance, amendment or extension of a Letter of Credit, an amount, such
as a required minimum or multiple amount, is expressed in Dollars, but such
Letter of Credit is denominated in an Alternative LC Currency, such amount shall
be the relevant Alternative LC Currency Equivalent of such Dollar amount
(rounded to the nearest unit of such Alternative LC Currency, with 0.5 of a unit
being rounded upward), as determined by the Issuing Bank.

 

ARTICLE II

 

The Credits

 

SECTION 2.01.                                        Revolver Commitments.  Each
Lender agrees, severally on a Pro Rata basis up to its Revolver Commitment, on
the terms set forth herein, to make Revolver Loans to the Borrowers from time to
time on the Closing Date through the Commitment Revolver Termination Date.  The
Revolver Loans may be repaid and reborrowed as provided herein.  In no event
shall the Lenders have any obligation to honor a request for a Revolver Loan if
the unpaid balance of Revolver Loans outstanding at such time (including the
requested Revolver Loan) would exceed the then applicable Borrowing Base.

 

SECTION 2.02.                                        Loans and Borrowings.

 

(a)                                 All Loans shall be made by the Lenders
ratably in accordance with their respective Revolver Commitments.  The failure
of any Lender to make any Revolver Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder.

 

(b)                                 Subject to Section 2.14, each Borrowing
(other than a Swingline Borrowing) shall be comprised entirely of ABR Loans or
Eurodollar Loans as the Borrower may request in accordance herewith.  Each
Swingline Borrowing shall be an ABR Borrowing. Each Lender at its option may
make any ABR Loan or Eurodollar Loan by causing any domestic or foreign branch
or Affiliate of such Lender to make such Revolver Loan; provided that, any
exercise of such option shall not affect the obligation

 

47

--------------------------------------------------------------------------------


 

of the Borrower to repay such Revolver Loan in accordance with the terms of this
Agreement and such Lender shall not be entitled to any amounts payable under
Section 2.15 or 2.17 solely in respect of increased costs resulting from such
exercise and existing at the time of such exercise.

 

(c)                                  Borrowings of more than one Type may be
outstanding at the same time; provided that, without the consent of the
Administrative Agent, there shall not at any time be more than a total of ten
(10) Eurodollar Borrowings outstanding.

 

(d)                                 Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request, or to elect to convert
or continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.

 

SECTION 2.03.                                        Requests for Borrowings and
Notices.

 

(a)                                 To request a Borrowing of Revolver Loans,
the Lead Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 1:00 p.m.,
Local Time, three (3) Business Days before the date of the proposed Borrowing or
(b) in the case of an ABR Borrowing, not later than 1:00 p.m., Local Time, one
(1) Business Day before the date of the proposed Borrowing.  Such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery, fax or other electronic transmission (including.”pdf” or.”tif”) to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the Lead Borrower.  Such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

 

(i)                                     the aggregate amount of the requested
Borrowing;

 

(ii)                                  the date of such Borrowing, which shall be
a Business Day;

 

(iii)                               whether such Borrowing is to be an ABR
Borrowing or a Eurodollar Borrowing;

 

(iv)                              in the case of a Eurodollar Borrowing, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”; and

 

(v)                                 the location and number of the Borrowers’
account to which funds are to be disbursed.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to a requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected a Eurodollar Borrowing with an Interest Period of one
(1) month’s duration.  Promptly following receipt of the Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Revolver Loan to be
made as part of the requested Borrowing.

 

SECTION 2.04.                                        Swingline Loans;
Settlement.

 

(a)                                 The Administrative Agent may, but shall not
be obligated to, advance Swingline Loans to the Borrowers, up to an aggregate
outstanding amount of $15,000,000.  Each Swingline Loan shall constitute a
Revolver Loan for all purposes, except that payments thereon shall be made to
the Administrative Agent for its own account.  The obligation of the Borrowers
to repay Swingline Loans shall be evidenced by the records of the Administrative
Agent and need not be evidenced by any promissory

 

48

--------------------------------------------------------------------------------


 

note.  The Borrowers acknowledge that in the event that a reallocation of the
Swingline Loan Fronting Exposure of a Defaulting Lender pursuant to Section 2.21
does not fully cover the Swingline Loan Fronting Exposure of such Defaulting
Lender, the Administrative Agent may require the Borrowers to, at its option,
prepay or Cash Collateralize such remaining Fronting Exposure in respect of each
outstanding Swingline Loan and will have no obligation to issue new Swingline
Loans, or to extend, renew or amend existing Swingline Loans to the extent such
Fronting Exposure would exceed the commitments of the non-Defaulting Lenders,
unless such remaining Fronting Exposure is Cash Collateralized.

 

(b)                                 Settlement among the Lenders and the
Administrative Agent with respect to Swingline Loans and other Revolver Loans
shall take place on a date determined from time to time by the Administrative
Agent (but at least weekly), in accordance with the Settlement Report delivered
by the Administrative Agent to the Lenders.  Between settlement dates, the
Administrative Agent may in its discretion apply payments on Revolver Loans to
Swingline Loans, regardless of any designation by the Borrowers or any provision
herein to the contrary.  Each Lender’s obligation to make settlements with the
Administrative Agent is absolute and unconditional, without offset, counterclaim
or other defense, and whether or not the Revolver Commitments have terminated,
an Overadvance exists or the conditions in Section 4.02 are satisfied.  If, due
to an Insolvency Proceeding with respect to a Borrower or otherwise, any
Swingline Loan may not be settled among the Lenders hereunder, then each Lender
shall be deemed to have purchased from the Administrative Agent a Pro Rata
participation in each unpaid Swingline Loan and shall transfer the amount of
such participation to the Administrative Agent, in immediately available funds,
within one Business Day after the Administrative Agent’s request therefor.

 

(c)                                  Provisions Related to Revolver Commitment
Increases and Extended Revolving Commitments with Respect to Swingline Loans. 
If the maturity date in respect of any tranche of Revolver Commitments occurs at
a time when another tranche or tranches of Revolver Commitments is or are in
effect with a longer maturity date, then on the earliest occurring maturity date
all then outstanding Swingline Loans shall be repaid in full on such date (and
there shall be no adjustment to the participations in such Swingline Loans as a
result of the occurrence of such maturity date); provided, however, that if on
the occurrence of such earliest maturity date (after giving effect to any
repayments of Revolver Loans and any reallocation of Letter of Credit
participations as contemplated in Section 2.05(b)), there shall exist sufficient
unutilized Extended Revolving Commitments or Revolver Commitment Increases so
that the respective outstanding Swingline Loans could be incurred pursuant the
Extended Revolving Commitments or Revolver Commitment Increases which will
remain in effect after the occurrence of such maturity date, then there shall be
an automatic adjustment on such date of the participations in such Swingline
Loans and the same shall be deemed to have been incurred solely pursuant to the
relevant Extended Revolver Commitments or Revolver Commitment Increases, and
such Swingline Loans shall not be so required to be repaid in full on such
earliest maturity date.

 

SECTION 2.05.                                        Letters of Credit.

 

(a)                                 Issuance of Letters of Credit.  At any time
on or after the Closing Date, the Issuing Banks may issue Letters of Credit
denominated in Dollars or in an Alternative LC Currency totaling up to a maximum
of $25,000,000 in aggregate principal amount from time to time until 30 days
prior to the Revolver Termination Date (or until the Commitment Revolver
Termination Date, if earlier), on the terms set forth herein, including the
following:

 

(i)                                     Each Borrower acknowledges that the
Issuing Bank’s issuance of any Letter of Credit is conditioned upon the Issuing
Bank’s receipt of a LC Application with respect to the requested Letter of
Credit, as well as such other instruments and agreements as the Issuing Bank may
customarily require for issuance of a letter of credit of similar type and
amount.  The Issuing

 

49

--------------------------------------------------------------------------------


 

Bank shall have no obligation to issue any Letter of Credit unless (i) the
Issuing Bank receives a LC Request and LC Application at least 3 Business Days
(or shorter period of time as may be agreed by the Administrative Agent in its
reasonable discretion) prior to the requested date of issuance; and (ii) each LC
Condition is satisfied.  If, in sufficient time to act, the Issuing Bank
receives written notice from Required Lenders that a LC Condition has not been
satisfied, the Issuing Bank shall not issue the requested Letter of Credit. 
Prior to receipt of any such notice, the Issuing Bank shall not be deemed to
have knowledge of any failure of LC Conditions.  In the event that a
reallocation of the Fronting Exposure with respect to LC Obligations of a
Defaulting Lender pursuant to Section 2.21(a) does not fully cover the Fronting
Exposure with respect to LC Obligations of such Defaulting Lender and such
Defaulting Lender has not Cash Collateralized its obligations or otherwise made
arrangements reasonably satisfactory to the Issuing Bank, the applicable Issuing
Bank may require the Borrowers to Cash Collateralize such remaining Fronting
Exposure in respect of each outstanding Letter of Credit and will have no
obligation to issue new Letters of Credit, or to extend, renew or amend existing
Letters of Credit to the extent the Fronting Exposure with respect to LC
Obligations would exceed the commitments of the non-Defaulting Lenders, unless
such remaining Fronting Exposure with respect to LC Obligations is Cash
Collateralized.

 

(ii)                                  Letters of Credit may be requested by a
Borrower to support obligations incurred in the ordinary course of business, to
backstop or replace Existing Letters of Credit through the issuance of new
Letters of Credit for the account of the issuers of such Existing Letters of
Credit (including, by “grandfathering” such Existing Letters of Credit in this
Agreement), for any purpose permitted under this Agreement and the other Loan
Documents or as otherwise approved by the Administrative Agent.  The renewal or
extension of any Letter of Credit shall be treated as the issuance of a new
Letter of Credit, except that delivery of a new LC Application may be required
or waived at the discretion of the Issuing Bank.

 

(iii)                               The Borrowers assume all risks of the acts,
omissions or misuses of any Letter of Credit by the beneficiary.  In connection
with issuance of any Letter of Credit, none of the Administrative Agent, the
Issuing Bank or any Lender shall be responsible for the existence, character,
quality, quantity, condition, packing, value or delivery of any goods purported
to be represented by any LC Documents; any differences or variation in the
character, quality, quantity, condition, packing, value or delivery of any goods
from that expressed in any LC Documents; the form, validity, sufficiency,
accuracy, genuineness or legal effect of any LC Documents or of any endorsements
thereon; the time, place, manner or order in which shipment of goods is made;
partial or incomplete shipment of, or failure to ship, any goods referred to in
a Letter of Credit or LC Documents; any deviation from instructions, delay,
default or fraud by any shipper or other Person in connection with any goods,
shipment or delivery; any breach of contract between a shipper or vendor and a
Borrower; errors, omissions, interruptions or delays in transmission or delivery
of any messages, by mail, cable, telegraph, telex, telecopy, e-mail, telephone
or otherwise; errors in interpretation of technical terms; the misapplication by
a beneficiary of any Letter of Credit or the proceeds thereof; or any
consequences arising from causes beyond the control of the Issuing Bank, the
Administrative Agent or any Lender, including any act or omission of a
Governmental Authority.  The Issuing Bank shall be fully subrogated to the
rights and remedies of each beneficiary whose claims against the Borrowers are
discharged with proceeds of any Letter of Credit.

 

(iv)                              In connection with its administration of and
enforcement of rights or remedies under any Letters of Credit or LC Documents,
the Issuing Bank shall be entitled to act, and shall be fully protected in
acting, upon any certification, documentation or communication in whatever form
believed by the Issuing Bank, in good faith, to be genuine and correct and to
have been

 

50

--------------------------------------------------------------------------------


 

signed, sent or made by a proper Person.  The Issuing Bank may consult with and
employ legal counsel, accountants and other experts to advise it concerning its
obligations, rights and remedies, and shall be entitled to act upon, and shall
be fully protected in any action taken in good faith reliance upon, any advice
given by such experts.  The Issuing Bank may employ agents and attorneys-in-fact
in connection with any matter relating to Letters of Credit or LC Documents

 

(v)                                 Notwithstanding anything to the contrary in
this Section 2.05(a), the foregoing shall not be construed to excuse any Issuing
Bank from liability to the Borrowers to the extent of any direct damages (as
opposed to consequential damages) suffered by the Borrowers that are caused by
such Issuing Bank’s failure to exercise reasonable care when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof, that are the result of gross negligence, bad faith or willful
misconduct on the apart of the applicable Issuing Bank.

 

(vi)                              For the avoidance of doubt, (a) no LC
Documents shall (i) contain any representations and warranties, covenants or
events of default not set forth in this Agreement and any representations and
warranties, covenants and events of default shall be subject to the same
qualifiers, exceptions and exclusions as those set forth in this Agreement or
(ii) provide for any collateral security or Liens and (b) to the extent any of
the foregoing provisions are contained therein and not contained herein, then
such provisions shall be rendered null and void and any such qualifiers,
exceptions and exclusions contained herein shall be deemed incorporated therein,
mutatis mutandis.

 

(b)                                 Reimbursement; Participations.

 

(i)                                If the Issuing Bank honors any request for
payment under a Letter of Credit, the Borrowers shall pay to the Issuing Bank,
by 2:00 p.m. (New York time) (or such later time as the Administrative Agent may
agree) within one Business Day following receipt by the Lead Borrower of notice
from the relevant Issuing Bank (“Reimbursement Date”), the amount paid by the
Issuing Bank under such Letter of Credit, together with interest at the interest
rate for ABR Loans from the Reimbursement Date until payment by the Borrowers. 
In the case of a Letter of Credit denominated in an Alternative LC Currency, the
Lead Borrower shall reimburse the Issuing Bank in such Alternative LC Currency,
unless (A) the Issuing Bank (at its option) shall have specified in such notice
that it will require reimbursement in Dollars, or (B) in the absence of any such
requirement for reimbursement in Dollars, the Lead Borrower shall have notified
the Issuing Bank promptly following receipt of the notice of drawing that the
Lead Borrower will reimburse the Issuing Bank in Dollars.  In the case of any
such reimbursement in Dollars of a drawing under a Letter of Credit denominated
in an Alternative LC Currency, the Issuing Bank shall notify the Lead Borrower
of the Dollar Equivalent of the amount of the drawing promptly following the
determination thereof. The obligation of the Borrowers to reimburse the Issuing
Bank for any payment made under a Letter of Credit shall be absolute,
unconditional, irrevocable, and joint and several, and, subject to
Section 2.05(a)(v), shall be paid without regard to any lack of validity or
enforceability of any Letter of Credit or the existence of any claim, setoff,
defense or other right that the Borrowers may have at any time against the
beneficiary.  Unless the Lead Borrower notifies the Administrative Agent that it
intends to reimburse the Issuing Bank for a drawing under a Letter of Credit,
whether or not Lead Borrower submits a Borrowing Request, Borrowers shall be
deemed to have requested a Borrowing of ABR Loans in an amount necessary to pay
all amounts (expressed in Dollars in the amount of the Dollar Equivalent thereof
in the case of a Letter of Credit denominated in an Alternative LC Currency) due
Issuing Bank on any Reimbursement Date and each Lender agrees to fund its Pro
Rata share of such Borrowing whether or not the Revolver Commitments have
terminated, an Overadvance exists or is created thereby, or the conditions in
Section 4.02 are satisfied.  Upon the issuance of a Letter of Credit, each

 

51

--------------------------------------------------------------------------------


 

Lender shall be deemed to have irrevocably and unconditionally purchased from
the Issuing Bank, without recourse or warranty, an undivided Pro Rata interest
and participation in all LC Obligations relating to the Letter of Credit.  If
the Issuing Bank makes any payment under a Letter of Credit and the Borrowers do
not reimburse such payment on the Reimbursement Date, the Administrative Agent
shall promptly notify the Lenders and each Lender shall promptly (within one
Business Day) and unconditionally pay to the Administrative Agent, for the
benefit of the Issuing Bank, the Lender’s Pro Rata share of such payment,
expressed in Dollars in the amount of the Dollar Equivalent thereof in the case
of a Letter of Credit denominated in an Alternative LC Currency.

 

(ii)                             The obligation of each Lender to make payments
to the Administrative Agent for the account of the Issuing Bank, in Dollars, in
connection with the Issuing Bank’s payment under a Letter of Credit for
dollar-denominated payments shall be absolute, unconditional and irrevocable,
not subject to any counterclaim, setoff, qualification or exception whatsoever,
and shall be made in accordance with this Agreement under all circumstances,
irrespective of:  any lack of validity or unenforceability of any Loan
Documents; any draft, certificate or other document presented under a Letter of
Credit having been determined to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or the existence of any setoff or defense that any Loan Party may have
with respect to any Obligations.  The Issuing Bank does not assume any
responsibility for any failure or delay in performance or any breach by any
Borrower or other Person of any obligations under any LC Documents.  The Issuing
Bank does not make to the Lenders any express or implied warranty,
representation or guaranty with respect to the Collateral, LC Documents or any
Loan Party.  The Issuing Bank shall not be responsible to any Lender for:  any
recitals, statements, information, representations or warranties contained in,
or for the execution, validity, genuineness, effectiveness or enforceability of
any LC Documents; the validity, genuineness, enforceability, collectability,
value or sufficiency of any Collateral or the perfection of any Lien therein; or
the assets, liabilities, financial condition, results of operations, business,
creditworthiness or legal status of any Loan Party.

 

(iii)                          No Issuing Bank shall be liable to any Lender or
other Person for any action taken or omitted to be taken in connection with any
LC Documents except as a result of its actual gross negligence, bad faith or
willful misconduct.  The Issuing Bank shall not have any liability to any Lender
if the Issuing Bank refrains from any action under any Letter of Credit or LC
Documents until it receives written instructions from Required Lenders.

 

(c)                             Cash Collateral.  Except as otherwise provided
herein, if any LC Obligations, whether or not then due or payable, shall for any
reason be outstanding at any time (a) that an Event of Default has occurred and
is continuing, (b) that Availability is less than zero, (c) after the Commitment
Revolver Termination Date, or (d) within 5 Business Days prior to the Revolver
Termination Date, then the Borrowers shall, at the Issuing Bank’s or the
Administrative Agent’s request, Cash Collateralize the stated amount of all
outstanding Letters of Credit and pay to the Issuing Bank the amount of all
other LC Obligations.  If the Borrowers fail to provide any Cash Collateral as
required hereunder, the Administrative Agent may (and shall upon direction of
Required Lenders) advance, as Revolver Loans, the amount of the Cash Collateral
required (whether or not the Revolver Commitments have terminated, an
Overadvance exists or the conditions in Section 4.2 are satisfied).

 

(d)                            Provisions Related to Revolver Commitment
Increases and Extended Revolving Commitment with respect to Letters of Credit. 
If the maturity date in respect of any tranche of Revolver Commitments occurs
prior to the expiration of any Letter of Credit, then (i) if one or more other
tranches of Revolver Commitments in respect of which the maturity date shall not
have occurred are then in effect, such Letters of Credit shall automatically be
deemed to have been issued (including for purposes of the obligations of the
Lenders to purchase participations therein and to make Revolver Loans and
payments

 

52

--------------------------------------------------------------------------------


 

in respect thereof pursuant to Section 2.05(b) under (and ratably participated
in by the Lenders pursuant to) the Revolver Commitments in respect of such
non-terminating tranches up to an aggregate amount not to exceed the aggregate
principal amount of the unutilized Revolver Commitments thereunder at such time
(it being understood that no partial face amount of any Letter of Credit may be
so reallocated)) and (ii) to the extent not reallocated pursuant to immediately
preceding clause (i), the Borrower shall Cash Collateralize any such Letter of
Credit in accordance with Section 2.05(c).  Commencing with the maturity date of
any tranche of Revolver Commitments, the sublimit for Letters of Credit shall be
agreed with the Lenders under the extended tranches.

 

(e)                             Resignation or Removal of the Issuing Bank.  The
Issuing Bank may resign at any time upon at least 30 days prior notice to the
Administrative Agent and the Lead Borrower.  Any Issuing Bank may be replaced at
any time by written agreement among the Lead Borrower, the Administrative Agent,
the replaced Issuing Bank and the successor Issuing Bank.  On the effective date
of such resignation or replacement, the Issuing Bank shall have no further
obligation to issue, amend, renew, extend or otherwise modify any Letter of
Credit, but shall continue to have all rights and obligations of an Issuing Bank
hereunder, including under Sections 2.05, 8.06, and 9.05, relating to any Letter
of Credit issued prior to such date.  The Administrative Agent shall promptly
appoint a replacement Issuing Bank, which, as long as no Event of Default under
Sections 7.01(b), (c), (h) (with respect to the Lead Borrower only) and
(i) (with respect to the Lead Borrower only) has occurred and is continuing,
shall be reasonably acceptable to the Borrowers.

 

SECTION 2.06.                                        Funding of Borrowings.

 

(a)                            Each Lender shall make a Revolver Loan to be made
by it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 12:00 p.m., Local Time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders;
provided that Swingline Loans shall be made as provided in Section 2.04.  The
Administrative Agent will make the proceeds of such Revolver Loans available to
the Borrowers by promptly crediting the amounts so received, in like funds, to
an account designated by the Borrowers in the applicable Borrowing Request.

 

(b)                            Unless the Administrative Agent shall have
received notice from a Lender prior to the date of the Borrowing Request that
such Lender will not make available to the Administrative Agent such Lender’s
share of the Borrowing, the Administrative Agent may assume that such Lender has
made such share available on such date in accordance with paragraph (a) of this
Section and may, in reliance upon such assumption, make available to the
Borrowers a corresponding amount.  In such event, if a Lender has not in fact
made its share of the Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrowers severally agree to pay to the Administrative
Agent (provided, that any such payment by the Borrowers to the Administrative
Agent is without prejudice to any claim the Borrowers may have against such
applicable Lender) forthwith on demand (without duplication) such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrowers to but excluding the date of payment
to the Administrative Agent, at (i) in the case of such Lender, the greater of
the Federal Funds Effective Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation or
(ii) in the case of the Borrowers, the interest rate applicable to ABR Loans. 
If such Lender pays such amount to the Administrative Agent, then such amount
shall constitute such Lender’s Revolver Loan included in such Borrowing.

 

53

--------------------------------------------------------------------------------


 

SECTION 2.07.                                        Interest Elections.

 

(a)                                 Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request.  Thereafter, the Borrowers may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section.  The Borrowers may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Revolver Loans
comprising such Borrowing, and the Revolver Loans comprising each such portion
shall be considered a separate Borrowing.  This Section shall not apply to
Swingline Borrowings, which may not be converted or continued.

 

(b)                                 To make an election pursuant to this
Section, the Borrowers shall notify the Administrative Agent of such election by
telephone by the time that a Borrowing Request would be required under
Section 2.03 if the Borrowers were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election.  Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly (but in any event on the same Business Day) by hand delivery, fax or
other electronic transmission (including.”pdf” or.”tif”) to the Administrative
Agent of a written Interest Election Request in the form of Exhibit D and signed
by the Borrowers.

 

(c)                                  Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.02:

 

(i)                                     the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                               whether the resulting Borrowing is to be an
ABR Borrowing or a Eurodollar Borrowing; and

 

(iv)                              if the resulting Borrowing is a Eurodollar
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period.”

 

(d)                                 Promptly following receipt of an Interest
Election Request, the Administrative Agent shall advise each Lender to which
such Interest Election Request relates of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e)                                  If the Borrowers fail to deliver a timely
Interest Election Request with respect to a Eurodollar Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to an ABR Borrowing.  Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the written request (including a request through
electronic means) of the Required Lenders, so notifies the Borrowers, then, so
long as an Event of Default is continuing (i) no outstanding Borrowing may be
converted to or continued as a Eurodollar Borrowing

 

54

--------------------------------------------------------------------------------


 

and (ii) unless repaid, each Eurodollar Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.

 

SECTION 2.08.                                        Repayment of Loans;
Termination of Revolver Commitments.

 

(a)                                 Revolver Loans shall be due and payable in
full on the Revolver Termination Date, unless payment is sooner required
hereunder.  Revolver Loans may be prepaid from time to time, without penalty or
premium.  If any Disposition includes the disposition of Current Assets
Collateral, then, if a Liquidity Event shall have occurred and be continuing,
the Net Proceeds of such disposition shall be applied to the Revolver Loans
within ten Business Days following such Disposition, other than such Net
Proceeds not in excess of $1,000,000 in the aggregate, and the Borrowers shall
deliver an updated Borrowing Base Certificate on the date of any such
Disposition.

 

(b)                                 To the extent that at any time outstanding
Revolver Loans and LC Obligations exceed the Line Cap, the Borrowers shall first
repay such outstanding Revolver Loans (and thereafter Cash Collateralize such
outstanding LC Obligations, to the extent remaining) in an amount equal to such
excess.

 

(c)                                  The Revolver Commitments shall terminate on
the Revolver Termination Date, unless sooner terminated in accordance with this
Agreement.  Upon at least 3 days (or such shorter period of time as the
Administrative Agent may agree in its reasonable discretion) prior written
notice to the Administrative Agent at any time, the Borrowers may, at their
option, terminate the Revolver Commitments and this Agreement.  Any notice of
termination given by the Borrowers shall be irrevocable; provided that such
notice may state that such notice is conditioned upon the effectiveness of other
credit facilities or transactions, in which case such notice may be revoked by
the Borrowers (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied.  On the Revolver
Termination Date, the Borrowers shall make Full Payment of all Obligations.

 

(d)                                 The Borrowers may permanently reduce the
Revolver Commitments, on a Pro Rata basis for each Lender, upon at least 5 days
(or such shorter period of time as the Administrative Agent may agree in its
reasonable discretion) prior written notice to the Administrative Agent
delivered at any time, which notice shall specify the amount of the reduction
and shall be irrevocable once given.  Each reduction shall be in a minimum
amount of $1,000,000, or an increment of $100,000 in excess thereof.

 

SECTION 2.09.                                        Evidence of Debt.

 

(a)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrowers to such Lender resulting from the Revolver Loan made by such
Lender, including the amounts of principal and interest payable and paid to such
Lender from time to time hereunder.

 

(b)                                 The Administrative Agent (or its agent or
sub-agent appointed by it) shall maintain the Register, as set forth in
Section 9.04(b)(iv), in which it shall record (i) the amount of each Revolver
Loan made hereunder and Type thereof and the Interest Period (if any) applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrowers to each Lender hereunder and (iii) any
amount received by the Administrative Agent hereunder for the account of the
Lenders and each Lender’s share thereof.

 

55

--------------------------------------------------------------------------------


 

(c)                                  The entries made in the accounts maintained
pursuant to paragraph (a) or (b) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein absent manifest
error; provided that the failure of any Lender or the Administrative Agent to
maintain such accounts or any error therein shall not in any manner affect the
obligation of the Borrowers to repay the Revolver Loans in accordance with the
terms of this Agreement and, provided further that in the event of any
inconsistency between the Register and any Lender’s records, the recordations in
the Register shall govern.

 

(d)                                 Any Lender may request that the Revolver
Loans made by it be evidenced by a promissory note (a “Note”) in the form of
Exhibit M.  In such event, the Borrowers shall prepare, execute and deliver to
such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent and the Borrowers.  Thereafter, the
Revolver Loans evidenced by such promissory note and interest thereon shall at
all times (including after assignment pursuant to Section 9.04) be represented
by one (1) or more promissory notes in such form payable to the payee named
therein.

 

SECTION 2.10.                                        Application of Payment in
the Dominion Accounts.  Upon delivery of a written notice to the Lead Borrower
from the Administrative Agent that specifies that “cash dominion” is being
instituted, the ledger balance in the Dominion Account as of the end of a
Business Day shall be applied to reduce the outstanding Secured Obligations at
the beginning of the next Business Day during any Liquidity Period.  If, as a
result of such application, a credit balance exists, the balance shall accrue
interest in favor of the Borrowers and shall be made available to the Borrowers
as long as no Event of Default is continuing.  During a Liquidity Period, each
Borrower irrevocably waives the right to direct the application of any payments
or Collateral proceeds in the Dominion Account or any Deposit Account subject to
a Deposit Account Control Agreement, and agrees that the Administrative Agent
shall have the continuing, exclusive right to apply and reapply the same against
the outstanding Secured Obligations, in accordance with the terms of this
Agreement and the other Loan Documents.

 

SECTION 2.11.                                        [Reserved].

 

SECTION 2.12.                                        Fees.

 

(a)                                 The Borrowers agree to pay to the
Administrative Agent, for the account of the Administrative Agent, the agency
fees set forth in the Fee Letter, at the times and in the amount specified
therein (the “Fees”).

 

(b)                                 Unused Line Fee.  The Borrowers shall pay to
the Administrative Agent, for the Pro Rata benefit of the Lenders (other than
any Defaulting Lender), a fee equal to the Unused Line Fee Rate multiplied by
the amount by which the Revolver Commitments (other than Revolver Commitments of
a Defaulting Lender) exceed the average daily balance of outstanding Revolver
Loans (other than Swingline Loans) and stated amount of outstanding Letters of
Credit during any fiscal quarter (such fee, the “Unused Line Fee”).  Such fee
shall be payable in arrears, on the first day of each fiscal quarter.

 

(c)                                  LC Facility Fees.  The Borrowers shall pay
(a) to the Administrative Agent, for the Pro Rata benefit of the Lenders, a fee
equal to the Applicable Margin in effect for LIBOR Loans times the average daily
stated amount of outstanding Letters of Credit, which fee shall be payable in
arrears, on the first Business Day of each fiscal quarter; (b) to the applicable
Issuing Bank, for its own account, a fronting fee not in excess of 0.125% per
annum of the stated amount of each Letter of Credit, which fee shall be
calculated based upon the actual number of days elapsed over a 360-day year and
payable in arrears, on the first day of each fiscal quarter; and (c) to the
applicable Issuing Bank, for its own account, all

 

56

--------------------------------------------------------------------------------


 

customary charges associated with the issuance, registration, amending,
negotiating, payment, processing, transfer and administration of Letters of
Credit, which charges shall be paid as and when incurred upon demand.

 

(d)                                 All Fees set forth in Section 2.12(b) and
(c) shall be paid on the dates due, in immediately available funds, to the
Administrative Agent.  Once paid, none of the Fees shall be refundable under any
circumstances.

 

(e)                                  Closing Fee. The Borrowers agree to pay on
the Closing Date to each Lender party to this Agreement on the Closing Date, as
compensation for the making of such Revolver Commitment, a closing fee (the
“Closing Fee”) in an amount equal to 0.50% of the stated principal amount of
such Lender’s Revolver Commitment on the Closing Date. Such Closing Fee will be
in all respects fully earned, due and payable on the Closing Date and
non-refundable and non-creditable thereafter.

 

SECTION 2.13.                                        Interest.

 

(a)                                 The Revolver Loans comprising each ABR
Borrowing shall bear interest at the ABR plus the Applicable Margin.

 

(b)                                 The Revolver Loans comprising each
Eurodollar Borrowing shall bear interest at the Eurodollar Rate for the Interest
Period in effect for such Borrowing plus the Applicable Margin.

 

(c)                                  Notwithstanding the foregoing, if any
principal of or interest on any Revolver Loan or any Fees or other amount
payable by the Borrowers hereunder is not paid when due, whether at stated
maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal of, or interest on, any Revolver Loan, 2% plus the
rate otherwise applicable to such Revolver Loan as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amount, 2% plus the
rate applicable to ABR Loans as provided in paragraph (a) of this Section (in
each case, the “Default Rate”).

 

(d)                                 Accrued interest on each Revolver Loan shall
be payable in arrears on each Interest Payment Date for such Revolver Loan and
on the Revolver Termination Date; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Revolver Loan, accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Eurodollar Loan shall be payable on the effective date
of such conversion.

 

(e)                                  All interest hereunder shall be computed on
the basis of a year of three hundred sixty (360) days, except that interest
computed by reference to the ABR at times when the ABR is based on the Prime
Rate shall be computed on the basis of a year of three hundred sixty-five (365)
days (or three hundred sixty-six (366) days in a leap year), and in each case
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).  The applicable ABR, Eurodollar Base Rate or
Eurodollar Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

 

(f)                                   In the event that any Borrowing Base
Certificate or related information for any period delivered pursuant to
Section 5.12 is inaccurate while the Revolver Commitments are in effect, and
such inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for such period than the Applicable Margin actually used to
determine interest rates for such period, then (a) the

 

57

--------------------------------------------------------------------------------


 

Borrowers shall promptly deliver to the Administrative Agent a corrected
Borrowing Base Certificate for such period, (b) the Applicable Margin for such
period shall be retroactively determined based on the Average Availability as
set forth in the corrected Borrowing Base Certificate, and (c) the Borrowers
shall promptly pay to the Administrative Agent (for the account of the Lenders
during such period or their successors and permitted assigns) the accrued
additional interest owing as a result of such increased Applicable Margin for
such period.  This Section 2.13(f) shall not limit the rights of the
Administrative Agent under this Section 2.13 or Article VII.

 

SECTION 2.14.                                        Alternate Rate of
Interest.  If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:

 

(a)                                 the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Eurodollar Base Rate or the
Eurodollar Rate, as applicable, for such Interest Period; or

 

(b)                                 the Administrative Agent is advised by the
Required Lenders that the Eurodollar Base Rate or the Eurodollar Rate, as
applicable, for such Interest Period will not adequately and fairly reflect the
cost to such Lenders of making or maintaining their Revolver Loans included in
such Borrowing for such Interest Period;

 

then the Administrative Agent shall give written notice thereof to the Borrowers
and the Lenders as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and such Borrowing shall be converted to or continued as on the last day of the
Interest Period applicable thereto an ABR Borrowing, and (ii) if the Borrowing
Request requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.

 

SECTION 2.15.                                        Increased Costs.

 

(a)                                   If any Change in Law shall:

 

(i)                   impose, modify or deem applicable any reserve, special
deposit or similar requirement against assets of, deposits with or for the
account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Eurodollar Rate) or Issuing Bank; or

 

(ii)                subject any Lender Party to any Taxes (other than
(A) Indemnified Taxes paid or payable under Section 2.17, (B) Other Taxes and
(C) Excluded Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

 

(iii)             impose on any Lender or Issuing Bank or the London interbank
market any other condition affecting this Agreement or Eurodollar Loans made by
such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or Issuing
Bank hereunder (whether of principal, interest or otherwise), then within thirty
(30) days of receipt of a certificate of the type specified

 

58

--------------------------------------------------------------------------------


 

in paragraph (d) below the Borrowers will pay to such Lender or Issuing Bank, as
applicable, such additional amount or amounts as will compensate such Lender or
Issuing Bank, as applicable, for such additional costs incurred or reduction
suffered.

 

(b)                                 If any Lender or Issuing Bank determines
that any Change in Law regarding capital requirements or liquidity requirements
has or would have the effect of reducing the rate of return on such Lender’s or
Issuing Bank’s capital or on the capital of such Lender’s or Issuing Bank’s
holding company, if any, as a consequence of this Agreement or the Revolver
Loans made by, or participations in Letters of Credit held by, such Lender, or
the Letters of Credit issued by such Issuing Bank, to a level below that which
such Lender or such or Issuing Bank or such Lender’s or such Issuing Bank’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or Issuing Bank’s policies and the policies of such
Lender’s or Issuing Bank’s holding company with respect to capital adequacy and
liquidity), then from time to time within thirty (30) days of receipt of a
certificate of the type specified in paragraph (d) below the Borrowers shall pay
to such Lender or such Issuing Bank, as applicable, such additional amount or
amounts as will compensate such Lender or such Issuing Bank or such Lender’s or
such Issuing Bank’s holding company for any such reduction suffered.

 

(c)                                  Notwithstanding anything herein to the
contrary, (i) all requests, rules, guidelines, requirements and directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or by United States
or foreign regulatory authorities, in each case pursuant to Basel III, and
(ii) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines, requirements and directives thereunder or issued in
connection therewith or in implementation thereof, shall in each case be deemed
to be a Change in Law, regardless of the date enacted, adopted, issued or
implemented.

 

(d)                                 A certificate of a Lender or an Issuing Bank
setting forth in reasonable detail the calculation of the amount or amounts
necessary to compensate such Lender or Issuing Bank or its holding company, as
applicable, as specified in paragraph (a) or (b) of this Section shall be
delivered to the Borrowers and shall be conclusive absent manifest error.  The
Borrowers shall pay such Lender or Issuing Bank, as applicable, the amount shown
as due on any such certificate within thirty (30) days after receipt thereof.

 

(e)                                  Promptly after any Lender or any Issuing
Bank has determined that it will make a request for increased compensation
pursuant to this Section 2.15, such Lender or Issuing Bank shall notify the
Borrowers thereof.  Failure or delay on the part of any Lender or Issuing Bank
to demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or Issuing Bank’s right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than ninety (90) days prior to the date that such Lender or Issuing Bank, as
applicable, notifies the Borrowers of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or Issuing Bank’s intention
to claim compensation therefor; provided, further, that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
ninety (90)-day period referred to above shall be extended to include the period
of retroactive effect thereof.

 

SECTION 2.16.                                        Break Funding Payments.  In
the event of (a) the payment of any principal of any Eurodollar Loan other than
on the last day of an Interest Period applicable thereto (including as a result
of an Event of Default), (b) the conversion of any Eurodollar Loan other than on
the last day of the Interest Period applicable thereto, (c) the failure to
borrow, convert, continue or prepay any Eurodollar Loan on the date specified in
any notice delivered pursuant hereto or (d) the assignment of any Eurodollar
Loan other than on the last day of the Interest Period applicable thereto as a
result of a request

 

59

--------------------------------------------------------------------------------


 

by the Borrowers pursuant to Section 2.19, then, in any such event, the
Borrowers shall compensate each Lender for the loss, cost and expense
attributable to such event (excluding loss of margin).  Such loss, cost and
expense to any Lender shall be deemed to be the amount reasonably determined by
such Lender to be the excess, if any, of (i) the amount of interest which would
have accrued on the principal amount of such Loan had such event not occurred,
at the Eurodollar Rate that would have been applicable to such Loan but
exclusive of the Applicable Margin relating thereto, for the period from the
date of such event to the last day of the then current Interest Period therefor
(or, in the case of a failure to borrow, convert or continue, for the period
that would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for U.S. Dollar deposits of a comparable amount and period from
other banks in the Eurodollar market.  A certificate of any Lender setting forth
any amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrowers and shall be conclusive absent
manifest error.  The Borrowers shall pay such Lender the amount shown as due on
any such certificate within thirty (30) days after receipt thereof.

 

SECTION 2.17.                                        Taxes.

 

(a)                                 Any and all payments by or on account of any
obligation of any Loan Party hereunder shall be made free and clear of and
without deduction or withholding for any Indemnified Taxes or Other Taxes;
provided that if a Loan Party shall be required to deduct any Indemnified Taxes
or Other Taxes from such payments, then (i) the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, any Lender or any Issuing Bank, as applicable, receives an amount equal
to the sum it would have received had no such deductions been made, (ii) the
applicable withholding agent shall make such deductions and (iii) such Loan
Party shall timely pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.

 

(b)                                 In addition, the Loan Parties shall pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

 

(c)                                  Each Loan Party shall indemnify the
Administrative Agent, each Lender and each Issuing Bank, within ten (10) days
after written demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes paid by the Administrative Agent, such Lender or such Issuing Bank,
as applicable, on or with respect to any payment by or on account of any
obligation of such Loan Party hereunder (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto.  A certificate as to the amount of such payment or
liability, prepared in good faith and delivered to such Loan Party by a Lender
or an Issuing Bank or by the Administrative Agent on its own behalf, on behalf
of another Agent or on behalf of a Lender or an Issuing Bank, shall be
conclusive absent manifest error.

 

(d)                                 As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by a Loan Party to a Governmental Authority,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(e)                                  (i)  Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrowers or the
Administrative

 

60

--------------------------------------------------------------------------------


 

Agent, such properly completed and executed documentation reasonably requested
by the Borrowers or the Administrative Agent as will permit such payments to be
made without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Borrowers or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrowers or the Administrative Agent as will enable
the Borrowers or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements. 
Notwithstanding anything to the contrary in the preceding two (2) sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17(e)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

(ii)                                 Without limiting the generality of the
foregoing, in the event that the Borrowers are each a U.S. Person,

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrowers and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrowers and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrowers or the
Administrative Agent), whichever of the following is applicable:

 

(i)                          in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed originals of
IRS Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(ii)                       executed originals of IRS Form W-8ECI;

 

(iii)                       in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit L-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrowers
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN; or

 

(iv)                      to the extent a Foreign Lender is not the beneficial
owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit L-2 or Exhibit L-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable;

 

61

--------------------------------------------------------------------------------


 

provided that if the Foreign Lender is a partnership and one (1) or more direct
or indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit L-4 on behalf of each such direct and
indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrowers and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrowers or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrowers or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrowers and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrowers or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrowers or the Administrative Agent as may be necessary for
the Borrowers and the Administrative Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrowers and the Administrative
Agent in writing of its legal inability to do so.

 

(f)                                   If the Administrative Agent or a Lender
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Indemnified Taxes or Other Taxes as to which it has been
indemnified by a Loan Party or with respect to which such Loan Party has paid
additional amounts pursuant to this Section 2.17, it shall pay over such refund
to such Loan Party (but only to the extent of indemnity payments made, or
additional amounts paid, by such Loan Party under this Section 2.17 with respect
to the Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender (including any
Taxes imposed with respect to such refund) as is determined by the
Administrative Agent or Lender and in its sole discretion, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided that such Loan Party, upon the request of the
Administrative Agent or such Lender, agrees to repay as soon as reasonably
practicable the amount paid over to such Loan Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority. 
This Section 2.17(f) shall not be construed to require the Administrative Agent
or any Lender to make available its Tax returns (or any other information
relating to its Taxes which it deems confidential) to the Loan Parties or any
other person.

 

62

--------------------------------------------------------------------------------


 

(g)                                  Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Taxes attributable to such Lender (but only to the extent that any Loan Party
has not already indemnified the Administrative Agent for such Taxes and without
limiting the obligation of the Loan Parties to do so) and (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 9.04(c) relating to the maintenance of a Participant Register, in either
case, that are payable or paid by the Administrative Agent in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (g).

 

(h)                                 For purposes of this Section 2.17, the term
“Lender” includes any Issuing Bank and the Swingline Lender.

 

SECTION 2.18.                                        Payments Generally; Pro
Rata Treatment; Sharing of Set-offs.

 

(a)                                 Unless otherwise specified, the Borrowers
shall make each payment required to be made by it hereunder (whether of
principal, interest, fees or reimbursement of L/C Disbursements, or of amounts
payable under Section 2.15, 2.16, or 2.17, or otherwise) prior to 2:00 p.m.,
Local Time, on the date when due, in immediately available funds, without
condition or deduction for any defense, recoupment, set-off or counterclaim. 
Any amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent to the applicable account designated
to the Borrowers by the Administrative Agent, except payments to be made
directly to the applicable Issuing Bank or the Swingline Lender as expressly
provided herein.  The Administrative Agent shall distribute any such payments
received by it for the account of any other person to the appropriate recipient
promptly following receipt thereof.  All payments hereunder shall be made in
Dollars.  Any payment required to be made by the Administrative Agent hereunder
shall be deemed to have been made by the time required if the Administrative
Agent shall, at or before such time, have taken the necessary steps to make such
payment in accordance with the regulations or operating procedures of the
clearing or settlement system used by the Administrative Agent to make such
payment.

 

(b)                                 If at any time insufficient funds are
received by and available to the Administrative Agent from the Borrowers to pay
fully all amounts of principal, unreimbursed L/C Disbursements, interest and
fees then due from the Borrowers hereunder, such funds (except as otherwise
provided in the Collateral Agreement with respect to the application of amounts
realized from the Collateral) shall be applied (i) first, towards payment of
interest and fees then due from the Borrowers hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, towards payment of principal and
unreimbursed L/C Disbursements then due from the Borrowers hereunder, ratably
among the parties entitled thereto in accordance with the amounts of principal
and unreimbursed L/C Disbursements then due to such parties.

 

(c)                                  If (other than (x) any payment obtained by
a Lender as consideration for the assignment or sale of a participation in any
of its Revolver Loans to any assignee or participant, including any assignee or
participation that is a Loan Party, the Sponsors or any of their respective
Affiliates or (y) as otherwise expressly provided elsewhere herein, including,
without limitation, as provided in or contemplated by Section 2.22,
Section 2.23, Sections 9.04(f) or Section 9.08(d)) any Lender shall, by
exercising

 

63

--------------------------------------------------------------------------------


 

any right of set-off or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Revolver Loans or participations in
L/C Disbursements or Swingline Loans resulting in such Lender receiving payment
of a greater proportion of the aggregate amount of its Revolver Loans and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Revolver Loans and participations in L/C
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolver Loans and participations in L/C Disbursements and
Swingline Loans; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this
paragraph (c) shall not be construed to apply to any payment made by the
Borrowers pursuant to and in accordance with the express terms of this
Agreement.  The Borrowers consent to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrowers rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrowers in the amount
of such participation.

 

(d)                                 Unless the Administrative Agent shall have
received notice from the Borrowers prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders or the applicable
Issuing Bank hereunder that the Borrowers will not make such payment, the
Administrative Agent may assume that the Borrowers have made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the applicable Issuing Bank, as applicable, the
amount due.  In such event, if the Borrowers have not in fact made such payment,
then each of the Lenders or the applicable Issuing Bank, as applicable,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

 

(e)                                  If any Lender shall fail to make any
payment required to be made by it pursuant to Section 2.04(b), 2.05(b),
2.06(b) or 2.18(d), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

 

(f)                                   Each borrowing by the Borrowers from the
Lenders hereunder shall be made pro rata according to the respective Revolving
Facility Percentages of the relevant Lenders.

 

SECTION 2.19.                                        Mitigation Obligations;
Replacement of Lenders.

 

(a)                                 If any Lender requests compensation under
Section 2.15, or if the Borrowers is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.17, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Revolver Loans hereunder or
to assign its rights and obligations hereunder to another of its offices,
branches or Affiliates, if, in the reasonable judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.15 or 2.17, as applicable, in the future and (ii) would not subject
such Lender to any material unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender in any material

 

64

--------------------------------------------------------------------------------


 

respect.  The Borrowers hereby agree to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

(b)                                 If any Lender requests compensation under
Section 2.15, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.17, or if any Lender is a Defaulting Lender or becomes an Affected
Lender, then the Borrowers may, at their sole expense and effort, upon notice to
such Lender and the Administrative Agent, (i) terminate the Revolver Commitments
of such Lender and repay all Obligations of the Borrowers owing to such Lender
relating to the Revolver Loans and participations held by such Lender as of such
termination date or (ii) require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrowers
shall have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Revolver Loans,
participations in L/C Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrowers (in the case of all other amounts), (iii) in the case of
any such assignment resulting from a claim for compensation under Section 2.15
or payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments, (iv) the Borrowers shall
be liable to such Lender under Section 2.16 if any Eurodollar Loan owing to such
Lender is repaid or purchased other than on the last day of the Interest Period
relating thereto, (v) such assignment shall otherwise comply with Section 9.04
(provided that the Borrowers shall be obligated to pay the registration and
processing fee referred to therein) and (vi) until such time as such Revolver
Commitments are terminated, obligations are repaid or such assignment is
consummated, the Borrowers shall pay all additional amounts (if any) required
pursuant to Section 2.15 or Section 2.17, as the case may be.  Nothing in this
Section 2.19 shall be deemed to prejudice any rights that the Borrowers, the
Administrative Agent or any Lender may have against any replaced Lender.  Each
Lender hereby grants to the Administrative Agent an irrevocable power of
attorney (which power is coupled with an interest) to execute and deliver, on
behalf of such Lender as assignor, any Assignment and Acceptance necessary to
effectuate any assignment of such Lender’s interests hereunder in the
circumstances contemplated by this Section 2.19(b).

 

(c)                                  If any Lender (such Lender, a
“Non-Consenting Lender”) has failed to consent to a proposed amendment, waiver,
discharge or termination which pursuant to the terms of Section 9.08 requires
the consent of all of the Lenders or all of the Lenders affected and with
respect to which the Required Lenders shall have granted their consent, then the
Borrowers shall have the right (unless such Non-Consenting Lender grants such
consent) to replace such Non-Consenting Lender by (i) terminating the Revolver
Commitments of such Lender and repaying all obligations of the Borrowers owing
to such Lender relating to the Revolver Loans and participations held by such
Lender as of such termination date or (ii) requiring such Non-Consenting Lender
to assign (in accordance with and subject to the restrictions contained in
Section 9.04) all or the affected portion of its Revolver Loans and its Revolver
Commitments hereunder to one (1) or more assignees, provided that:  (a) all
Obligations of the Borrowers owing to such Non-Consenting Lender being replaced
shall be paid in full to such Non-Consenting Lender concurrently with such
assignment, (b) the replacement Lender shall purchase the foregoing by paying to
such Non-Consenting Lender a price equal to the principal amount thereof plus
accrued and unpaid interest thereon, (c) the Borrowers shall be liable to such
Lender under Section 2.16 if any Eurodollar Loan owing to such Lender is repaid
or purchased other than on the last day of the Interest Period relating thereto,
(d) such assignment shall otherwise comply with Section 9.04 (provided that the
Borrower shall be obligated to pay the registration and processing fee referred
to therein) and (e) the replacement Lender shall grant its

 

65

--------------------------------------------------------------------------------


 

consent with respect to the applicable proposed amendment, waiver, discharge or
termination.  Each Lender hereby grants to the Administrative Agent an
irrevocable power of attorney (which power is coupled with an interest) to
execute and deliver, on behalf of such Lender as assignor, any Assignment and
Acceptance necessary to effectuate any assignment of such Lender’s interests
hereunder in the circumstances contemplated by this Section 2.19(c).

 

SECTION 2.20.                                        Illegality.  If any Lender
reasonably determines that any Change in Law has made it unlawful, or that any
Governmental Authority has asserted after the Closing Date that it is unlawful,
for any Lender or its applicable Lending Office to make or maintain any
Eurodollar Loans, then, on notice thereof by such Lender to the Borrowers
through the Administrative Agent (at which time such Lender shall be deemed an
“Affected Lender”), any obligations of such Affected Lender to make or continue
Eurodollar Loans or to convert ABR Borrowings to Eurodollar Borrowings shall be
suspended until such Affected Lender notifies the Administrative Agent and the
Borrowers that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, the Borrowers shall upon demand from such
Affected Lender (with a copy to the Administrative Agent), either convert all
Eurodollar Borrowings of such Affected Lender to ABR Borrowings, either on the
last day of the Interest Period therefor, if such Affected Lender may lawfully
continue to maintain such Eurodollar Borrowings to such day, or immediately, if
such Affected Lender may not lawfully continue to maintain such Loans.  Upon any
such prepayment or conversion, the Borrowers shall also pay accrued interest on
the amount so prepaid or converted.

 

SECTION 2.21.                                        Defaulting Lenders.

 

(a)                                 Reallocation of Pro Rata Share; Amendments. 
For purposes of determining the Lenders’ obligations to fund or acquire
participations in Revolver Loans (including, Swingline Loans) or Letters of
Credit, the Administrative Agent may exclude the Revolver Commitments and
Revolver Loans of any Defaulting Lender(s) from the calculation of Pro Rata
shares and any Revolver Commitments or Fronting Exposure of any such Defaulting
Lender shall automatically be reallocated among the non-Defaulting Lenders Pro
Rata in accordance with their Revolver Commitments up to an amount such that the
Revolver Commitment of each non-Defaulting Lender does not exceed its Revolver
Commitments, so long as the conditions set forth in Section 4.02 are satisfied
at the time of such reallocation.  A Defaulting Lender shall have no right to
vote on any amendment, waiver or other modification of a Loan Document, except
as provided in Section 9.08.

 

(b)                                 Payments; Fees.  Any payment of principal,
interest, fees or other amounts received by the Administrative Agent for the
account of a Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Article VII or otherwise, and including any amounts made available
to the Administrative Agent by that Defaulting Lender pursuant to Section 9.06),
shall be applied at such time or times as may be determined by the
Administrative Agent as follows:  first, to the payment of any amounts owing by
that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a Pro Rata basis of any amounts owing by that Defaulting Lender to
any applicable Issuing Banks and Swingline Lenders hereunder; third, if so
reasonably determined by the Administrative Agent or reasonably requested by the
applicable Issuing Bank or Swingline Lender, to be held as Cash Collateral for
the Fronting Exposure of such Defaulting Lender; fourth, to the funding of any
Revolver Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent or the
Lead Borrower, to be held in a deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Revolver Loans under this
Agreement and to Cash Collateralize any Issuing Bank’s Fronting Exposure with
respect to such Defaulting Lender; sixth, to the payment of any amounts owing to
the Lenders, the Issuing Banks or Swingline Lenders as a result of any judgment
of a court of competent jurisdiction obtained

 

66

--------------------------------------------------------------------------------


 

by any Lender, any Issuing Bank or any Swingline Lender against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; seventh, to the payment of any amounts owing to the Borrowers as
a result of any judgment of a court of competent jurisdiction obtained by any
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Revolver
Loans or LC Obligations in respect of which that Defaulting Lender has not fully
funded its appropriate share and (y) such Revolver Loans or LC Obligations were
made at a time when the conditions set forth in Section 4.02 were satisfied or
waived, such payment shall be applied solely to pay the Revolver Loans of, and
LC Obligations owed to, all non-Defaulting Lenders on a Pro Rata basis prior to
being applied to the payment of any Revolver Loans of, or LC Obligations owed
to, that Defaulting Lender.  Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.21(b) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.  A Lender shall not be
entitled to receive any fees accruing hereunder during the period in which it is
a Defaulting Lender, and the unfunded portion of its Revolver Commitment shall
be disregarded for purposes of calculating the Unused Line Fee Rate under
Section 2.12(b).  To the extent any LC Obligations owing to a Defaulting Lender
are reallocated to other Lenders, Letter of Credit fees attributable to such LC
Obligations under Section 2.12(c) shall be paid to such other Lenders.  The
Administrative Agent shall be paid all Letter of Credit fees attributable to LC
Obligations that are not so reallocated.

 

(c)                                  Cure.  The Borrowers, the Administrative
Agent and the Issuing Bank may agree in writing that a Lender is no longer a
Defaulting Lender.  At such time, Pro Rata shares shall be reallocated without
exclusion of such Lender’s Revolver Commitments and Revolver Loans, and all
outstanding Revolver Loans, LC Obligations and other exposures under the
Revolver Commitments shall be reallocated among the Lenders and settled by the
Administrative Agent (with appropriate payments by the reinstated Lender) in
accordance with the readjusted Pro Rata shares.  Unless expressly agreed in
writing by the Borrowers, the Administrative Agent and the Issuing Bank (each of
which shall make such determination, in its sole discretion), no reinstatement
of a Defaulting Lender shall constitute a waiver or release of claims against
such Lender.  The failure of any Lender to fund a Revolver Loan, to make a
payment in respect of LC Obligations or otherwise to perform its obligations
hereunder shall not relieve any other Lender of its obligations, and no Lender
shall be responsible for default by another Lender.  No reallocation hereunder
shall constitute a wavier or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a non-Defaulting Lender as a result of such
non-Defaulting Lender’s increased exposure following such reallocation.

 

SECTION 2.22.                                        Revolver Commitment
Increase.

 

(a)                                 Subject to the terms and conditions set
forth herein, after the Closing Date, the Borrowers shall have the right to
request, by written notice to the Administrative Agent, an increase in the
Revolver Commitments (a “Revolver Commitment Increase”) in an aggregate amount
not to exceed $50,000,000; provided that (a) the Borrowers shall only be
permitted to request 3 Revolver Commitment Increases during the term of this
Agreement, (b) any Revolver Commitment Increase shall be in a minimum amount of
$10,000,000, and (c) after giving effect to all such Revolver Commitment
Increases, the aggregate amount of the Revolver Commitments outstanding shall
not exceed $200,000,000.

 

(b)                                 Each notice submitted pursuant to this
Section 2.22 (a “Revolver Commitment Increase Notice”) requesting a Revolver
Commitment Increase shall specify the amount of the increase in

 

67

--------------------------------------------------------------------------------


 

the Revolver Commitments being requested.  Upon receipt of a Revolver Commitment
Increase Notice, the Administrative Agent may (at the direction of the Lead
Borrower) promptly notify the Lenders and each Lender may (subject to the Lead
Borrower’s consent) have the right to elect to have its Revolver Commitment
increased by its Pro Rata share (it being understood and agreed that a Lender
may elect to have its Revolver Commitment increased in excess of its Pro Rata
share in its discretion if any other Lender declines to participate in the
Revolver Commitment Increase) of the requested increase in Revolver Commitments;
provided that (i) each Lender may elect or decline, in its sole discretion, to
have its Revolver Commitment increased in connection with any requested Revolver
Commitment Increase, it being understood that no Lender shall be obligated to
increase its Revolver Commitment or make any Revolver Loan under any Revolver
Commitment Increase unless it, in its sole discretion, so agrees and, if a
Lender fails to respond to any Revolver Commitment Increase Notice within five
(5) Business Days after such Lender’s receipt of such request, such Lender shall
be deemed to have declined to participate in such Revolver Commitment Increase,
(ii) if any Lender declines to participate in any Revolver Commitment Increase
and, as a result, commitments from additional financial institutions are
required in connection with the Revolver Commitment Increase, any Person or
Persons providing such commitment shall be subject to the written consent of the
Administrative Agent, the Swingline Lender and the Issuing Bank (such consent
not to be unreasonably withheld or delayed), if such consent would be required
pursuant to the definition of Eligible Assignee and (iii) in no event shall a
Defaulting Lender be entitled to participate in such Revolver Commitment
Increase.  In the event that any Lender or other Person agrees to participate in
any Revolver Commitment Increase (each an “Increase Loan Lender”), such Revolver
Commitment Increase shall become effective on such date as shall be mutually
agreed upon by the Increase Loan Lenders and the Lead Borrower, which date shall
be as soon as practicable after the date of receipt of the Revolver Commitment
Increase Notice (such date, the “Increase Date”); provided that the
establishment of such Revolver Commitment Increase and the obligation of such
Increase Loan Lenders to make the Revolver Loans thereunder shall be subject to
the satisfaction of each of the following conditions:  (1) no Event of Default
would exist after giving effect thereto; (2) the Revolver Commitment Increase
shall be effected pursuant to one or more joinder agreements executed and
delivered by the Lead Borrower, the Administrative Agent, and the Increase Loan
Lenders, each of which shall be reasonably satisfactory to the Lead Borrower,
the Administrative Agent, and the Increase Loan Lenders; (3) Loan Parties shall
execute and deliver or cause to be executed and delivered to the Administrative
Agent such amendments to the Loan Documents, legal opinions and other documents
as the Administrative Agent may reasonably request in connection with any such
transaction, which amendments, legal opinions and other documents shall be
reasonably satisfactory to the Administrative Agent; and (4) the Borrowers shall
have paid to the Administrative Agent and the Lenders such additional fees as
may be required to be paid by the Borrowers in connection therewith.

 

(c)                                  On the Increase Date, upon fulfillment of
the conditions set forth in this Section 2.22, (i) the Administrative Agent
shall effect a settlement of all outstanding Revolver Loans among the Lenders
that will reflect the adjustments to the Revolver Commitments of the Lenders as
a result of the Revolver Commitment Increase, (ii) the Administrative Agent
shall notify the Lenders and Loan Parties of the occurrence of the Revolver
Commitment Increase to be effected on the Increase Date, (iii) Schedule 2.01
shall be deemed modified to reflect the revised Revolver Commitments of the
affected the Lenders and (iv) Notes will be issued, at the expense of the
Borrowers, to any Lender participating in the Revolver Commitment Increase and
requesting a Note.

 

(d)                                 The terms and provisions of the Revolver
Commitment Increase shall be identical to the Revolver Loans and the Revolver
Commitments (other than with respect to fees) and, for purposes of this
Agreement and the other Loan Documents, all Revolver Loans made under the
Revolver Commitment Increase shall be deemed to be Revolver Loans.  Without
limiting the generality of the foregoing, (i) the rate of interest applicable to
the Revolver Commitment Increase shall be the same as the rate of

 

68

--------------------------------------------------------------------------------


 

interest applicable to the existing Revolver Loans, (ii) unused line fees
applicable to the Revolver Commitment Increase shall be calculated using the
same Unused Line Fee Rates applicable to the existing Revolver Loans, (iii) the
Revolver Commitment Increase shall share ratably in any mandatory prepayments of
the Revolver Loans, (iv) after giving effect to such Revolver Commitment
Increases and prior to the Commitment Revolver Termination Date, Revolver
Commitments shall be reduced on a Pro Rata basis, and (v) the Revolver
Commitment Increase shall rank pari passu in right of payment and security with
the existing Revolver Loans.  Notwithstanding the foregoing or anything to the
contrary contained in the Loan Documents (including Section 9.08), the rate of
interest and the Unused Line Fee Rate or similar fee interest rate applicable to
the existing Revolver Loans may, at the sole option of the Borrowers, be
increased in excess of the rate of interest and/or fee applicable thereto to
match that applicable to the Revolver Commitment Increase.  Each joinder
agreement and any amendment to any Loan Document requested by the Administrative
Agent in connection with the establishment of the Revolver Commitment Increase
may, without the consent of any of the Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be reasonably necessary or
appropriate, in the opinion of the Administrative Agent and the Lead Borrower,
to effect the provisions of this Section 2.22.

 

SECTION 2.23.                                        Extension Offers.

 

(a)                                 Notwithstanding anything to the contrary in
this Agreement, pursuant to one or more offers (each, an “Extension Offer”) made
from time to time by the Borrowers to all Lenders of Revolver Commitments with a
like maturity date on a Pro Rata basis and on the same terms to each such
Lender, the Borrowers are hereby permitted to consummate from time to time
transactions with individual Lenders that accept the terms contained in such
Extension Offers to extend the maturity date of each such Lender’s Revolver
Commitments and otherwise modify the terms of such Revolver Commitments pursuant
to the terms of the relevant Extension Offer (including, without limitation, by
increasing the interest rate or fees payable in respect of such Revolver
Commitments (and related outstandings)) (each, an “Extension,” and each group of
Revolver Commitments, as applicable, in each case as so extended, as well as the
original Revolver Commitments (in each case not so extended), being a “tranche”;
any Extended Revolver Commitments shall constitute a separate tranche of
Revolver Commitments from the tranche of Revolver Commitments from which they
were converted), so long as the following terms are satisfied:

 

(i)                                    no Event of Default shall have occurred
and be continuing at the time the offering document in respect of an Extension
Offer is delivered to the Lenders,

 

(ii)                                 except as to interest rates, fees and final
maturity (which shall be determined by the Borrowers and set forth in the
relevant Extension Offer), the Revolver Commitment of any Lender that agrees to
an Extension (an “Extending Revolver Lender”) with respect to all or a portion
of such Revolver Commitment extended (an “Extended Revolver Commitment”), and
the related outstandings (“Extended Revolver Loans”), shall be a Revolver
Commitment (or related outstandings, as the case may be) with the same terms as
the original Revolver Commitments (and related outstandings); provided that
(1) the Borrowing and repayment (except for (A) payments of interest and fees at
different rates on Extended Revolving Commitments (and related outstandings),
(B) repayments required upon the maturity date of the non-extending Revolver
Commitments and (C) repayments made in connection with a permanent repayment and
termination of commitments) of Revolver Loans with respect to Extended Revolving
Commitments after the applicable Extension date shall be made on a pro rata
basis with all other Revolver Commitments, (2) subject to the provisions of
Sections 2.04(c) and 2.05(d) to the extent dealing with Swingline Loans and
Letters of Credit which mature or expire after a maturity date when there exists
Extended Revolving Commitments with a longer maturity date, all Swingline Loans
and Letters of Credit shall be participated on a Pro Rata basis by all Lenders
with Revolver

 

69

--------------------------------------------------------------------------------


 

Commitments in accordance with their percentage of the Revolver Commitments (and
except as provided in Sections 2.04(c) and 2.05(d) without giving effect to
changes thereto on an earlier maturity date with respect to Swingline Loans and
Letters of Credit theretofore incurred or issued), (3) the permanent repayment
of Revolver Loans with respect to, and termination of, Extended Revolving
Commitments after the applicable Extension date shall be made on a Pro Rata
basis with all other Revolver Commitments, except that the Borrowers shall be
permitted to permanently repay and terminate commitments of any such tranche of
Revolver Commitments on a better than Pro Rata basis as compared to any other
tranche of Revolver Commitments with a later maturity date than such tranche of
Revolver Commitments, (4) assignments and participations of Extended Revolving
Commitments and extend Revolver Loans shall be governed by the same assignment
and participation provisions applicable to Revolver Commitments and Revolver
Loans and (5) at no time shall there be Revolver Commitments hereunder
(including Extended Revolving Commitment and any original Revolver Commitments)
which have more than three different maturity dates,

 

(iii)                             if the aggregate principal of Revolver
Commitments in respect of which Lenders shall have accepted the relevant
Extension Offer shall exceed the maximum aggregate principal amount of Revolver
Commitments, as the case may be, offered to be extended by the Borrowers
pursuant to such Extension Offer, then the Revolver Commitments, as the case may
be, of such Lenders shall be extended ratably up to such maximum amount based on
the respective principal amounts (but not to exceed actual holdings of record)
with respect to which such Lenders have accepted such Extension Offer,

 

(iv)                            all documentation in respect of such Extension
shall be consistent with the foregoing and

 

(v)                               any applicable Minimum Extension Condition
shall be satisfied unless waived by the applicable Borrower.

 

(b)                                 With respect to all Extensions consummated
by the Borrowers pursuant to this Section 2.23(b), (i) such Extensions shall not
constitute voluntary or mandatory payments or prepayments for purposes of
Sections 2.08, 2.18, 9.06 and 9.19 and (ii) an Extension Offer is required to be
in a minimum amount of $5,000,000, provided that the Borrowers may at their
election specify as a condition (a “Minimum Extension Condition”) to
consummating any such Extension that a greater minimum amount of Revolver
Commitments of any or all applicable tranches be tendered.  The Administrative
Agent and the Lenders hereby consent to the transactions contemplated by this
Section 2.23 (including, for the avoidance of doubt, payment of any interest,
fees or premium in respect of any Extended Revolving Commitments on such terms
as may be set forth in the relevant Extension Offer) and hereby waive the
requirements of any provision of this Agreement (including, without limitation,
Sections 2.08, 2.18, 9.06 and 9.19) or any other Loan Document that may
otherwise prohibit any such Extension or any other transaction contemplated by
this Section 2.23.

 

(c)                                  No consent of any Lender or the
Administrative Agent shall be required to effectuate any Extension, other than
the consent of each Lender agreeing to such Extension with respect to one or
more of its Revolver Commitments (or a portion thereof).  All Extended Revolving
Commitments and all obligations in respect thereof shall be Secured Obligations
under this Agreement and the other Loan Documents that are secured by the
Collateral on a pari passu basis with all other applicable Obligations under
this Agreement and the other Loan Documents.  The Lenders hereby irrevocably
authorize the Administrative Agent to enter into amendments to this Agreement
and the other Loan Documents with the Borrowers as may be necessary in order to
establish new tranches or sub-tranches in respect of the Revolver

 

70

--------------------------------------------------------------------------------


 

Commitments so extended and such technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Borrowers in connection with the establishment of such new tranches or
sub-tranches, in each case on terms consistent with this Section 2.23.  In
addition, if so provided in such amendment and with the consent of each Issuing
Bank, participations in Letters of Credit expiring on or after the latest
maturity date (but in no event later than the date that is five (5) Business
Days prior to the Revolver Termination Date) in respect of the Revolver
Commitments shall be re-allocated from Lenders holding non-extended Revolver
Commitments to Lenders holding Extended Revolver Commitments in accordance with
the terms of such amendment; provided, however, that such participation
interests shall, upon receipt thereof by the relevant Lenders holding Revolver
Commitments, be deemed to be participation interests in respect of such Revolver
Commitments and the terms of such participation interests (including, without
limitation, the commission applicable thereto) shall be adjusted accordingly. 
Without limiting the foregoing, in connection with any Extensions the respective
Loan Parties shall (at their expense) amend (and the Administrative Agent is
hereby directed to amend) any Mortgage that has a maturity date prior to the
then latest applicable Revolver Termination Date so that such maturity date is
extended to the then applicable Revolver Termination Date.

 

(d)                                 In connection with any Extension, the
Borrowers shall provide the Administrative Agent at least 10 Business Days (or
such shorter period as may be agreed by the Administrative Agent in its
reasonable discretion) prior written notice thereof.

 

SECTION 2.24.                                        Overadvances.  If the
aggregate Revolver Loans outstanding exceed the Borrowing Base (an
“Overadvance”) at any time, the excess amount shall be payable by the Borrowers
on demand by the Administrative Agent, but all such Revolver Loans shall
nevertheless constitute Secured Obligations secured by the Collateral and
entitled to all benefits of the Loan Documents.  The Administrative Agent may
require the Lenders to honor requests for Overadvance Loans and to forbear from
requiring the Borrowers to cure an Overadvance, (a) when no other Event of
Default is known to the Administrative Agent, as long as (i) the Overadvance
does not continue for more than 30 consecutive days (and no Overadvance may
exist for at least five consecutive days thereafter before further Overadvance
Loans are required), and (ii) the aggregate amount of all Overadvances and
Protective Advances is not known by the Administrative Agent to exceed 10% of
the Borrowing Base and (b) regardless of whether an Event of Default exists, if
the Administrative Agent discovers an Overadvance not previously known by it to
exist, as long as from the date of such discovery the Overadvance (i) is not
increased by more than $500,000, and (ii) does not continue for more than 30
consecutive days.  In no event shall Overadvance Loans be required that would
cause the aggregate outstanding Revolver Loans and LC Obligations to exceed the
aggregate Revolver Commitments.  The making of any Overadvance shall not create
nor constitute a Default or Event of Default; it being understood that the
making or continuance of an Overadvance shall not constitute a waiver by the
Administrative Agent or the Lenders of the then existing Event of Default.  In
no event shall any Borrower or other Loan Party be permitted to require any
Overadvance Loan to be made.

 

SECTION 2.25.                                        Protective Advances.  The
Administrative Agent shall be authorized, in its discretion, following notice to
and consultation with the Lead Borrower, at any time, to make ABR Loans
(“Protective Advances”) (a) in an aggregate amount, together with the aggregate
amount of all Overadvance Loans, not to exceed 10% of the Borrowing Base, if the
Administrative Agent deems such Protective Advances necessary or desirable to
preserve and protect the Collateral, or to enhance the collectability or
repayment of the Obligations; or (b) to pay any other amounts chargeable to Loan
Parties under any Loan Documents, including costs, fees and expenses; provided
that, the aggregate amount of outstanding Protective Advances plus the
outstanding amount of Revolver Loans and LC Obligations shall not exceed the
aggregate Revolver Commitments.  Each Lender shall participate in each
Protective Advance on a Pro Rata basis.  Required Lenders may at any time revoke
the Administrative Agent’s authority

 

71

--------------------------------------------------------------------------------


 

to make further Protective Advances under clause (a) by written notice to the
Administrative Agent.  Absent such revocation, the Administrative Agent’s
determination that funding of a Protective Advance is appropriate shall be
conclusive.  The Administrative Agent may use the proceeds of such Protective
Advances to (a) protect, insure, maintain or realize upon any Collateral; or
(b) defend or maintain the validity or priority of the Administrative Agent’s
Liens in any Collateral, including any payment of a judgment, insurance premium,
warehouse charge, finishing or processing charge, or landlord claim, or any
discharge of a Lien; provided that the Administrative Agent shall use reasonable
efforts to notify the Lead Borrower after paying any such amount or taking any
such action and shall not make payment of any item that is being Properly
Contested.

 

SECTION 2.26.                                        Lead Borrower.  Each
Borrower hereby designates the Lead Borrower as its representative and agent for
all purposes under the Loan Documents, including requests for Revolver Loans and
Letters of Credit, designation of interest rates, delivery or receipt of
communications, preparation and delivery of Borrowing Base and financial
reports, receipt and payment of Obligations, requests for waivers, amendments or
other accommodations, actions under the Loan Documents (including in respect of
compliance with covenants), and all other dealings with the Administrative
Agent, the Issuing Bank or any Lender.  The Lead Borrower hereby accepts such
appointment.  The Administrative Agent and the Lenders shall be entitled to rely
upon, and shall be fully protected in relying upon, any notice or communication
(including any Borrowing Request) delivered by the Lead Borrower on behalf of
any Borrower.  The Administrative Agent and the Lenders may give any notice or
communication with a Borrower hereunder to the Lead Borrower on behalf of such
Borrower.  Each of the Administrative Agent, the Issuing Bank and the Lenders
shall have the right, in its discretion, to deal exclusively with the Lead
Borrower for any or all purposes under the Loan Documents.  Each Borrower agrees
that any notice, election, communication, representation, agreement or
undertaking made on its behalf by the Lead Borrower shall be binding upon and
enforceable against it.

 

ARTICLE III

 

Representations and Warranties

 

Each of Holdings (solely to the extent applicable to it) and each Borrower
represents and warrants to each of the Lenders that:

 

SECTION 3.01.                                        Organization; Powers.  Each
of Holdings, each Borrower and each of the Restricted Subsidiaries (a) is a
limited partnership, limited liability company or corporation duly organized,
validly existing and in good standing (or, if applicable in a foreign
jurisdiction, enjoys the equivalent status under the laws of any jurisdiction of
organization outside the United States) under the laws of the jurisdiction of
its organization, (b) has all requisite power and authority to own its property
and assets and to carry on its business as now conducted, (c) is qualified to do
business and in good standing in each jurisdiction where such qualification is
required; except in each case referred to in this Section 3.01 (other than in
clause (a) and clause (b), respectively, with respect to each Borrower), to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

 

SECTION 3.02.                                        Authorization.  The
execution, delivery and performance by Holdings, each Borrower and each of the
Subsidiary Loan Parties of each of the Loan Documents to which it is a party,
and the borrowings hereunder, the transactions forming a part of the
Transactions and the payment of the Transaction Costs (a) have been duly
authorized by all corporate, stockholder, limited partnership or limited
liability company action required to be obtained by Holdings, each Borrower and
such Subsidiary Loan Parties and (b) will not (i) violate (A) any provision of
(x) law, statute, rule or regulation applicable to such party, or (y) of the
certificate or articles of incorporation or other constitutive documents

 

72

--------------------------------------------------------------------------------


 

or by-laws of Holdings, any Borrower or any such Subsidiary Loan Party, (B) any
applicable order of any court or any rule, regulation or order of any
Governmental Authority or (C) any provision of any indenture, certificate of
designation for preferred stock, agreement or other instrument to which
Holdings, any Borrower or any such Subsidiary Loan Party is a party or by which
any of them or any of their property is or may be bound, (ii) be in conflict
with, result in a breach of or constitute (alone or with notice or lapse of time
or both) a default under, give rise to a right of or result in any cancellation
or acceleration of any right or obligation (including any payment) or to a loss
of a material benefit under any such indenture, certificate of designation for
preferred stock, agreement or other instrument, where any such conflict,
violation, breach or default referred to in clause (b)(i)(A)(x), (b)(i)(B),
(b)(i)(C) or (b)(ii) of this Section 3.02, could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, or (iii) result in
the creation or imposition of any Lien upon or with respect to any property or
assets now owned or hereafter acquired by Holdings, any Borrower or any such
Subsidiary Loan Party, other than the Liens created by the Loan Documents and
Liens permitted by Section 6.02 hereof.

 

SECTION 3.03.                                        Enforceability.  This
Agreement has been duly executed and delivered by Holdings and each Borrower and
constitutes, and each other Loan Document when executed and delivered by each
Loan Party that is party thereto will constitute, a legal, valid and binding
obligation of such Loan Party enforceable against each such Loan Party in
accordance with its terms, subject to (i) the effects of bankruptcy, insolvency,
moratorium, reorganization, fraudulent conveyance or other similar laws
affecting creditors’ rights generally, (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and (iii) implied covenants of good faith and fair dealing.

 

SECTION 3.04.                                        Governmental Approvals.  No
action, consent or approval of, registration or filing with or any other action
by any Governmental Authority is or will be required in connection with the
Transactions and the payment of the Transaction Costs, except for (a) the filing
of Uniform Commercial Code financing statements, (b) filings with the United
States Patent and Trademark Office and the United States Copyright Office and
comparable offices in foreign jurisdictions and equivalent filings in foreign
jurisdictions, (c) recordation of the Mortgages, (d) such as have been made or
obtained and are in full force and effect and (e) such actions, consents,
approvals, registrations or filings the failure to be obtained or made which
could not reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.05.                                        Financial Statements.

 

(a)                                 The audited consolidated balance sheets of
the Lead Borrower and its Subsidiaries at December 31, 2009, 2010 and 2011, and
the audited consolidated statements of income and cash flows of the Lead
Borrower and its Subsidiaries for such fiscal years, reported on by and
accompanied by an audit opinion from Ernst & Young, copies of which have
heretofore been furnished to each Lender, present fairly in all material
respects the consolidated financial condition of the Lead Borrower and its
Subsidiaries for such periods and as at such dates and the consolidated results
of operations and cash flows of the Lead Borrower and its Subsidiaries for the
years then ended.

 

(b)                                 The unaudited interim consolidated balance
sheet of the Lead Borrower and its Subsidiaries as at March 31, 2012, and the
related unaudited interim consolidated statements of income and cash flows for
the three (3)-month period then ended (including for the comparable period in
fiscal year 2011), present fairly in all material respects the consolidated
financial condition of the Lead Borrower and its Subsidiaries as at such date
(subject to normal year-end audit adjustments).  All such financial statements
have been prepared in accordance with GAAP (subject to (i) normal year-end
adjustments and (ii) the absence of notes), except as approved by the
aforementioned firm of accountants and disclosed therein.

 

73

--------------------------------------------------------------------------------


 

SECTION 3.06.                                        No Material Adverse
Effect.  Since December 31, 2011, no event, development, circumstance or change
has occurred that has or would reasonably be expected to have a Material Adverse
Effect.

 

SECTION 3.07.                                        Title to Properties;
Possession Under Leases.

 

(a)                                 Each of Holdings, the Borrowers and the
Restricted Subsidiaries has good and insurable fee simple title to the Mortgaged
Properties, and good and insurable fee simple title to, or good and valid
interests in easements or other limited property interests in, as applicable,
all its other real properties and has good and valid title to its personal
property and assets, in each case, free and clear of Liens except for defects in
title that do not impair the value thereof in any material respect or interfere
with its ability to conduct its business as currently conducted or to utilize
such properties and assets for their intended purposes and Liens expressly
permitted by Section 6.02 or arising by operation of law and except where the
failure to have such title or interest or existence of such Lien could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

(b)                                 Each of Holdings, the Borrowers and the
Restricted Subsidiaries owns or possesses, or is licensed or otherwise has the
right to use, all patents, trademarks, service marks, trade names and copyrights
and all licenses and rights with respect to the foregoing, reasonably necessary
for the present conduct of its business, without any conflict (of which the
Borrowers have been notified in writing) with the rights of others, except where
the failure to have such rights or where such conflicts and restrictions could
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

SECTION 3.08.                                        Subsidiaries.

 

(a)                                 Schedule 3.08(a) sets forth as of the
Closing Date the name and jurisdiction of incorporation, formation or
organization of each Subsidiary of Holdings and, as to each such Subsidiary, the
percentage of each class of outstanding Equity Interests owned by Holdings or by
any such Subsidiary.

 

(b)                                 As of the Closing Date, there are no
outstanding subscriptions, options, warrants, calls, rights or other agreements
or commitments (other than directors’ qualifying shares) of any nature relating
to any Equity Interests of any Restricted Subsidiary.

 

SECTION 3.09.                                        Litigation; Compliance with
Laws.

 

(a)                                 There are no actions, suits, investigations
or proceedings at law or in equity or by or on behalf of any Governmental
Authority or in arbitration now pending against, or to the knowledge of Holdings
or the Lead Borrower threatened in writing against, Holdings or the Lead
Borrower or any of the Restricted Subsidiaries or any business, property or
rights of any such person (i) that involve any Loan Document, the Transactions
or the payment of the Transaction Costs or (ii) that would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

(b)                                 None of Holdings, the Lead Borrower, the
Restricted Subsidiaries or their respective properties or assets is in violation
of any law, rule or regulation (including any zoning, building, ordinance, code
or approval or any building permit, but excluding any Environmental Laws that
are the subject of Section 3.16) or any restriction of record or agreement
affecting any Mortgaged Property, or is in default with respect to any judgment,
writ, injunction or decree of any Governmental Authority, where

 

74

--------------------------------------------------------------------------------


 

such violation or default could reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

 

SECTION 3.10.                                        Investment Company Act. 
None of Holdings, any Borrower or any Restricted Subsidiary is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940, as amended.

 

SECTION 3.11.                                        [Reserved].

 

SECTION 3.12.                                        Federal Reserve
Regulations.

 

(a)                                 None of Holdings, any Borrower or any
Restricted Subsidiary is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying Margin Stock.

 

(b)                                 No part of the proceeds of any Loan will be
used, whether directly or indirectly, and whether immediately, incidentally or
ultimately, (i) to purchase or carry Margin Stock or to extend credit to others
for the purpose of purchasing or carrying Margin Stock or to refund indebtedness
originally incurred for such purpose, or (ii) for any purpose that entails a
violation of, or that is inconsistent with, the provisions of the Regulations of
the Board, including Regulation U or Regulation X.

 

SECTION 3.13.                                        Tax Returns.

 

(a)                                 Each of Holdings, the Borrowers and their
Subsidiaries has filed or caused to be filed all U.S. federal, state, local and
non-U.S. Tax returns required to have been filed by it that are material to such
companies, taken as a whole, and each such Tax return is true and correct in all
material respects, except, in each case, as could not be, individually or in the
aggregate, reasonably expected to have a Material Adverse Effect;

 

(b)                                 Each of Holdings, the Borrowers and their
Subsidiaries has timely paid or caused to be timely paid all Taxes shown to be
due and payable by it on the returns referred to in clause (a) and all other
Taxes or assessments (or made adequate provision (in accordance with GAAP) for
the payment of all such amounts due) with respect to all periods or portions
thereof ending on or before the Closing Date (except Taxes or assessments that
are being contested in good faith by appropriate proceedings in accordance with
Section 5.03 and for which Holdings, the Borrowers or any of its Subsidiaries
(as the case may be) has set aside on its books adequate reserves in accordance
with GAAP), which Taxes, if not paid or adequately provided for, could,
individually or in the aggregate, reasonably be expected to have, a Material
Adverse Effect; and

 

(c)                                  Other than as could not be, individually or
in the aggregate, reasonably expected to have a Material Adverse Effect, with
respect to each of Holdings, the Borrowers and their Subsidiaries, no tax lien
has been filed, and, to the knowledge of the Lead Borrower and its Subsidiaries,
no claim is being asserted, with respect to any such Taxes.

 

SECTION 3.14.                                        No Material Misstatements.

 

(a)                                 As of the Closing Date only, all written
information (other than the Projections, other forward looking information and
information of a general economic or industry specific nature) (the
“Information”) concerning Holdings, the Lead Borrower, its Subsidiaries and the
Transactions included in the Information Memorandum or otherwise prepared by or
on behalf of the foregoing or their representatives

 

75

--------------------------------------------------------------------------------


 

and made available, by or on behalf of Holdings or the Lead Borrower, to the
Joint Lead Arrangers, any Lenders or the Administrative Agent in connection with
the Transactions or any other transactions contemplated hereby, when taken as a
whole, were true and correct in all material respects as of the Closing Date and
does not as of such date contain any untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements contained
therein not materially misleading in light of the circumstances under which such
statements were made.

 

(b)                                 The Projections furnished to the Joint Lead
Arrangers, the Administrative Agent or the Lenders have been prepared in good
faith based upon assumptions believed by the Lead Borrower to be reasonable at
the time made, as of the date the Projections were furnished to the Joint Lead
Arrangers, the Administrative Agent or the Lenders and as of the Closing Date
(it being understood that actual results may vary from the Projections and that
such variations may be material).

 

SECTION 3.15.                                        Employee Benefit Plans.

 

(a)                                 Except as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect:  (i) each
Loan Party and each ERISA Affiliate is in compliance with the applicable
provisions of ERISA and the provisions of the Code relating to Plans and the
regulations and published interpretations thereunder; and (ii) no ERISA Event
has occurred or is reasonably expected to occur; the present value of all
accumulated benefit obligations under each Plan (based on those assumptions used
for purposes of Accounting Standards Codification No. 715:  Compensation
Retirement Benefits) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed the fair market value of the assets
of such Plan allocable to such accrued benefits and the present value of all
accrued benefit obligations of all underfunded Plans did not, as of the date of
the most recent financial statements reflecting such amounts, exceed the value
of the assets of all such underfunded Plans.

 

(b)                                 Except as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, no Foreign
Plan Event has occurred.

 

SECTION 3.16.                                        Environmental Matters. 
Except as to matters that could not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect:  (i) no written notice of
violation, request for information, order, complaint or assertion of penalty has
been received by the Borrowers or any of the Restricted Subsidiaries, and there
are no judicial, administrative or other actions, suits or proceedings pending
or, to the knowledge of the Borrowers, threatened which allege a violation of or
liability under any Environmental Laws or concerning Hazardous Materials, in
each case relating to the Borrowers or any of the Restricted Subsidiaries,
(ii) each of the Borrowers and the Restricted Subsidiaries has all permits
necessary for its operations to comply with all applicable Environmental Laws
and is, and during the term of all applicable statutes of limitation, has been,
in compliance with the terms of such permits and with all other applicable
Environmental Laws, (iii) no Hazardous Material is located at any property
currently or formerly owned, operated or leased by the Borrowers or any of the
Restricted Subsidiaries in quantities or concentrations that would reasonably be
expected to give rise to any liability or obligation of the Borrowers or any of
the Restricted Subsidiaries under any Environmental Laws, and no Hazardous
Material has been generated by or on behalf of the Borrowers or any of the
Restricted Subsidiaries that has been transported to or Released at or from any
location in a manner that would reasonably be expected to give rise to any
liability or obligation of the Borrowers or any of the Restricted Subsidiaries,
and (iv) there is no agreement to which the Borrowers or any of the Restricted
Subsidiaries is a party in which the Borrowers or any of the Restricted
Subsidiaries has assumed or undertaken, or retained, responsibility for any
known or reasonably likely liability or obligation arising under or relating to
Environmental Laws.

 

76

--------------------------------------------------------------------------------


 

SECTION 3.17.                                        Security Documents.

 

(a)                                 The Collateral Agreement is effective to
create in favor of the Administrative Agent (for the benefit of the Secured
Parties) a legal, valid and enforceable security interest in the Collateral
described therein and proceeds thereof.  In the case of the Pledged Collateral
described in the Collateral Agreement, when certificates or promissory notes, as
applicable, representing such Pledged Collateral are delivered to the
Administrative Agent (together with transfer powers or endorsements executed in
blank), in the case of Deposit Accounts, when Deposit Account Control Agreements
are entered into by the Administrative Agent, and in the case of the other
Collateral described in the Collateral Agreement (other than registered
copyrights and copyright applications), when financing statements and other
filings described on Schedule 3.17 are filed in the offices specified on
Schedule 3.17, the Administrative Agent (for the benefit of the Secured Parties)
shall have a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in such Collateral and, subject to
Section 9-315 of the New York Uniform Commercial Code, the proceeds thereof, as
security for the Obligations, in each case to the extent security interests in
such Collateral can be perfected by delivery of such certificates or notes, as
applicable, representing Pledged Collateral, the execution of Deposit Account
Control Agreements or the filing Uniform Commercial Code financing statements,
as applicable, in each case prior and superior in right to any other person
(except, in the case of Collateral other than Pledged Collateral, Liens
expressly permitted by Section 6.02 and Liens having priority by operation of
law).

 

(b)                                 When the Collateral Agreement or a summary
thereof is properly filed in the United States Copyright Office or the United
States Patent and Trademark Office, as applicable, the Administrative Agent (for
the benefit of the Secured Parties) shall have a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties
thereunder in the Collateral consisting of registered copyrights and copyright
applications, in each case prior and superior in right to any other person
except Liens expressly permitted by Section 6.02 and Liens having priority by
operation of law (it being understood that subsequent recordings in the United
States Copyright Office or United States Patent and Trademark Office, as the
case may be, may be necessary to perfect a lien on registered copyrights and
copyright applications acquired by the grantors after the Closing Date).

 

(c)                                  The Mortgages shall be effective to create
in favor of the Administrative Agent (for the benefit of the Secured Parties) a
legal, valid and enforceable Lien on all of the Loan Parties’ right, title and
interest in and to the Mortgaged Property thereunder and the proceeds thereof,
and when such Mortgages are filed or recorded in the proper real estate filing
or recording offices, the Administrative Agent (for the benefit of the Secured
Parties) shall have a fully perfected Lien on, and security interest in, all
right, title and interest of the Loan Parties in such Mortgaged Property and, to
the extent applicable, subject to Section 9-315 of the Uniform Commercial Code,
the proceeds thereof, in each case prior and superior in right to any other
person, other than with respect to the rights of a person pursuant to Liens
expressly permitted by Section 6.02 and Liens having priority by operation of
law.

 

SECTION 3.18.                                        Solvency.  Immediately
after giving effect to the Transactions and the payment of the Transaction Costs
on the Closing Date and immediately following the making of the Revolver Loans
on the Closing Date and after giving effect to the application of the proceeds
of the Revolver Loans, (i) the fair value of the assets of Holdings, the Lead
Borrower and its Subsidiaries on a consolidated basis, at a fair valuation, will
exceed the debts and liabilities, direct, subordinated, contingent or otherwise,
of Holdings, the Lead Borrower and its Subsidiaries on a consolidated basis,
respectively; (ii) the present fair saleable value of the property of Holdings,
the Lead Borrower and its Subsidiaries on a consolidated basis will be greater
than the amount that will be required to pay the probable liability of Holdings,
the Lead Borrower and its Subsidiaries on a consolidated basis, respectively, on
their debts and other liabilities, direct, subordinated, contingent or
otherwise, as such debts and other liabilities become

 

77

--------------------------------------------------------------------------------


 

absolute and matured; (iii) Holdings, the Lead Borrower and its Subsidiaries on
a consolidated basis will be able to pay their debts and liabilities, direct,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (iv) Holdings, the Lead Borrower and its Subsidiaries
on a consolidated basis will not have unreasonably small capital with which to
conduct the businesses in which they are engaged as such businesses are now
conducted and are proposed to be conducted following the Closing Date.

 

SECTION 3.19.                                        Labor Matters.  Except as,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect:  (a) there are no strikes or other labor disputes
pending or, to the knowledge of Holdings or the Lead Borrower, threatened in
writing against the Borrowers or any of the Restricted Subsidiaries; (b) the
hours worked and payments made to employees of the Borrowers and the Restricted
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable law dealing with such matters; (c) all persons treated as
contractors by the Borrower and the Restricted Subsidiaries are properly
categorized as such, and not as employees, under applicable law; and (d) all
payments due from the Borrowers or any of the Restricted Subsidiaries or for
which any claim may be made against the Borrowers or any of the Restricted
Subsidiaries, on account of wages and employee health and welfare insurance and
other benefits have been paid or accrued as a liability on the books of the
Borrowers or such Restricted Subsidiary to the extent required by GAAP.  Except
as, individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect the consummation of the Transactions and the payment of
the Transaction Costs will not give rise to a right of termination or right of
renegotiation on the part of any union under any material collective bargaining
agreement to which the Lead Borrower or any of its Subsidiaries (or any
predecessor) is a party or by which Holdings, the Lead Borrower or any of its
Subsidiaries (or any predecessor) is bound.

 

SECTION 3.20.                                        Insurance.  Schedule 3.20
sets forth a true, complete and correct description of all material insurance
maintained by or on behalf of Holdings, the Lead Borrower or the Restricted
Subsidiaries as of the Closing Date.  Except as, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect,
as of such date, such insurance is in full force and effect.

 

SECTION 3.21.                                        USA PATRIOT Act and OFAC.

 

(a)                                 To the extent applicable, each Loan Party is
in compliance, in all material respects, with the (i) Trading with the Enemy
Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto, and
(ii) USA PATRIOT Act.  To the knowledge of the Lead Borrower, no part of the
proceeds of the Loans will be used, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

 

(b)                                 None of the Borrowers or any Restricted
Subsidiary nor, to the knowledge of the Lead Borrower, any director, officer,
agent, employee or controlled Affiliate of the Borrowers is currently the
subject of any U.S. sanctions program administered by OFAC; and the Borrowers
will not directly or indirectly use the proceeds of the Loans or otherwise
knowingly make available such proceeds to any Person, for the purpose of
financing the activities of any Person currently the subject of any U.S.
sanctions program administered by OFAC, except to the extent licensed or
otherwise approved by OFAC.

 

78

--------------------------------------------------------------------------------


 

ARTICLE IV

 

Conditions of Lending

 

The Administrative Agent, Swingline Lenders, the Issuing Bank and the Lenders
shall not be required to fund any Revolver Loans or Swingline Loans, or arrange
for the issuance of any Letters of Credit on the Closing Date, until the
following conditions are satisfied or waived:

 

SECTION 4.01.                                        Closing Date.  On the
Closing Date:

 

(a)                                 The Administrative Agent shall have received
a Borrowing Request as required by Section 2.03 (or a Borrowing Request shall
have been deemed given in accordance with the last paragraph of Section 2.03).

 

(b)                                 The representations and warranties set forth
in Article III hereof shall be true and correct in all material respects as of
such date, with the same effect as though made on and as of such date, except to
the extent such representations and warranties expressly relate to an earlier
date (in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date).

 

(c)                                  At the time of and immediately after giving
effect to the Closing Date and upon the making of any Revolver Loans, no Event
of Default or Default shall have occurred and be continuing.

 

(d)                                 The Administrative Agent (or its counsel)
shall have received from each party hereto either (i) a counterpart of this
Agreement signed on behalf of such party or (ii) written evidence satisfactory
to the Administrative Agent (which may include fax or other electronic
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement.

 

(e)                                  The Administrative Agent (or its counsel)
shall have received duly executed counterparts of the Intercreditor Agreement,
signed on behalf of the Administrative Agent and the Term Agent and acknowledged
by the Borrowers and the other Loan Parties.

 

(f)                                   The Administrative Agent shall have
received, on behalf of itself and the Lenders on the Closing Date, a written
opinion of each of (i) Weil, Gotshal & Manges LLP, special counsel for Holdings
and the Borrowers, (ii) Burr and Forman LLP, special Georgia counsel for
Holdings and the Borrowers and (iii) Reinhart Boerner Van Deuren S.C., special
Wisconsin counsel for Holdings and the Borrowers, in each case (A) dated the
Closing Date, (B) addressed to the Administrative Agent and the Lenders on the
Closing Date and (C) in form and substance reasonably satisfactory to the
Administrative Agent and covering such other matters relating to the Loan
Documents and the Transactions as the Administrative Agent shall reasonably
request, and each of Holdings and the Borrowers hereby instruct its counsel to
deliver such opinions.

 

(g)                                  The Administrative Agent shall have
received in the case of each Loan Party each of the items referred to in clauses
(i), (ii), (iii) and (iv) below:

 

(i)                                  a copy of the certificate or articles of
incorporation, certificate of limited partnership or certificate of formation,
including all amendments thereto, of each Loan Party, certified as of a recent
date by the Secretary of State (or other similar official) of

 

79

--------------------------------------------------------------------------------


 

the jurisdiction of its organization, and a certificate as to the good standing
(to the extent such concept or a similar concept exists under the laws of such
jurisdiction) of each such Loan Party as of a recent date from such Secretary of
State (or other similar official);

 

(ii)                               a certificate of the secretary or assistant
secretary or similar officer of each Loan Party dated the Closing Date and
certifying:

 

(A)                               that attached thereto is a true and complete
copy of the by-laws (or limited partnership agreement, limited liability company
agreement or other equivalent governing documents) of such Loan Party as in
effect on the Closing Date,

 

(B)                               that attached thereto is a true and complete
copy of resolutions duly adopted by the board of directors (or equivalent
governing body) of such Loan Party (or its managing general partner or managing
member) authorizing the execution, delivery and performance of the Loan
Documents to which such person is a party and, in the case of the Borrowers, the
borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect on the Closing Date,

 

(C)                               that the certificate or articles of
incorporation, certificate of limited partnership or certificate of formation of
such Loan Party has not been amended since the date of the last amendment
thereto disclosed pursuant to clause (i) above,

 

(D)                               as to the incumbency and specimen signature of
each officer executing any Loan Document or any other document delivered in
connection herewith on behalf of such Loan Party,

 

(E)                                as to the absence of any pending proceeding
for the dissolution or liquidation of such Loan Party;

 

(iii)                                    a certificate of another officer as to
the incumbency and specimen signature of the Secretary or Assistant Secretary or
similar officer executing the certificate pursuant to clause (ii) above; and

 

(iv)                                   a certificate of a Responsible Officer of
Holdings or the Lead Borrower certifying that as of the Closing Date (i) all the
representations and warranties described in Section 4.01(b) are true and correct
to the extent set forth therein and (ii) that as of the Closing Date, no Default
or Event of Default has occurred and is continuing or would result from any
Borrowing to occur on the date hereof or the application of the proceeds
thereof.

 

(h)                                 (i) The Collateral and Guarantee Requirement
shall have been satisfied, (ii) the Administrative Agent shall have received a
duly completed Collateral Questionnaire dated the Closing Date, together with
all attachments contemplated thereby, (iii) the Administrative Agent shall have
received the results of a search of the Uniform Commercial Code (or equivalent)
filings made with respect to the Loan Parties and copies of the financing
statements (or similar documents) disclosed by such search and (iv) the
Administrative Agent shall have received evidence reasonably satisfactory to the
Administrative Agent that the Liens indicated by such financing

 

80

--------------------------------------------------------------------------------


 

statements (or similar documents) are either permitted by Section 6.02 or have
been released (or authorized for release in a manner reasonably satisfactory to
the Administrative Agent).

 

(i)                                     The Lenders shall have received the
financial statements, Projections and other financial information referred to in
Section 3.05 and Section 3.14.

 

(j)                                    On the Closing Date, substantially
concurrently with the funding of the Loans, Holdings and its Subsidiaries shall
have (i) amended and restated the Existing Debt and caused the termination of
any revolving commitments to lend or make other revolving extensions of credit
under the Existing Credit Agreement and (ii) made arrangements satisfactory to
the Administrative Agent with respect to the cancellation of any letters of
credit outstanding with respect to the Indebtedness being so repaid or
terminated, or the issuance of Letters of Credit hereunder to support the
obligations of Holdings and its Subsidiaries with respect thereto.

 

(k)                                 The Lenders shall have received a solvency
certificate substantially in the form of Exhibit F and signed by the Chief
Financial Officer of the Lead Borrower.

 

(l)                                     The Administrative Agent shall have
received all fees payable thereto or to any Lender on or prior to the Closing
Date and, to the extent invoiced, all other amounts due and payable pursuant to
the Loan Documents on or prior to the Closing Date, including, to the extent
invoiced, reimbursement or payment of all reasonable out-of-pocket expenses
(including reasonable fees, charges and disbursements of Cahill Gordon & Reindel
LLP) required to be reimbursed or paid by the Loan Parties hereunder or under
any other Loan Document.

 

(m)                             Since December 31, 2011, there shall not have
occurred and there is no circumstance or occurrence that is reasonably likely to
have (individually or in the aggregate) a Material Adverse Effect.

 

(n)                                 To the extent requested by the
Administrative Agent not less than two (2) days prior to the Closing Date, the
Administrative Agent shall have received, at least one (1) day prior to the
Closing Date, all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the USA PATRIOT Act.

 

(o)                                 The Administrative Agent shall have received
duly executed originals (or copies thereof, to the reasonable satisfaction of
the Administrative Agent) of a letter of direction from the Borrowers addressed
to the Administrative Agent, on behalf of itself and Lenders, with respect to
the disbursement on the Closing Date of the proceeds of the Loans made on such
date.

 

(p)                                 The Administrative Agent shall have received
a Borrowing Base Certificate prepared as of the last day of the most recent
month ended at least 15 Business Days prior to the Closing Date.

 

Each Agent and each Lender, by delivering its signature page to this Agreement
and funding a Loan on the Closing Date shall be deemed to have acknowledged
receipt of and consented to and approved each Loan Document and each other
document required to be approved by any Agent or Lender, as applicable, on the
Closing Date.

 

81

--------------------------------------------------------------------------------


 

SECTION 4.02.                                        Conditions Precedent to All
Credit Extensions.  On the date of each Borrowing (including each Swingline
Borrowing) and on the date of each issuance, amendment, extension or renewal of
a Letter of Credit:

 

(a)                                 the Lead Borrower shall have delivered to
the Administrative Agent a customary Borrowing Request, or LC Request as the
case may be;

 

(b)                                 other than on the Closing Date, Availability
on the proposed date of such Borrowing shall be adequate to cover the amount of
such Borrowing;

 

(c)                                  other than on the Closing Date, no Default
or Event of Default shall exist at the time of, or result from, such funding or
issuance;

 

(d)                                 other than on the Closing Date, the
representations and warranties of each Loan Party set forth in Article III of
this Agreement or in any Security Document shall be true and correct in all
material respects (without duplication of any materiality qualifier contained
therein) on the date of, and upon giving effect to, such funding or issuance
(except for representations and warranties that expressly relate to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects as such earlier date);

 

(e)                                  in the case of a Letter of Credit to be
denominated in the Alternative LC Currency, there shall not have occurred any
change in national or international financial, political or economic conditions
or currency exchange rates or exchange controls which in the reasonable opinion
of the Administrative Agent or the Issuing Bank would make it impracticable for
such Letter of Credit to be denominated in the Alternative LC Currency; and

 

(f)                                   with respect to the issuance of any Letter
of Credit, the LC Conditions shall be satisfied.

 

Each request by the Borrowers for funding of a Revolver Loan, or issuance of a
Letter of Credit shall constitute a representation by the Borrowers that the
conditions in clauses (b) through (d) above are satisfied on the date of such
request and on the date of such funding or issuance.

 

ARTICLE V

 

Affirmative Covenants

 

Each of Holdings (solely as to Sections 5.01, 5.05 and 5.09 as applicable to it)
and the Borrowers covenant and agree with each Lender that so long as any
Revolver Commitments or Obligations (other than (i) contingent obligations as to
which no claim or demand for payment has been made, or in the case of
indemnification obligations, no notice has been given, and (ii) Obligations that
have been Cash Collateralized, as applicable) are outstanding, unless the
Required Lenders shall otherwise consent in writing, the Borrowers (and Holdings
solely to the extent applicable to it) will, and the Borrowers will cause each
of the Restricted Subsidiaries to:

 

SECTION 5.01.                                        Existence; Businesses and
Properties.

 

(a)                                 Do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence, except
(i) where the failure to do so would not reasonably be expected to have a
Material Adverse Effect, (ii) as otherwise expressly permitted under
Section 6.05 and (iii) the

 

82

--------------------------------------------------------------------------------


 

liquidation or dissolution of any Restricted Subsidiary if the assets of such
Restricted Subsidiaries are acquired by any Borrower or a Subsidiary of any
Borrower.

 

(b)                                 Except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect, do or cause to be done
all things necessary to (i) lawfully obtain, preserve, renew, extend and keep in
full force and effect the permits, franchises, authorizations, patents,
trademarks, service marks, trade names, copyrights, licenses and rights with
respect thereto reasonably necessary to the normal conduct of the business of
the Lead Borrower and the Restricted Subsidiaries and (ii) at all times maintain
and preserve all property reasonably necessary to the normal conduct of the
business of the Lead Borrower and the Restricted Subsidiaries and keep such
property in satisfactory repair, working order and condition and from time to
time make, or cause to be made, all needful and proper repairs, renewals,
additions, improvements and replacements thereto in accordance with prudent
industry practice (in each case except as expressly permitted by this
Agreement).

 

SECTION 5.02.                                        Insurance.

 

(a)                                 Except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect, maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by similarly situated
companies engaged in the same or similar businesses operating in the same or
similar locations.  Each such policy of insurance shall (i) name the
Administrative Agent, on behalf of Secured Parties as an additional insured
thereunder as its interests may appear and (ii) in the case of each casualty
insurance policy, contain a loss payable clause or endorsement, reasonably
satisfactory in form and substance to the Administrative Agent, that names the
Administrative Agent, on behalf of Lenders as the loss payee thereunder and to
the extent available provides for at least thirty (30) days’ prior written
notice to the Administrative Agent of any cancellation of such policy.

 

(b)                                 If at any time the area in which the
Premises (as defined in the Mortgages) are located is designated a special
“flood hazard area” in any Flood Insurance Rate Map published by the Federal
Emergency Management Agency (or any successor agency), obtain flood insurance in
such reasonable total amount as the Administrative Agent may from time to time
reasonably require, and otherwise comply with the National Flood Insurance
Program as set forth in the Flood Disaster Protection Act of 1973, as it may be
amended from time to time.

 

SECTION 5.03.                                        Taxes.

 

Except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect, pay and discharge promptly when due all material Taxes,
imposed upon it or upon its income or profits or in respect of its property, as
well as all lawful claims which, if unpaid, might give rise to a Lien (other
than a Lien permitted under Section 6.02) upon such properties or any part
thereof except to the extent not overdue by more than thirty (30) days or, if
more than thirty (30) days overdue (a) the validity or amount thereof shall be
contested in good faith by appropriate proceedings, and the Borrowers or the
affected Restricted Subsidiary, as applicable, shall have set aside on its books
reserves in accordance with GAAP with respect thereto and (b) in the case of a
Tax or claim which has or may become a Lien on any of the Collateral, such
contest proceedings conclusively operate to stay the sale of any portion of the
Collateral to satisfy such Tax or claim.

 

SECTION 5.04.                                        Financial Statements,
Reports, etc.  Furnish to the Administrative Agent (which will promptly furnish
such information to the Lenders):

 

83

--------------------------------------------------------------------------------


 

(a)                                 within one hundred ten (110) days after the
end of each fiscal year (commencing with fiscal year 2012), (x) a consolidated
balance sheet and related statements of operations, cash flows and owners’
equity showing the financial position of the Parent and its Subsidiaries as of
the close of such fiscal year and the consolidated results of its operations
during such year and setting forth in comparative form the corresponding figures
for the prior fiscal year, which consolidated balance sheet and related
statements of operations, cash flows and owners’ equity shall be audited by
independent public accountants of recognized national standing and accompanied
by an opinion of such accountants (which opinion shall be without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements fairly present, in all material respects, the financial
condition and results of operations of the Parent and its Subsidiaries on a
consolidated basis in accordance with GAAP, (y) a consolidating balance sheet
and related statements of operations and cash flows showing the financial
position of the Lead Borrower and its Restricted Subsidiaries as of the close of
such fiscal year and the consolidating results of its operations during such
year and setting forth in comparative form the corresponding figures for the
prior fiscal year, which consolidating financial information shall not be
subject to the audit procedures set forth in clause (x) but shall be certified
by a Financial Officer of the Lead Borrower to the extent that such
consolidating financial statements fairly present, in all material respects, the
financial condition and results of operations of the Lead Borrower and its
Restricted Subsidiaries on a consolidating basis in accordance with GAAP) and
(z) in the case of the information required pursuant to clause (x) or clause (y)
supporting schedules reconciling such consolidated (or consolidating, as
applicable) balance sheet and related statements of operations and cash flows
with the consolidated (or consolidating, as applicable) financial condition and
results of operations of the Parent or the Lead Borrower, as applicable, for the
relevant period (it being understood that the delivery by the Lead Borrower of
annual reports on Form 10-K of the Parent and its consolidated Subsidiaries
shall satisfy the requirements of this Section 5.04(a) to the extent such annual
reports include the information specified herein);

 

(b)                                 within forty-five (45) days after the end of
each of the first three (3) fiscal quarters of each fiscal year (commencing with
the second fiscal quarter of 2012), (x) a consolidated balance sheet and related
statements of operations and cash flows showing the financial position of the
Parent and its Subsidiaries as of the close of such fiscal quarter and the
consolidated results of its operations during such fiscal quarter and the
then-elapsed portion of the fiscal year and setting forth in comparative form
the corresponding figures for the corresponding periods of the prior fiscal
year, all of which shall be in reasonable detail and which consolidated balance
sheet and related statements of operations and cash flows shall be certified by
a Financial Officer of the Lead Borrower on behalf of the Lead Borrower as
fairly presenting, in all material respects, the financial position and results
of operations of the Parent and its Subsidiaries on a consolidated basis in
accordance with GAAP (subject to normal year-end audit adjustments and the
absence of footnotes), (y) a consolidating balance sheet and related statements
of operations and cash flows showing the financial position of the Lead Borrower
and its Restricted Subsidiaries as of the close of such fiscal quarter and the
consolidating results of its operations during such fiscal quarter and the
then-elapsed portion of the fiscal year and setting forth in comparative form
the corresponding figures for the corresponding periods of the prior fiscal
year, all of which shall be in reasonable detail and which consolidating balance
sheet and related statements of operations and cash flows shall be certified by
a Financial Officer of the Lead Borrower on behalf of the Lead Borrower as
fairly presenting, in all material respects, the financial position and results
of operations of the Lead Borrower and its Restricted Subsidiaries on a
consolidating basis in accordance with GAAP and (z) in the case of information
required pursuant to clause (x) or clause (y), supporting schedules reconciling
such consolidated (or consolidating, as applicable) balance sheet and related

 

84

--------------------------------------------------------------------------------


 

statements of operations and cash flows with the consolidated (or consolidating,
as applicable) financial position and results of operations of the Parent or the
Lead Borrower, as applicable, for the relevant period (it being understood that
the delivery by the Lead Borrower of quarterly reports on Form 10-Q of the
Parent and its consolidated Subsidiaries shall satisfy the requirements of this
Section 5.04(b) to the extent such quarterly reports include the information
specified herein);

 

(c)                                  (i) concurrently with any delivery of
financial statements under paragraphs (a) or (b) above, a certificate of a
Financial Officer of the Lead Borrower in substantially the form attached hereto
as Exhibit I (x) certifying that no Default or Event of Default has occurred or,
if such a Default or an Event of Default has occurred, specifying the nature and
extent thereof and any corrective action taken or proposed to be taken with
respect thereto and (y) setting forth the reasonably detailed calculations with
respect to the Consolidated Fixed Charge Coverage Ratio for such period, whether
or not the requirements of Section 6.10 are then in effect;

 

(d)                                 promptly after the same become publicly
available, copies of all periodic and other publicly available reports, proxy
statements and, to the extent requested by the Administrative Agent, other
materials filed by Holdings, the Lead Borrower or any of its Subsidiaries with
the SEC or any securities exchange, or after an initial public offering,
distributed to its stockholders generally, as applicable and all press releases
and other statements made available generally by Holdings or any of its
Subsidiaries to the public concerning material developments in the business of
Holdings or any of its Subsidiaries;

 

(e)                                  within ninety (90) days after the beginning
of each fiscal year, a detailed consolidated and consolidated quarterly budget
for such fiscal year (including a projected consolidated and consolidated
balance sheet of the Lead Borrower and its Subsidiaries as of the end of such
fiscal year, and the related consolidated and consolidated statements of
projected cash flow and projected income) and, as soon as available, significant
revisions, if any, of such budget and quarterly projections with respect to such
fiscal year (to the extent that such revisions have been approved by the Lead
Borrower’s board of directors (or equivalent governing body)), including a
description of underlying assumptions with respect thereto (collectively, the
“Budget”), which Budget shall in each case be accompanied by the statement of a
Financial Officer of the Lead Borrower to the effect that, to such Financial
Officer’s knowledge, the Budget is a reasonable estimate for the period covered
thereby;

 

(f)                                   promptly following a request therefor, all
documentation and other information that the Administrative Agent reasonably
requests on its behalf or on behalf of any Lender in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act;

 

(g)                                  together with the delivery of the annual
compliance certificate required by Section 5.04(c), deliver an updated
Collateral Questionnaire reflecting all changes since the date of the
information most recently received pursuant to this paragraph (g) or Section
5.09(f);

 

(h)                                 promptly following reasonable request
therefore from the Administrative Agent, copies of (i) any documents described
in Sections 101(f) and/or (j) of ERISA with respect to any Plan, and/or (ii) any
notices or documents described in Sections 101(f), (k) and/or (l) of ERISA
requested with respect to any Multiemployer Plan; provided, that if any Loan
Party or any ERISA Affiliate has not requested such documents or notices from
the administrator or sponsor of the applicable Plan or Multiemployer Plan, then,
upon reasonable request of the Administrative

 

85

--------------------------------------------------------------------------------


 

Agent, the Loan Party(ies) and/or the ERISA Affiliate(s) shall promptly make a
request for such documents or notices from such administer or sponsor and the
Borrowers shall provide copies of such documents and notices to the
Administrative Agent promptly after receipt thereof;

 

(i)                                     promptly, from time to time, such other
information regarding the operations, business affairs and financial condition
of Holdings, the Borrowers or any of its Subsidiaries, or compliance with the
terms of any Loan Document, as in each case the Administrative Agent may
reasonably request (for itself or on behalf of any Lender);

 

(j)                                    at the Administrative Agent’s reasonable
request, from time to time, a listing of each Borrower’s trade payables,
specifying the trade creditor and balance due, and a detailed trade payable
aging;

 

(k)                                 at any time when Qualified Cash is to be
included in any calculation hereunder, a report on the balance and Deposit
Account location of such Qualified Cash of up to $5,000,000, and updates thereto
as frequently as reasonably necessary if at any time the amount of such
Qualified Cash to be so included varies from the latest report provided to the
Administrative Agent in accordance with this Section 5.04(k);

 

(l)                                     together with the delivery of the
Borrowing Base Certificate pursuant to Section 5.12(d), at any time when there
are any Letters of Credit issued in the Alternative LC Currency, the Borrowers
shall deliver a report detailing the Dollar Equivalent of the total outstanding
amount of any such Letters of Credit denominated in the Alternative LC Currency.

 

SECTION 5.05.                                        Litigation and Other
Notices.  Furnish to the Administrative Agent written notice of the following
promptly after any Responsible Officer of Holdings or the Borrowers obtain
actual knowledge thereof:

 

(a)                                 any Default or Event of Default, specifying
the nature and extent thereof and the corrective action (if any) proposed to be
taken with respect thereto;

 

(b)                                 any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority or in arbitration,
against Holdings, the Borrowers or any of their Subsidiaries would reasonably be
expected to have a Material Adverse Effect;

 

(c)                                  the occurrence of any ERISA Event or
Foreign Plan Event that, individually or together with all other ERISA Events or
Foreign Plan Events that have occurred, would reasonably be expected to have a
Material Adverse Effect; and

 

(d)                                 any other development specific to Holdings,
the Borrowers or any of their Subsidiaries that is not a matter of general
public knowledge and that has had, or would reasonably be expected to have, a
Material Adverse Effect.

 

SECTION 5.06.                                        Compliance with Laws. 
Comply with all laws, rules, regulations and orders of any Governmental
Authority applicable to it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect; provided that this Section 5.06 shall not apply to
Environmental Laws, which are the subject of Section 5.08, or to laws related to
Taxes, which are the subject of Section 5.03.

 

86

--------------------------------------------------------------------------------


 

SECTION 5.07.                                        Maintaining Records; Access
to Properties and Inspections.

 

(a)                                 Maintain all financial records in a manner
sufficient to permit the preparation of consolidated financial statements in
accordance with GAAP.

 

(b)                                 Permit the Administrative Agent, subject
(except when an Event of Default exists) to reasonable advance notice to, and
reasonable coordination with, the Lead Borrower and normal business hours, to
visit and inspect the Properties of any Borrower, at the Borrowers’ expense as
provided in clause (c) below, inspect, audit and make extracts from any
Borrower’s corporate, financial or operating records, and discuss with its
officers, employees, agents, advisors and independent accountants (subject to
such accountants’ customary policies and procedures) such Borrower business,
financial condition, assets and results of operations (it being understood that
a representative of the Lead Borrower is allowed to be present in any
discussions with officers, employees, agent, advisors and independent
accountants); provided that the Administrative Agent shall only be permitted to
conduct one field examination and one inventory appraisal with respect to any
Collateral comprising the Borrowing Base per 12-month period; provided further,
that if at any time Availability is (i) less than 30% of the Line Cap for a
period of 5 consecutive Business Days during such 12-month period, one
additional field examination and one additional inventory appraisal of Current
Asset Collateral will be permitted in such 12-month period and (ii) during any
Liquidity Period, one additional field examination and one additional inventory
appraisal of Current Asset Collateral be permitted in such 12-month period,
except that during the existence and continuance of an Event of Default, there
shall be no limit on the number of additional field examinations and inventory
appraisals of Current Asset Collateral that shall be permitted at the
Administrative Agent’s request.  No such inspection or visit shall unduly
interfere with the business or operations of any Borrower, nor result in any
damage to the Property or other Collateral.  No inspection shall involve
invasive testing without the prior written consent of the Lead Borrower. 
Neither the Administrative Agent nor any Lender shall have any duty to any
Borrower to make any inspection, nor to share any results of any inspection,
appraisal or report with any Borrower.  Each of the Borrowers acknowledges that
all inspections, appraisals and reports are prepared by the Administrative Agent
and Lenders for their purposes, and the Borrowers shall not be entitled to rely
upon them.

 

(c)                                  Reimburse the Administrative Agent for all
reasonable out-of-pocket costs and expenses (other than any legal fees or costs
and expenses covered under Section 9.05) of the Administrative Agent in
connection with (i) examinations of any Borrower’s books and records or any
other financial or Collateral matters as the Administrative Agent deems
appropriate; and (ii) field examinations and inventory appraisals of Collateral
comprising the Borrowing Base; in each case subject to the limitations on such
examinations, audits and appraisals permitted under the preceding paragraph. 
Subject to and without limiting the foregoing, the Borrowers specifically agree
to pay the Administrative Agent’s then standard charges for examination
activities, including the standard charges of the Administrative Agent’s
internal appraisal group.  This Section shall not be construed to limit the
Administrative Agent’s right to use third parties for such purposes.

 

SECTION 5.08.                                        Compliance with
Environmental Laws.

 

(a)                                 Comply, and make reasonable efforts to cause
all lessees and other persons occupying its properties to comply, with all
Environmental Laws applicable to its operations and properties; and obtain and
renew all authorizations and permits required pursuant to Environmental Law for
its operations and properties, in each case in accordance with Environmental
Laws.  This clause (a) shall be deemed not breached by a noncompliance with the
foregoing if, upon learning of such noncompliance, the Lead Borrower and any of
its affected Subsidiaries promptly undertake reasonable efforts to eliminate
such noncompliance, and such noncompliance and the elimination thereof, in the
aggregate with any other

 

87

--------------------------------------------------------------------------------


 

noncompliance with any of the foregoing and the elimination thereof, could not
reasonably be expected to have a Material Adverse Effect.

 

(b)                                 Except as could not reasonably be expected
to have a Material Adverse Effect, generate, use, treat, store, release, dispose
of, and otherwise manage Hazardous Materials in a manner that would not
reasonably be expected to result in a material liability to the Lead Borrower or
any of the Restricted Subsidiaries or to materially affect any real property
owned or leased by any of them; and take reasonable efforts to prevent any other
person from generating, using, treating, storing, releasing, disposing of, or
otherwise managing Hazardous Materials in a manner that could reasonably be
expected to result in a material liability to, or materially affect any real
property owned or operated by, the Lead Borrower or any of the Restricted
Subsidiaries.

 

SECTION 5.09.                                        Further Assurances;
Mortgages.

 

(a)                                 Execute any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing statements, fixture
filings, Mortgages and other documents and recordings of Liens in stock
registries), that may be required under any applicable law, or that the
Administrative Agent may reasonably request, to cause the Collateral and
Guarantee Requirement to be and remain satisfied, all at the expense of the Loan
Parties and provide to the Administrative Agent, from time to time upon
reasonable request, evidence reasonably satisfactory to the Administrative Agent
as to the perfection and priority (subject to the Intercreditor Agreement) of
the Liens created or intended to be created by the Security Documents.

 

(b)                                 If any asset (other than real property or
improvements thereto or any interest therein) that has an individual fair market
value in an amount greater than $5.0 million (as reasonably estimated by the
Lead Borrower) is acquired by Holdings, the Borrowers or any Subsidiary Loan
Party after the Closing Date or owned by an entity at the time it becomes a
Subsidiary Loan Party (in each case other than assets constituting Collateral
under a Security Document that become subject to the Lien of such Security
Document upon acquisition thereof), cause such asset to be subjected to a Lien
securing the Obligations and take, and cause the Subsidiary Loan Parties to
take, such actions as shall be necessary or reasonably requested by the
Administrative Agent to grant and perfect such Liens, including actions
described in paragraph (a) of this Section, all at the expense of the Loan
Parties, subject to paragraph (c) and paragraph (g) below.

 

(c)                                  Upon the request of the Administrative
Agent, grant and cause each of the Subsidiary Loan Parties to grant to the
Administrative Agent (or, if the Administrative Agent shall so direct, a
collateral agent, sub-agent or similar agent) security interests and mortgages
in fee owned real property of the Borrowers or any such Subsidiary Loan Parties
acquired after the Closing Date and having a value at the time of acquisition in
excess of $5.0 million (as reasonably estimated by the Borrowers) pursuant to
documentation in such form as is reasonably satisfactory to the Administrative
Agent (each, a “Mortgage”) and constituting valid and enforceable Liens subject
to no other Liens except as are permitted by Section 6.02.  Unless otherwise
waived by the Administrative Agent, with respect to each such Mortgage, the
Borrowers shall deliver (at its expense) to the Administrative Agent
contemporaneously therewith (i) a policy or policies or marked-up unconditional
binder of title insurance or foreign equivalent thereof, as applicable, paid for
by the Borrowers, issued by a nationally recognized title insurance company
insuring the Lien of each such Mortgage as a valid first Lien on the Mortgaged
Property described therein, free of any other Liens except as permitted by
Section 6.02, together with such endorsements, coinsurance and reinsurance as
the Administrative Agent may reasonably request and (ii) the legal opinions of
local U.S. counsel in the state where such real property is located, in form and
substance reasonably satisfactory to the Administrative Agent.

 

88

--------------------------------------------------------------------------------


 

(d)                                 If (i) any additional Restricted Subsidiary
is formed or acquired after the Closing Date or (ii) any Restricted Subsidiary
ceases to be an Immaterial Subsidiary pursuant to the definition thereof, and,
in each case, if such Subsidiary is a Subsidiary Loan Party, concurrently with
the delivery of financial statements pursuant to Section 5.04(a) or (b), notify
the Administrative Agent and the Lenders thereof and, within twenty (20)
Business Days after such date or such longer period as the Administrative Agent
shall agree, cause the Collateral and Guarantee Requirement to be satisfied with
respect to such Subsidiary and with respect to any Equity Interest in or
Indebtedness of such Subsidiary Loan Party owned by or on behalf of any Loan
Party.

 

(e)                                  If any additional Foreign Subsidiary (which
Subsidiary is a “first tier” Foreign Subsidiary), Disregarded Domestic
Subsidiary or Special Purpose Subsidiary (to the extent a pledge of the Equity
Interests of such Subsidiary is permitted under the securitization agreements
applicable to such Subsidiary) is formed or acquired after the Closing Date and
if such Subsidiary is a Subsidiary Loan Party, concurrently with the delivery of
financial statements pursuant to Section 5.04(a) or (b), notify the
Administrative Agent and the Lenders thereof and, within twenty (20) Business
Days after such date or such longer period as the Administrative Agent shall
reasonably agree, cause the Collateral and Guarantee Requirement to be satisfied
with respect to any Equity Interest in such Subsidiary owned by or on behalf of
any Loan Party.

 

(f)                                   (i) Furnish to the Administrative Agent
prompt written notice of any change in (A) any Loan Party’s corporate or
organization name, (B) any Loan Party’s organizational form or (C) any Loan
Party’s organizational identification number; provided that neither Holdings nor
the Borrower shall effect or permit any such change unless all filings have been
made, or will have been made within any applicable statutory period, under the
Uniform Commercial Code or otherwise that are required in order for the
Administrative Agent to continue at all times following such change to have a
valid, legal and perfected security interest in all the Collateral for the
benefit of the Secured Parties and (ii) promptly notify the Administrative Agent
if any material portion of the Collateral is damaged or destroyed.

 

(g)                                  The Collateral and Guarantee Requirement
and the provisions of this Section 5.09 need not be satisfied with respect to
(i) all leasehold real property, (ii) any asset (including any fee owned real
property but excluding any personal property in which a security interest may be
created under the terms of any existing Security Documents pursuant to the
Uniform Commercial Code) that has an individual fair market value in an amount
less than $5.0 million (as reasonably estimated by the Lead Borrower), (iii)
Equity Interests of any partnerships, joint ventures and any non-Wholly Owned
Subsidiary which cannot be pledged without the consent of one (1) or more third
parties, (iv) margin stock, (v) security interests to the extent the same would
result in adverse tax consequences as reasonably determined by the Lead
Borrower, (vi) any property and assets the pledge of which would require
governmental consent, approval, license or authorization, (vii) all foreign
intellectual property and any “intent-to-use” trademark applications prior to
the filing of a “Statement of Use” or “Amendment to Allege Use” with respect
thereto, to the extent, if any, that, and solely during the period, if any, in
which, the grant of a security interest therein would impair the validity or
enforceability of such intent-to-use trademark application under applicable
federal law and (viii) other assets which the Administrative Agent, in
consultation with the Borrower, determines, in its reasonable discretion, should
be excluded taking into account the practical operations of the Borrowers’
business and its client relationships.  Notwithstanding anything to the contrary
herein, (ix) the Loan Parties shall not be required to grant a security interest
in any Collateral or perfect a security interest in any Collateral to the extent
(A) the burden or cost of obtaining or perfecting a security interest therein
outweighs the benefit of the security afforded thereby as reasonably determined
by the Lead Borrower and the Administrative Agent or (B) if the granting of a
security interest in such asset would be prohibited by enforceable
anti-assignment provisions of contracts or applicable law

 

89

--------------------------------------------------------------------------------


 

or with respect to any assets to the extent such a pledge would violate the
terms of any contract with respect to such assets (in each case, after giving
effect to the applicable anti-assignment provisions of the Uniform Commercial
Code or other applicable law) or would trigger termination pursuant to any
“change of control” or similar provision in any contract, (y) no foreign law
security or pledge agreement shall be required and (z) the following Collateral
shall not be required to be perfected (A) motor vehicles and any other assets
subject to state law certificate of title statutes, (B) commercial torts claims
and (C) letter of credit rights to the extent not perfected by the filing of a
financing statement under the Uniform Commercial Code.

 

SECTION 5.10.                                        Fiscal Year; Accounting. 
In the case of Holdings and the Lead Borrower, cause its fiscal year to end on
December 31.

 

SECTION 5.11.                                        [Reserved].

 

SECTION 5.12.                                        Collateral Monitoring and
Reporting.

 

(a)                                 Borrowing Base Certificates. By the 20th day
of each month, the Borrowers shall deliver to the Administrative Agent (and the
Administrative Agent shall promptly deliver same to the Lenders) a Borrowing
Base Certificate prepared as of the close of business on the last Business Day
of the previous month (provided that, if a Liquidity Event shall have occurred
and be continuing, the Borrowers shall deliver to the Administrative Agent
weekly Borrowing Base Certificates by Wednesday of every week prepared as of the
close of business on Friday of the previous week, which weekly Borrowing Base
Certificates shall be in standard form unless otherwise reasonably agreed to by
the Administrative Agent; it being understood that (i) Inventory amounts shown
in the Borrowing Base Certificates delivered on a weekly basis will be based on
the Inventory amount (a) set forth in the most recent weekly report, where
possible, and (b) for the most recently ended month for which such information
is available with regard to locations where it is impracticable to report
Inventory more frequently, and (ii) the amount of Eligible Accounts shown in
such Borrowing Base Certificate will be based on the amount of the gross
Accounts set forth in the most recent weekly report, less the amount of
ineligible Accounts reported for the most recently ended month).  All
calculations of Availability in any Borrowing Base Certificate shall be made by
the Borrowers and certified by a Responsible Officer, provided that the
Administrative Agent may from time to time review and adjust any such
calculation in consultation with the Lead Borrower (a) to reflect its reasonable
estimate of declines in value of any Collateral, due to collections received in
the Dominion Account or otherwise; (b) to adjust advance rates to reflect
changes in dilution, quality, mix and other factors affecting Collateral; and
(c) to the extent the calculation is not made in accordance with this Agreement
or does not accurately reflect the Availability Reserve.  By the 20th day after
the end of each fiscal quarter (commencing with the fiscal quarter ending June
30, 2012), the Borrowers shall deliver (i) to the Administrative Agent an
Applicable Margin Certificate setting forth a calculation of the Average
Availability for the fiscal quarter most recently ended and the corresponding
Applicable Margins, and (ii) updates, if any, to Schedule O to the Collateral
Questionnaire to reflect all locations of Inventory at the end of the fiscal
quarter then ended.

 

(b)                                 Records and Schedules of Accounts.  Each
Borrower shall keep accurate and complete records of its Accounts, including all
payments and collections thereon, and shall submit to the Administrative Agent
sales, collection, reconciliation and other reports in form satisfactory to the
Administrative Agent on a periodic basis (but not more frequently than at the
time of delivery of each of the financials required pursuant to Section 5.04(a)
and (b)).  Each Borrower shall also provide to the Administrative Agent, on or
before the 20th day of each month, a detailed aged trial balance of all Accounts
as of the end of the preceding month, specifying each Account’s Account Debtor
name and the amount, invoice date and due date as the Administrative Agent may
reasonably request.  If Accounts owing from any single

 

90

--------------------------------------------------------------------------------


 

Account Debtor in an aggregate face amount of $5,000,000 or more cease to be
Eligible Accounts, the Borrowers shall notify the Administrative Agent of such
occurrence promptly (and in any event within three Business Days) after any
Responsible Officer of the Lead Borrower has actual knowledge thereof.

 

(c)                                  Maintenance of Dominion Account.  The
Borrowers shall maintain Dominion Accounts pursuant to lockbox or other
arrangements reasonably acceptable to the Administrative Agent and shall
establish such lockbox or other arrangement as provided in clause (j) of the
definition of “Collateral and Guarantee Requirement.”  The Administrative Agent
and the Lenders assume no responsibility to the Borrowers for any lockbox
arrangement or Dominion Account, including any claim of accord and satisfaction
or release with respect to any check, draft or other item of payment payable to
a Borrower (including those constituting proceeds of Collateral) accepted by any
bank.

 

(d)                                 Proceeds of Collateral.  The Borrowers shall
request in writing and otherwise take all necessary steps to ensure that all
payments on Accounts (other than Accounts with balances less than $1,000,000) or
otherwise relating to Current Asset Collateral are made directly to a Deposit
Account subject to a Deposit Account Control Agreement (or a lockbox relating to
a Dominion Account).  If any Borrower receives cash or any check, draft or other
item of payment payable to a Borrower with respect to any Collateral, it shall
hold the same in trust for the Administrative Agent and promptly deposit the
same into any such Deposit Account or Dominion Account.

 

(e)                                  Administration of Deposit Accounts. 
Schedule 5.12 sets forth all Deposit Accounts (other than Excluded Deposit
Accounts) maintained by the Loan Parties, including all Dominion Accounts, as of
the Closing Date.  Subject to clause (j) of the definition of “Collateral and
Guarantee Requirement,” each Loan Party shall take all actions necessary to
establish the Administrative Agent’s control (within the meaning of the UCC)
over each such Deposit Account other than Excluded Deposit Accounts at all
times.  Each Loan Party shall be the sole account holder of each Deposit Account
and shall not allow any other Person (other than the Administrative Agent and
the Term Agent) to have control over a Deposit Account or any deposits therein. 
Each Borrower shall promptly notify the Administrative Agent of any opening or
closing of a Deposit Account, and shall not open any Deposit Accounts (other
than any Excluded Deposit Accounts) at a Bank not reasonably acceptable to the
Administrative Agent.

 

SECTION 5.13.                                        Use of Proceeds.  The
Borrowers will use Letters of Credit, Revolver Loans and Swingline Loans (a) on
the Closing Date, to consummate the Transactions and pay the Transaction Costs
and (b) after the Closing Date, for working capital needs and other general
corporate purposes of the Borrowers and their Subsidiaries.

 

SECTION 5.14.                                        Certification of Public
Information.

 

(a)                                 Concurrently with the delivery of any
document or notice required to be delivered pursuant to any Loan Document, the
Borrowers shall indicate in writing whether such document or notice contains
Nonpublic Information.  The Borrowers and each Lender acknowledge that certain
of the Lenders may be “public-side” Lenders (Lenders that do not wish to receive
material non-public information with respect to the Borrowers, their
Subsidiaries or their securities) and, if documents or notices required to be
delivered pursuant to this Section 5.14 or otherwise are being distributed
through IntraLinks/IntraAgency, Syndtrak or another relevant website or other
information platform (the “Platform”), any document or notice that the Borrowers
have indicated contains Nonpublic Information shall not be posted on that
portion of the Platform designated for such public-side Lenders.  If the
Borrowers have not indicated whether a document or notice delivered pursuant to
this Section 5.14 contains Nonpublic Information, the Administrative Agent shall
post such document or notice solely on that portion of the Platform designated
for Lenders who wish to receive material non-public information with respect to
the Borrowers,

 

91

--------------------------------------------------------------------------------


 

their Subsidiaries and their securities.  The Borrowers acknowledge and agree
that the list of Disqualified Institutions does not constitute Nonpublic
Information and shall be posted promptly to all Lenders by the Administrative
Agent (including any updates thereto).

 

(b)                                 Each “public-side” Lender as described in
paragraph (a) of this Section agrees to cause at least one (1) individual at or
on behalf of such Lender to at all times have selected the “private side
information” or similar designation on the content declaration screen of the
Platform in order to enable such Lender or its delegate, in accordance with such
Lender’s compliance procedures and applicable law, including United States
federal and state securities laws, to make reference to information that is not
made available through the “public side information” portion of the Platform and
that may contain Nonpublic Information with respect to Holdings, the Borrowers
or the securities of any of the foregoing for purposes of United States federal
or state securities laws. In the event that any “public-side” Lender has
determined for itself to not access any information disclosed through the
Platform or otherwise, such “public-side” Lender acknowledges that (i) other
Lenders may have availed themselves of such information and (ii) none of the
Borrowers, the Agents or the Joint Lead Arrangers has any responsibility for
such “public-side” Lender’s decision to limit the scope of the information it
has obtained in connection with this Agreement and the other Loan Documents.

 

ARTICLE VI

 

Negative Covenants

 

Each of Holdings (solely as to Section 6.08(a)) and the Borrowers covenant and
agree with each Lender that, so long as any Revolver Commitments or Obligations
(other than (i) contingent obligations as to which no claim or demand for
payment has been made, or, in the case of indemnification obligations, no notice
has been given, and (ii) Obligations that have been Cash Collateralized, as
applicable) are outstanding, unless the Required Lenders shall otherwise consent
in writing, the Borrowers will not and will not permit any of their Restricted
Subsidiaries to (and Holdings as to Section 6.08(a), will not):

 

SECTION 6.01.                                        Indebtedness.  Incur,
create, assume or permit to exist any Indebtedness, except:

 

(a)                                 Indebtedness of any Loan Party under the
Loan Documents;

 

(b)                                 Indebtedness pursuant to Swap Agreements not
incurred for speculative purposes;

 

(c)                                  Indebtedness owed to (including obligations
in respect of letters of credit or bank guarantees or similar instruments for
the benefit of) any person providing workers’ compensation, securing
unemployment insurance and other social security laws or regulation, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other similar obligations to the Lead Borrower or
any Restricted Subsidiary;

 

(d)                                 Indebtedness of any Borrower to any
Subsidiary and of any Subsidiary to any Borrower or any other Subsidiary
(including pursuant to the Intercompany Note), provided that (i) Indebtedness of
any Subsidiary that is not a Subsidiary Loan Party to the Loan Parties shall be
permitted under Section 6.04 and (ii) Indebtedness of the Lead Borrower and of
any other Loan Party to any Subsidiary that is not a Subsidiary Loan Party (the
“Subordinated Intercompany

 

92

--------------------------------------------------------------------------------


 

Debt”) shall be subordinated to the Obligations pursuant to the subordination
terms set forth in the Intercompany Note;

 

(e)                                  Indebtedness in respect of bids, trade
contracts (other than for debt for borrowed money), leases (other than Capital
Lease Obligations), statutory obligations, surety, stay, customs and appeal
bonds, performance, performance and completion and return of money bonds,
government contracts, financial assurances and completion guarantees and similar
obligations, in each case provided in the ordinary course of business, including
those incurred to secure health, safety and environmental obligations in the
ordinary course of business (including Indebtedness in respect of letters of
credit, bank guarantees or similar instruments in lieu of such items to support
the issuance thereof);

 

(f)                                   Cash Management Obligations and other
Indebtedness in respect of netting services, overdraft protection and similar
arrangements, in each case, in connection with cash management and deposit
accounts;

 

(g)                                  (x) Indebtedness assumed or acquired in
connection with Permitted Business Acquisitions, which Indebtedness may be
secured or unsecured, and provided that (A) such Indebtedness exists at the time
of such Permitted Business Acquisition and is not created in contemplation of
such event and (B) after giving effect to the assumption or acquisition of such
Indebtedness, the Incurrence Conditions are satisfied and (y) any Permitted
Refinancing Indebtedness incurred to Refinance such Indebtedness; provided that
in the case of clauses (x) and (y) if such Indebtedness is incurred by the Lead
Borrower or any Loan Party and secured with the Current Asset Collateral, such
Indebtedness shall be either secured on a pari passu basis with the Term
Facility Debt and subject to the Intercreditor Agreement or secured on a junior
basis with respect to the Current Asset Collateral pursuant to an intercreditor
arrangement reasonably satisfactory to the Administrative Agent;

 

(h)                                 Capital Lease Obligations, mortgage
financings and purchase money Indebtedness (including any industrial revenue
bond, industrial development bond and similar financings) incurred by any
Borrower or any Restricted Subsidiary prior to or within two hundred seventy
(270) days after the acquisition, lease, repair or improvement of the respective
asset in order to finance such acquisition, lease, repair or improvement, and
any Permitted Refinancing Indebtedness in respect thereof, in an aggregate
outstanding principal amount that at the time of, and after giving effect to,
the incurrence thereof (together with Indebtedness outstanding pursuant to
paragraph (i) of this Section 6.01) would not exceed the greater of (x) $50.0
million and (y) an amount equal to 3% of the Consolidated Total Assets of the
Lead Borrower and the Restricted Subsidiaries for the Test Period most recently
ended on or prior to the date of determination for which financial statements
are available;

 

(i)                                     Capital Lease Obligations incurred by
any Borrower or any Restricted Subsidiary in respect of any Sale and Lease-Back
Transaction that is permitted under Section 6.03 and any Permitted Refinancing
Indebtedness in respect thereof in an aggregate outstanding principal amount
that at the time of, and after giving effect to the incurrence of (together with
Indebtedness outstanding pursuant to paragraph (h) of this Section 6.01) would
not exceed the greater of (x) $50.0 million and (y) an amount equal to 3% of the
Consolidated Total Assets of the Lead Borrower and the Restricted Subsidiaries
for the Test Period most recently ended on or prior to the date of determination
for which financial statements are available;

 

93

--------------------------------------------------------------------------------


 

(j)                                    Indebtedness of the Borrowers under the
Term Facility in an aggregate outstanding principal (or committed) amount not to
exceed $900 million, provided that such amount may be increased by any
Incremental Term Loans and/or Incremental Equivalent Debt (each as defined in
the Term Facility) so long as the sum of (x) any Revolver Commitment Increase,
(y) the aggregate initial principal amount of Incremental Term Loans and (z) the
aggregate initial principal amount of Incremental Equivalent Debt does not
exceed $125.0 million;

 

(k)                                 Guarantees (i) by the Loan Parties of the
Indebtedness described in Section 6.01(j) and Section 6.01(o), (ii) by any
Borrower or any Loan Party (which guarantees shall be subordinated in the case
of any Permitted Debt Securities or any Permitted Refinancing Indebtedness in
respect thereof on terms no less favorable than the subordination applicable to
the guarantees or refinanced Indebtedness) of any Indebtedness of any other Loan
Party permitted to be incurred under this Agreement, (iii) by any Borrower or
any Loan Party of Indebtedness otherwise permitted hereunder of any Subsidiary
that is not a Subsidiary Loan Party, (iv) by any Restricted Subsidiary that is
not a Loan Party of Indebtedness of Holdings and its Subsidiaries to the extent,
in the case of clauses (iii) and (iv), such Guarantees are permitted by Section
6.04; provided that Guarantees by any Borrower or any Loan Party under this
Section 6.01(k) of any other Indebtedness of a person that is subordinated to
the Obligations shall be expressly subordinated to the Obligations on terms not
materially less favorable to the Lenders as those contained in the subordination
of such other Indebtedness to the Obligations; provided further that no
Guarantee by Holdings or any of its Subsidiaries of any Subordinated
Indebtedness or the Indebtedness described in Section 6.01(j) shall be permitted
unless Holdings or the applicable Subsidiaries, as the case may be, shall have
also provided a Guarantee of the Obligations under the Loan Documents on
substantially the terms set forth in the applicable Guarantee of such
Indebtedness or on terms acceptable to the Administrative Agent;

 

(l)                                     Indebtedness arising from agreements of
any Borrower or any Restricted Subsidiary providing for indemnification,
adjustment of purchase or acquisition price or similar obligations (including
without limitation earn-out obligations), in each case, incurred or assumed in
connection with the acquisition or Disposition of any business or assets
(including Equity Interests of Subsidiaries) of any Borrower or any Subsidiary
permitted by Section 6.04 or Section 6.05, other than Guarantees of Indebtedness
incurred by any person acquiring all or any portion of such business or assets
for the purpose of financing such acquisition;

 

(m)                             [Reserved];

 

(n)                                 Indebtedness consisting of (i) the financing
of insurance premiums or (ii) take-or-pay obligations contained in supply
arrangements, in each case, in the ordinary course of business;

 

(o)                                 (i) additional Indebtedness of any Borrower
or any Restricted Subsidiary and (ii) any Permitted Refinancing Indebtedness in
respect thereof; provided that (A) such Indebtedness shall be (1) Subordinated
Indebtedness that constitutes Permitted Debt Securities, (2) unsecured
Indebtedness that matures no earlier than the date that is, at the time of such
incurrence or issuance, ninety-one (91) days after the Revolver Termination Date
or (3) secured Indebtedness, so long as (x) after giving effect to such
incurrence or issuance, no Event of Default shall have occurred and be
continuing, (y) such Indebtedness is secured only by Liens permitted by Section
6.02(v) and (B) after giving effect to any such incurrence or issuance of
Indebtedness that is not Subordinated Indebtedness, the Incurrence Conditions
are satisfied; provided that if such Indebtedness is incurred by the Lead
Borrower or any Loan Party and secured with the Current Asset

 

94

--------------------------------------------------------------------------------


 

Collateral, such Indebtedness shall be either secured on a pari passu basis with
the Term Facility Debt and subject to the Intercreditor Agreement or secured on
a junior basis with respect to the Current Asset Collateral pursuant to an
intercreditor arrangement reasonably satisfactory to the Administrative Agent;

 

(p)                                 [Reserved];

 

(q)                                 Indebtedness existing on the Closing Date
and set forth on Schedule 6.01 and any Permitted Refinancing Indebtedness
incurred to Refinance such Indebtedness;

 

(r)                                    Indebtedness supported by a Letter of
Credit, in a principal amount not in excess of the stated amount of such Letter
of Credit and (ii) letters of credit or bank guarantees (other than any Letter
of Credit issued hereunder) incurred by Foreign Subsidiaries having an aggregate
face amount not to exceed $15.0 million outstanding at any time;

 

(s)                                   Indebtedness incurred by the Borrowers and
their Restricted Subsidiaries representing (i) deferred compensation to
directors, officers, employees, members of management and consultants of
Holdings, any Parent Entity, any Borrower or any Restricted Subsidiary in the
ordinary course of business and (ii) deferred compensation or other similar
arrangements in connection with the Transactions, any Permitted Business
Acquisition or any Investment permitted hereby;

 

(t)                                    Indebtedness consisting of promissory
notes issued by the Borrowers and their Restricted Subsidiaries to current or
former directors, officers, employees, members of management or consultants of,
Holdings, any Parent Entity, any Borrower or any Subsidiary (or their respective
estate, heirs, family members, spouse, former spouse, domestic partner or former
domestic partner) to finance the purchase or redemption of Equity Interests of
any Parent Entity permitted by Section 6.06;

 

(u)                                 Indebtedness in respect of (x) letters of
credit, bankers’ acceptances supporting trade payables, warehouse receipts or
similar facilities entered into in the ordinary course of business or (y) any
Letter of Credit issued in favor of any Issuing Bank or Swingline Lender to
support any Defaulting Lender’s participation in Letters of Credit issued, or
Swingline Loans made hereunder;

 

(v)                                 Indebtedness arising out of the creation of
any Lien (other than for Liens securing debt for borrowed money) permitted under
Section 6.02;

 

(w)                               Indebtedness incurred in the ordinary course
of business in respect of obligations of any Borrower or any Restricted
Subsidiary to pay the deferred purchase price of goods or services or progress
payments in connection with such goods and services;

 

(x)                                 unfunded pension fund and other employee
benefit plan obligations and liabilities incurred in the ordinary course of
business to the extent that they are permitted to remain unfunded under
applicable law; and

 

(y)                                 other Indebtedness of any Borrower or any
Restricted Subsidiary, in an aggregate outstanding principal amount that at the
time of, and after giving effect to, the incurrence thereof would not exceed
$35.0 million and any Permitted Refinancing Indebtedness incurred to Refinance
such Indebtedness;

 

95

--------------------------------------------------------------------------------


 

(z)                                  Indebtedness in respect of Receivables
Facilities in an aggregate principal amount outstanding at any one time not to
exceed $15.0 million;

 

(aa)                          (i) additional Indebtedness of Foreign
Subsidiaries in an aggregate amount not to exceed $25.0 million and (ii) any
Permitted Refinancing Indebtedness in respect thereof; provided that, in each
case, such Indebtedness is secured only by Liens permitted by Section 6.02(gg);
and

 

(bb)                          all premium (if any), interest (including
post-petition interest), fees, expenses, charges and additional or contingent
interest on Indebtedness described in paragraphs (a) through (aa) above.

 

SECTION 6.02.                                        Liens.  Create, incur,
assume or permit to exist any Lien on any property or assets (including Equity
Interests, evidences of Indebtedness or other securities of any person) at the
time owned by it or on any income or revenues or rights in respect of any
thereof, except:

 

(a)                                 Liens on property or assets of the Borrowers
and the Restricted Subsidiaries existing on the Closing Date and set forth on
Schedule 6.02 or, to the extent not listed in such Schedule, where such property
or assets have a fair market value that does not exceed $5.0 million in the
aggregate and any refinancing, modification, replacement, renewal or extension
thereof; provided, that the Lien does not extend to any additional property
other than after-acquired property that is affixed to or incorporated in the
property covered by such Lien and the proceeds and products thereof;

 

(b)                                 any Lien (i) created under the Loan
Documents, (ii) permitted in respect of any Mortgaged Property by the terms of
the applicable Mortgage, (iii) on cash or deposits granted in favor of any
Swingline Lender or any Issuing Lender hereunder to cash collateralize any
Defaulting Lender’s participation in Letters of Credit issued, or Swingline
Loans made, under this Agreement, as applicable and (iv) subject to the
Intercreditor Agreement, Liens securing Indebtedness permitted by Section
6.01(j); provided that if any Incremental Equivalent Debt is incurred by the
Lead Borrower or any Loan Party and secured with the Current Asset Collateral,
such Indebtedness shall be either secured on a pari passu basis with the Term
Facility Debt and subject to the Intercreditor Agreement or secured on a junior
basis with respect to the Current Asset Collateral pursuant to an intercreditor
arrangement reasonably satisfactory to the Administrative Agent

 

(c)                                  any Lien securing Indebtedness or Permitted
Refinancing Indebtedness permitted by (i) Section 6.01(g), provided that such
Lien (A) in the case of Liens securing Capital Lease Obligations and purchase
money Indebtedness, applies solely to the assets securing such Indebtedness
immediately prior to the consummation of the related Permitted Business
Acquisition and after acquired property, to the extent required by the
documentation governing such Indebtedness (without giving effect to any
amendment thereof effected in contemplation of such acquisition or assumption),
and the proceeds and products thereof; provided, that individual financings
otherwise permitted to be secured hereunder provided by one (1) person (or its
affiliates) may be cross collateralized to other such financings provided by
such person (or its affiliates), (B) in the case of Liens securing Indebtedness
other than Capital Lease Obligations or purchase money Indebtedness, such Liens
do not extend to the property of any person other than the person acquired or
formed to make such acquisition and the subsidiaries of such person (and the
Equity Interests in such person), (C) in the case of clause (A) and clause (B),
such Lien is not created in contemplation of or in connection with such
acquisition or assumption, (D) in the case of a Lien securing

 

96

--------------------------------------------------------------------------------


 

Permitted Refinancing Indebtedness, any such Lien is permitted, subject to
compliance with clause (e) of the definition of the term “Permitted Refinancing
Indebtedness” and (E) in the case of any Indebtedness incurred by the Lead
Borrower or any Loan Party and secured with the Current Asset Collateral, such
Indebtedness shall be either secured on a pari passu basis with the Term
Facility Debt and subject to the Intercreditor Agreement or secured on a junior
basis with respect to the Current Asset Collateral pursuant to an intercreditor
arrangement reasonably satisfactory to the Administrative Agent”;

 

(d)                                 Liens for Taxes, assessments or other
governmental charges or levies which are not overdue by more than thirty (30)
days or, if more than thirty (30) days overdue, (i) which are being contested in
accordance with Section 5.03 or (ii) with respect to which the failure to make
payment could not reasonably be expected to have a Material Adverse Effect;

 

(e)                                  landlord’s, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s, construction or other like Liens arising
in the ordinary course of business and securing obligations that are not overdue
by more than thirty (30) days or, if more than thirty (30) days overdue, (i)
which are being contested in accordance with Section 5.03 or (ii) with respect
to which the failure to make payment could not reasonably be expected to have a
Material Adverse Effect;

 

(f)                                   (i) pledges and deposits made (including
to support obligations in respect of letters of credit, bank guarantees or
similar instruments to secure) in the ordinary course of business in compliance
with the Federal Employers Liability Act or any other workers’ compensation,
unemployment insurance and other social security laws or regulations and
deposits securing premiums or liability to insurance carriers under insurance or
self-insurance arrangements in respect of such obligations or otherwise as
permitted in Section 6.01(c) and (ii) pledges and deposits securing liability
for reimbursement or indemnification obligations of (including to support
obligations in respect of letters of credit, bank guarantees or similar
instruments for the benefit of) insurance carriers in respect of property,
casualty or liability insurance to any Borrower or any Subsidiary provided by
such insurance carriers;

 

(g)                                  (i) deposits to secure the performance of
bids, trade contracts (other than for debt for borrowed money), leases (other
than Capital Lease Obligations), statutory obligations, surety, stay, customs
and appeal bonds, performance, performance and completion and return of money
bonds, government contracts, financial assurances and completion and similar
obligations and similar obligations, including those incurred to secure health,
safety and environmental obligations in the ordinary course of business and (ii)
obligations in respect of letters of credit or bank guarantees that have been
posted to support payment of the items set forth in clause (i) of this Section
6.02(g);

 

(h)                                 zoning restrictions, easements, trackage
rights, leases (other than Capital Lease Obligations), licenses, special
assessments, rights-of-way, restrictions on use of real property and other
similar encumbrances incurred in the ordinary course of business that, in the
aggregate, do not interfere in any material respect with the ordinary conduct of
the business of any Borrower or any Subsidiary;

 

(i)                                     Liens securing Capital Lease
Obligations, mortgage financings, and purchase money Indebtedness or
improvements thereto hereafter acquired, leased, repaired or improved by any
Borrower or any Restricted Subsidiary (including the interests of vendors and
lessors under conditional sale and title retention agreements); provided that
(i) such security interests secure Indebtedness permitted by Section 6.01(h)
(including any Permitted Refinancing Indebtedness in

 

97

--------------------------------------------------------------------------------


 

respect thereof), (ii) such security interests are created, and the Indebtedness
secured thereby is incurred, within two hundred seventy (270) days after such
acquisition, lease, completion of construction or repair or improvement (except
in the case of any Permitted Refinancing Indebtedness), (iii) the Indebtedness
secured thereby does not exceed the cost of such equipment or other property or
improvements at the time of such acquisition or construction, including
transaction costs (including any fees, costs or expenses or prepaid interest or
similar items) incurred by any Borrower or any Restricted Subsidiary in
connection with such acquisition or construction or material repair or
improvement or financing thereof and (iv) such security interests do not apply
to any other property or assets of any Borrower or any Restricted Subsidiary
(other than to the proceeds and products of and the accessions to such equipment
or other property or improvements but not to other parts of the property to
which any such improvements are made); provided, that individual financings
otherwise permitted to be secured hereunder provided by one person (or its
affiliates) may be cross collateralized to other such financings provided by
such person (or its affiliates);

 

(j)                                    Liens arising out of (i) sale and
lease-back transactions permitted under Section 6.03 and (ii) any Indebtedness
incurred in connection therewith permitted by Section 6.01(i) (and any Permitted
Refinancing Indebtedness in respect thereof), so long as such Liens attach only
to the property sold and being leased in such transaction and any accessions
thereto or proceeds or products thereof and related property;

 

(k)                                 Liens securing judgments that do not
constitute an Event of Default under Section 7.01(j);

 

(l)                                     Liens disclosed by the title insurance
policies delivered in connection with the Mortgages or pursuant to Section 5.09
and any replacement, extension or renewal of any such Lien; provided that such
replacement, extension or renewal Lien shall not cover any property other than
the property that was subject to such Lien prior to such replacement, extension
or renewal; provided, further, that the Indebtedness and other obligations
secured by such replacement, extension or renewal Lien are permitted by this
Agreement;

 

(m)                             any interest or title of a lessor, sublessor,
licensor or sublicensee under any leases, subleases, licenses or sublicenses
entered into by any Borrower or any Restricted Subsidiary in the ordinary course
of business;

 

(n)                                 Liens that are contractual rights of set-off
(i) relating to the establishment of depository relations with banks not given
in connection with the issuance of Indebtedness, (ii) relating to pooled deposit
or sweep accounts of any Borrower or any Restricted Subsidiary to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of any Borrower or any Restricted Subsidiary, (iii) relating to
purchase orders and other agreements entered into with customers of any Borrower
or any Restricted Subsidiary in the ordinary course of business, (iv) attaching
to commodity trading or other brokerage accounts incurred in the ordinary course
of business and (v) encumbering reasonable customary initial deposits and margin
deposits;

 

(o)                                 Liens arising solely by virtue of any
statutory or common law provision relating to banker’s liens, rights of set-off
or similar rights;

 

(p)                                 Liens securing obligations in respect
letters of credit permitted under Section 6.01(c), (e), (r) and (u);

 

98

--------------------------------------------------------------------------------


 

(q)                                 (i) leases, subleases, licenses or
sublicenses of property in the ordinary course of business or (ii) rights
reserved to or vested in any person by the terms of any lease, license,
franchise, grant or permit held by any Borrower or any Restricted Subsidiary or
by a statutory provision to terminate any such lease, license, franchise, grant
or permit or to require periodic payments as a condition to the continuance
thereof;

 

(r)                                    Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods;

 

(s)                                   Liens (i) solely on any cash earnest money
deposits or Permitted Investments made by any Borrower or any of the Restricted
Subsidiaries in connection with any letter of intent or purchase agreement with
respect to any Permitted Business Acquisition or other Investment permitted
hereunder and (ii) consisting of an agreement to dispose of any property in a
transaction permitted under Section 6.05;

 

(t)                                    Liens arising from precautionary UCC
financing statements (or similar filings under other applicable law) regarding
operating leases or consignment or bailee arrangements;

 

(u)                                 Liens on securities that are the subject of
repurchase agreements constituting Permitted Investments under clause (c) of the
definition thereof arising out of such repurchase transaction;

 

(v)                                 any Lien securing Indebtedness or Permitted
Refinancing Indebtedness permitted by Section 6.01(o); provided that (i) in the
case of any Indebtedness of Subsidiaries (including Foreign Subsidiaries of the
Borrowers and Disregarded Domestic Subsidiaries) that are not Subsidiary Loan
Parties, such Lien applies solely to the assets and Equity Interests of such
Subsidiaries (including Foreign Subsidiaries of the Borrowers, Disregarded
Domestic Subsidiaries, their respective Subsidiaries, any other Foreign
Subsidiary or any Disregarded Domestic Subsidiary) that are not Subsidiary Loan
Parties, (ii) in the case of any Indebtedness secured with the Current Asset
Collateral, such Indebtedness shall be either secured on a pari passu basis with
the Term Facility Debt and subject to the Intercreditor Agreement or secured on
a junior basis with respect to the Current Asset Collateral pursuant to an
intercreditor arrangement reasonably satisfactory to the Administrative Agent
and (iii) in the case of a Lien securing Permitted Refinancing Indebtedness, any
such Lien is permitted, subject to compliance with clause (e) of the definition
of the term “Permitted Refinancing Indebtedness”;

 

(w)                               (i) Liens on Equity Interests in Joint
Ventures or Unrestricted Subsidiaries securing obligations of such Joint Venture
or Unrestricted Subsidiaries, as applicable and (ii) customary rights of first
refusal and tag, drag and similar rights in joint venture agreements entered
into in the ordinary course of business;

 

(x)                                 Liens in favor of the Borrowers or the
Restricted Subsidiaries securing intercompany Indebtedness permitted under
Section 6.04;

 

(y)                                 Liens (i) arising out of conditional sale,
title retention, consignment or similar arrangements for sale of goods entered
into by the Borrowers or the Restricted Subsidiaries in the ordinary course of
business and (ii) arising by operation of law under Article 2 of the Uniform
Commercial Code;

 

99

--------------------------------------------------------------------------------


 

(z)                                  Liens securing Incremental Equivalent Debt
(as defined in the Term Facility), provided that in the case of any Indebtedness
incurred by the Lead Borrower or any Loan Party and secured with the Current
Asset Collateral, such Indebtedness shall be either secured on a pari passu
basis with the Term Facility Debt and subject to the Intercreditor Agreement or
secured on a junior basis with respect to the Current Asset Collateral pursuant
to an intercreditor arrangement reasonably satisfactory to the Administrative
Agent;

 

(aa)                          other Liens with respect to property or assets of
any Borrower or any Restricted Subsidiaries; provided that the aggregate
principal amount of the Indebtedness or other obligations secured by such Liens
does not exceed $35.0 million at any time outstanding;

 

(bb)                          Liens on insurance policies and the proceeds
thereof securing the financing of the premiums with respect thereto;

 

(cc)                            If no Letters of Credit are available hereunder,
and solely with the consent of the Administrative Agent (not to be unreasonably
withheld), Liens on specific items of inventory or other goods and the proceeds
thereof securing such person’s obligations in respect of documentary letters of
credit or banker’s acceptances issued or created for the account of such person
to facilitate the purchase, shipment or storage of such inventory or goods;

 

(dd)                          ground leases in the ordinary course in respect of
real property on which facilities owned or leased by any Borrower or any of its
Subsidiaries are located;

 

(ee)                            (i) Liens securing obligations under Swap
Agreements permitted by Section 6.01 and (ii) Liens securing Cash Management
Obligations permitted by Section 6.01;

 

(ff)                              Liens securing obligations under Receivables
Facilities permitted by Section 6.01; and

 

(gg)                            any Lien securing Indebtedness or Permitted
Refinancing Indebtedness permitted by Section 6.01(aa); provided that such Lien
applies solely to the assets and Equity Interests of the applicable Foreign
Subsidiary and its Subsidiaries.

 

SECTION 6.03.                                        Sale and Lease-Back
Transactions.  Enter into any arrangement, directly or indirectly, with any
person whereby it shall sell or transfer any property, real or personal, used or
useful in its business, whether now owned or hereafter acquired, and
substantially contemporaneously rent or lease from the transferee such property
or other property that it intends to use for substantially the same purpose or
purposes as the property being sold or transferred (a “Sale and Lease-Back
Transaction”), provided that a Sale and Lease-Back Transaction shall be
permitted (a) with respect to property (i) owned by any Borrower or any Domestic
Subsidiary which is a Restricted Subsidiary that is acquired, leased, repaired
or improved after the Closing Date so long as such Sale and Lease-Back
Transaction is consummated within two hundred seventy (270) days of the
acquisition, lease, repair or improvement of such property or (ii) owned by any
Foreign Subsidiary which is a Restricted Subsidiary regardless of when such
property was acquired or (b) with respect to any property owned by any Borrower
or any Domestic Subsidiary which is a Restricted Subsidiary, if at the time the
lease in connection therewith is entered into, and after giving effect to the
entering into of such lease, such lease is otherwise permitted under this
Agreement.

 

SECTION 6.04.                                        Investments, Loans and
Advances.  Purchase, hold or acquire any Equity Interests, evidences of
Indebtedness or other securities of, make or permit to exist any loans or

 

100

--------------------------------------------------------------------------------


 

advances to or Guarantees of the obligations of, another person or make a
designation of a Restricted Subsidiary as an Unrestricted Subsidiary of (each,
an “Investment”), except:

 

(a)                                 the Transactions;

 

(b)                                 Investments among the Borrowers and their
Subsidiaries; provided that the sum of Investments (valued at the time of the
making thereof and without giving effect to any write-downs or write-offs
thereof, but net in the case of intercompany loans, and in any event, after
giving effect to any returns, profits, distributions, and similar amounts,
repayment of loans and the release of guarantees) after the Closing Date by the
Borrowers and the Subsidiary Loan Parties in Subsidiaries (including Foreign
Subsidiaries of the Borrowers) that are not Subsidiary Loan Parties shall not
exceed an aggregate net amount equal to $50.0 million outstanding at any time;
and provided further that intercompany current liabilities incurred in the
ordinary course of business in connection with the cash management operations of
the Borrowers and the Restricted Subsidiaries shall not be included in
calculating the limitation in this paragraph at any time;

 

(c)                                  Permitted Investments and investments that
were Permitted Investments when made;

 

(d)                                 Investments arising out of the receipt by
any Borrower or any Subsidiary of promissory notes and other non-cash
consideration for Dispositions permitted under Section 6.05 (excluding Section
6.05(e));

 

(e)                                  (i) loans and advances to directors,
officers, employees, members of management or consultants of Holdings (or any
Parent Entity), any Borrower or any Restricted Subsidiary in the ordinary course
of business not to exceed $10.0 million in the aggregate at any time outstanding
(calculated without regard to write-downs or write-offs thereof) and (ii)
advances of payroll payments and expenses to directors, officers, employees,
members of management or consultants in the ordinary course of business;

 

(f)                                   accounts receivable, notes receivable,
security deposits and prepayments arising and trade credit granted in the
ordinary course of business and any Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors and other
credits to suppliers made in the ordinary course of business;

 

(g)                                  Investments under Swap Agreements permitted
pursuant to Section 6.01;

 

(h)                                 Investments existing on, or contractually
committed as of, the Closing Date and set forth on Schedule 6.04 and any
modification, replacement, renewal or extension thereof so long as any such
modification, renewal or extension thereof does not increase the amount of such
Investment except by terms thereof or as otherwise permitted by this Section
6.04;

 

(i)                                     Investments resulting from pledges and
deposits permitted by Section 6.02(b)(iii), (f) and (g);

 

(j)                                    Investments (i) constituting Permitted
Business Acquisitions, (ii) in any Subsidiary in an amount required to permit
such person to consummate a Permitted Business Acquisition and (iii) in any
Subsidiary that is not a Subsidiary Loan Party consisting of the Equity
Interests of any person who is not a Subsidiary Loan Party;

 

101

--------------------------------------------------------------------------------


 

(k)                                 Guarantees (i) permitted by Sections 6.01(k)
and (ii) of leases (other than Capital Lease Obligations) or of other
obligations not constituting Indebtedness, in each case in the ordinary course
of business;

 

(l)                                     Investments received in connection with
the bankruptcy or reorganization of any person, or settlement of obligations of,
or other disputes with or judgments against, or foreclosure or deed in lieu of
foreclosure with respect to any Lien held as security for an obligation, in each
case in the ordinary course of business;

 

(m)                             Investments of any Borrower or any Restricted
Subsidiary acquired after the Closing Date or of a person merged into or
consolidated with a Borrower or a Restricted Subsidiary, in each case, in
accordance with Section 6.05 (other than Section 6.05(e)), after the Closing
Date to the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger or consolidation and were in existence
on the date of such acquisition, merger or consolidation and any modification,
replacement, renewal or extension thereof so long as any such modification,
renewal or extension thereof does not increase the amount of such Investment
except as otherwise permitted by this Section 6.04;

 

(n)                                 acquisitions by the Borrowers of obligations
of one (1) or more directors, officers, employees, members or management or
consultants of Holdings, the Borrowers or their Subsidiaries in connection with
such person’s acquisition of Equity Interests of Holdings (or its Parent
Entity), so long as no cash is actually advanced by the Borrowers or any of
their Subsidiaries to such persons in connection with the acquisition of any
such obligations;

 

(o)                                 Investments in Holdings in amounts and for
purposes for which Restricted Payments to Holdings are permitted under Section
6.06;

 

(p)                                 Investments consisting of Indebtedness,
Liens, Sale and Lease-Back Transactions, mergers, consolidations, Dispositions,
Restricted Payments, Affiliate transactions and prepayments and repurchases of
Indebtedness permitted under Section 6.01, 6.02, 6.03, 6.05, 6.06, 6.07(b)(iv),
6.07(b)(viii), 6.07(b)(xvii), 6.09 and 9.04(f) and (i);

 

(q)                                 Investments by any Borrower or any
Restricted Subsidiary in an outstanding aggregate amount (valued at the time of
the making thereof, and without giving effect to any write-downs or write-offs
thereof) not to exceed $50.0 million, (plus any returns, profits, distributions
and similar amounts, repayments of loans and the release of guarantees in
respect of Investments theretofore made by it pursuant to this paragraph (q);

 

(r)                                    other Investments by any Borrower or any
Restricted Subsidiary so long as the Investment Conditions are satisfied;

 

(s)                                   Investments in the ordinary course of
business consisting of (A) endorsements for collection or deposit or (B)
customary trade arrangements with customers;

 

(t)                                    Investments to the extent the
consideration paid therefor consists solely of Equity Interests of the
applicable person or any direct or indirect parent thereof;

 

(u)                                 Investments made in the ordinary course of
business in connection with obtaining, maintaining or renewing client and
customer contracts and loans or advances made to, and

 

102

--------------------------------------------------------------------------------


 

guarantees with respect to obligations of, distributors, suppliers, licensors
and licensees in the ordinary course of business;

 

(v)                                 Investments made by any Restricted
Subsidiary that is not a Loan Party to the extent such Investments are made with
the proceeds received by such Restricted Subsidiary from an Investment made by a
Loan Party in such Restricted Subsidiary pursuant to this Section 6.04; and

 

(w)                               Investments in, or relating to, a Special
Purpose Subsidiary that, in the good faith determination of the Lead Borrower,
are necessary or advisable to effect any Receivables Facility permitted by
Section 6.01(z) or any Investment in an entity which is not a Restricted
Subsidiary to which a Restricted Subsidiary sells accounts receivable in
connection with a Receivables Facility permitted by Section 6.01(z).

 

SECTION 6.05.                                        Mergers, Consolidations and
Dispositions.  Merge into or consolidate with any other person, or permit any
other person to merge into or consolidate with it, or Dispose of (in one (1)
transaction or in a series of related transactions) all or any part of its
assets (whether now owned or hereafter acquired), or Dispose of any Equity
Interests of any Restricted Subsidiary of any Borrower, except that this Section
shall not prohibit:

 

(a)                                 (i) the Disposition of inventory and
equipment in the ordinary course of business by any Borrower or any Restricted
Subsidiary, (ii) the Disposition of surplus, obsolete, used or worn out
property, whether now owned or hereafter acquired, in the ordinary course of
business by any Borrower or any Restricted Subsidiary, (iii) the leasing or
subleasing of real property in the ordinary course of business by any Borrower
or any Restricted Subsidiary or (iv) the Disposition of Permitted Investments in
the ordinary course of business;

 

(b)                                 if at the time thereof and immediately after
giving effect thereto no Event of Default shall have occurred and be continuing,
(i) the merger of any Subsidiary of Holdings (which shall either be (A) newly
formed expressly for the purpose of such transaction and which owns no assets or
(B) a Subsidiary of the Lead Borrower) into the Lead Borrower in a transaction
in which the Lead Borrower is the surviving or resulting entity or the surviving
or resulting person expressly assumes the obligations of the Lead Borrower in a
manner reasonably satisfactory to the Administrative Agent, (ii) the merger or
consolidation of any Subsidiary with or into any other Subsidiary; provided that
in a transaction involving (A) the Borrowers or (B) any Subsidiary Loan Party, a
Subsidiary Loan Party shall be the surviving or resulting person or such
transaction shall be an Investment permitted by Section 6.04 or (iii) the
liquidation or dissolution of any Restricted Subsidiary (other than a Borrower)
or change in form of entity of any Restricted Subsidiary if the Borrowers
determine in good faith that such liquidation, dissolution or change in form is
in the best interests of the Borrowers;

 

(c)                                  Dispositions among the Borrowers and their
Subsidiaries (upon voluntary liquidation or otherwise); provided that any
Dispositions by a Loan Party to a person that is not a Loan Party shall be for
book value (as reasonably determined by such person) or such transaction shall,
to the extent sold for less than fair market value (as reasonably estimated by
the Borrowers), be made in compliance with Section 6.04;

 

(d)                                 Sale and Lease-Back Transactions permitted
by Section 6.03;

 

(e)                                  Liens permitted by Section 6.02,
Investments permitted by Section 6.04, and Restricted Payments permitted by
Section 6.06;

 

103

--------------------------------------------------------------------------------


 

(f)                                   Dispositions of receivables in the
ordinary course of business (i) not as part of an accounts receivables financing
transaction or (ii) in connection with the collection, settlement or compromise
thereof in a bankruptcy or similar proceeding;

 

(g)                                  Dispositions by any Borrower or any
Restricted Subsidiary of Term Priority Collateral not otherwise permitted by
this Section 6.05; provided that the consideration for any Disposition shall be
at least 75% cash consideration (provided that for purposes of the 75% cash
consideration requirement (w) the amount of any Indebtedness or other
liabilities of any Borrower or any Restricted Subsidiary (as shown on such
person’s most recent balance sheet or in the notes thereto) that are assumed by
the transferee of any such assets, (x) the amount of any trade-in value applied
to the purchase price of any replacement assets acquired in connection with such
Disposition, (y) any securities received by such Restricted Subsidiary from such
transferee that are converted by such Restricted Subsidiary into cash or cash
equivalents (to the extent of the cash or cash equivalents received) following
the closing of the applicable Disposition and (z) any Designated Non-Cash
Consideration received in respect of such Disposition having an aggregate fair
market value, taken together with all other Designated Non-Cash Consideration
received pursuant to this clause (z) that is at that time outstanding, not in
excess of $25.0 million in each case, shall be deemed to be cash); provided
further that immediately prior to and after giving effect to such Disposition,
no Event of Default shall have occurred or be continuing;

 

(h)                                 Dispositions by any Borrower or any
Restricted Subsidiary of assets that were acquired in connection with an
acquisition permitted hereunder (including, without limitation, Permitted
Business Acquisitions); provided that any such sale, transfer, lease or other
disposition shall be made or contractually committed to be made within two
hundred seventy (270) days of the date such assets were acquired by such
Borrower or such Subsidiary; and provided further that, the Payment Conditions
are satisfied at the time of such Disposition;

 

(i)                                     any merger or consolidation in
connection with an Investment permitted under Section 6.04 (including any
Subsidiary Redesignation or Unrestricted Subsidiary Designation); provided that
(i) if the continuing or surviving person is a Restricted Subsidiary, such
Restricted Subsidiary shall have complied with its obligations under Section
5.09 (if any), (ii) in the case of a transaction, the purpose of which is a
Subsidiary Redesignation or an Unrestricted Subsidiary Designation, such
transaction must be consummated in compliance with Section 6.04, and (iii) if a
Borrower is a party thereto, such Borrower shall be the continuing or surviving
person or the continuing or surviving person shall assume the obligations of a
Borrower in a manner reasonably acceptable to the Administrative Agent;

 

(j)                                    licensing and cross-licensing
arrangements involving any technology or other intellectual property of any
Borrower or any Restricted Subsidiary in the ordinary course of business;

 

(k)                                 Dispositions of inventory or other property
of the Borrowers and the Restricted Subsidiaries determined by the management of
the Borrowers to be no longer useful or necessary in the operation of the
business of the Borrowers or any of their Subsidiaries;

 

(l)                                     Permitted Business Acquisitions;

 

(m)                             the issuance of Qualified Capital Stock by the
Borrowers;

 

104

--------------------------------------------------------------------------------


 

(n)                                 sales of Equity Interests of any Subsidiary
of the Borrowers; provided that, in the case of the sale of the Equity Interests
of a Subsidiary Loan Party which is a Wholly Owned Subsidiary, the purchaser
shall be the Borrowers or another Subsidiary Loan Party or such transaction
shall fit within another clause of this Section 6.05 or constitute an Investment
permitted by Section 6.04 (other than Section 6.04(p));

 

(o)                                 Dispositions of property to the extent that
(A) such property is exchanged for credit against the purchase price of similar
replacement property or (B) the proceeds of such sale, transfer, lease or other
disposition are promptly applied to the purchase price of such replacement
property;

 

(p)                                 leases, subleases, licenses or sublicenses
of property in the ordinary course of business and which do not materially
interfere with the business of the Borrowers and the Restricted Subsidiaries;

 

(q)                                 Dispositions of property subject to casualty
or condemnation proceeding (including in lieu thereof) upon receipt of the Net
Proceeds therefor;

 

(r)                                    Dispositions of property in the ordinary
course of business consisting of the abandonment of intellectual property rights
which, in the reasonable good faith determination of the Borrowers, are not
material to the conduct of the business of the Borrowers and the Restricted
Subsidiaries;

 

(s)                                   Dispositions of Investments in Joint
Ventures to the extent required by, or made pursuant to, buy/sell arrangements
between the joint venture parties set forth in, joint venture arrangements and
similar binding arrangements;

 

(t)                                    Dispositions of real property and related
assets in the ordinary course of business in connection with relocation
activities for directors, officers, employees, members of management, or
consultants of the Borrowers and the Restricted Subsidiaries;

 

(u)                                 terminations of Swap Agreements;

 

(v)                                 the expiration of any option agreement in
respect of real or personal property;

 

(w)                               Dispositions of Unrestricted Subsidiaries;

 

(x)                                 any Restricted Subsidiary of the Borrowers
may consummate a merger, dissolution, liquidation or consolidation, the purpose
of which is to effect a Disposition otherwise permitted under this Section 6.05;

 

(y)                                 Dispositions permitted by Section 6.04
(other than Section 6.04(p)) and Section 6.06 (other than Section 6.06(h)) and
Liens permitted by Section 6.02;

 

(z)                                  the Disposition of the asset identified to
the Administrative Agent prior to the Closing Date;

 

(aa)                          any surrender or waiver of contractual rights or
the settlement, release or surrender of contractual rights or other litigation
claims in the ordinary course of business;

 

105

--------------------------------------------------------------------------------


 

(bb)                          Dispositions in connection with the outsourcing of
services in the ordinary course of business; and

 

(cc)                            Dispositions (including by capital contribution)
of accounts receivable and related assets, or participations therein, in
connection with any Receivables Facility permitted by Section 6.01(z).

 

Notwithstanding anything to the contrary contained above in this Section 6.05,
(i) no Disposition in excess of $15.0 million shall be permitted by this Section
6.05 (other than Dispositions pursuant to clause (a)(ii), (a)(iii), (b), (c),
(i), (k), (l), (r), (s), (t) (u), (v), (w), (x), (aa), (bb) or (cc) (to the
extent such Disposition is not required to be for fair market value)) unless
such Disposition is for fair market value (as reasonably determined by the
Borrowers) and (ii) no Disposition shall be permitted by paragraph (d) or (k) of
this Section 6.05 unless such Disposition is for at least 75% cash consideration
and (iii) no Disposition in excess of $15.0 million shall be permitted by
paragraph (h) of this Section 6.05 unless such Disposition is for at least 75%
cash consideration; provided that for purposes of the 75% cash consideration
requirement in the foregoing clauses (ii) and (iii), (w) the amount of any
Indebtedness or other liabilities of any Borrower or any Restricted Subsidiary
(as shown on such person’s most recent balance sheet or in the notes thereto)
that are assumed by the transferee of any such assets, (x) the amount of any
trade-in value applied to the purchase price of any replacement assets acquired
in connection with such Disposition, (y) any securities received by such
Restricted Subsidiary from such transferee that are converted by such Restricted
Subsidiary into cash or cash equivalents (to the extent of the cash or cash
equivalents received) following the closing of the applicable Disposition, and
(z) any Designated Non-Cash Consideration received in respect of such
Disposition having an aggregate fair market value, taken together with all other
Designated Non-Cash Consideration received pursuant to this clause (z) that is
at that time outstanding, not in excess of $25.0 million (with the fair market
value of each item of Designated Non-Cash Consideration being measured at the
time received and without giving effect to subsequent changes in value), in each
case, shall be deemed to be cash.

 

SECTION 6.06.                                        Dividends and
Distributions.  Declare or pay, directly or indirectly, any dividend or make any
other distribution (by reduction of capital or otherwise), whether in cash,
property, securities or a combination thereof, with respect to any Equity
Interests of the Borrowers (other than dividends and distributions on such
Equity Interests payable solely by the issuance of additional Equity Interests
of the Borrowers) or directly or indirectly redeem, purchase, retire or
otherwise acquire for value any Equity Interests of the Borrowers or set aside
any amount for any such purpose (other than through the issuance of additional
Equity Interests of the person redeeming, purchasing, retiring or acquiring such
shares) (a “Restricted Payment”); provided, however, that:

 

(a)                                 the Lead Borrower may make the Closing Date
Dividend;

 

(b)                                 the Borrowers may make Restricted Payments
as shall be necessary to allow Holdings (or any Parent Entity) (i) to pay
operating expenses in the ordinary course of business and other corporate
overhead, legal, accounting and other professional fees and expenses (including,
without limitation, those owing to third parties plus any customary
indemnification claims made by directors, officers, employees, members of
management and consultants of Holdings (or any Parent Entity) attributable to
the ownership or operations of Holdings, the Borrowers and the Restricted
Subsidiaries), (ii) to pay fees and expenses related to any debt or equity
offering, investment or acquisition permitted hereunder (whether or not
successful), (iii) to pay franchise or similar taxes and other fees and expenses
required in connection with the maintenance of its existence and its ownership
of the Lead Borrower and in order to permit Holdings to make payments (other
than cash interest payments) which would otherwise be permitted to be paid by
the Borrowers

 

106

--------------------------------------------------------------------------------


 

under Section 6.07(b), (iv) to finance any Investment permitted to be made under
Section 6.04; provided, that (A) such Restricted Payments under this clause (iv)
shall be made substantially concurrently with the closing of such Investment and
(B) the Parent Entity shall, immediately following the closing thereof cause all
property acquired to be contributed to a Borrower or one (1) of the Restricted
Subsidiaries or the merger of the person formed or acquired into the Borrowers
or one (1) of the Restricted Subsidiaries in order to consummate such
Investment; and (v) to pay customary salary, bonus and other benefits payable to
directors, officers, employees, members of management or consultants of Holdings
or any Parent Entity to the extent such salary, bonuses and other benefits are
directly attributable and reasonably allocated to the operations of a Borrower
and its Subsidiaries;

 

(c)                                  the Borrowers may make Restricted Payments
the proceeds of which are used to purchase or redeem (i) the Equity Interests of
Holdings or any Parent Entity (including related stock appreciation rights or
similar securities) held by then present or former directors, officers,
employees, members of management or consultants of any Parent Entity, the Lead
Borrower or any of its Subsidiaries (or the estate, heirs, family members,
spouse, former spouse, domestic partner or former domestic partner of any of the
foregoing) or by any Plan, provided that the aggregate amount of such Restricted
Payments under this paragraph (c) shall not exceed in any fiscal year $15.0
million (plus the sum of the amount of (x) net proceeds received by a Borrower
during such fiscal year from sales of Equity Interests of Holdings or any Parent
Entity to directors, officers, employees, members of management or consultants
of Holdings, any Borrower or any Subsidiary (or the estate, heirs, family
members, spouse, former spouse, domestic partner or former domestic partner of
any of the foregoing), or any Plan and (y) net proceeds of any key-man life
insurance policies received during such fiscal year), which, if not used in any
year, may be carried forward to the next subsequent fiscal year and (ii)
fractional shares of Equity Interests;

 

(d)                                 repurchases of Equity Interests in Holdings
(or any Parent Entity), any Borrower or any Restricted Subsidiary deemed to
occur upon exercise of stock options or similar Equity Interests if such
repurchased Equity Interests represent a portion of the exercise price of such
options or taxes to be paid in connection therewith;

 

(e)                                  [Reserved];

 

(f)                                   any Borrower and any Subsidiary of any
Borrower may make Restricted Payments to any direct or indirect member of an
affiliated group of corporations that files a consolidated U.S. federal tax
return with the Borrowers (the “Tax Distributions”), provided that, such Tax
Distributions shall not exceed the amount that the Borrowers or such
Subsidiaries would have been required to pay in respect of federal, state or
local taxes, as the case may be, in respect of such year if the Borrowers or
such Subsidiaries had paid such taxes directly as a stand-alone taxpayer or
stand-alone group;

 

(g)                                  [Reserved];

 

(h)                                 to the extent constituting a Restricted
Payment, the Borrowers and the Restricted Subsidiaries may enter into the
transactions expressly permitted by Section 6.04, Section 6.05 (other than
Section 6.05(e)) or Section 6.07;

 

(i)                                     the proceeds of which shall be used by
Holdings to make (or to make a Restricted Payment to any Parent Equity to enable
it to make) cash payments in lieu of the issuance of fractional

 

107

--------------------------------------------------------------------------------


 

shares in connection with the exercise of warrants, options or other securities
convertible into or exchangeable for Equity Interests of Holdings or any Parent
Equity;

 

(j)                                    payments made or expected to be made by
any Borrower or any of its Restricted Subsidiaries in respect of withholding or
similar Taxes payable by any future, present or former officers, directors,
employees, members of management or consultants of any Borrower (or any Parent
Entity) or any of its Subsidiaries (or the estate, heirs, family members,
spouse, former spouse, domestic partner or former domestic partner of the
foregoing) and any repurchases of Equity Interest in consideration of such
payments including demand repurchases in connection with the exercise of stock
options;

 

(k)                                 the Borrowers may make Restricted Payments
to Holdings so long as the Payment Conditions are satisfied on a Pro Forma Basis
immediately after giving effect to such Restricted Payment;

 

(l)                                     redemptions, repurchases, retirements or
other acquisitions of Equity Interests of any Borrower or any Parent Entity in
exchange for, or out of the proceeds of the substantially concurrent sale (other
than to a Borrower or a Restricted Subsidiary) of, Equity Interests of any
Borrower or any Parent Entity (to the extent the proceeds of such sale are
contributed to the capital of a Borrower) (in each case, other than any Equity
Interests issued or sold that are not Qualified Capital Stock) (“Refunding
Capital Stock”); and

 

(m)                             distributions or payments of Receivables Fees.

 

SECTION 6.07.                                        Transactions with
Affiliates.

 

(a)                                 Sell or transfer any property or assets to,
or purchase or acquire any property or assets from, or otherwise engage in any
other transaction with, any of its Affiliates, unless such transaction is (i)
otherwise permitted (or required) under this Agreement or (ii) except with
respect to any Investments permitted by Section 6.04, upon terms no less
favorable to the Borrowers or such Restricted Subsidiary, as applicable, than
would be obtained in a comparable arm’s-length transaction with a person that is
not an Affiliate.  Any transaction or series of related transactions involving
the payment of less than $10.0 million with any such Affiliate shall be deemed
to have satisfied the standard set forth in clause (ii) above if such
transaction is approved by a majority of the Disinterested Directors of the
board of managers (or equivalent governing body) of any Parent Entity, the
Borrowers or such Restricted Subsidiary.

 

(b)                                 The foregoing paragraph (a) shall not
prohibit,

 

(i)                                     any issuance of securities, or other
payments, awards or grants in cash, securities or otherwise pursuant to, or the
funding of, employment arrangements, stock options and stock ownership plans
approved by the board of directors (or equivalent governing body) of any Parent
Entity,

 

(ii)                                  loans or advances to directors, officers,
employees, members of management or consultants of Holdings, any Borrower or any
of its Subsidiaries permitted or not prohibited by Section 6.04,

 

(iii)                               transactions among Holdings, each Borrower
and its Subsidiaries, in each case otherwise permitted or not prohibited by the
Loan Documents,

 

108

--------------------------------------------------------------------------------


 

(iv)                              the payment of fees and indemnities to
directors, officers, employees, members of management or consultants of any
Parent Entity, any Borrower and the Restricted Subsidiaries in the ordinary
course of business,

 

(v)                                 permitted agreements in existence on the
Closing Date and set forth on Schedule 6.07 or any amendment thereto to the
extent such amendment is not adverse to the Lenders in any material respect,

 

(vi)                              (A) any employment or severance agreements or
arrangements entered into by any Borrower or any of the Restricted Subsidiaries
in the ordinary course of business, (B) any subscription agreement or similar
agreement pertaining to the repurchase of Equity Interests pursuant to put/call
rights or similar rights with employees, officers, directors, members of
management or consultants, and (C) any employee compensation, benefit plan or
arrangement, any health, disability or similar insurance plan which covers
employees, and any reasonable employment contract or arrangement and
transactions pursuant thereto,

 

(vii)                           Restricted Payments permitted under Section
6.06,

 

(viii)                        any purchase by Holdings of or contributions to,
the equity capital of the Borrower,

 

(ix)                              payments by any Borrower or any of the
Restricted Subsidiaries to the Permitted Investors made for any financial
advisory, financing, underwriting or placement services or in respect of other
investment banking activities, including in connection with acquisitions or
divestitures, which payments are approved by the majority of the board of
directors (or equivalent governing body) of such Borrower, in good faith,

 

(x)                                 transactions among the Borrowers and the
Restricted Subsidiaries for the purchase or sale of goods, products, parts and
services entered into in the ordinary course of business,

 

(xi)                              any transaction in respect of which a Borrower
delivers to the Administrative Agent (for delivery to the Lenders) a letter
addressed to the board of directors (or equivalent governing body) of such
Borrower from an accounting, appraisal or investment banking firm, in each case
of nationally recognized standing, which letter states that such transaction is
on terms that are no less favorable to such Borrower or such Subsidiary, as
applicable, than would be obtained in a comparable arm’s-length transaction with
a person that is not an Affiliate,

 

(xii)                           the Transactions, including the payment of all
fees, expenses, bonuses and awards (including Transaction Costs) related to the
Transactions,

 

(xiii)                        Guarantees permitted by Section 6.01,

 

(xiv)                       the issuance and sale of Qualified Capital Stock or
Permitted Debt Securities,

 

(xv)                          transactions with customers, clients, suppliers or
Joint Ventures for the purchase or sale of goods and services entered into in
the ordinary course of business,

 

(xvi)                       transactions pursuant to the Tax Sharing Agreement,

 

109

--------------------------------------------------------------------------------


 

(xvii)                    the indemnification of directors, officers, employees,
members of management or consultants of any Parent Entity, any Borrower and its
Subsidiaries in accordance with customary practice, and

 

(xviii)                 sales of accounts receivable, or participations therein,
in connection with any Receivables Facility permitted by Section 6.01(z).

 

SECTION 6.08.                                        Business of Holdings, the
Borrowers and the Subsidiaries.  Notwithstanding any other provisions hereof,
engage at any time in any business or business activity other than:

 

(a)                                 in the case of Holdings, (A) ownership and
acquisition of Equity Interests in a Borrower, together with activities directly
related thereto, (B) performance of its obligations under and in connection with
the Loan Documents (and Permitted Refinancing Indebtedness in respect thereof)
and the other agreements contemplated hereby and thereby, (C) performance of its
obligations under and in connection with the Term Loan Documents and the other
agreements contemplated thereby, (D) actions incidental to the consummation of
the Transactions (including the payment of Transaction Costs), (E) the
incurrence of and performance of its obligations related to Indebtedness and
Guarantees incurred by Holdings after the Closing Date and that are related to
the other activities referred to in, or otherwise permitted by, this Section
6.08(a) including the payment by Holdings, directly or indirectly, of dividends
or other distributions (by reduction of capital or otherwise), including the
Closing Date Dividend, whether in cash, property, securities or a combination
thereof, with respect to any of its Equity Interests, or directly or indirectly
redeeming, purchasing, retiring or otherwise acquiring for value any of its
Equity Interests or setting aside any amount for any such purpose, (F) actions
required by law to maintain its existence, (G) the payment of taxes and other
customary obligations, (H) the issuance of Equity Interests, (I) any transaction
contemplated or referred to in this Article VI (including guaranteeing
Indebtedness or obligations of a Borrower and its Subsidiaries) and (J)
activities incidental to its maintenance and continuance and to the foregoing
activities, or

 

(b)                                 in the case of any Borrower and any
Restricted Subsidiary, any business or business activity conducted by any of
them on the Closing Date and any business or business activities incidental or
related thereto, or any business or activity that is reasonably similar thereto
or a reasonable extension, development or expansion thereof or ancillary
thereto.

 

Notwithstanding anything to the contrary contained in herein, Holdings shall not
sell, dispose of, grant a Lien on or otherwise transfer its Equity Interests in
a Borrower (other than (i) Liens created by the Collateral Documents, (ii)
subject to the Intercreditor Agreement, Liens created by the Term Loan
Documents, (iii) Liens arising by operation of law that would be permitted under
Section 6.02 or (iv) the sale, disposition or other transfer (whether by
purchase and sale, merger, consolidation, liquidation or otherwise) of the
Equity Interests of a Borrower to any Parent Entity that becomes a Loan Party
and agrees to be bound by this Section 6.08).

 

110

--------------------------------------------------------------------------------


 

SECTION 6.09.                                        Limitation on Modifications
of Indebtedness; Modifications of Certificate of Incorporation, By-Laws and
Certain Other Agreements; etc.

 

(a)                                 Amend or modify in any manner materially
adverse to the Lenders, or grant any waiver or release under or terminate in any
manner (if such granting or termination shall be materially adverse to the
Lenders), the articles or certificate of incorporation or by-laws or limited
liability company operating agreement of Holdings, a Borrower or any of the
Subsidiary Loan Parties; or

 

(b)                                 Make, or agree to make, directly or
indirectly, any payment or other distribution (whether in cash, securities or
other property) of or in respect of principal of or interest on any Subordinated
Indebtedness with an aggregate outstanding principal amount in excess of $35.0
million in respect thereof, or any payment or other distribution (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of such Subordinated Indebtedness (except for (i)
Refinancings otherwise permitted by Section 6.01, (ii) payments of regularly
scheduled interest, fees, expenses and indemnification obligations and, to the
extent this Agreement is then in effect, principal on the scheduled maturity
date thereof, (iii) any AHYDO “catch up” payments and (iv) the conversion of any
Subordinated Indebtedness to Equity Interests of Holdings or any Parent Entity
(each such payment or distribution, a “Restricted Debt Payment”)); provided,
however, that any such Subordinated Indebtedness may be repurchased, redeemed,
retired, acquired, cancelled or terminated so long as (x) immediately prior to
and after giving effect to such repurchase, no Event of Default shall have
occurred or be continuing and (y) the Payment Conditions are satisfied on a Pro
Forma Basis immediately after giving effect to such Restricted Debt Payment; or

 

(c)                                  Amend or modify, or permit the amendment or
modification of, any provision of any Permitted Debt Securities, unsecured
Indebtedness or Subordinated Indebtedness (or Permitted Refinancing
Indebtednesss in respect thereof) in each case with an aggregate outstanding
principal amount in excess of $20.0 million of the Borrower or any Restricted
Subsidiary, or any agreement relating thereto, other than amendments or
modifications that are not materially adverse to Lenders (it being understood
that this Section 6.09(c) shall not restrict Permitted Refinancing Indebtednesss
permitted by Section 6.01); or

 

(d)                                 Permit any Borrower or any Restricted
Subsidiary to enter into any agreement or instrument that by its terms restricts
(i) the payment of dividends or distributions or the making of cash advances to
(or the repayment of cash advances from) a Borrower or any Restricted Subsidiary
or (ii) the granting of Liens on Collateral pursuant to the Security Documents,
in each case other than those arising under any Loan Document, except, in each
case, restrictions existing by reason of:

 

(i)                                     restrictions imposed by applicable law;

 

(ii)                                  contractual encumbrances or restrictions
in effect on the Closing Date or contained in any agreements related to any
Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness, or
any such encumbrances or restrictions in any agreements relating to any
Permitted Debt Securities issued after the Closing Date or Permitted Refinancing
Indebtedness in respect thereof, in each case so long as the scope of such
encumbrance or restriction is no more expansive in any material respect than any
such encumbrance or restriction in effect on the Closing Date (or the date of
issuance as the case may be), or any agreement (regardless of whether such
agreement is in effect on the Closing Date) providing for the subordination of
Subordinated Intercompany Debt;

 

111

--------------------------------------------------------------------------------


 

(iii)                               any restriction on a Subsidiary imposed
pursuant to an agreement entered into for the Disposition of all or
substantially all the Equity Interests or assets of such Subsidiary pending the
closing of such sale or disposition;

 

(iv)                              customary provisions in Joint Venture
agreements and other similar agreements applicable to Joint Ventures entered
into in the ordinary course of business;

 

(v)                                 any restrictions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement to the extent that
such restrictions apply only to the property or assets securing such
Indebtedness;

 

(vi)                              customary provisions contained in leases,
subleases, licenses or sublicenses of intellectual property and other similar
agreements entered into in the ordinary course of business;

 

(vii)                           customary provisions restricting subletting or
assignment of any lease governing a leasehold interest;

 

(viii)                        customary provisions restricting assignment of any
agreement entered into in the ordinary course of business;

 

(ix)                              customary restrictions and conditions
contained in any agreement relating to any Disposition permitted under Section
6.05 pending the consummation of such Disposition;

 

(x)                                 customary restrictions and conditions
contained in the document relating to any Lien, so long as (1) such Lien is
permitted under Section 6.02 and such restrictions or conditions relate only to
the specific asset subject to such Lien and the proceeds and products thereof,
and (2) such restrictions and conditions are not created for the purpose of
avoiding the restrictions imposed by this Section 6.09;

 

(xi)                              customary net worth provisions contained in
real property leases entered into by Subsidiaries of the Borrowers, so long as
such Borrower has determined in good faith that such net worth provisions could
not reasonably be expected to impair the ability of such Borrower and its
Subsidiaries to meet their ongoing obligations;

 

(xii)                           any agreement in effect at the time such person
becomes a Restricted Subsidiary, so long as such agreement was not entered into
in contemplation of such person becoming a Restricted Subsidiary;

 

(xiii)                        restrictions contained in any documents
documenting Indebtedness of any Subsidiary that is not a Subsidiary Loan Party
permitted hereunder; or

 

(xiv)                       customary restrictions and conditions created in
connection with any Receivables Facility permitted by Section 6.01(z) that, in
the good faith determination of the Borrowers, are necessary or advisable to
effect such Receivables Facility.

 

SECTION 6.10.                                        Financial Covenant.

 

(a)                                 The Borrowers and their Restricted
Subsidiaries shall, on any date when the sum of (x) Availability plus (y) the
amount of Qualified Cash (up to $5,000,000) on such date (but not to exceed
Availability on such date) is less than the greater of (a) 10% of the Line Cap,
and (b) $10,000,000

 

112

--------------------------------------------------------------------------------


 

(the “FCCR Test Amount”), maintain an Consolidated Fixed Charge Coverage Ratio
of at least 1.0 to 1.0, tested for the four fiscal quarter period ending on the
last day of the most recently ended fiscal quarter for which the Borrowers were
required to deliver financial statements to the Administrative Agent in
accordance with Section 5.04 of this Agreement, and at the end of each
succeeding fiscal quarter thereafter until the date on which (x) Availability
plus (y) the amount of Qualified Cash (up to $5,000,000) on such date (but not
to exceed Availability on such date) has exceeded the FCCR Test Amount for 30
consecutive days.

 

(b)                                 Notwithstanding anything to contrary in this
Agreement (including Article VII), upon an Event of Default as a result of the
Borrowers’ failure to comply with Section 6.10(a) above, such Event of Default
shall, subject to the limitations set forth below, be deemed cured ab initio and
cease to exist in the event that, within 10 Business Days after the date on
which the Borrowers were required to deliver financial statements in accordance
with Section 6.10(a) for the month in which such Event of Default occurs, a cash
equity capital contribution is made to the Lead Borrower (or otherwise receives
an equity contribution in respect of the equity issued for such Cure Actions in
exchange for Qualified Capital Stock).  Each such equity contribution is
referred to as “Cure Action.”  The proceeds of any Cure Action may be included
solely in the calculation of EBITDA (solely for purposes of calculating the
ratio in Section 6.10(a) above, and not for any other purpose hereunder, and
there shall be no pro forma or other reduction in Debt with the proceeds of such
Cure Action in connection with determining such calculation during the period in
which such proceeds are included in EBITDA) at the request of the Lead Borrower
as if such proceeds were contributed on the last day of the applicable fiscal
quarter, and must be sufficient (but may not be in excess of the amount
required) to cause Loan Parties to be in pro forma compliance with the financial
covenant set forth in Section 6.10(a).  No more than two Cure Actions may be
taken in any 4 fiscal quarter period and no more than four Cure Actions may be
taken during the term of this Agreement.  If, after giving effect to the Cure
Action, the Borrowers shall be in compliance with the requirements of the
Consolidated Fixed Charge Coverage Ratio, the Borrowers shall be deemed to have
satisfied the requirements of Section 6.10(a) as of the relevant date of
determination with the same effect as though there had been no failure to comply
therewith at such date, and the applicable breach or Event of Default with
respect to such Consolidated Fixed Charge Coverage Ratio that had occurred shall
be deemed cured for purposes of this Agreement.  To the extent a fiscal quarter
for which such Fixed Charge Coverage Ratio is initially recalculated as a result
of such Cure Action is included in the calculation of the Fixed Charge Coverage
Ratio in a subsequent fiscal period, the results of the Cure Action shall be
included in the amount of EBITDA for such fiscal quarter in such subsequent
fiscal period.  After the occurrence of the breach, Default or Event of Default
resulting from a failure to comply with Section 6.10(a), if the Lead Borrower
has given the Administrative Agent notice that it intends to cure such breach,
Default or Event of Default pursuant to a Cure Action, neither the Lenders nor
the Administrative Agent shall exercise any rights or remedies under Article VII
(or under any Loan Document) available during the continuance of any breach,
Default or Event of Default on the basis of any actual or purported failure to
comply with Section 6.10(a) until such failure is not cured on or prior to the
expiration of the 10 Business Day cure period referenced above.

 

ARTICLE VII

 

Events of Default

 

SECTION 7.01.                                        Events of Default.  In case
of the happening of any of the following events (each, an “Event of Default”):

 

(a)                                 any representation or warranty made or
deemed made by Holdings, any Borrower or any other Loan Party in any Loan
Document, or in any certificate or other instrument required

 

113

--------------------------------------------------------------------------------


 

to be given by any Loan Party in writing furnished in connection with or
pursuant to any Loan Document, shall prove to have been false or misleading in
any material respect when so made, deemed made pursuant to the terms of the Loan
Documents or so furnished by Holdings, any Borrower or any other Loan Party;

 

(b)                                 default shall be made in the payment of any
principal of any Loan when and as the same shall become due and payable, whether
at the due date thereof or at a date fixed for prepayment thereof or by
acceleration thereof or otherwise;

 

(c)                                  default shall be made in the payment of any
interest on any Loan or in the payment of any Fee or any other amount (other
than an amount referred to in paragraph (b) above) due under any Loan Document,
when and as the same shall become due and payable, and such default shall
continue unremedied for a period of five (5) Business Days;

 

(d)                                 default shall be made in the due observance
or performance by Holdings, any Borrower or any of the Restricted Subsidiaries
of any covenant, condition or agreement contained in Sections 5.05(a), 5.07,
5.12(c) or in Article VI;

 

(e)                                  default shall be made in the (i) failure to
deliver a Borrowing Base Certificate required to be delivered pursuant to
Section 5.12(a) within five (5) Business Days of the date such Borrowing Base
Certificate is required to be delivered or (ii ) due observance or performance
by Holdings, any Borrower or any of their Restricted Subsidiaries of any
covenant, condition or agreement contained in any Loan Document (other than
those specified in paragraphs (b), (c) and (d) above) and in the case of this
subclause (ii) such default shall continue unremedied for a period of thirty
(30) days after written notice thereof from the Administrative Agent or the
Required Lenders to the Borrowers;

 

(f)                                   (i) any event or condition occurs that (A)
results in any Indebtedness in excess of $35.0 million becoming due prior to its
scheduled maturity or (B) enables or permits (with all applicable grace periods
having expired) the holder or holders any Indebtedness in excess of $35.0
million or any trustee or agent on its or their behalf to cause any such
Indebtedness in excess of $35.0 million to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity or (ii) Holdings, any Borrower, or any of the Restricted Subsidiaries
shall fail to pay the principal of any Indebtedness in excess of $35.0 million
at the stated final maturity thereof; provided that this paragraph (f) shall not
apply to secured Indebtedness that becomes due as a result of the voluntary sale
or transfer of the property or assets securing such Indebtedness if such sale or
transfer is permitted hereunder; provided further that any such failure is
unremedied and not waived by the holders of such Indebtedness prior to the
acceleration of the Loans pursuant to this Section 7.01;

 

(g)                                  there shall have occurred a Change in
Control;

 

(h)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed in a court of competent jurisdiction
seeking (i) relief in respect of Holdings, any Borrower or any such Restricted
Subsidiary (other than any Immaterial Subsidiary), or of a substantial part of
the property or assets of Holdings, any Borrower or any material Restricted
Subsidiary, under the Bankruptcy Code, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law, (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
Holdings, any Borrower or any such Restricted Subsidiary or for a substantial
part of the property or assets of Holdings, any Borrower or any such Restricted
Subsidiary or (iii) the

 

114

--------------------------------------------------------------------------------


 

winding-up or liquidation of Holdings, any Borrower or any such Restricted
Subsidiary (except, in the case of any such Restricted Subsidiary, in a
transaction permitted by Section 6.05); and such proceeding or petition shall
continue undismissed for sixty (60) days or an order or decree approving or
ordering any of the foregoing shall be entered;

 

(i)                                     Holdings, any Borrower or any Restricted
Subsidiary (other than any Immaterial Subsidiary), shall (i) voluntarily
commence any proceeding or file any petition seeking relief under the Bankruptcy
Code, or any other federal, state or foreign bankruptcy, insolvency,
receivership or similar law, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or the filing of any
petition described in paragraph (h) above, (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Holdings, any Borrower or any such Restricted Subsidiary or
for a substantial part of the property or assets of Holdings, any Borrower or
any such Restricted Subsidiary, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) become unable or admit
in writing its inability or fail generally to pay its debts as they become due;

 

(j)                                    the failure by Holdings, any Borrower or
any Restricted Subsidiary to pay one (1) or more final judgments aggregating in
excess of $35.0 million (to the extent not covered by third-party insurance as
to which the insurer has been notified of such judgment and does not deny
coverage), which judgments are not discharged or effectively waived or stayed
for a period of sixty (60) consecutive days, or any action shall be legally
taken by a judgment creditor to levy upon assets or properties of Holdings, any
Borrower or any Restricted Subsidiary to enforce any such judgment;

 

(k)                                 (i) an ERISA Event and/or a Foreign Plan
Event shall have occurred, (ii) a trustee shall be appointed by a United States
district court to administer any Plan(s) or (iii) any Loan Party or any ERISA
Affiliate shall have been notified by the sponsor of a Multiemployer Plan that
it has incurred or will be assessed Withdrawal Liability to such Multiemployer
Plan and such person does not have reasonable grounds for contesting such
Withdrawal Liability or is not contesting such Withdrawal Liability in a timely
and appropriate manner; and in each case in clauses (i) through (iii) above,
such event or condition, together with all other such events or conditions, if
any, could reasonably be expected to have a Material Adverse Effect; or

 

(l)                                     (i) any Loan Document shall for any
reason cease to be, or shall be asserted in writing by Holdings, any Borrower or
any Restricted Subsidiary not to be, a legal, valid and binding obligation of
any party thereto, (ii) any security interest purported to be created by any
Security Document and to extend to assets that are not immaterial to Holdings, a
Borrower and the Restricted Subsidiaries on a consolidated basis shall cease to
be, or shall be asserted in writing by Holdings, any Borrower or any other Loan
Party not to be (other than in a notice to the Administrative Agent to take
requisite actions to perfect such Lien), a valid and perfected security interest
(perfected as and having the priority required by the Intercreditor Agreement
and this Agreement or the relevant Security Document and subject to such
limitations and restrictions as are set forth herein and therein) in the
securities, assets or properties covered thereby, except to the extent (x) any
such loss of perfection or priority results from the failure of the
Administrative Agent to maintain possession of certificates actually delivered
to it representing securities pledged under the Collateral Agreement, (y) such
loss is covered by a lender’s title insurance policy as to which the insurer has
been notified of such loss and does not deny coverage and the Administrative
Agent shall be reasonably satisfied with the credit of such insurer or (z) such
loss of perfected security interest may be remedied by the filing of appropriate
documentation without the loss of

 

115

--------------------------------------------------------------------------------


 

priority, (iii) the Guarantees pursuant to the Security Documents by Holdings, a
Borrower or the Subsidiary Loan Parties of any of the Obligations shall cease to
be in full force and effect (other than in accordance with the terms thereof),
or shall be asserted in writing by Holdings or a Borrower or any Subsidiary Loan
Party not to be in effect or not to be legal, valid and binding obligations or
(iv) the Obligations of a Borrower or the Guarantees pursuant to the Security
Documents by Holdings, a Borrower or the Subsidiary Loan Parties shall cease to
constitute senior indebtedness under the subordination provisions of any
indenture or other instruments, agreements and documents evidencing or governing
any Permitted Debt Securities in excess of $35.0 million or such subordination
provisions shall be invalidated or otherwise cease (in each case so long as such
indenture, instrument, agreement or document is then in effect), or shall be
asserted in writing by Holdings, any Borrower or any Subsidiary Loan Party to be
invalid or to cease to be legal, valid and binding obligations of the parties
thereto, enforceable in accordance with their terms;

 

then, and in every such event (other than an event with respect to a Borrower
described in paragraph (h) or (i)(i), (ii), (iii) or (iv) above), and at any
time thereafter during the continuance of such event, the Administrative Agent
may, and at the request of the Required Lenders shall, upon notice to the
Borrowers, take any or all of the following actions, at the same or different
times:  (i) terminate, reduce or condition any Revolver Commitment, or make any
adjustment to the Borrowing Base, (ii) declare the Loans then outstanding to be
forthwith due and payable in whole or in part, whereupon the principal of the
Loans so declared to be due and payable, together with accrued interest thereon
and any unpaid accrued Fees and all other liabilities of the Borrowers accrued
hereunder and under any other Loan Document, shall become forthwith due and
payable, without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived by the Borrowers, anything contained
herein or in any other Loan Document to the contrary notwithstanding,
(iii) require the Loan Parties to Cash Collateralize LC Obligations, and, if the
Loan Parties fail promptly to deposit such Cash Collateral, the Administrative
Agent may (and shall upon the direction of Required Lenders) advance the
required Cash Collateral as Revolver Loans (whether or not an Overadvance exists
or is created thereby, or the conditions in Section 4.02 are satisfied); and in
any event with respect to a Borrower described in paragraph (h) or (i)(i), (ii),
(iii) or (iv) above, the Revolver Commitments shall automatically terminate, the
principal of the Loans then outstanding, together with accrued interest thereon
and any unpaid accrued Fees and all other liabilities of the Borrowers accrued
hereunder and under any other Loan Document, shall automatically become due and
payable, anything contained herein or in any other Loan Document to the contrary
notwithstanding.

 

SECTION 7.02.           Allocation.  Notwithstanding anything herein to the
contrary and subject to the Intercreditor Agreement, upon the occurrence and
during the continuance of an Event of Default, monies to be applied to the
Secured Obligations, whether arising from payments by the Loan Parties,
realization on Collateral, setoff or otherwise, shall be allocated as follows:

 

(a)                                 first, to all costs and expenses, including
Extraordinary Expenses, owing to the Administrative Agent pursuant to the terms
of the Loan Documents;

 

(b)                                 second, to all amounts owing to the
Administrative Agent on Swingline Loans;

 

(c)                                  third, to all amounts owing to the Issuing
Bank;

 

(d)                                 fourth, to all Obligations constituting
fees;

 

(e)                                  fifth, to all Obligations constituting
interest;

 

(f)                                   sixth, to Cash Collateralization of LC
Obligations;

 

116

--------------------------------------------------------------------------------


 

(g)                                  seventh, to all other Revolver Loans and
solely to the extent included in the Bank Product Reserve, Noticed Hedges and
other Secured Bank Product Obligations; and

 

(h)                                 last, to all other Secured Obligations.

 

Amounts shall be applied to each category of Secured Obligations set forth above
until Full Payment thereof and then to the next category.  If amounts are
insufficient to satisfy a category, they shall be applied on a pro rata basis
among the Secured Obligations in the category.  Amounts distributed with respect
to any Secured Bank Product Obligations shall be the lesser of the maximum
Secured Bank Product Obligations last reported to the Administrative Agent or
the actual Secured Bank Product Obligations as calculated by the methodology
reported to the Administrative Agent for determining the amount due.  The
Administrative Agent shall have no obligation to calculate the amount to be
distributed with respect to any Secured Bank Product Obligations, and may
request a reasonably detailed calculation of such amount from the applicable
Secured Party.  If a Secured Party fails to deliver such calculation within five
days following request by the Administrative Agent, the Administrative Agent may
assume the amount to be distributed is zero.  The allocations set forth in this
Section 7.02 are solely to determine the rights and priorities of the
Administrative Agent and the Secured Parties as among themselves, and may,
except as set forth in the next sentence, be changed by agreement among them
without the consent of any Loan Party.  It is understood and agreed that (i) no
Secured Bank Product Obligations (other than Noticed Hedges) shall be paid
pursuant to this Section ahead of any other Obligations, and (ii) no Cash
Collateralization of LC Obligations shall be paid prior to any fees, interest,
or amounts due in respect of Swingline Loans, or to the Issuing Bank or the
Administrative Agent, in each case, unless consented to by the Lead Borrower. 
If any monies remain after distribution to all of the categories above, such
monies shall be returned to the Borrowers.

 

ARTICLE VIII

 

The Agents

 

SECTION 8.01.           Appointment, Authority and Duties of the Administrative
Agent.

 

(a)                                 Appointment and Authority.  Each Secured
Party hereby irrevocably appoints and designates Bank of America as the
Administrative Agent under all Loan Documents and Bank of America hereby accepts
such appointments.  The Administrative Agent may, and each Secured Party
authorizes the Administrative Agent to, enter into all Loan Documents to which
the Administrative Agent is intended to be a party and accept all Security
Documents, for the benefit of Secured Parties.  Each Secured Party agrees that
any action taken by the Administrative Agent or Required Lenders in accordance
with the provisions of the Loan Documents, and the exercise by the
Administrative Agent or Required Lenders of any rights or remedies set forth
therein, together with all other powers reasonably incidental thereto, shall be
authorized by and binding upon all Secured Parties.  Without limiting the
generality of the foregoing, the Administrative Agent shall have the sole and
exclusive authority to (a) act as the disbursing and collecting agent for the
Lenders with respect to all payments and collections arising in connection with
the Loan Documents; (b) execute and deliver as the Administrative Agent each
Loan Document, including any intercreditor or subordination agreement, and
accept delivery of each Loan Document from any Loan Party or other Person;
(c) act as collateral agent for Secured Parties for purposes of perfecting and
administering Liens under the Loan Documents, and for all other purposes stated
therein; (d) manage, supervise or otherwise deal with Collateral; and (e) take
any Enforcement Action or otherwise exercise any rights or remedies with respect
to any Collateral under the Loan Documents, Applicable Law or otherwise.  No
Secured Party shall have any right individually to take any Enforcement Action
or otherwise exercise any rights or remedies with respect to any Collateral
under the Loan Documents,

 

117

--------------------------------------------------------------------------------


 

Applicable Law or otherwise.  The duties of the Administrative Agent shall be
ministerial and administrative in nature, and the Administrative Agent shall not
have a fiduciary relationship with any Secured Party, Participant or other
Person, by reason of any Loan Document or any transaction relating thereto.  The
Administrative Agent alone shall be authorized to determine whether any Accounts
or Inventory constitute Eligible Accounts, Eligible Inventory or Eligible
In-Transit Inventory, whether to impose or release any Availability Reserve, or
whether any conditions to funding or to issuance of a Letter of Credit have been
satisfied, which determinations and judgments, if exercised in good faith, shall
exonerate the Administrative Agent from liability to any Lender or other Person
for any error in judgment.

 

(b)                                 Duties.  The Administrative Agent shall not
have any duties except those expressly set forth in the Loan Documents.  The
conferral upon the Administrative Agent of any right shall not imply a duty to
exercise such right, unless instructed to do so by Required Lenders in
accordance with this Agreement.

 

(c)                                  Agent Professionals.  The Administrative
Agent may perform its duties through agents and employees.  The Administrative
Agent may consult with and employ Agent Professionals, and shall be entitled to
act upon, and shall be fully protected in any action taken in good faith
reliance upon, any advice given by an Administrative Agent Professional.

 

(d)                                 Instructions of Required Lenders.  The
rights and remedies conferred upon the Administrative Agent under the Loan
Documents may be exercised without the necessity of joinder of any other party,
unless required by Applicable Law.  The Administrative Agent may request
instructions from Required Lenders or other Secured Parties with respect to any
act (including the failure to act) in connection with any Loan Documents, and
may seek assurances to its satisfaction from Secured Parties of their
indemnification obligations against all Claims that could be incurred by the
Administrative Agent in connection with any act.  The Administrative Agent shall
be entitled to refrain from any act until it has received such instructions or
assurances, and the Administrative Agent shall not incur liability to any Lender
by reason of so refraining.  Instructions of Required Lenders shall be binding
upon all Secured Parties, and no Secured Party shall have any right of action
whatsoever against the Administrative Agent as a result of the Administrative
Agent acting or refraining from acting in accordance with the instructions of
Required Lenders.  Notwithstanding the foregoing, instructions by and consent of
specific Lenders or Secured Parties shall be required to the extent provided in
Section 9.08(b).  In no event shall the Administrative Agent be required to take
any action that, in its opinion, is contrary to Applicable Law or any Loan
Documents or could subject any Agent Indemnitee to personal liability.

 

SECTION 8.02.           Agreements Regarding Collateral and Field Examination
Reports.

 

(a)                                 Possession of Collateral.  The
Administrative Agent and Secured Parties appoint each Lender as agent (for the
benefit of Secured Parties) for the purpose of perfecting Liens in any
Collateral held or controlled by such Lender, to the extent such Liens are
perfected by possession or control.  If any Lender obtains possession or control
of any Collateral, it shall notify the Administrative Agent thereof and,
promptly upon the Administrative Agent’s request, deliver such Collateral to the
Administrative Agent or otherwise deal with it in accordance with the
Administrative Agent’s instructions.

 

(b)                                 Reports.  The Administrative Agent shall
promptly forward to each Lender, when complete, copies of any field audit,
examination or appraisal report prepared by or for the Administrative Agent with
respect to any Loan Party or Collateral (“Report”).  Each Lender agrees (a) that
neither Bank of America nor the Administrative Agent makes any representation or
warranty as to the accuracy or completeness of any Report, and shall not be
liable for any information contained in or omitted from any Report; (b) that the
Reports are not intended to be comprehensive audits or examinations, and that
the

 

118

--------------------------------------------------------------------------------


 

Administrative Agent or any other Person performing any audit or examination
will inspect only specific information regarding the Collateral and will rely
significantly upon the Borrowers’ books and records as well as upon
representations of the Borrowers’ officers and employees; and (c) to keep all
Reports confidential in accordance with Section 9.16 and not to distribute or
use any Report in any manner other than administration of the Revolver Loans and
other Obligations.  Each Lender shall indemnify and hold harmless the
Administrative Agent and any other Person preparing a Report from any action
such Lender may take as a result of or any conclusion it may draw from any
Report, as well as from any Claims arising as a direct or indirect result of the
Administrative Agent furnishing a Report to such Lender.

 

SECTION 8.03.           Reliance By the Administrative Agent.  The
Administrative Agent shall be entitled to rely, and shall not incur any
liability in relying, upon any certification, notice or other communication
(including those by telephone, telex, telegram, telecopy or e-mail) believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person, and upon the advice and statements of Agent Professionals.  The
Administrative Agent shall have a reasonable and practicable amount of time to
act upon any instruction, notice or other communication under any Loan Document,
and shall not be liable for any such delay in acting.

 

SECTION 8.04.           Action Upon Default.  The Administrative Agent shall not
be deemed to have knowledge of any Default or Event of Default, or of any
failure to satisfy any conditions in Article IV, unless it has received written
notice from a Borrower or Required Lenders specifying the occurrence and nature
thereof.  If any Lender acquires knowledge of a Default, Event of Default or
failure of such conditions, it shall promptly notify the Administrative Agent
and the other Lenders thereof in writing.  Each Secured Party agrees that,
except with the written consent of the Required Lenders, it will not take any
Enforcement Action, accelerate Obligations, or exercise any right that it might
otherwise have under Applicable Law to credit bid at foreclosure sales, UCC
sales or other similar dispositions of Collateral or to assert any rights
relating to any Collateral.

 

SECTION 8.05.           Payments Received by Defaulting Lender.  If a Defaulting
Lender obtains a payment or reduction of any Obligation, it shall immediately
turn over the amount thereof to the Administrative Agent for application under
Section 2.21 and it shall provide a written statement to the Administrative
Agent describing the Obligation affected by such payment or reduction.  No
Lender shall set off against any Dominion Account without the prior consent of
the Administrative Agent.

 

SECTION 8.06.           Limitation on Responsibilities of the Agents.  The
Administrative Agent shall not be liable to any Secured Party for any action
taken or omitted to be taken under the Loan Documents, except for losses to the
extent caused by the Administrative Agent’s gross negligence or willful
misconduct.  The Agents do not assume any responsibility for any failure or
delay in performance or any breach by any Loan Party, Lender or other Secured
Party of any obligations under the Loan Documents.  The Agents do not make any
express or implied representation, warranty or guarantee to Secured Parties with
respect to any Secured Obligations, Collateral, Loan Documents or Loan Party. 
No Agent Indemnitee shall be responsible to Secured Parties for any recitals,
statements, information, representations or warranties contained in any Loan
Documents; the execution, validity, genuineness, effectiveness or enforceability
of any Loan Documents; the genuineness, enforceability, collectability, value,
sufficiency, location or existence of any Collateral, or the validity, extent,
perfection or priority of any Lien therein; the validity, enforceability or
collectability of any Secured Obligations; or the assets, liabilities, financial
condition, results of operations, business, creditworthiness or legal status of
any Loan Party or Account Debtor.  No Agent Indemnitee shall have any obligation
to any Secured Party to ascertain or inquire into the existence of any Default
or Event of Default, the observance by any Loan Party of any terms of the Loan
Documents, or the satisfaction of any conditions precedent contained in any Loan
Documents.

 

119

--------------------------------------------------------------------------------


 

SECTION 8.07.           Successor Administrative Agent and Co-Agents.

 

(a)                                 Resignation; Successor Administrative
Agent.  Subject to the appointment and acceptance of a successor Administrative
Agent as provided below, the Administrative Agent may resign at any time by
giving at least 30 days written notice thereof to Lenders and the Lead
Borrower.  Upon receipt of such notice, Required Lenders shall have the right,
in consultation with (and with the consent of) the Lead Borrower, to appoint a
successor Administrative Agent which shall be (a) a Lender or an Affiliate of a
Lender; or (b) a commercial bank that is organized under the laws of the United
States or any state or district thereof, has a combined capital surplus of at
least $200,000,000 and (provided no Event of Default exists under Sections
7.01(b), 7.01(h) and 7.01(i) (with respect to the Lead Borrower only) is subject
to the approval of the Borrowers.  If no successor agent is appointed prior to
the effective date of the resignation of the Administrative Agent, then the
Administrative Agent may appoint a successor agent from among the Lenders or, if
no Lender accepts such role, the Administrative Agent may appoint Required
Lenders as successor Administrative Agent.  Upon acceptance by a successor
Administrative Agent of an appointment to serve as the Administrative Agent
hereunder, or upon appointment of Required Lenders as successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the powers and duties of the retiring Administrative Agent
without further act, and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder but shall continue to have the
benefits of the indemnification set forth in Section 8.15.  Notwithstanding any
Administrative Agent’s resignation, the provisions of this Section 8.07 shall
continue in effect for its benefit with respect to any actions taken or omitted
to be taken by it while the Administrative Agent.  Any successor to Bank of
America by merger or acquisition of stock or this loan shall continue to be the
Administrative Agent hereunder without further act on the part of the parties
hereto, unless such successor resigns as provided above.

 

(b)                                 Separate Collateral Administrative Agent. 
It is the intent of the parties that there shall be no violation of any
Applicable Law denying or restricting the right of financial institutions to
transact business in any jurisdiction.  If the Administrative Agent believes
that it may be limited in the exercise of any rights or remedies under the Loan
Documents due to any Applicable Law, the Administrative Agent may appoint,
subject to the approval of the Lead Borrower (such approval not to be
unreasonably withheld or delayed), an additional Person who is not so limited,
as a separate collateral agent or co-collateral agent.  If the Administrative
Agent so appoints a collateral agent or co-collateral agent, each right and
remedy intended to be available to the Administrative Agent under the Loan
Documents shall also be vested in such separate agent.  The parties acknowledge
that the Term Agent may be acting as collateral agent for the Administrative
Agent and the Lenders with respect to Real Estate, equipment and other Term
Priority Collateral (as defined in the Intercreditor Agreement) and the
Administrative Agent hereby appoints the Term Agent to act in such capacity. 
Secured Parties shall execute and deliver such documents as the Administrative
Agent deems appropriate to vest any rights or remedies in such agent.  If any
collateral agent or co-collateral agent shall die or dissolve, become incapable
of acting, resign or be removed, then all the rights and remedies of such agent,
to the extent permitted by Applicable Law, shall vest in and be exercised by the
Administrative Agent until appointment of a new agent.

 

SECTION 8.08.           Due Diligence and Non-Reliance.  Each Lender
acknowledges and agrees that it has, independently and without reliance upon the
Agents or any other Lenders, and based upon such documents, information and
analyses as it has deemed appropriate, made its own credit analysis of each Loan
Party and its own decision to enter into this Agreement and to fund Revolver
Loans and participate in LC Obligations hereunder.  Each Secured Party has made
such inquiries as it feels necessary concerning the Loan Documents, Collateral
and Loan Parties.  Each Secured Party acknowledges and agrees that the other
Secured Parties have made no representations or warranties concerning any Loan
Party, any Collateral or the legality, validity, sufficiency or enforceability
of any Loan Documents or

 

120

--------------------------------------------------------------------------------


 

Secured Obligations.  Each Secured Party will, independently and without
reliance upon any other Secured Party, and based upon such financial statements,
documents and information as it deems appropriate at the time, continue to make
and rely upon its own credit decisions in making Revolver Loans and
participating in LC Obligations, and in taking or refraining from any action
under any Loan Documents.  Except for notices, reports and other information
expressly required to be furnished to or expressly requested by a Lender, the
Administrative Agent shall have no duty or responsibility to provide any Secured
Party with any notices, reports or certificates furnished to the Administrative
Agent by any Loan Party or any credit or other information concerning the
affairs, financial condition, business or Properties of any Loan Party (or any
of its Affiliates) which may come into possession of the Agents and their
respective Affiliates.

 

SECTION 8.09.           Remittance of Payments and Collections.

 

(a)                                 Remittances Generally.  All payments by any
Lender to the Administrative Agent shall be made by the time and on the day set
forth in this Agreement, in immediately available funds.  If no time for payment
is specified or if payment is due on demand by the Administrative Agent and
request for payment is made by the Administrative Agent by 11:00 a.m. (New York
City time) on a Business Day, payment shall be made by Lender not later than
2:00 p.m. (New York City time) on such day, and if request is made after
11:00 a.m. (New York City time), then payment shall be made by 11:00 a.m. (New
York City time) on the next Business Day.  Payment by the Administrative Agent
to any Secured Party shall be made by wire transfer, in the type of funds
received by the Administrative Agent.  Any such payment shall be subject to the
Administrative Agent’s right of offset for any amounts due from such payee under
the Loan Documents.

 

(b)                                 Failure to Pay.  If any Secured Party fails
to pay any amount when due by it to the Administrative Agent pursuant to the
terms hereof, such amount shall bear interest from the due date until paid at
the rate determined by the Administrative Agent as customary in the banking
industry for interbank compensation.  In no event shall Borrower be entitled to
receive credit for any interest paid by a Secured Party to the Administrative
Agent, nor shall any Defaulting Lender be entitled to interest on any amounts
held by the Administrative Agent pursuant to Section 2.21.

 

(c)                                  Recovery of Payments.  If the
Administrative Agent pays any amount to a Secured Party in the expectation that
a related payment will be received by the Administrative Agent from a Loan Party
and such related payment is not received, then the Administrative Agent may
recover such amount from each Secured Party that received it.  If the
Administrative Agent determines at any time that an amount received under any
Loan Document must be returned to a Loan Party or paid to any other Person
pursuant to Applicable Law or otherwise, then, notwithstanding any other term of
any Loan Document, the Administrative Agent shall not be required to distribute
such amount to any Lender.  If any amounts received and applied by the
Administrative Agent to any Secured Obligations are later required to be
returned by the Administrative Agent pursuant to Applicable Law, each Lender
shall pay to the Administrative Agent, on demand, such Lender’s Pro Rata share
of the amounts required to be returned.

 

SECTION 8.10.           The Administrative Agent in its Individual Capacity.  As
a Lender, Bank of America shall have the same rights and remedies under the
other Loan Documents as any other Lender, and the terms “Lenders,” “Required
Lenders” or any similar term shall include Bank of America in its capacity as a
Lender.  Bank of America and its Affiliates may accept deposits from, lend money
to, provide Bank Products to, act as financial or other advisor to, and
generally engage in any kind of business with, Loan Parties and their
Affiliates, as if Bank of America were not the Administrative Agent hereunder,
without any duty to account therefor to the Lenders.  In their individual
capacities, Bank of America and its Affiliates may receive information regarding
Loan Parties, their Affiliates and their Account Debtors (including information
subject to confidentiality obligations), and each Secured Party

 

121

--------------------------------------------------------------------------------


 

agrees that Bank of America and its Affiliates shall be under no obligation to
provide such information to any Secured Party, if acquired in such individual
capacity.

 

SECTION 8.11.           Administrative Agent Titles.  Each Lender, other than
Bank of America, that is designated (on the cover page of this Agreement or
otherwise) by Bank of America as an “Agent” or “Arranger” of any type shall not
have any right, power, responsibility or duty under any Loan Documents other
than those applicable to all Lenders in their capacity as such, and shall in no
event be deemed to have any fiduciary relationship with any other Lender.

 

SECTION 8.12.           Bank Product Providers.  Each Secured Bank Product
Provider, by delivery of a notice to the Administrative Agent of a Bank Product,
agrees to be bound by this Article VIII.  Each Secured Bank Product Provider
shall indemnify and hold harmless the Agent Indemnitees, to the extent not
reimbursed by Loan Parties, against all Claims that may be incurred by or
asserted against any Agent Indemnitee in connection with such provider’s Secured
Bank Product Obligations.

 

SECTION 8.13.           Survival.  This Article VIII shall survive Full Payment
of the Obligations.  Other than Sections 8.01, 8.04 and 8.07, this Article VIII
does not confer any rights or benefits upon Borrowers or any other Person.  As
between Borrowers and Administrative Agent, any action that Administrative Agent
may take under any Loan Documents or with respect to any Obligations shall be
conclusively presumed to have been authorized and directed by Secured Parties.

 

SECTION 8.14.           Withholding Tax.  To the extent required by any
Applicable Law, the Administrative Agent may withhold from any payment to any
Lender an amount equivalent to any applicable withholding Tax.  Without limiting
or expanding the provisions of Section 2.18, each Lender shall indemnify and
hold harmless the Administrative Agent against, within 10 days after written
demand therefor, any and all Taxes and any and all related losses, claims,
liabilities and expenses (including fees, charges and disbursements of any
counsel Administrative Agent) incurred by or asserted against the Administrative
Agent by the IRS or any other Governmental Authority as a result of the failure
of the Administrative Agent to properly withhold Tax from amounts paid to or for
the account of any Lender for any reason (including, without limitation, because
the appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding Tax ineffective).
 A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error. 
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due the Administrative Agent under this
Section 8.14.  The agreements in this Section 8.14 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender, the termination of the Revolver Commitments and
the repayment, satisfaction or discharge of all other Obligations.  For the
avoidance of doubt, for purposes of this Section 8.14, the term “Lender”
includes any Issuing Bank and any Swingline Lender.

 

SECTION 8.15.           Indemnification.  The Lenders agree to indemnify each
Agent and each Joint Lead Arranger in its capacity as such (to the extent not
reimbursed by Holdings or the Borrowers and without limiting the obligation of
Holdings or the Borrowers to do so), each in an amount equal to its pro rata
share (based on its Revolver Commitments hereunder (or if such Revolver
Commitments shall have expired or been terminated, in accordance with the
respective principal amounts of its applicable outstanding Loans or
participations in L/C Disbursements, as applicable)) thereof, from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time (whether before or after the payment of the Loans) be imposed
on, incurred by or asserted against such Agent or Joint Lead Arranger in any way

 

122

--------------------------------------------------------------------------------


 

relating to or arising out of, the Revolver Commitments, this Agreement, any of
the other Loan Documents or any documents contemplated by or referred to herein
or therein or the transactions contemplated hereby or thereby or any action
taken or omitted by such Agent or Joint Lead Arranger under or in connection
with any of the foregoing; provided that no Lender shall be liable for the
payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements that are
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted from such Agent’s or Joint Lead Arranger’s gross negligence or
willful misconduct.  The agreements in this Section shall survive the payment of
the Loans and all other amounts payable hereunder.

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01.           Notices.

 

(a)                                 Notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by fax or other
electronic transmission, (including.”pdf” or.”tif”) pursuant to the terms of
this Agreement, as follows:

 

(i)                                     if to any Loan Party, to Generac Power
Systems, Inc., Highway 59 and Hillside Road, P.O. Box 8, Waukesha Wisconsin,
53187, attention York Ragen and Joseph Kavalary, Telecopier:  (262) 968-9372,
Electronic Address:  york.ragen@generac.com, with a copy to Weil, Gotshal &
Manges LLP, 200 Crescent Court, Suite 300, Dallas, Texas 75201-6950, Attention
Angela L. Fontana, Telecopier:  (214) 746-7777, Electronic Address:
angela.fontana@weil.com;

 

(ii)                                  if to the Administrative Agent, to Bank of
America, N.A.,  20975 Swenson Drive, Suite 200, Waukesha, WI, 53186, Attention: 
Jason Riley, Telecopier:  (312) 453-3265, Electronic Address: 
jason.riley@baml.com, with a copy to Bank of America, N.A., 135 South LaSalle
St., Chicago, IL, 60603, Attention:  Loan Administration Manager,  Telecopier: 
(312) 453-2128, Electronic Address:
Abl_chicago_structure_team@bankofamerica.com;

 

(iii)                               if to an Issuing Bank, to it at the address,
fax number or electronic address set forth separately in writing; or

 

(iv)                              if to a Lender, to it at the address, fax
number or electronic address set forth on Schedule 2.01 or in the Assignment and
Acceptance pursuant to which such Lender becomes a party hereto.

 

(b)                                 Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender.  Each of the
Administrative Agent and the Borrowers may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided, further, that approval of such
procedures may be limited to particular notices or communications.

 

(c)                                  All notices and other communications given
to any party hereto in accordance with the provisions of this Agreement shall be
deemed to have been given on the date of receipt if delivered by hand or
overnight courier service, sent by fax or (to the extent permitted by
paragraph (b) above)

 

123

--------------------------------------------------------------------------------


 

electronic means or on the date five (5) Business Days after dispatch by
certified or registered mail if mailed, in each case delivered, sent or mailed
(properly addressed) to such party as provided in this Section 9.01 or in
accordance with the latest unrevoked direction from such party given in
accordance with this Section 9.01.

 

(d)                                 Any party hereto may change its address or
fax number for notices and other communications hereunder by notice to the other
parties hereto.

 

SECTION 9.02.           Survival of Agreement.  All representations and
warranties made by the Loan Parties herein and in the other Loan Documents shall
be considered to have been relied upon by the Lenders and each Issuing Bank and
shall survive the making of the Loans, the execution and delivery of the Loan
Documents and the issuance of the Letters of Credit, and shall continue in full
force and effect until the Revolver Termination Date.  Without prejudice to the
survival of any other agreements contained herein, obligations for taxes, costs,
indemnifications, reimbursements, damages and other contingent liabilities
contained herein (including pursuant to Sections 2.15, 2.17 and 9.05) shall
survive the payment in full of the principal and interest hereunder, the
expiration of the Letters of Credit, and the termination of the Revolver
Commitments or this Agreement, limited in the manner set forth herein.

 

SECTION 9.03.           Binding Effect.  This Agreement shall become effective
when it shall have been executed by Holdings, the Borrower and the
Administrative Agent and when the Administrative Agent shall have received
copies hereof which, when taken together, bear the signatures of each of the
other parties hereto, and thereafter shall be binding upon and inure to the
benefit of Holdings, the Borrowers, each Issuing Bank, the Administrative Agent
and each Lender and their respective permitted successors and assigns.

 

SECTION 9.04.           Successors and Assigns.

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of any Issuing
Bank that issues any Letter of Credit), except that (i) except as otherwise
permitted by Section 6.05 the Borrowers may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by the Borrowers without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section 9.04.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section 9.04), and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agents, the Issuing
Banks and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b)                                 (i)  Subject to the conditions set forth in
clause (ii) below, any Lender may assign to one (1) or more Eligible Assignees
(other than to any Disqualified Institution or any natural person) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Revolver Commitments and the Revolver Loans at the time owing to
it) (provided, however, that pro rata assignments shall not be required and each
assignment shall be of a uniform, and not varying, percentage of all rights and
obligations under and in respect of any applicable Loan and any related Revolver
Commitment) with the prior written consent (such consent not to be unreasonably
withheld or delayed) of:

 

(A)                               the Lead Borrower, provided that no consent of
the Lead Borrower shall be required (i) if an Event of Default under
Section 7.01(b) or (c), or (with respect to the Lead Borrower

 

124

--------------------------------------------------------------------------------


 

only) Section 7.01(h) or (i)(i), (ii), (iii) or (iv) has occurred and is
continuing and (ii) if such assignment is to a Lender, an Affiliate of a Lender
or a Related Fund in respect of a Lender (for purposes of clarity, it is
understood that no assignment may be made to a Disqualified Institution);

 

(B)                               the Administrative Agent; and

 

(C)                               the Issuing Bank and the Swingline Lender.

 

(ii)                                     Assignments shall be subject to the
following additional conditions:

 

(A)                               except in the case of an assignment to a
Lender, an affiliate of a Lender or Related Fund or an assignment of the entire
remaining amount of the assigning Lender’s Revolver Commitments or Revolver
Loans, the amount of the Revolver Commitments or Revolver Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5.0 million, unless each of the
Lead Borrower and the Administrative Agent otherwise consent, provided that such
amounts shall be aggregated in respect of each Lender and its Affiliates or
Related Funds, if any;

 

(B)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Acceptance together
with a processing and recordation fee of $3,500; and

 

(C)                               the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire and all applicable tax forms.

 

(iii)                                    Subject to acceptance and recording
thereof pursuant to clause (b)(v) below and subject to clause (f) below, from
and after the effective date specified in each Assignment and Acceptance the
Eligible Assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 9.05 as well as any Fees accrued for its account and not yet
paid).  Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this Section 9.04 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (c) of this Section 9.04.

 

(iv)                                   The Administrative Agent, acting for this
purpose as an agent of the Borrowers, shall maintain at one of its offices a
copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Revolver
Commitments of, and principal amount of the Revolver Loans and the LC
Obligations owing to, each Lender or Issuing Bank, as applicable, pursuant to
the terms hereof from time to time (the “Register”).  The entries in the
Register shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent, the Issuing Bank and the Lenders may treat each person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrowers, the
Issuing Bank and any Lender (with

 

125

--------------------------------------------------------------------------------


 

respect to any entry related to such Lender’s Loans), at any reasonable time and
from time to time upon reasonable prior notice.

 

(v)                                  Upon its receipt of a duly completed
Assignment and Acceptance executed by an assigning Lender and an Eligible
Assignee (subject to clause (f)), the Eligible Assignee’s completed
Administrative Questionnaire (unless the Eligible Assignee shall already be a
Lender hereunder) and any applicable tax forms, and any written consent to such
assignment required by clause (i) above, the Administrative Agent shall accept
such Assignment and Acceptance and record the information contained therein in
the Register.  No assignment, whether or not evidenced by a promissory note,
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this clause (v).

 

(c)                                  (i)  Any Lender may, without the consent of
the Borrowers, the Swingline Lender, the Issuing Bank or the Administrative
Agent, sell participations to one (1) or more banks or other entities (other
than to any Disqualified Institution) (a “Participant”) in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Revolver Commitments and the Revolver Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrowers, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and the other Loan Documents and to
approve any amendment, modification or waiver of any provision of this Agreement
and the other Loan Documents; provided that such agreement may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver that requires the consent of each Lender directly
affected thereby pursuant to Section 9.04(a)(i) or clauses (i) through (vi) of
the first proviso to Section 9.08(b).  Subject to paragraph (c)(ii) of this
Section 9.04, each Borrower agrees that each Participant shall be entitled to
the benefits of Sections 2.15, 2.16 and 2.17 (subject to the requirements and
limitations with respect thereto) to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (b) of this
Section 9.04.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.06 as though it were a Lender, provided
such Participant shall be subject to Section 2.18(c) as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrowers, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Revolver Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Revolver
Commitments, Revolver Loans, Letters of Credit or its other obligations under
any Loan Document) except to the extent that such disclosure is necessary to
establish that such Revolver Commitment, Revolver Loan, Letter of Credit or
other obligation is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

(ii)                                     A Participant shall not be entitled to
receive any greater payment under Section 2.15, 2.16 or 2.17 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrowers’ prior written consent expressly
acknowledging such Participant may receive a greater

 

126

--------------------------------------------------------------------------------


 

benefit.  A Participant shall not be entitled to the benefits of Section 2.17 to
the extent such Participant fails to comply with Section 2.17(e) as though it
were a Lender.

 

(d)                                 Any Lender may at any time, without the
consent of or notice to the Administrative Agent or the Borrower, pledge or
assign a security interest in all or any portion of its rights under this
Agreement (other than to a Disqualified Institution or a natural person) to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section 9.04 shall not apply to
any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee (including any Eligible
Assignee) for such Lender as a party hereto.

 

(e)                                  The Borrowers, upon receipt of written
notice from the relevant Lender, agrees to issue Notes to any Lender requiring
Notes to facilitate transactions of the type described in paragraph (d) above.

 

(f)                                   If any assignment or participation under
this Section 9.04 is made (or attempted to be made) (i) to a Disqualified
Institution or any Affiliate of a Disqualified Institution, in each case without
the Borrowers’ prior written consent or (ii) to the extent the Borrowers’
consent is required under the terms of this Section 9.04, to any other person
without the Borrowers’ consent, then the Borrowers may, at their sole expense
and effort, upon notice to such Lender and the Administrative Agent,
(A) terminate the Revolver Commitments of such Lender and repay all obligations
of the Borrowers owing to such Lender relating to the Revolver Loans and
participations held by such Lender or participant as of such termination date
(in the case of any participation in any Revolver Loan, to be applied to such
participation), or (B) require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in this
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) such Lender
shall have received payment of an amount equal to the lesser of par or the
amount such Lender paid for such Revolver Loans and participations in L/C
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts), (ii) the Borrowers shall be liable to such
Lender under Section 2.16 if any Eurodollar Loan owing to such Lender is repaid
or purchased other than on the last day of the Interest Period relating thereto,
and (iii) such assignment shall otherwise comply with this Section 9.04
(provided that no registration and processing fee referred to in this
Section 9.04 shall be owing in connection with any assignment pursuant to this
paragraph).  Each Lender hereby grants to the Administrative Agent an
irrevocable power of attorney (which power is coupled with an interest) to
execute and deliver, on behalf of such Lender, as assignor, any Assignment and
Acceptance necessary to effectuate any assignment of such Lender’s interests
hereunder to an assignee as contemplated hereby in the circumstances
contemplated by this Section 9.04(f).  Nothing in this Section 9.04(f) shall be
deemed to prejudice any rights or remedies the Borrowers may otherwise have at
law or equity.  Each Lender acknowledges and agrees that the Borrowers would
suffer irreparable harm if such Lender breaches any of its obligations under
Sections 9.04(a) or 9.04(d) insofar as such Sections relate to any assignment,
participation or pledge to a Disqualified Institution or an Affiliate of a
Disqualified Institution without the Borrowers’ prior written consent. 
Additionally, each Lender agrees that the Borrowers may seek to obtain specific
performance or other equitable or injunctive relief to enforce this
Section 9.04(f) against such Lender with respect to such breach without posting
a bond or presenting evidence of irreparable harm.

 

(g)                                  If the Borrower wishes to replace all of
the Revolver Loans or Revolver Commitments with ones having different terms, it
shall have the option, with the consent of the Administrative Agent and subject
to at least three (3) Business Days’ advance notice to the Lenders, instead of
prepaying

 

127

--------------------------------------------------------------------------------


 

the Revolver Loans or reducing or terminating the Revolver Commitments to be
replaced to (i) require the Lenders to assign the Revolver Loans or Revolver
Commitments to the Administrative Agent or its designees and (ii) amend the
terms thereof in accordance with Section 9.08 (with such replacement, if
applicable, being deemed to have been made pursuant to Section 9.08(d)). 
Pursuant to any such assignment, all Revolver Loans or Revolver Commitments to
be replaced shall be purchased at par (allocated among the Lenders in the same
manner as would be required if such Revolver were being optionally prepaid or
such Revolver Commitments were being optionally reduced or terminated by the
Borrowers), accompanied by payment of any accrued interest and fees thereon and
any amounts owing pursuant to Section 9.05(b).  By receiving such purchase
price, the Lenders shall automatically be deemed to have assigned the Revolver
Loans or Revolver Commitments pursuant to the terms of the form of Assignment
and Acceptance attached hereto as Exhibit A, and accordingly no other action by
such Lenders shall be required in connection therewith.  The provisions of this
paragraph (g) are intended to facilitate the maintenance of the perfection and
priority of existing security interests in the Collateral during any such
replacement.

 

SECTION 9.05.           Expenses; Indemnity.

 

(a)                                 The Borrowers agree to pay within thirty
(30) days of demand thereof (together with backup documentation supporting such
request) (i) all reasonable out-of-pocket expenses (including Other Taxes)
incurred by the Agents and Joint Lead Arrangers in connection with the
preparation of this Agreement and the other Loan Documents, or by the Agents and
Joint Lead Arrangers in connection with the syndication of the Revolver
Commitments or the administration of this Agreement (including expenses incurred
in connection with due diligence and initial and ongoing Collateral examination
to the extent incurred with the reasonable prior approval of the Borrowers and
the reasonable out-of-pocket fees, disbursements and charges for no more than
one (1) outside counsel and, if necessary one (1) local counsel in each material
jurisdiction where Collateral is located for such persons, taken as a whole) or
in connection with the administration of this Agreement and any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
Transactions hereby contemplated shall be consummated) and (ii) all reasonable
out-of-pocket expenses incurred by the Agents or Joint Lead Arrangers or any
Lender in connection with the enforcement or protection of their rights in
connection with this Agreement and the other Loan Documents, in connection with
the Revolver Loans made or the Letters of Credit issued hereunder (including the
reasonable out-of-pocket fees, charges and disbursements of Cahill Gordon &
Reindel LLP, counsel for the Agents and the Joint Lead Arrangers, and, if
necessary (x) the reasonable out-of-pocket fees, charges and disbursements of
one (1) local counsel per relevant material jurisdiction and (y) in the case of
an actual or potential conflict of interest, the reasonable out-of-pocket fees,
charges and disbursements of one (1) additional counsel to all affected persons,
taken as a whole).

 

(b)                                 The Borrowers agree to indemnify, on a joint
and several basis, the Administrative Agent, the Joint Lead Arrangers, each
Issuing Bank, each Lender and each of their respective Affiliates, successors
and assigns and the directors, trustees, officers, employees, advisors,
controlling persons and agents of each of the foregoing (each such person being
called an “Indemnitee”) against, and to hold each Indemnitee harmless from, any
and all losses, claims, damages, liabilities and reasonable out-of-pocket costs
and related expenses (including reasonable out-of-pocket documented fees,
charges and disbursements of Cahill Gordon & Reindel LLP and, if necessary, one
(1) local counsel in each relevant material jurisdiction to the Agents or Joint
Lead Arrangers, taken as a whole, in each relevant jurisdiction and, in the case
of an actual or potential conflict of interest, one (1) additional counsel to
all affected Indemnitees, taken as a whole) incurred by or asserted against any
Indemnitee arising out of, relating to, or as a result of (i) the execution or
delivery of this Agreement or any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
and thereto of their respective obligations thereunder or the consummation of
the Transactions (including the payment

 

128

--------------------------------------------------------------------------------


 

of the Transaction Costs) and the other transactions contemplated hereby,
(ii) the use of the proceeds of the Loans or the use of any Letter of Credit or
(iii) any claim, litigation, investigation or proceeding relating to any of the
foregoing, whether or not any Indemnitee is a party thereto, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or costs or related expenses (x) are
determined by a judgment of a court of competent jurisdiction to have resulted
by reason of the gross negligence, bad faith or willful misconduct of, or
material breach by, such Indemnitee, (y) arise out of any claim, litigation,
investigation or proceeding brought by such Indemnitee (or its Related Parties)
against another Indemnitee (or its Related Parties) (other than any claim,
litigation, investigation or proceeding brought by or against the Administrative
Agent, acting in its capacity as Administrative Agent) that does not involve any
act or omission of the Sponsor, any Borrower or any of their Subsidiaries and
arises out of disputes among the Lenders and/or their transferees.  The
Borrowers shall not be liable for any settlement of any proceeding referred to
in this Section 9.05 effected without the Borrowers’ written consent (such
consent not to be unreasonably withheld or delayed); provided, however, that a
Borrower shall indemnify the Indemnitees from and against any loss or liability
by reason of such settlement if such Borrower was offered the right to assume
the defense of such proceeding and did not assume such defense or such
proceeding was settled with the written consent of such Borrower, subject to, in
each case, a Borrower’s right in this Section 9.05 to claim an exemption from
such indemnity obligations.  A Borrower shall indemnify the Indemnitees from and
against any final judgment for the plaintiff in any proceeding referred to in
this Section 9.05, subject to a Borrower’s right in this Section 9.05 to claim
an exemption from such indemnity obligations.  A Borrower shall not, without the
prior written consent of any Indemnitee, effect any settlement of any pending or
threatened proceeding in respect of which such Indemnitee is a party and
indemnity could have been sought hereunder by such Indemnitee unless such
settlement (i) includes an unconditional release of such Indemnitee (and its
Related Parties) from all liability or claims that are the subject matter of
such proceeding and (ii) does not include a statement as to or an admission of
fault, culpability or a failure to act by or on behalf of any Indemnitee (or its
Related Parties).  To the extent permitted by applicable law, each party hereto
hereby waives for itself (and, in the case of a Borrower, for each other Loan
Party) any claim against any Loan Party, any Lender, any Administrative Agent,
any Lender Party, any Joint Lead Arrangers, and their respective affiliates,
directors, employees, attorneys, agents or sub-agents, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) (whether or not the claim therefor is based on
contract, tort or duty imposed by any applicable legal requirement) arising out
of, in connection with, as a result of, or in any way related to, this Agreement
or any Loan Document or any agreement or instrument contemplated hereby or
thereby or referred to herein or therein, the transactions contemplated hereby
or thereby, any Loan or the use of the proceeds thereof or any act or omission
or event occurring in connection therewith, and each party hereto (and in the
case of a Borrower on behalf of each other Loan Party) hereby waive, release and
agree not to sue upon any such claim or any such damages, whether or not accrued
and whether or not known or suspected to exist in its favor; provided that
nothing contained in this sentence shall limit such Borrower’s indemnity
obligations to the extent such special, indirect, consequential or punitive
damages are included in any third party claim in connection with which such
indemnified person is entitled to indemnification hereunder.  The provisions of
this Section 9.05 shall remain operative and in full force and effect regardless
of the expiration of the term of this Agreement, the consummation of the
transactions contemplated hereby, the repayment of any of the Obligations, the
termination of the Revolver Commitments, the expiration of any Letters of
Credit, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Administrative Agent, any Issuing Bank or any Lender.  All amounts due
under this Section 9.05 shall be payable on written demand therefor accompanied
by reasonable documentation with respect to any reimbursement, indemnification
or other amount requested.

 

129

--------------------------------------------------------------------------------


 

(c)                                  Except as expressly provided in
Section 9.05(a) with respect to Other Taxes, which shall not be duplicative with
any amounts paid pursuant to Section 2.17, this Section 9.05 shall not apply to
Taxes other than Taxes arising from a non-Tax claim.

 

(d)                                 Notwithstanding the foregoing paragraphs in
this Section, if it is found by a final, non-appealable judgment of a court of
competent jurisdiction in any such action, proceeding or investigation that any
loss, claim, damage, liability or cost or related expense of any Indemnitee has
resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee (or any of its Related Parties) or a material breach of the Loan
Documents by such Indemnitee (or any of its Related Parties), such Indemnitee
will repay such portion of the reimbursed amounts previously paid to such
Indemnitee under this Section that is attributable to expenses incurred in
relation to the set or omission of such Indemnitee which is the subject of such
finding.

 

SECTION 9.06.           Right of Set-off.  If an Event of Default shall have
occurred and be continuing, upon the written consent of the Administrative Agent
or the Required Lenders, each Lender and each Issuing Bank is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by such Lender or such Issuing Bank to or for the credit or the account of
Holdings, any Borrower or any Subsidiary Loan Party (and such Lender or Issuing
Bank will provide prompt notice to such Loan Party) against any of and all the
obligations of Holdings or the Borrowers now or hereafter existing under this
Agreement or any other Loan Document held by such Lender or such Issuing Bank,
irrespective of whether or not such Lender or such Issuing Bank shall have made
any demand under this Agreement or such other Loan Document and although the
obligations may be unmatured.  The rights of each Lender and each Issuing Bank
under this Section 9.06 are in addition to other rights and remedies (including
other rights of set-off) that such Lender or such Issuing Bank may have.

 

SECTION 9.07.           Applicable Law.  THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS (OTHER THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN
DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.  EACH LETTER OF CREDIT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED IN ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF
CREDIT, OR IF NO SUCH LAWS OR RULES ARE DESIGNATED, THE UNIFORM CUSTOMS AND
PRACTICE FOR DOCUMENTARY CREDITS MOST RECENTLY PUBLISHED AND IN EFFECT, ON THE
DATE SUCH LETTER OF CREDIT WAS ISSUED, BY THE INTERNATIONAL CHAMBER OF COMMERCE
(THE “UNIFORM CUSTOMS”) AND, AS TO MATTERS NOT GOVERNED BY THE UNIFORM CUSTOMS,
THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 9.08.           Waivers; Amendment.

 

(a)                                 No failure or delay of the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent, each Issuing Bank and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of this Agreement or any other Loan Document or consent to any
departure by Holdings, any Borrower or any other Loan Party therefrom shall in
any event be effective unless the same shall be permitted by paragraph
(b) below, and

 

130

--------------------------------------------------------------------------------


 

then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given.  No notice or demand on Holdings, any Borrower
or any other Loan Party in any case shall entitle such person to any other or
further notice or demand in similar or other circumstances.

 

(b)                                 Except as provided in Section 2.22 with
respect to any Revolver Commitment Increase, Section 2.23 with respect to any
Extension and Section 9.08(d) with respect to any Replacement Revolver Facility,
neither this Agreement nor any other Loan Document nor any provision hereof or
thereof may be waived, amended or modified except (x) in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by
Holdings, the Borrowers and the Required Lenders and (y) in the case of any
other Loan Document, pursuant to an agreement or agreements in writing entered
into by each party thereto and the Administrative Agent and consented to by the
Required Lenders; provided, however, that no such agreement shall:

 

(i)                                     decrease or forgive the principal amount
of, or extend the final maturity date of, or decrease the rate of interest on,
any Revolver Loan or any L/C Disbursement, or extend the stated expiration of
any Letter of Credit beyond the Maturity Date, without the prior written consent
of each Lender directly and adversely affected thereby; provided, that
(x) consent of Required Lenders shall not be required for any waiver, amendment
or modification contemplated by this clause (i), (y) any amendment to the
Consolidated Fixed Charge Coverage Ratio or the component definitions thereof
shall not constitute a reduction in the rate of interest for purposes of this
clause (i) and (z) that waiver or reduction of a post-default increase in
interest shall be effective with the consent of the Required Lenders (and shall
not require the consent of each directly and adversely affected Lender),

 

(ii)                                  increase the Revolver Commitment of any
Lender (other than with respect to any Revolver Commitment Increase to which
such Lender has agreed) without the prior written consent of such affected
Lender (it being understood that waivers or modifications of conditions
precedent, covenants, Defaults or Events of Default or of a mandatory reduction
in the aggregate Revolver Commitments shall not constitute an increase of the
Revolver Commitments of any Lender),

 

(iii)                               extend the Revolver Commitment of any Lender
or decrease the Unused Line Fees or Issuing Bank Fees without the prior written
consent of such Lender or Issuing Bank, as applicable (it being understood that
waivers or modifications of conditions precedent, covenants, Defaults or Events
of Default, mandatory prepayments or of a mandatory reduction in the aggregate
Revolver Commitments shall not constitute an increase or extension of maturity);
provided, that (x) consent of Required Lenders shall not be required for any
waiver, amendment or modification contemplated by this clause (iii) and (y) any
amendment to the Consolidated Fixed Charge Coverage Ratio or the component
definitions thereof shall not constitute a reduction in the Unused Line Fees for
purposes of this clause (iii),

 

(iv)                              except to the extent necessary to give effect
to the express intentions of this Agreement (including Sections 2.22, 2.23, 9.04
and 9.08(d)), which, in respect of any amendment or modification to effect such
express intentions, shall be effective with the consent of the Required Lenders,
amend or modify the provisions of Section 2.18(b) or (c) of this Agreement in a
manner that would by its terms alter the pro rata sharing of payments required
thereby, without the prior written consent of each Lender,

 

(v)                                 amend or modify the provisions of
Section 7.02, Sections 9.08(a), (b) or (c) or reduce the voting percentage set
forth in the definition of “Required Lenders” or “Supermajority

 

131

--------------------------------------------------------------------------------


 

Lenders,” without the prior written consent of each Lender directly and
adversely affected thereby (it being understood that any Revolver Commitment
Increase, Extended Revolver Commitments (and the related credit exposure), any
Replacement Revolver Facility and additional extensions of credit pursuant to
this Agreement may be included in the determination of the Required Lenders on
substantially the same basis as the Revolver Loans and Revolver Commitments are
included on the Closing Date),

 

(vi)                              release all or substantially all the
Collateral (it being understood that a transaction permitted under Section 6.05
shall not constitute a release of all or substantially all of the Collateral),
or release all or substantially all of the value of the Guarantees (except as
otherwise permitted herein (including in connection with a transaction permitted
under Section 6.05) or in the other Loan Documents) under the Collateral
Agreement, unless, in the case of a Subsidiary Loan Party, all or substantially
all the Equity Interests of such Subsidiary Loan Party is sold or otherwise
disposed of in a transaction permitted by this Agreement, without the prior
written consent of each Lender,

 

(vii)                           without the prior written consent of the
Supermajority Lenders, change the definition of the terms “Availability” or
“Borrowing Base” or any component definition used therein (including, without
limitation, the definitions of “Eligible Account,” “Eligible Inventory” and
“Eligible In-Transit Inventory”) if, as a result thereof, the amounts available
to be borrowed by the Borrowers would be increased; provided that the foregoing
shall not limit the discretion of the Administrative Agent to change, establish
or eliminate any Availability Reserves or to add Accounts and Inventory acquired
in a Permitted Business Acquisition to the Borrowing Base as provided herein,

 

(viii)                        without the prior written consent of the
Supermajority Lenders, increase the percentages set forth in the term “Borrowing
Base” or add any new classes of eligible assets thereto, or

 

(ix)                              amend the definition of “Alternative LC
Currency” without the prior written consent of each Lender,

 

provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, an Issuing Bank or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, such Issuing Bank acting as such at the effective date of
such agreement or the Swingline Lender, as applicable.  Each Lender shall be
bound by any waiver, amendment or modification authorized by this Section 9.08
and any consent by any Lender pursuant to this Section 9.08 shall bind any
successor or assignee of such Lender. Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except that (x) the Revolver Commitments
of such Lender may not be increased or extended without the consent of such
Lender and (y) the principal and accrued and unpaid interest of such Lender’s
Loans shall not be reduced or forgiven without the consent of such Lender.

 

(c)                                  Without the consent of the Syndication
Agents or any Joint Lead Arranger or Lender or Issuing Bank, the Loan Parties
and the Administrative Agent may (in their respective sole discretion, or shall,
to the extent required by any Loan Document) enter into any amendment,
modification or waiver of any Loan Document, or enter into any new agreement or
instrument, to effect the granting, perfection, protection, expansion or
enhancement of any security interest in any Collateral or additional property to
become Collateral for the benefit of the Secured Parties, or as required by
local law to give

 

132

--------------------------------------------------------------------------------


 

effect to, or protect any security interest for the benefit of the Secured
Parties, in any property or so that the security interests therein comply with
applicable law.

 

(d)                                 Notwithstanding the foregoing, this
Agreement may be amended with the written consent of the Administrative Agent,
the Borrowers and the Lenders providing the relevant Replacement Revolver
Facility (as defined below) to permit the refinancing, replacement or
modification of all of the Revolving Facility or Revolver Commitment Increase
(such Loans, the “Replaced Revolver Facility”) with a replacement revolving
facility hereunder (“Replacement Revolver Facility”); provided, that (i) the
aggregate amount of such Replacement Revolver Facility shall not exceed the
aggregate principal amount of such Replaced Revolver Facility (plus (x) the
amount permitted under any basket hereunder and plus (y) the amount of accrued
interest and premium thereon, any committed or undrawn amounts and underwriting
discounts, fees, commissions and expenses, associated therewith), (ii) the terms
of any Replacement Revolver Facility are, as of the date of incurrence of such
Replacement Revolver Facility, not (excluding pricing, fees, rate floors,
premiums and optional prepayment or redemption terms), taken as a whole,
materially more favorable to the lenders providing such Replacement Revolver
Facility than those applicable to the Replaced Revolver Facility (other than any
covenants or other provisions applicable only to periods after the Revolver
Termination Date) and (iii) any Lender or, with the consent of the Borrowers
and, to the extent such consent would be required under Section 9.04 with
respect to an assignment of Revolver Loans or Revolver Commitment to such
person, the consent of the Administrative Agent, the Issuing Bank and the
Swingline Lender (which consent shall not be unreasonably withheld), any
additional bank, financial institution or other entity may provide such
Replacement Revolver Facility.

 

(e)                                  Notwithstanding anything to the contrary
contained in this Section 9.08 or any Loan Document, (i) the Borrowers and the
Administrative Agent may, without the input or consent of any other Lender,
effect amendments to this Agreement and the other Loan Documents as may be
necessary in the reasonable opinion of the Borrowers and the Administrative
Agent to effect the provisions of Sections 2.21, 2.22, 2.23, 9.04(f) or 9.08(d),
(ii) if the Administrative Agent and the Borrowers have jointly identified an
obvious error or any error or omission of a technical nature, in each case, in
any provision of the Loan Documents, then the Administrative Agent and the
Borrowers shall be permitted to amend such provision and (iii) guarantees,
collateral security documents and related documents executed by Parent, Holdings
or Subsidiaries in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent and may be amended, supplemented or
waived without the consent of any Lender if such amendment, supplement or waiver
is delivered in order to (x) comply with local law or advice of local counsel,
(y) cure ambiguities, omissions, mistakes or defects or (z) cause such
guarantee, collateral security document or other document to be consistent with
this Agreement and the other Loan Documents.

 

SECTION 9.09.           Interest Rate Limitation.  Notwithstanding anything
herein to the contrary, if at any time the applicable interest rate on any
Revolver Loan or participation in any L/C Disbursement, together with all fees
and charges that are treated as interest under applicable law (collectively, the
“Charges”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by any Lender or any Issuing Bank shall exceed the maximum lawful rate
(the “Maximum Rate”) that may be contracted for, charged, taken, received or
reserved by such Lender in accordance with applicable law, the rate of interest
payable hereunder, together with all Charges payable to such Lender or such
Issuing Bank shall be limited to the Maximum Rate, provided that such excess
amount shall be paid to such Lender or such Issuing Bank on subsequent payment
dates to the extent not exceeding the legal limitation.

 

SECTION 9.10.           Entire Agreement.  This Agreement and the other Loan
Documents constitute the entire contract between the parties relative to the
subject matter hereof.  Any previous

 

133

--------------------------------------------------------------------------------


 

agreement among or representations from the parties or their Affiliates with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents.  Notwithstanding the foregoing, the Fee Letter shall
survive the execution and delivery of this Agreement and remain in full force
and effect.  Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any party other than the parties hereto
and thereto, and their respective successors and assigns permitted hereunder,
any rights, remedies, obligations or liabilities under or by reason of this
Agreement or the other Loan Documents.

 

SECTION 9.11.           WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY
AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER LOAN DOCUMENTS
OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN
TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED.  THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS.  EACH PARTY HERETO ACKNOWLEDGES THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT
EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT
EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS.  EACH
PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS
SECTION 9.11 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS
HERETO OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY OTHER DOCUMENTS OR
AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER.  IN THE EVENT OF LITIGATION,
THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

SECTION 9.12.           Severability.  In the event any one (1) or more of the
provisions contained in this Agreement or in any other Loan Document should be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein and therein
shall not in any way be affected or impaired thereby.  The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

SECTION 9.13.           Counterparts.  This Agreement may be executed in two
(2) or more counterparts, each of which shall constitute an original but all of
which, when taken together, shall constitute but one (1) contract, and shall
become effective as provided in Section 9.03.  Delivery of an executed
counterpart to this Agreement by facsimile transmission or other electronic
transmission (including by.”pdf” or.”tif”) shall be as effective as delivery of
a manually signed original.

 

SECTION 9.14.           Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

134

--------------------------------------------------------------------------------


 

SECTION 9.15.           Jurisdiction; Consent to Service of Process.

 

(a)                                 Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such federal court.  Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement shall affect any right that any Lender, the
Administrative Agent or any Issuing Bank may otherwise have to bring any action
or proceeding relating to this Agreement or the other Loan Documents against
Holdings, any Borrower or any Loan Party or their properties in the courts of
any jurisdiction.

 

(b)                                 Each of the parties hereto hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement or the other Loan Documents in any New York State or federal
court.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

 

(c)                                  Each of the parties hereto agrees that
service of all process in any such proceeding in any such court may be made by
registered or certified mail, return receipt requested at its address provided
in Section 9.01 agrees that service as so provided in is sufficient to confer
personal jurisdiction over the applicable credit party in any such proceeding in
any such court, and otherwise constitutes effective and binding service in every
respect; and agrees that agents and lenders retain the right to serve process in
any other manner permitted by law or to bring proceedings against any credit
party in the courts of any other jurisdiction.

 

SECTION 9.16.           Confidentiality.  Each of the Lenders, each Issuing Bank
and each of the Agents agrees that it shall maintain in confidence any
information relating to Holdings, the Borrowers and the other Loan Parties
furnished to it by or on behalf of Holdings, the Borrowers or the other Loan
Parties (other than information that (a) has become generally available to the
public other than as a result of a disclosure by any such party, (b) has been
independently developed by such Lender, such Issuing Bank or such Agent without
violating this Section 9.16 or relying on any such information, (c) was
available to such Lender, such Issuing Bank or such Agent from a third party
having, to such person’s knowledge, no obligations of confidentiality to
Holdings, any Borrower or any other Loan Party) and shall not reveal the same
other than to its directors, trustees, officers, employees and advisors with a
need to know or to any person that approves or administers the Revolver Loans on
behalf of such Lender (so long as each such person shall have been instructed to
keep the same confidential in accordance with this Section 9.16 and such Lender,
such Issuing Bank and such Agent shall be responsible for its Affiliates’
compliance with this Section except to the extent such Affiliate shall sign a
written confidentiality agreement in favor of the Borrowers), except:  (A) to
the extent necessary to comply with law or any legal process or the requirements
of any Governmental Authority, self-regulatory authorities (including the
National Association of Insurance Commissioners) or of any securities exchange
on which securities of the disclosing party or any affiliate of the disclosing
party are listed or traded (in which case such Lender, such Issuing Bank or such
Agent will promptly notify the Borrowers, in advance, to the extent permitted by
applicable law or the rules governing the process requiring such disclosure
(except with respect to any routine or ordinary course audit or examination
conducted by bank accountants or any governmental bank

 

135

--------------------------------------------------------------------------------


 

regulatory authority exercising examination or regulatory authority) and shall
use its commercially reasonable efforts to ensure that any such information so
disclosed is accorded confidential treatment), (B) as part of the reporting or
review procedures to, or examinations by, Governmental Authorities or
self-regulatory authorities, including the National Association of Insurance
Commissioners or the National Association of Securities Dealers, Inc., (C) to
its parent companies, affiliates, auditors, assignees, transferees and
participants (so long as each such person shall have been instructed to keep the
same confidential in accordance with provisions not less restrictive than this
Section 9.16 and such Lender, such Issuing Bank and such Agent shall be
responsible for its Affiliates’ compliance with this Section; provided that no
such disclosure shall be made by such Lender, such Issuing Bank or such Agent or
any of their respective Affiliates to any such person that is a Disqualified
Institution), (D) in order to enforce its rights under any Loan Document in a
legal proceeding (in which case it shall use commercially reasonable efforts to
ensure that any such information so disclosed is accorded confidential
treatment), (E) to any pledgee under Section 9.04(d) or any other existing or
prospective assignee of, or existing or prospective Participant in, any of its
rights under this Agreement (so long as such person shall have been instructed
to keep the same confidential in accordance with this Section 9.16 or other
provisions at least as restrictive as this Section 9.16), in each case other
than a Disqualified Institution, (F) to any direct or indirect contractual
counterparty in Swap Agreements or such contractual counterparty’s professional
advisor (so long as such contractual counterparty or professional advisor to
such contractual counterparty agrees to be bound by the provisions of this
Section 9.16), and (G) with the consent of the Borrowers.  In addition, each
Agent and each Lender may disclose the existence of this Agreement and the
information about this Agreement to market data collectors, similar services
providers to the lending industry, and service providers to the Agents and the
Lenders in connection with the administration and management of this Agreement,
the other Loan Documents and any Swap Agreement to which a Lender Counterparty
is a party.

 

SECTION 9.17.           Release of Liens and Guarantees.  In the event that any
Loan Party conveys, sells, leases, assigns, transfers or otherwise disposes of
any assets or all or any portion of any of the Equity Interests or assets of any
Subsidiary Loan Party to a person that is not (and is not required to become) a
Loan Party in each case in a transaction not prohibited by Section 6.05 or in
connection with an Unrestricted Subsidiary Designation or in connection with a
pledge of the Equity Interests of joint ventures permitted by Section 6.02, the
Administrative Agent shall promptly (and the Lenders hereby authorize the
Administrative Agent to) take such action and execute any such documents as may
be reasonably requested by Holdings or the Borrowers and at the Borrowers’
expense to release any Liens created by any Loan Document in respect of such
Equity Interests or assets, and, in the case of a disposition of the Equity
Interests of any Subsidiary Loan Party in a transaction permitted by
Section 6.05 or in connection with an Unrestricted Subsidiary Designation and as
a result of which such Subsidiary Loan Party would cease to be a Restricted
Subsidiary, terminate such Subsidiary Loan Party’s obligations under its
Guarantee.  Any representation, warranty or covenant contained in any Loan
Document relating to any such Equity Interests, asset or subsidiary of Holdings
shall no longer be deemed to be made once such Equity Interests or asset is so
conveyed, sold, leased, assigned, transferred or disposed of.  At the request of
the Borrowers, the Administrative Agent shall promptly (and the Lenders hereby
authorize the Administrative Agent to) (i) subordinate any Lien granted to the
Administrative Agent (or any sub-agent or collateral agent) under any Loan
Document to the holder of any Lien on such property that is permitted by
Sections 6.02(a), (c)(i), (i), (v), (z), (aa), (ff) and (gg) and (ii) enter into
intercreditor arrangements contemplated by Sections 6.01(g) and (o),
Sections 6.02(b), (c), (v) and (z) and the definition of “Permitted Refinancing
Indebtedness.”

 

SECTION 9.18.           USA PATRIOT Act.  Each Lender hereby notifies the
Borrowers that pursuant to the requirements of the USA PATRIOT Act, it is
required to obtain, verify and record information that identifies the Borrowers,
which information includes the name and address of the

 

136

--------------------------------------------------------------------------------


 

Borrowers and other information that will allow such Lender to identify the
Borrowers in accordance with the USA PATRIOT Act.

 

SECTION 9.19.           Marshalling; Payments Set Aside.  Neither any Agent nor
any Lender shall be under any obligation to marshal any assets in favor of any
Loan Party or any other person or against or in payment of any or all of the
Obligations.  To the extent that any Loan Party makes a payment or payments to
the Administrative Agent or the Lenders (or to the Administrative Agent, on
behalf of the Lenders), or any Agent or the Lenders enforce any security
interests or exercise their rights of setoff, and such payment or payments or
the proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, any other state or federal law, common law or any equitable
cause, then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies therefor
or related thereto, shall be revived and continued in full force and effect as
if such payment or payments had not been made or such enforcement or setoff had
not occurred.

 

SECTION 9.20.           Obligations Several; Independent Nature of Lenders’
Rights.  The obligations of Lenders hereunder are several and no Lender shall be
responsible for the obligations or Revolver Commitment of any other Lender
hereunder.  Nothing contained herein or in any other Loan Document, and no
action taken by Lenders pursuant hereto or thereto, shall be deemed to
constitute Lenders as a partnership, an association, a joint venture or any
other kind of entity. The amounts payable at any time hereunder to each Lender
shall be a separate and independent debt, and each Lender shall be entitled to
protect and enforce its rights arising out hereof and it shall not be necessary
for any other Lender to be joined as an additional party in any proceeding for
such purpose.

 

SECTION 9.21.           Electronic Execution of Assignments.  The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
Agreement shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

SECTION 9.22.           Acknowledgements .  Each of Holdings and each Borrower
hereby acknowledges and agrees that (a) no fiduciary, advisory or agency
relationship between the Loan Parties and the Lender Parties is intended to be
or has been created in respect of any of the transactions contemplated by this
Agreement or the other Loan Documents, irrespective of whether the Lender
Parties have advised or are advising the Loan Parties on other matters, and the
relationship between the Lender Parties, on the one hand, and the Loan Parties,
on the other hand, in connection herewith and therewith is solely that of
creditor and debtor, (b) the Lender Parties, on the one hand, and the Loan
Parties, on the other hand, have an arm’s length business relationship that does
not directly or indirectly give rise to, nor do the Loan Parties rely on, any
fiduciary duty to the Loan Parties or their affiliates on the part of the Lender
Parties, (c) the Loan Parties are capable of evaluating and understanding, and
the Loan Parties understand and accept, the terms, risks and conditions of the
transactions contemplated by this Agreement and the other Loan Documents,
(d) the Loan Parties have been advised that the Lender Parties are engaged in a
broad range of transactions that may involve interests that differ from the Loan
Parties’ interests and that the Lender Parties have no obligation to disclose
such interests and transactions to the Loan Parties, (e) the Loan Parties have
consulted their own legal, accounting, regulatory and tax advisors to the extent
the Loan Parties have deemed appropriate in the negotiation, execution and
delivery of this Agreement and the other Loan Documents, (f) each Lender Party
has been, is, and will be acting solely as a principal and,

 

137

--------------------------------------------------------------------------------


 

except as otherwise expressly agreed in writing by it and the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Loan Parties, any of their affiliates or any other Person, (g) none of
the Lender Parties has any obligation to the Loan Parties or their affiliates
with respect to the transactions contemplated by this Agreement or the other
Loan Documents except those obligations expressly set forth herein or therein or
in any other express writing executed and delivered by such Lender Party and the
Loan Parties or any such affiliate and (h) no joint venture is created hereby or
by the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Lender Parties or among the Loan Parties and the
Lender Parties.

 

SECTION 9.23.           Lender Action.  Notwithstanding anything to the contrary
contained herein or in any other Loan Document, (i) the authority to enforce
rights and remedies hereunder and under the other Security Documents against the
Loan Parties or any of them shall be vested exclusively in, and all actions and
proceedings at law in connection with such enforcement shall be instituted and
maintained exclusively by, the Administrative Agent for the benefit of the
Lenders and the Issuing Bank, (ii) no Secured Party shall have any right
individually to realize upon any of the Collateral under any Security Document
or to enforce the Guarantee, it being understood and agreed that all powers,
rights and remedies under the Security Documents may be exercised solely by the
Administrative Agent for the benefit of the Secured Parties in accordance with
the terms thereof and (iii) in the event of a foreclosure by the Administrative
Agent on any of the Collateral pursuant to a public or private sale, the
Administrative Agent or any Lender may be the purchaser of any or all of such
Collateral at any such sale and the Administrative Agent, as agent for and
representative of the Lenders (but not any Lender or Lenders in its or their
respective individual capacities unless the Required Lenders shall otherwise
agree in writing), shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold in any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any Collateral payable by the
Administrative Agent at such sale.

 

SECTION 9.24.           Judgment Currency. If, for the purposes of obtaining
judgment in any court, it is necessary to convert a sum due hereunder or any
other Loan Document in one currency into another currency, the rate of exchange
used shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the first currency with such other currency
on the Business Day preceding that on which final judgment is given.  The
obligation of each Borrower in respect of any such sum due from it to the
Administrative Agent or any Lender hereunder or under the other Loan Documents
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent or such Lender, as the case may be, of any sum adjudged to
be so due in the Judgment Currency, the Administrative Agent or such Lender, as
the case may be, may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency.  If the amount of the Agreement
Currency so purchased is less than the sum originally due to the Administrative
Agent or any Lender from any Borrower in the Agreement Currency, such Borrower
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or such Lender, as the case may be, against
such loss.  If the amount of the Agreement Currency so purchased is greater than
the sum originally due to the Administrative Agent or any Lender in such
currency, the Administrative Agent or such Lender, as the case may be, agrees to
return the amount of any excess to such Borrower (or to any other Person who may
be entitled thereto under applicable law).

 

[Signature Pages Follow]

 

138

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

 

GENERAC ACQUISITION CORP.

 

as Holdings

 

 

 

 

 

 

By:

/s/ York A. Ragen

 

 

Name:

York A. Ragen

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

GENERAC POWER SYSTEMS, INC.,

 

as Lead Borrower

 

 

 

 

 

 

 

By:

/s/ York A. Ragen

 

 

Name:

York A. Ragen

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

PRO POWER SOLUTIONS, LLC,

 

as Borrower

 

 

 

 

 

 

 

By:

/s/ York A. Ragen

 

 

Name:

York A. Ragen

 

 

Title:

Secretary and Treasurer

 

 

 

 

 

 

 

 

 

MAGNUM POWER PRODUCTS, LLC,

 

as Borrower

 

 

 

 

 

 

 

By:

/s/ York A. Ragen

 

 

Name:

York A. Ragen

 

 

Title:

Secretary and Treasurer

 

SIGNATURE PAGE TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Lender and as Administrative Agent

 

 

 

 

 

 

By:

/s/ Jason Riley

 

 

Name:

Jason Riley

 

 

Title:

Senior Vice President

 

SIGNATURE PAGE TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a Lender and as Syndication Agent

 

 

 

 

 

 

By:

/s/ Aized A. Rabbani

 

 

Name:

Aized A. Rabbani

 

 

Title:

Vice President

 

SIGNATURE PAGE TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as a Lender and as Syndication Agent

 

 

 

 

 

 

By:

/s/ Mark Walton

 

 

Name:

Mark Walton

 

 

Title:

Authorized Signatory

 

SIGNATURE PAGE TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A., as a Lender and as Documentation Agent

 

 

 

 

 

 

By:

/s/ Christopher S. Hudik

 

 

Name:

Christopher S. Hudik

 

 

Title:

Director

 

SIGNATURE PAGE TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------